Exhibit 10.1

 

EXECUTION VERSION

 

EXTENSION AMENDMENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of June 7,
2019 (this “Extension Amendment”), among MARIPOSA INTERMEDIATE HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), NEIMAN MARCUS GROUP LTD LLC, a
Delaware limited liability company (“Existing Borrower”), THE NEIMAN MARCUS
GROUP LLC, a Delaware limited liability company (“TNMG LLC”), THE NMG SUBSIDIARY
LLC, a Delaware limited liability company (together with TNMG LLC, the “New
Borrowers” and each, a “New Borrower”, and the New Borrowers and the Existing
Borrower, collectively, the “Borrowers” and each, a “Borrower”), the GUARANTORS
party hereto, the LENDERS party hereto (the “Consenting Lenders”) and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent
(in such capacities, the “Agent”) to the TERM LOAN CREDIT AGREEMENT dated as of
October 25, 2013 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among Holdings, the Existing
Borrower, the Lenders from time to time party thereto, the Agent and the other
parties party thereto from time to time.  Capitalized terms used but not
otherwise defined in this Extension Amendment shall have the respective meanings
assigned to such terms in the Existing Credit Agreement, as amended,
supplemented or otherwise modified by this Extension Amendment (the “Amended
Credit Agreement”)

 

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders (as defined in
the Existing Credit Agreement) have extended credit in the form of term loans
(the “Existing Term Loans”) to the Existing Borrower pursuant to the terms and
subject to the conditions set forth in the Existing Credit Agreement;

 

WHEREAS, the Existing Borrower and Holdings wish to make certain amendments as
may be necessary or appropriate in connection with the establishment of two new
Classes of Term Loans pursuant to the terms of Section 2.20 of the Existing
Credit Agreement, as amended by the amendments contemplated in this Extension
Amendment, and certain other amendments in accordance with the terms of
Section 10.08 of the Existing Credit Agreement;

 

WHEREAS, Section 2.20 of the Existing Credit Agreement permits the Lenders of
any Existing Term Loans, upon acceptance of an Extension Offer from the Existing
Borrower, to extend the scheduled maturity date of all or a portion of such
Existing Term Loans;

 

WHEREAS, the Consenting Lenders agree, pursuant to this Extension Amendment, to,
among other things, (i) modify certain terms and conditions in Section 2.20 of
the Existing Credit Agreement to permit the new Classes of Term Loans
contemplated by this Extension Amendment, (ii) establish such new Classes of
Term Loans on the Amendment Effective Date (as defined below), and (iii) amend
certain other provisions of the Existing Credit Agreement; and

 

WHEREAS, subject to the terms and conditions set forth in this Extension
Amendment, the Existing Borrower, Holdings and the Consenting Lenders agree that
pursuant to this Extension Amendment, the Existing Term Loans of the Consenting
Lenders shall be converted into 2019 Extended Term Loans consisting of either
(i) Cash Pay Extended Term Loans or (ii) Cash Pay/PIK Extended Term Loans, or a
combination of both, in each case, with the Maturity Date set forth under the
Amended Credit Agreement.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the premises and covenants contained in this
Extension Amendment and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound hereby, agree as follows:

 

Section 1.              Waiver.  Subject to the satisfaction or waiver of the
conditions set forth in Section 5 of this Extension Amendment, Agent and
Consenting Lenders hereby permanently waive any and all Defaults or Events of
Default under the Existing Credit Agreement and any of the other Loan Documents
existing on or prior to the Amendment Effective Date, effective as of the first
date any such Default or Event of Default exists or existed.  This is a limited
waiver and shall not be deemed to constitute a waiver of any breach of the
Amended Credit Agreement or any of the other Loan Documents or any other
requirements of any provision of the Amended Credit Agreement or any other Loan
Documents, in each case from and after the Amendment Effective Date.

 

Section 2.              Amendments; Prepayment; Joinder of New Borrowers.

 

(a)           Subject to the satisfaction or waiver of the conditions set forth
in Section 5(a) of this Extension Amendment, on the Amendment Effective Date,
the Existing Credit Agreement is hereby amended to incorporate the changes
reflected in Section 2.20(1), 2.20(3) and 2.20(5) (and in any defined term as
used in any such provision and to add new defined terms to the extent used in
any such provision) of the redlined version of the Amended Credit Agreement
attached hereto as Annex A-1 (the “Initial Amendments”) but not, for the
avoidance of doubt, any other change reflected in the redlined version of the
Amended Credit Agreement attached hereto as Annex A-1.

 

(b)           Subject to the satisfaction or waiver of the conditions set forth
in Sections 5(a) and 5(b) of this Extension Amendment, on the Amendment
Effective Date and immediately following the Initial Amendment Effective Time
(as defined below), (i) the Existing Credit Agreement is hereby amended to
incorporate the changes reflected in the redlined version of the Amended Credit
Agreement attached hereto as Annex A-1 other than the Initial Amendments,
(ii) the Exhibits to the Existing Credit Agreement are hereby amended and
restated as set forth on Annex A-2 hereto, and (iii) the Schedules to the
Existing Credit Agreement are hereby amended and restated as set forth on Annex
A-3 hereto (the “Additional Amendments” and together with the Initial
Amendments, collectively, the “Amendments”).

 

(c)           Subject to the agreements of the Waiving Term Loan Lenders (as
defined in the TSA), immediately following the effectiveness of the Initial
Amendments and the 2019 Conversion (as defined below) and substantially
concurrently with the effectiveness of the Additional Amendments, the Borrowers
will prepay $550 million of the 2019 Extended Term Loans at par on a pro rata
basis (calculated as  set forth in the TSA), without any penalty or premium (the
“2019 Prepayment”).

 

(d)           Each of the New Borrowers, by its respective signature to this
Extension Amendment, shall become a Borrower and a Loan Party under the Amended
Credit Agreement and a Loan Party, a Guarantor and a Grantor under the
Collateral Agreement with the same force and effect as if originally named
therein as a Loan Party, a Guarantor and a Grantor, as applicable, and each New
Borrower hereby (i) agrees to all the terms and provisions of (A) the Amended
Credit Agreement applicable to it as a Borrower and Loan Party thereunder and
(B) the Collateral Agreement applicable to it as a Loan Party, a Guarantor and a
Grantor thereunder.  Each reference to a “Borrower” or a “Loan Party” in the
Amended Credit Agreement and each reference to a “Loan Party,” a “Guarantor,” or
a “Grantor” in the Collateral Agreement shall be deemed to include such New
Borrowers.

 

(e)           Each of the Guarantors party hereto that were not party to the
Collateral Agreement (as in effect prior to the date hereof), by its respective
signature to this Extension Amendment, shall become a Guarantor and a Loan Party
for all purposes under the Amended Credit Agreement and a Loan Party, a

 

2

--------------------------------------------------------------------------------



 

Guarantor and (if applicable, as set forth in the Collateral Agreement) a
Grantor under the Collateral Agreement with the same force and effect as if
originally named therein as a Loan Party, a Guarantor and a Grantor, as
applicable, and each New Guarantor hereby (i) agrees to all the terms and
provisions of (A) the Amended Credit Agreement applicable to it as a Guarantor
and Loan Party thereunder and (B) the Collateral Agreement applicable to it as a
Loan Party, a Guarantor and a Grantor, if applicable, thereunder.  Each
reference to a “Guarantor” or a “Loan Party” in the Amended Credit Agreement and
each reference to a “Loan Party,” a “Guarantor,” or a “Grantor”, if applicable,
in the Collateral Agreement shall be deemed to include such New Guarantors.  For
the avoidance of doubt, each of the Lenders party hereto hereby consents to the
amendment and restatement of the Collateral Agreement (as defined in the
Existing Credit Agreement) in the form attached as Annex A-3 hereto, which
amendment and restatement shall become effective on the Amendment Effective
Date.

 

Section 3.              [Reserved.]

 

Section 4.              Establishment of Extended Term Loans.

 

(a)           Subject to the satisfaction or waiver of the conditions set forth
in Section 5(a) of this Extension Amendment on the date hereof but immediately
prior to the effectiveness of the Additional Amendments, there is hereby
established under the Amended Credit Agreement two Classes of Extended Term
Loans which shall be titled (i) “Cash Pay Extended Term Loans” and (ii) “Cash
Pay/PIK Extended Term Loans” (such Extended Term Loans collectively, the “2019
Extended Term Loans”) having the terms set forth in this Extension Amendment and
the Amended Credit Agreement, and references in the Amended Credit Agreement to
Term Loans and Extended Term Loans shall include, without limitation, the 2019
Extended Term Loans; provided, however, that solely for purposes of Section 2.15
of the Amended Credit Agreement or any analogous pro rata sharing provisions
under the Amended Credit Agreement the 2019 Extended Term Loans shall not
constitute separate Classes with respect to each other.  The 2019 Extended Term
Loans shall be denominated in Dollars.

 

(b)           Each Consenting Lender that delivers an executed signature page to
this Extension Amendment on or prior to the Amendment Effective Date irrevocably
agrees to convert into 2019 Extended Term Loans the aggregate principal amount
of its Existing Term Loans set forth in the Agent’s register as of the date
hereof (such conversion, the “2019 Conversion”). On the Amendment Effective
Date, each Consenting Lender hereby agrees that the aggregate principal amount
of Existing Term Loans held by such Consenting Lender set forth in the Agent’s
register as of the date hereof shall automatically (and without any further
action on the part of any party to this Extension Amendment or the Existing
Credit Agreement) be converted into and reclassified to become Cash Pay Extended
Term Loans, Cash Pay/PIK Extended Term Loans, or a combination of both, in the
amounts set forth on such Consenting Lender’s signature page to the 2019
Conversion Allocation Election in the form attached hereto as Annex 2 (the “2019
Conversion Allocation Election”), subject to Section 4(c) of this Extension
Amendment. After giving effect to the 2019 Conversion but immediately prior to
the 2019 Prepayment, the aggregate principal amount of all such 2019 Extended
Term Loans held by a Consenting Lender shall equal the aggregate principal
amount of Existing Term Loans held by such Consenting Lender as set forth in the
Agent’s register as of the date hereof. The remainder (if any) of all Existing
Term Loans made under the Existing Credit Agreement will, after giving effect to
this Extension Amendment, remain outstanding as Term Loans (the “2013 Term
Loans”) on the primary economic terms (maturity, interest) in effect immediately
prior to the effectiveness of the Amendments.  On the Amendment Effective Date,
after giving effect to this Extension Amendment, the aggregate principal amount
of Cash Pay Extended Term Loans, the aggregate principal amount of Cash Pay/PIK
Extended Term Loans and the aggregate principal amount of 2013 Term Loans shall
be set forth on Schedule I hereto.

 

(c)           Each of the Consenting Lenders acknowledges and agrees to the
following:

 

3

--------------------------------------------------------------------------------



 

(i)            in the event that, pursuant to the 2019 Conversion Allocation
Election, Consenting Lenders elect to convert more than $250,000,000 but less
than $500,000,000 in aggregate principal amount of Term Loans to one Class of
2019 Extended Term Loans (such Class, the “Undersubscribed Class”), the
Consenting Lenders electing to receive the Class of 2019 Extended Term Loans
that is not the Undersubscribed Class shall be deemed, on a pro rata basis, to
have adjusted such elections such that there is at least $500,000,000 in
aggregate principal amount of each Class of 2019 Extended Term Loans; and

 

(ii)           if the aggregate principal amount of either the Cash Pay Extended
Term Loans or the Cash Pay/PIK Extended Term Loans subscribed for by the
Consenting Lenders is less than $250,000,000, then such undersubscribed
Class shall be eliminated in its entirety and all 2019 Extended Term Loans shall
be Term Loans of the other Class of 2019 Extended Term Loans.

 

(d)           On the Amendment Effective Date, all accrued and unpaid interest
owing by the Existing Borrower under the Existing Credit Agreement with respect
to any Existing Term Loan (or portion thereof, if applicable) shall be paid in
full in cash immediately prior to the 2019 Conversion.  Such payment shall not
be subject to any LIBOR breakage cost reimbursement which would have otherwise
been incurred under the terms of the Existing Credit Agreement or Amended Credit
Agreement.

 

(e)           On and after the Amendment Effective Date, interest shall accrue
on the 2019 Extended Term Loans and 2013 Term Loans at the interest rate
provided for in the Amended Credit Agreement.  Each 2019 Extended Term Loan and
2013 Term Loan shall initially be deemed to be a Borrowing of a 2019 Extended
Term Loan or 2013 Term Loan, as applicable, that is a Eurocurrency Loan with an
initial Interest Period equal to the remaining duration (as of the Amendment
Effective Date) of the Interest Period applicable to such Borrowing of an
Existing Term Loan, but accruing interest at the applicable interest rate for
2019 Extended Term Loans or 2013 Term Loan, as applicable, described in the
Amended Credit Agreement; provided, however, that it is understood and agreed
that in no event shall any conversion or extension of any Existing Term Loan, or
any other transaction contemplated by this Extension Amendment, constitute a
repayment, conversion or other event with respect to such Loan that would result
in the application or operation of the provisions of Section 2.06, 2.07, 2.08 or
2.13 of the Exiting Credit Agreement or Amended Credit Agreement.

 

(f)            The terms of the 2019 Extended Term Loans shall be as set forth
in this Extension Amendment and the Amended Credit Agreement.

 

Section 5.              Conditions Precedent to the Extension Amendment.

 

(a)           The Initial Amendments will become effective on the date on which
the Administrative Agent (or its counsel) shall have received (i) a counterpart
of this Extension Amendment signed on behalf of, or written evidence
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission (including Adobe pdf file) of an executed signature
page of this Extension Amendment) from, (A) the Consenting Lenders and (B) the
Existing Borrower, Holdings, the Guarantors and the New Borrowers, and (ii) a
2019 Conversion Allocation Election from each  Consenting Lender.

 

(b)           The Additional Amendments will become effective, subject to the
occurrence of the Initial Amendment Effective Time, on the date that each of the
following conditions is satisfied (or waived by the Required Consenting Term
Loan Lenders (as defined in the TSA)):

 

(i)            Administrative Agent (or its counsel) shall have received a
counterpart of the Collateral Agreement signed on behalf of,  or written
evidence satisfactory to the Administrative

 

4

--------------------------------------------------------------------------------



 

Agent (which may include facsimile or electronic transmission (including Adobe
pdf file) of an executed signature page of the Collateral Agreement) from,
(A) the Collateral Agent, and (B) Holdings, the Borrowers and the other Loan
Parties party thereto.

 

(ii)           The Administrative Agent shall have received a customary legal
opinion of each of (A) Kirkland & Ellis LLP, special counsel to the Loan
Parties, (B) K&L Gates LLP, local counsel to Worth Avenue Leasing Company, NMG
Florida Salon LLC and NM Nevada Trust, and (C) Stinson Leonard Street LLP, local
counsel to NMGP, LLC.

 

(iii)          The Administrative Agent shall have received (A) a certificate of
a Responsible Officer of Holdings, the Borrowers and the other Loan Parties
(1) certifying the resolutions of the board of directors, members or other body
authorizing the execution, delivery and performance by each Loan Party of this
Extension Amendment (including the Amended Credit Agreement and each other Loan
Document to be executed on the Amendment Effective Date), (2) containing an
incumbency and specimen signature identifying by name and title of the officers
of each Loan Party authorized to sign this Extension Amendment (or certifying
that the signatures of such officers previously delivered to the Administrative
Agent remain true and correct) and (3) containing appropriate attachments,
including the organization documents of each Loan Party certified, if
applicable, by the relevant authority of the jurisdiction of organization of
such Loan Party (or certifying that the organization documents of such Loan
Party previously delivered to the Administrative Agent remain true and correct)
and (B) a good standing certificate (or other equivalent certificate to the
extent such status or analogous concept applies to such jurisdiction of
organization) as of a recent date for each such Loan Party from its respective
jurisdiction of organization.

 

(iv)          On and as of the Amendment Effective Date, (A) the representations
and warranties of Holdings and each other Loan Party contained in Article III of
the Amended Credit Agreement or any other Loan Document shall be true and
correct in all material respects; provided that, to the extent such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; and
provided, further that, any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification in the Amended Credit
Agreement) in all respects on such respective dates and (B) except for any
Defaults or Events of Default waived pursuant to Section 1 of this Extension
Amendment, no Default or Event of Default has occurred and is continuing.  The
Administrative Agent shall have received a certificate from a Responsible
Officer of the Lead Borrower certifying as to the matters set forth in this
Section 5(b)(iv) and Section 5(b)(v) below.

 

(v)           All conditions precedent expressly set forth in (A) the TSA
(including the Recapitalization Term Sheet attached thereto as Exhibit A),
(B) the material documents governing the Second Lien Notes (including the Second
Lien Notes Indenture), (C) the material documents governing the Third Lien Notes
(including the Third Lien Notes Indenture) and (D) the material documents
governing the MT Preferred Equity (as defined in the TSA) (including the
applicable Certificate of Designation and material organizational documents)
necessary to implement the Recapitalization Transactions, shall have been, or
concurrently with the effectiveness of this Extension Amendment shall be,
satisfied (or waived in accordance therewith) and New Second Lien Notes in the
face amount of $550,00,000 shall have been issued.

 

(vi)          (A) The ABL/Term Loan/Notes Intercreditor Agreement, dated as of
the date hereof, among Holdings, the Borrowers, the Administrative Agent, the
Collateral Agent, the “Administrative Agent” (as defined in the ABL Credit
Agreement), the Second Lien Notes

 

5

--------------------------------------------------------------------------------



 

Collateral Agent and the Third Lien Notes Collateral Agent shall have been duly
executed and delivered by each party thereto, and shall be in full force and
effect, and (B) the Junior Lien Intercreditor Agreement, dated as of the date
hereof, among Holdings, the Borrowers, the Administrative Agent, the Collateral
Agent, the Second Lien Notes Collateral Agent and the Third Lien Notes
Collateral Agent shall have been duly executed and delivered by each party
thereto, and shall be in full force and effect.

 

(vii)         (A) All fees and expenses required to be paid on the Amendment
Effective Date pursuant to the TSA to the Consenting Lenders (or any of their
respective Affiliates or advisors) upon the consummation of the Recapitalization
Transactions and (B) all reasonable (and reasonably documented out-of-pocket
expenses of the Administrative Agent pursuant to the terms of the Existing
Credit Agreement, in each case, invoiced at least three (3) Business Days prior
to the Amendment Effective Date, in each case shall have been, or substantially
concurrently with the closing of the Recapitalization Transactions, shall be
paid.

 

(viii)        All documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, as has been reasonably requested in writing by the
Administrative Agent at least ten (10) calendar days prior to the Amendment
Effective Date, will be provided not later than the date that is three
(3) Business Days prior to the Amendment Effective Date.

 

(ix)          The Administrative Agent shall have received a completed
Perfection Certificate dated the Amendment Effective Date and signed by a
Responsible Officer of Holdings and the Lead Borrower.

 

For purposes of determining satisfaction of the conditions precedent set forth
in this Section 5 which are subject to the receipt of documents by, or the
satisfaction of, the Consenting Lenders, the applicable condition shall be
deemed satisfied upon the execution of this Extension Amendment, and the release
of signatures by Consenting Lenders representing the Required Lenders.  The time
at which the conditions specified in Section 5(a) are satisfied or waived is
referred to herein as the “Initial Amendment Effective Time” and the date on
which the conditions specified in Sections 5(a) and 5(b) are satisfied or waived
is referred to herein as the “Amendment Effective Date”.

 

Section 6.              Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Administrative Agent and to each of the
Consenting Lenders that, as of the date first written above:

 

(a)           Each Loan Party has all requisite corporate or other
organizational power and authority to execute, deliver and perform this
Extension Amendment and to effect the transactions contemplated hereby and under
the Amended Credit Agreement.

 

(b)           Each Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Extension Amendment and to effect the transactions contemplated hereby.  As
of the date first written above, this Extension Amendment has been duly executed
and delivered by each Loan Party and constitutes a legal, valid and binding
obligation of  each Loan Party, enforceable against each such Loan Party in
accordance with its terms, subject to:

 

(i)            the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally;

 

6

--------------------------------------------------------------------------------



 

(ii)           general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

 

(iii)          implied covenants of good faith and fair dealing; and

 

(iv)          any foreign laws, rules and regulations as they relate to pledges
of Equity Interests in Foreign Subsidiaries.

 

(c)           The execution, delivery and performance by each Loan Party of this
Extension Amendment and the consummation of the transactions contemplated hereby
will not violate (i) any provision of law, statute, rule or regulation, or of
the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreement or
by-laws) of any Loan Party, (ii) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (iii) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which any Loan Party is a party or by which any of them or any of
their property is or may be bound, in each case of clause (i), (ii) or (iii),
except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 7.              Effectiveness; Amendments.  This Extension Amendment
shall become effective as of the occurrence of the Initial Amendment Effective
Time and Amendment Effective Date, as applicable.  This Extension Amendment may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by Holdings, the Borrowers, and the Required Lenders (or the
Administrative Agent acting at the direction of the Required Lenders).

 

Section 8.              Credit Agreement.  Except as expressly set forth herein,
this Extension Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Agents, the Borrowers or any other Loan Party under the Existing
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
Holdings or the Borrowers to any future consent to, or waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Amended Credit Agreement or any other
Loan Document in similar or different circumstances.  Upon the Amendment
Effective Date, any reference to the “Credit Agreement” shall mean the Amended
Credit Agreement.  Upon the Amendment Effective Date, this Extension Amendment
shall constitute a “Extension Amendment” and a “Loan Document” (in each case as
defined  in the Amended Credit Agreement), each 2019 Extended Term Loan shall
constitute an “Extended Term Loan” and a “Term Loan” (in each case as defined 
in the Amended Credit Agreement) and each Consenting Lender shall constitute a
“2019 Extending Term Lender” and a “Lender” (in each case as defined  in the
Amended Credit Agreement), in each case for all purposes of the Amended Credit
Agreement and the other Loan Documents.

 

The parties hereto expressly acknowledge that it is not their intention that
this Extension Amendment or any of the other Loan Documents executed or
delivered pursuant hereto constitute a novation of any of the obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, but rather constitute a modification thereof or supplement
thereto pursuant to the terms contained herein. The Existing Credit Agreement
and the Loan Documents, in each case as amended, modified or supplemented
hereby, shall be deemed to be continuing agreements among the parties thereto,
and all documents, instruments, and agreements delivered, as well as all Liens
created, pursuant to or in connection with the Existing Credit Agreement and the
other Loan Documents shall remain

 

7

--------------------------------------------------------------------------------



 

in full force and effect, each in accordance with its terms (as amended,
modified or supplemented by this Extension Amendment or otherwise).

 

Section 9.              APPLICABLE LAW. THIS EXTENSION AMENDMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS EXTENSION AMENDMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

Section 10.            Counterparts.  This Extension Amendment may be executed
in one or more counterparts, each of which shall constitute an original but all
of which, when taken together, shall constitute but one contract. Delivery of an
executed signature page to this Extension Amendment by facsimile or electronic
transmission (including Adobe pdf copy) shall be effective as delivery of an
original signed counterpart of this Extension Amendment.

 

Section 11.            Headings.  The Section headings used in this Extension
Amendment are for convenience of reference only, are not part of this Extension
Amendment and are not to affect the construction of, or to be taken into
consideration in interpreting, this Extension Amendment.

 

Section 12.            Construction.  The rules of construction specified in
Section 1.02 of the Amended Credit Agreement also apply to this Extension
Amendment.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Extension Amendment to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

 

MARIPOSA INTERMEDIATE HOLDINGS LLC,

 

as Holdings

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

NEIMAN MARCUS GROUP LTD LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President

 

 

 

 

THE NEIMAN MARCUS GROUP LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President

 

 

 

 

THE NMG SUBSIDIARY LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

NEMA BEVERAGE CORPORATION,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

President

 

 

 

 

NEMA BEVERAGE HOLDING CORPORATION,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

President

 

[Signature Page to Extension Amendment]

 

--------------------------------------------------------------------------------



 

 

NEMA BEVERAGE PARENT CORPORATION,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

President

 

 

 

 

NMG SALON HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

President

 

 

 

 

NMG CALIFORNIA SALON LLC,

 

a California limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President

 

 

 

 

NMG FLORIDA SALON LLC,

 

a Florida limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President

 

 

 

 

NMG SALONS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President

 

 

 

 

NMG TEXAS SALON LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Senior Vice President

 

[Signature Page to Extension Amendment]

 

--------------------------------------------------------------------------------



 

 

BERGDORF GOODMAN INC.,

 

a New York corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

BERGDORF GRAPHICS, INC.,

 

a New York corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

BG PRODUCTIONS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

MARIPOSA BORROWER, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

NM BERMUDA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

NM FINANCIAL SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

[Signature Page to Extension Amendment]

 

--------------------------------------------------------------------------------



 

 

NM NEVADA TRUST,

 

a Massachusetts Trust

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

NMG GLOBAL MOBILITY, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

NMG TERM LOAN PROPCO LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

NMGP, LLC,

 

a Virginia limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

 

 

 

WORTH AVENUE LEASING COMPANY,

 

a Florida corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

[Signature Page to Extension Amendment]

 

--------------------------------------------------------------------------------



 

 

NMG NOTES PROPCO LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

Name:

Tracy M. Preston

 

Title:

Vice President

 

[Signature Page to Extension Amendment]

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its individual capacity and as
Administrative Agent and as Collateral Agent,

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan J. Matthews

 

 

Name:

Bryan J. Matthews

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Megan Kane

 

 

Name:

Megan Kane

 

 

Title:

Authorized Signatory

 

[Signature Page to Extension Amendment]

 

--------------------------------------------------------------------------------



 

[Lenders’ signature pages on file with the Agent.]

 

[Signature Page to Extension Amendment]

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Type of Term Loan

 

Aggregate Principal Amount

 

2013 Term Loans

 

$

12,697,707.32

 

 

 

 

 

2019 Extended Term Loans

 

 

 

Cash Pay Extended Term Loans

 

$

1,393,748,002.30

 

Cash Pay/PIK Extended Term Loans

 

$

1,381,691,477.88

 

Total 2019 Extended Term Loans

 

 

$

2,775,439,480.18

 

 

 

 

 

 

All Term Loans:

 

 

$

2,788,137,187.50

 

 

--------------------------------------------------------------------------------



 

ANNEX A-1

 

Conformed copy showing amendments through Amendment No. 2 Effective Date

 

$2,950,000,000

 

TERM LOAN CREDIT AGREEMENT,

 

dated as of October 25, 2013,

 

among

 

MARIPOSA INTERMEDIATE HOLDINGS LLC,
as Holdings,

 

MARIPOSA MERGER SUB LLC,
(to be merged with and into NEIMAN MARCUS GROUP LTD INC.)LLC,
as theLead Borrower,

 

THE NEIMAN MARCUS GROUP LLC and THE NMG SUBSIDIARY LLC,
as Borrowers,

 

THE LENDERS PARTY HERETO,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent,

 

CREDIT SUISSE SECURITIES (USA) LLC,
RBC CAPITAL MARKETS,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Bookrunners and Arrangers,

 

and

 

BMO CAPITAL MARKETS CORP.,
JEFFERIES FINANCE LLC,
UBS SECURITIES LLC and
MCS CORPORATE LENDING LLC,
as Co-Managers

 

--------------------------------------------------------------------------------



 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

21

SECTION 1.02.

Terms Generally

5960

SECTION 1.03.

Accounting Terms; GAAP

60

SECTION 1.04.

Effectuation of Transfers

6061

SECTION 1.05.

Currencies

6061

SECTION 1.06.

Required Financial Statements

6061

SECTION 1.07.

Divisions

61

 

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01.

Term Loans and Borrowings

61

SECTION 2.02.

Request for Borrowing61Borrowings as of the Amendment No. 2 Effective Date

62

SECTION 2.03.

Funding of Borrowings

62

SECTION 2.04.

Interest Elections

62

SECTION 2.05.

Promise to Pay; Evidence of Debt

64

SECTION 2.06.

Repayment of Term Loans

65

SECTION 2.07.

Optional Prepayment of Term Loans

65

SECTION 2.08.

Mandatory Prepayment of Term Loans

6668

SECTION 2.09.

Fees

7071

SECTION 2.10.

Interest

7071

SECTION 2.11.

Alternate Rate of Interest

7072

SECTION 2.12.

Increased Costs

7173

SECTION 2.13.

Break Funding Payments

7274

SECTION 2.14.

Taxes

7375

SECTION 2.15.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

7678

SECTION 2.16.

Mitigation Obligations; Replacement of Lenders

7880

SECTION 2.17.

Illegality

7981

SECTION 2.18.

Incremental Facilities80Additional 2019 Extended Term Loans

81

SECTION 2.19.

Other Term Loans

83

SECTION 2.20.

Extensions of Term Loans

83

SECTION 2.21.

Repricing EventJoint and Several Liability of Borrowers

85

SECTION 2.22.

Designation of Lead Borrower

86

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

86

 

i

--------------------------------------------------------------------------------



 

SECTION 3.02.

Authorization

86

SECTION 3.03.

Enforceability

87

SECTION 3.04.

Governmental Approvals

87

SECTION 3.05.

Title to Properties; Possession Under Leases

88

SECTION 3.06.

Subsidiaries

88

SECTION 3.07.

Litigation; Compliance with Laws

88

SECTION 3.08.

Federal Reserve Regulations

89

SECTION 3.09.

Investment Company Act

89

SECTION 3.10.

Use of Proceeds

89

SECTION 3.11.

Tax Returns

89

SECTION 3.12.

No Material Misstatements

90

SECTION 3.13.

Environmental Matters

90

SECTION 3.14.

Security Documents

91

SECTION 3.15.

Location of Real Property and Leased Premises

9291

SECTION 3.16.

Solvency

92

SECTION 3.17.

No Material Adverse Effect

92

SECTION 3.18.

Insurance

92

SECTION 3.19.

USA PATRIOT Act; FCPA; OFAC

9392

SECTION 3.20.

Intellectual Property; Licenses, Etc.

93

SECTION 3.21.

Employee Benefit Plans

9493

 

 

 

ARTICLE IV

 

Conditions of Lending

 

 

 

SECTION 4.01.

Conditions Precedent to the Original Closing Date

94

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Existence; Businesses and Properties

9796

SECTION 5.02.

Insurance

9897

SECTION 5.03.

Taxes

9897

SECTION 5.04.

Financial Statements, Reports, etc.

98

SECTION 5.05.

Litigation and Other Notices

101102

SECTION 5.06.

Compliance with Laws

102

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

102103

SECTION 5.08.

Use of Proceeds

102103

SECTION 5.09.

Compliance with Environmental Laws

102103

SECTION 5.10.

Further Assurances; Additional Security

102103

SECTION 5.11.

Credit Ratings

105108

SECTION 5.12.

Lender Calls

105

SECTION 5.13.

Post-Closing Matters

106108

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness

106108

SECTION 6.02.

Liens

111113

 

ii

--------------------------------------------------------------------------------



 

SECTION 6.03.

Sale and Lease-Back Transactions

115118

SECTION 6.04.

Investments, Loans and Advances

115118

SECTION 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

119121

SECTION 6.06.

Restricted Payments

121123

SECTION 6.07.

Transactions with Affiliates

125126

SECTION 6.08.

Business of the BorrowerBorrowers and itstheir Subsidiaries

128

SECTION 6.09.

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc 128.

129

 

 

 

ARTICLE VII

 

Holdings Covenantand PropCo Guarantors Covenants

 

 

 

SECTION 7.01.

Holdings Covenant

131132

SECTION 7.02.

PropCo Guarantors Covenant

133

 

 

 

ARTICLE VIII

 

Events of Default

 

 

 

SECTION 8.01.

Events of Default

132133

 

 

 

ARTICLE IX

 

The Agents

 

 

 

SECTION 9.01.

Appointment

135136

SECTION 9.02.

Delegation of Duties

138

SECTION 9.03.

Exculpatory Provisions

138139

SECTION 9.04.

Reliance by Administrative Agent

139140

SECTION 9.05.

Notice of Default

140

SECTION 9.06.

Non-Reliance on Agents and Other Lenders

140

SECTION 9.07.

Indemnification

141

SECTION 9.08.

Agent in Its Individual Capacity

141

SECTION 9.09.

Successor Agent

141

SECTION 9.10.

Arrangers and Co-Managers

142

 

 

 

ARTICLE X

 

Miscellaneous

 

 

 

SECTION 10.01.

Notices; Communications

142

SECTION 10.02.

Survival of Agreement

143

SECTION 10.03.

Binding Effect

144143

SECTION 10.04.

Successors and Assigns

144

SECTION 10.05.

Expenses; Indemnity

153151

SECTION 10.06.

Right of Set-off

155153

SECTION 10.07.

Applicable Law

155153

SECTION 10.08.

Waivers; Amendment

155153

 

iii

--------------------------------------------------------------------------------



 

SECTION 10.09.

Interest Rate Limitation

158155

SECTION 10.10.

Entire Agreement

158156

SECTION 10.11.

WAIVER OF JURY TRIAL

159156

SECTION 10.12.

Severability

159156

SECTION 10.13.

Counterparts

159156

SECTION 10.14.

Headings

159156

SECTION 10.15.

Jurisdiction; Consent to Service of Process

159156

SECTION 10.16.

Confidentiality

160157

SECTION 10.17.

Platform; Borrower Materials

161158

SECTION 10.18.

Release of Liens and Guarantees

162159

SECTION 10.19.

USA PATRIOT Act Notice

163159

SECTION 10.20.

Security Documents and Intercreditor Agreements

163159

SECTION 10.21.

No Advisory or Fiduciary Responsibility

163160

SECTION 10.22.

Reaffirmation and Ratification

160

SECTION 10.23.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

166

SECTION 10.24.

Waivers & Amendments with respect to 2019 Extended Term Loans

167

 

iv

--------------------------------------------------------------------------------



 

Exhibits and Schedules

 

 

 

Exhibit A

Form of Assignment and Acceptance

 

Exhibit B

Form of Solvency Certificate

 

Exhibit C

Form of Borrowing RequestPropCo Operating License

 

Exhibit D

Form of Interest Election Request

 

Exhibit E

Form of Non-Debt Fund Affiliate Assignment and Acceptance

 

Exhibit F

U.S. Tax Compliance Certificate

 

Exhibit G

Form of First LienABL/Term Loan/Notes Intercreditor Agreement

 

Exhibit H

Form of Junior Lien Intercreditor Agreement

 

 

 

 

Schedule 1.01

Closing Date Conversions

 

Schedule 2.01

Commitments

 

Schedule 3.04

Governmental Approvals

 

Schedule 3.05(2)

Possession under Leases

 

Schedule 3.06(1)

Subsidiaries

 

Schedule 3.11

Taxes

 

Schedule 3.13

Environmental Matters

 

Schedule 3.15(1)

Owned Material Real Property

 

Schedule 3.15(2)

Leased Material Real Property

 

Schedule 3.18

Insurance

 

Schedule 3.20

Intellectual Property

 

Schedule 5.135.12

Post-Closing Matters

 

Schedule 6.04

Investments

 

Schedule 6.07

Transactions with Affiliates

 

Schedule 10.01

Notice Information

 

 

v

--------------------------------------------------------------------------------



 

TERM LOAN CREDIT AGREEMENT, dated as of October 25, 2013 (as amended, amended
and restated, supplemented, extended, renewed or otherwise modified from time to
time, this “Agreement”), by and among MARIPOSA INTERMEDIATE HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), MARIPOSA MERGER SUBNEIMAN
MARCUS GROUP LTD LLC, a Delaware limited liability company, as a Borrower
(“Merger Subthe “Lead Borrower” or “Existing Borrower”), THE NEIMAN MARCUS GROUP
LLC, a Delaware limited liability company (“TNMG LLC”), THE NMG SUBSIDIARY LLC,
a Delaware limited liability company (“The NMG Subsidiary” and together with
TNMG LLC and the Lead Borrower, the “Borrowers” and each, a “Borrower”), the
Lenders party hereto from time to time and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent (in such capacity, and as further defined in
Section 1.01, the “Administrative Agent”), and as collateral agent (in such
capacity, and as further defined in Section 1.01, the “Collateral Agent” and
together with the Administrative Agent, the “Agents”).

 

RECITALS

 

(1)                                       Ares Corporate Opportunities Fund III,
L.P., Ares Corporate Opportunities Fund IV, L.P. and Canada Pension Plan
Investment Board have formed Holdings, and pursuant to the Agreement and Plan of
Merger, dated as of September 9, 2013 (the “Merger Agreement”), by and among NM
MARIPOSA HOLDINGS, INC., a Delaware corporation, Merger Sub and NEIMAN MARCUS
GROUP LTD INC., a Delaware corporation formerly known as Neiman Marcus, Inc.
(the “Company”), Merger Sub will merge (the “Merger”) with and into the Company,
with the Company being the survivor of such Merger.  As used herein, the
“Borrower” means Merger Sub prior to the consummation of the Merger and the
Company thereafter. The Lead Borrower is party to that certain Credit Agreement,
dated as of October 25, 2013 (as amended, supplemented or otherwise modified
prior to the Amendment No. 2 Effective Date, including by that certain
Refinancing Amendment, dated as of March 13, 2014, among Holdings, the Existing
Borrower, the Lenders party thereto and the Administrative Agent, the “Existing
Credit Agreement”), by and among Holdings, the Existing Borrower, certain
Subsidiary Loan Parties, the Administrative Agent, the Collateral Agent and
certain Lenders party thereto from time to time.

 

(2)                                       Pursuant to that certain Extension
Amendment and Amendment No. 2 to Credit Agreement, dated as of June 7, 2019 (the
“2019 Extension Amendment”), by and among Holdings, the Borrowers, the
Subsidiary Loan Parties party thereto, the Administrative Agent, the Collateral
Agent and the Lenders party thereto, the Administrative Agent and the Required
Lenders have agreed, inter alia, to amend the Existing Credit Agreement in its
entirety to read as set forth in this Agreement as of the Amendment No. 2
Effective Date (as defined below).

 

 

(3)                                       (2) In connection with the
consummation of the Merger, (a) the Lenders have agreed to extend credit to the
Borrower in the form of Term Loans on the Closing Date in an aggregate principal
amount of $2,950.0 million, (b) certain financial institutions have agreed to
extend credit to the Borrower and certain co-borrowers in the form of revolving
loans, swingline loans and letters of credit under the ABL Credit Agreement (as
defined herein) and (c) each of the Sponsors and certain other equity investors
(including members of the Company’s management) arranged by or designated by the
Sponsors (such equity investors together with the Sponsors, the “Investors”)
will, directly or indirectly, contribute to Holdings or another Parent Entity
(as defined herein) cash or rollover equity in exchange for common equity of
Holdings or such Parent Entity (and Holdings or such

 

--------------------------------------------------------------------------------



 

Parent Entity will contribute such cash and rollover equity to the common equity
capital of Merger Sub) and the aggregate amount of such contributed cash or
rollover equity will be no less than 22.5% of the sum of (i) the aggregate gross
proceeds of the loans borrowed on the Closing Date under the ABL Credit
Agreement (excluding letters of credit), the Term Loans borrowed hereunder on
the Closing Date and the aggregate gross cash proceeds from any sale of Senior
Notes on or prior to the Closing Date, (ii) the aggregate outstanding principal
amount of the Existing 2028 Debentures on the Closing Date and (iii) the amount
of such cash and rollover equity contributed on the Closing Date after giving
effect to the Transactions (such contribution, the “Equity Contribution”).2019
Extension Amendment and as part of the Recapitalization Transactions, the 2019
Extending Term Lenders have agreed to convert $2,775,439,480.18 of their 2013
Term Loans on the Amendment No. 2 Effective Date for either (i) Cash Pay
Extended Term Loans and/or (ii) Cash Pay/PIK Extended Term Loans, or a
combination of both in each case subject to the terms and conditions set forth
in this Agreement and the 2019 Extension Amendment.

 

AGREEMENT

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:Article I

 

ARTICLE I

 

Definitions

 

SECTION 1.01.            Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABL Claims” means the “ABL Claims” as defined in the Intercreditor Agreement.

 

“2013 Collateral” means the “2013 Term Loan Designated Collateral” as defined in
the Collateral Agreement and also includes all other property that is subject to
any Lien in favor of the Collateral Agent for the benefit of the 2013 Term Loan
Lenders pursuant to any Security Document, including without limitation each
mortgage of a Real Property entered into prior to the Amendment No. 2 Effective
Date.

 

“2013 Term Loan Lenders” means Lenders holding 2013 Term Loans, in their
capacity as such.

 

“2013 Term Loan Obligations” means the 2013 Term Loans and the Obligations under
the Loan Documents directly related thereto, including interest thereon.

 

“2013 Term Loans” means (i) immediately prior to the effectiveness of the 2019
Extension Amendment, the Term Loans made to the Lead Borrower pursuant to the
Existing Credit Agreement and (ii) immediately upon and after the effectiveness
of the 2019 Extension Amendment and the 2019 Conversion (as defined therein),
the Term Loans made to the Lead Borrower pursuant to the Existing Credit
Agreement that the Lenders declined to convert into 2019 Extended Term Loans
pursuant to the 2019 Extension Amendment, which remain outstanding under this
Agreement as of the Amendment No. 2 Effective Date (which “2013 Term Loans”
shall not include, for the avoidance of doubt, any Non-Participating Term Loan
Exchange Indebtedness).

 

2

--------------------------------------------------------------------------------



 

“2019 Extended Term Loan Collateral” means all Collateral other than the 2013
Collateral, ABL Priority Collateral, Call Right Collateral and Equity Interests
in 2019 Extended Term Loan PropCo .

 

“2019 Extended Term Loan Installment Date” has the meaning assigned to such term
in Section 2.06(3).

 

“2019 Extended Term Loan Liens” means Liens on the Collateral, which Liens have
Required Collateral Lien Priority for Liens securing the 2019 Extended Term
Loans.

 

“2019 Extended Term Loan Obligations” means the 2019 Extend Term Loans and the
related Obligations under the Loan Documents related to the 2019 Extended Term
Loans (for the avoidance of doubt, including any Additional 2019 Extended Term
Loans, but not including any 2013 Term Loan Obligations or Non-Participating
Term Loan Exchange Obligations).

 

“2019 Extended Term Loan PropCo” means NMG Term Loan PropCo LLC, a Delaware
limited liability company that is a Subsidiary of the Lead Borrower formed
solely to hold Real Property interests consisting of 2019 Extended Term Loan
PropCo Assets.

 

“2019 Extended Term Loan PropCo Assets” means the 2019 Term Loan Priority Real
Estate Assets, to the extent that such Real Property assets are Non-Mortgageable
Leases.

 

“2019 Extended Term Loans” means, collectively, the Cash Pay Extended Term Loans
and the Cash Pay/PIK Extended Term Loans and, as applicable, the Cash Pay
Additional 2019 Extended Term Loans and the Cash Pay/PIK Additional 2019
Extended Term Loans, which shall, for the avoidance of doubt, each constitute a
separate Class of Term Loans and a separate Term Facility hereunder; provided,
however, that solely for purposes of Section 2.07, Section 2.08 (subject to
clause (5)(d) thereof) or Section 2.15 and any analogous pro rata sharing
provisions under this Agreement and the other Loan Documents, the 2019 Extended
Term Loans shall not constitute separate Classes with respect to each other but
shall constitute one Class solely for purposes of such pro rata sharing
provisions; provided, further that the 2019 Extended Term Loan Obligations
(other than the Additional 2019 Extended Term Loans and the Obligations under
the Loan Documents related to the Additional 2019 Extended Term Loans) shall be
subordinated in right of payment or “waterfall” priority to Obligations in
respect of the Additional 2019 Extended Term Loans in respect of any recovery on
account of the Call Right Collateral and the Guarantee of the applicable
Obligations by Notes PropCo, if any, as set forth in Section 5.04 of the
Collateral Agreement.

 

“2019 Extending Term Lenders” means the Lenders party to the 2019 Extension
Amendment and identified as holding 2019 Extended Term Loans on Schedule 2.01
(other than any such Person that has ceased to be a party hereto in such
capacity pursuant to an Assignment and Acceptance in accordance with Section
10.04), as well as any Person that acquires a direct interest in a 2019 Extended
Term Loan pursuant to Section 10.04 or Section 2.20.

 

“2019 Extension Amendment” has the meaning assigned to such term in the recitals
hereto.

 

“2019 Term Loan Priority Real Estate Assets” means (a) the Real Property assets
set forth on (i) Schedule 3.15(1) under the heading “2019 Term Loan Priority
Real Estate Assets” and (ii) Schedule 3.15(2) under the heading “2019 Term Loan
Priority Real Estate Assets”.

 

3

--------------------------------------------------------------------------------



 

“2028 Debentures” means the 7.125% debentures due 2028 issued by TNMG LLC
(f/k/a/ The Neiman Marcus Group, Inc.) pursuant to an indenture, dated as of May
27, 1998, by and between The Neiman Marcus Group LLC (f/k/a Neiman Marcus Group,
Inc.) and Wilmington Savings Fund Society, FSB, as successor trustee, as
amended, restated, supplemented and/or otherwise modified from time to time,
including on or about the date hereof (the “2028 Debentures Indenture”).

 

“2028 Debentures Collateral” means the “2028 Notes Collateral” as defined in the
Junior Lien Intercreditor Agreement.

 

“2028 Debentures Indenture” has the meaning given such term in the definition of
2028 Debentures.

 

“2028 Debentures Obligations” means the 2028 Debentures and the related
Indebtedness Obligations under the 2028 Debentures Indenture and the other
Indebtedness Documents related to the 2028 Debentures.

 

“ABL Credit Agreement” means the Revolving Credit Agreement, dated as of the
Original Closing Date, among Holdings, Merger Subthe Existing Borrower, the
lenders party thereto and Deutsche Bank AG New York Branch, as administrative
agent and collateral agent, as such document may be amended, restated,
supplemented or otherwise modified from time to time, including by that certain
Fourth Amendment to time.

 

“ABL Credit Agreement Refinancing Indebtedness” means “Credit Agreement
Refinancing Indebtedness” as defined in the ABL Credit Agreement.”ABL Extended
Revolving Commitments” means “Extended Loans” as defined in the ABL Credit
Agreement, dated as of the Amendment No. 2 Effective Date, by and among the
parties thereto.

 

“ABL Facility” means the “Revolving Facility” and any “Incremental Facility,”
each as definedcredit facilities provided for in the ABL Credit Agreement or
with respect to any other Indebtedness incurred pursuant to Section 6.01(2).

 

“ABL Incremental Equivalent Debt” means any “Incremental Equivalent Debt” as
defined in the ABL Credit Agreement.

 

“ABL Incremental Facilities” means any “Incremental Facility” as defined in the
ABL Credit Agreement.

 

“ABL Loan Documents” means the ABL Credit Agreement and the other “Loan
Documents” as defined in the ABL Credit Agreement or, as applicable, any other
Indebtedness incurred pursuant to Section 6.01(2), as each such document may be
amended, restated, supplemented or otherwise modified.

 

“ABL Obligations” means the “Obligations” as defined in the ABL Credit
Agreement.”ABL Other Loans” means “Other Loans” as defined in the ABL Credit
Agreement. or,  as applicable, any similar term employed in respect of other
Indebtedness incurred pursuant to Section 6.01(2).

 

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

 

4

--------------------------------------------------------------------------------



 

“ABL Priority Collateral Asset Sale” means any Asset Sale that consists of or
includes the disposition of ABL Priority Collateral outside the ordinary course
of business, but solely to the extent of the sale of such ABL Priority
Collateral.

 

“ABL Security Documents” means the “Security Documents” as defined in the ABL
Credit Agreement.

 

“ABL/Term Loan/Notes Intercreditor Agreement” means the ABL/Term Loan/Notes
Intercreditor Agreement, dated as of the Amendment No. 2 Effective Date, by and
among the Administrative Agent, the Collateral Agent, Deutsche Bank AG New York
Branch, as administrative agent and collateral agent under the ABL Credit
Agreement, the Second Lien Notes Collateral Agent, the Third Lien Notes
Collateral Agent and any other parties party thereto from time to time, and
acknowledged by Holdings and the Borrowers, as amended, restated, supplemented
and/or otherwise modified from time to time.

 

“ABR” means, for any day, a fluctuating rate per annum equal to the highest of:

 

(1)                                       the Federal Funds Rate plus 1/2 of
11.00%;

 

(2)                                       the prime commercial lending rate
published as of such day by the Administrative Agent as the “prime rate;” and

 

(3)                                       the LIBOR Quoted Rate plus 11.00%.

 

Any change in the ABR due to a change in the Federal Funds Rate, the “prime
rate” or the LIBOR Quoted Rate will be effective on the effective date of such
change in the Federal Funds Rate, the “prime rate” or the LIBOR Quoted Rate, as
the case may be.

 

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means any Term Loan bearing interest at a rate determined by
reference to the ABR.

 

“Additional 2019 Extended Term Loans” means Cash Pay Additional 2019 Extended
Term Loan and Cash Pay/PIK Additional 2019 Extended Term Loans, in each case,
incurred pursuant to Section 2.18.

 

“Additional 2019 Extended Term Loan Lenders” has the meaning assigned to such
term in Section 2.18(5).

 

“Additional Lender” means the banks, financial institutions and other
institutional lenders and investors (other than natural persons) that become
Lenders in connection with an Incremental Term Loan or Other Term Loan; provided
that no Disqualified Institution may be an Additional Lender.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to the greater of (1) the LIBO
Rate in effect for such Interest Period divided by one minus the Statutory
Reserves applicable to such Eurocurrency Borrowing, if any, and (2) 1.00%(i)
1.00%, with respect to any Term Loans other than the 2019 Extended Term Loans
(including, for the avoidance of doubt, the 2013 Term Loans) or (ii) 1.50%, with
respect to any 2019 Extended Term Loans.

 

5

--------------------------------------------------------------------------------



 

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent for itself and the Lenders hereunder, and any
duly appointed successor in such capacity.

 

“Administrative Agent Fees” has the meaning assigned to such term in Section
2.09(1).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” means each Sponsor and each of its Affiliates, other than
(1) Holdings or any of its Subsidiaries (including the BorrowerBorrowers) and
(2) any natural person.

 

“Agents” means the Administrative Agent and the Collateral Agent, in their
respective capacities as such.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereof.

 

“Amendment No. 2 Effective Date” means the “Amendment Effective Date” as defined
in the 2019 Extension Amendment.

 

“Annual Financial Statements” has the meaning assigned to such term in Section
5.04(1).

 

“Applicable Margin” means:

 

(1)                                       with respect to any 2013 Term Loans
made on the Closing Date, (a) as of the Closing Date, (x) for ABR Loans, 3.00%
and (y) for Eurocurrency Loans, 4.00%, and (b) following delivery of Required
Financial Statements for the Borrower’s fiscal quarter ending February 1, 2014,,
the percentage per annum determined in accordance with the pricing grid set
forth below, based on the Senior Secured First Lien Net Leverage Ratio for the
most recent fiscal quarter ending on the date prior to the first day of each
fiscal quarter of the Lead Borrower:

 

Senior Secured First Lien
Net Leverage Ratio

 

Applicable Margin for
ABR Loans

 

Applicable Margin for
Eurocurrency Loans

 

Category 1:
Greater than 4.00 to 1.00

 

3.002.25%

 

4.003.25%

 

Category 2:
Less than or equal to 4.00 to 1.00

 

2.752.00%

 

3.753.00%

 

 

For purposes of the foregoing, each change in the Applicable Margin under this
clause (1) resulting from a change in the Senior Secured First Lien Net Leverage
Ratio shall be effective during the period commencing on and including the date
of delivery to the Administrative Agent pursuant to

 

6

--------------------------------------------------------------------------------



 

Section 5.04(1) or 5.04(2) of the Required Financial Statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Senior Secured First Lien Net Leverage Ratio
shall be deemed to be in Category 1, at the option of the Administrative Agent
or at the request of the Required Lenders, if the Lead Borrower fails to deliver
the Required Financial Statements required to be delivered by it pursuant to
Section 5.04(1) or 5.04(2) or the certificate of a Financial Officer of the Lead
Borrower required pursuant to Section 5.04(3) during the period from the
expiration of the time for delivery thereof until such Required Financial
Statements and such certificate are delivered;

 

(2)                                       with respect to any Incremental Term
Loans, the “Applicable Margin” set forth in the Incremental Facility Amendment
establishing the terms thereof; Cash Pay Extended Term Loan, a percentage per
annum equal to (a) for Eurocurrency Loans, 6.00% per annum and (b) for ABR
Loans, 5.00% per annum;

 

(3)                                       with respect to any Cash Pay/PIK
Extended Term Loan, a percentage per annum equal to (a) for Eurocurrency Loans,
6.50% per annum and (b) for ABR Loans, 5.50% per annum;

 

(4)                                       with respect to any Cash Pay
Additional Extended Term Loan, a percentage per annum equal to (a) for
Eurocurrency Loans, 6.00% per annum and (b) for ABR Loans, 5.00% per annum;

 

(5)                                       with respect to any Cash Pay/PIK
Additional Extended Term Loan, a percentage per annum equal to (a) for
Eurocurrency Loans, 6.50% per annum or (b) for ABR Loans, 5.50% per annum;

 

(6)                                       (3) with respect to any Other Term
Loans, the “Applicable Margin” set forth in the Refinancing Amendment
establishing the terms thereof; and

 

(7)                                       (4) with respect to any Extended Term
Loans other than the 2019 Extended Term Loans, the “Applicable Margin” set forth
in the Extension Amendment establishing the terms thereof.

 

“Applicable Premium” has the meaning assigned to such term in Section 2.07(5).

 

“Approved Fund” has the meaning assigned to such term in Section 10.04(2).

 

“Arranger” means each of Credit Suisse Securities (USA) LLC, Royal Bank of
Canada, Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Morgan Stanley
Senior Funding, Inc.

 

“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any Sale and Lease-Back
Transaction) to any Person of any asset or assets of the BorrowerBorrowers or
any Restricted Subsidiary.

 

“Asset Sale Proceeds Account” means one or more deposit accounts or securities
accounts (as such terms are defined in the Uniform Commercial Code) containing
only the Net Cash Proceeds of Asset Sales or any Below Threshold Asset Sale
Proceeds, any investments thereof in Cash Equivalents and the proceeds thereof,
pending the application of such Net Cash Proceeds in accordance with Section
2.08(1), which accounts have been pledged to the Collateral Agent, for the
benefit of the Secured Parties, on a first-priority basis pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent.

 

“Assignee” has the meaning assigned to such term in Section 10.04(2).

 

7

--------------------------------------------------------------------------------



 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and the Lead
Borrower (if required by Section 10.04), substantially in the form of Exhibit A
or such other form that is approved by the Administrative Agent and reasonably
satisfactory to the Lead Borrower.

 

“Available Amount” means, as of any date, an amount, not less than zero,
determined on a cumulative basis, equal to the sum, without duplication, of:
Contribution Proceeds” means, as of any date, (A) (i) an amount equal to the
cumulative amount of cash proceeds received by the Lead Borrower in connection
with the sale or issuance of Equity Interests of any Parent Entity after the
Amendment No. 2 Effective Date (including upon exercise of warrants or options)
which have been contributed to the capital of the Lead Borrower or exchanged for
Equity Interests of the Lead Borrower, in each case, other than the proceeds of
Disqualified Stock, contributions of the type set forth in Section 6.06(2)(c),
the proceeds of common Equity Interest sales used to voluntarily prepay any 2013
Term Loan prior to the Maturity Date applicable thereto in accordance with
Section 2.07(2)(b) and Cure Amounts, less (ii) any such amounts that are used
prior to such date to make Investments under Section 6.04(3) or Section 6.04(4),
and payments in respect of Junior Financing under Section 6.09(2)(f) or
Section 6.09(4)(b) and (B) any property (for the avoidance of doubt, not the
fair market value thereof, but property in the form received by the Lead
Borrower) other than cash received by the Lead Borrower in connection with the
sale or issuance of Equity Interests of any Parent Entity after the Amendment
No. 2 Effective Date (including upon exercise of warrants or options) which have
been contributed to the capital of the Lead Borrower or exchanged for Equity
Interests of the Lead Borrower.

 

(1)                                 $200.0 million; plus

 

(2)                                 the Cumulative Retained Excess Cash Flow
Amount as of such date (measured annually); plus

 

(3)                                 the cumulative amount of cash proceeds and
the fair market value of property (other than cash) received by the Borrower or
any Parent Entity in connection with the sale or issuance of Equity Interests of
the Borrower or any Parent Entity after the Closing Date and on or prior to such
date (including upon exercise of warrants or options or in connection with a
Permitted Acquisition or other Permitted Investment) which, with respect to
proceeds or property received in connection with the sale or issuance of Equity
Interests of a Parent Entity, have been contributed to the capital of the
Borrower or exchanged for Equity Interest of the Borrower, other than the
proceeds of Disqualified Stock, Excluded Contributions, Cure Amounts, any net
cash proceeds that are used prior to such date for Restricted Payments under
Section 6.06(1) or Section 6.06(2)(b), and equity used to incur Contribution
Indebtedness; plus

 

(4)                                 100% of the aggregate amount of cash
contributions to the capital of the Borrower and the fair market value of
property other than cash contributed to the capital of the Borrower after the
Closing Date, other than the proceeds of Disqualified Stock, Excluded
Contributions, Cure Amounts, any net cash proceeds that are used prior to such
date for Restricted Payments under Section 6.06(1) or Section 6.06(2)(b), and
equity used to incur Contribution Indebtedness; plus

 

(5)                                 100% of the aggregate principal amount of
any Indebtedness (including the liquidation preference or maximum fixed
repurchase price, as the case may be, of any Disqualified

 

8

--------------------------------------------------------------------------------



 

Stock) of the Borrower or any Restricted Subsidiary issued after the Closing
Date (other than Indebtedness (including Disqualified Stock) issued to Holdings,
the Borrower or a Restricted Subsidiary), which has been converted into or
exchanged for Equity Interests (other than Disqualified Stocks) of the Borrower
or any Parent Entity; plus

 

(6)                                 100% of the aggregate amount of cash (and
the fair market value of property other than cash) received by the Borrower or
any Restricted Subsidiary after the Closing Date from (a) the sale (other than
to Holdings, the Borrower or any Restricted Subsidiary) of the Equity Interests
of any Unrestricted Subsidiary or (b) any dividend or other distribution
(including any payment on intercompany Indebtedness) by any such Unrestricted
Subsidiary; plus

 

(7)                                 in the event any Unrestricted Subsidiary
becomes a Restricted Subsidiary or has been merged, consolidated or amalgamated
with or into, or transfers or conveys its assets to, or is liquidated into,
Holdings, the Borrower or any Restricted Subsidiary, the lesser of (a) the fair
market value of the Investments of the Borrower and the Restricted Subsidiaries
in such Unrestricted Subsidiary at the time such Unrestricted Subsidiary becomes
a Restricted Subsidiary or at the time of such merger, consolidation,
amalgamation, transfer or liquidation (or of the assets transferred or conveyed,
as applicable) and (b) the fair market value of the original Investments by the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary, in
each case, as determined by a Responsible Officer of the Borrower in good faith;
plus

 

(8)                                 any mandatory prepayment declined by a
Lender; minus

 

(9)                                 the use of such Available Amount since the
Closing Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Available Incremental Term Loan Facility Amount” has the meaning assigned to
such term in Section 2.18(3).Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

 

“Below Threshold Asset Sale Proceeds” means the cash proceeds of Asset Sales
involving aggregate consideration of $10.05.0 million or less.

 

“Beneficial Owner” has the meaning given to that term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will not be deemed to have
beneficial ownership of any securities that such “person” has the right to
acquire or vote only upon the happening of any future event or contingency
(including the passage of time) that has not yet occurred.  The terms
“Beneficial Ownership”, “Beneficially Owns” and “Beneficially Owned” have a
corresponding meaning.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

9

--------------------------------------------------------------------------------



 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, as to any Person, the board of directors, board of
managers or other governing body of such Person, or if such Person is owned or
managed by a single entity, the board of directors, board of managers or other
governing body of such entity, and the term “directors” means members of the
Board of Directors.

 

“Borrower” has the meaning assigned to such term in the recitals to this
Agreementintroductory paragraph hereof.  As used herein, the term “Borrower”
shall mean, as the context requires, “Borrower” or “Borrowers”.

 

“Borrower Materials” has the meaning assigned to such term in Section 10.17(1).

 

“Borrowing” means a group of Term Loans of a single Type made on a single date
under a single Term Facility and, in the case of Eurocurrency Loans, as to which
a single Interest Period is in effect.

 

“Borrowing Base” means as of any date, the sum of:

 

(1)                                 90% of all accounts receivable held by the
Borrower and the Restricted Subsidiaries as of such date; plus

 

(2)                                 90% of the inventory held by the Borrower
and the Restricted Subsidiaries as of such date; plus

 

(3)                                 100% of all cash and Cash Equivalents held
by the Borrower and the Restricted Subsidiaries as of such date;

 

in each case, determined on a consolidated basis in accordance with GAAP based
upon the most recent month-end financial statements available internally as of
the date of determination, and calculated on a Pro Forma Basis.

 

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.02this Agreement and substantially in the form of Exhibit Ca form
mutually satisfactory to the Administrative Agent and the Lead Borrower.

 

“Budget” has the meaning assigned to such term in Section 5.04(58).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when used in connection with a Eurocurrency Loan, the term
“Business Day” also excludes any day on which banks are not open for dealings in
deposits in the London interbank market.

 

“Call Right” means “Call Right” as defined in the Junior Lien Intercreditor
Agreement.

 

“Call Right Cap Recovery” has the meaning assigned to such term in the Junior
Lien Intercreditor Agreement.

 

10

--------------------------------------------------------------------------------



 

“Call Right Collateral” means the Notes Priority Real Estate Assets that are not
Notes PropCo Assets and the Equity Interests in Notes PropCo, and all the
proceeds of any of the foregoing.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
incurred by the BorrowerBorrowers and the Restricted Subsidiaries during such
period that, in accordance with GAAP, are or should be included in “additions to
property, plant or equipment” or similar items reflected in the consolidated
statement of cash flows of the BorrowerBorrowers and itstheir Restricted
Subsidiaries for such period; provided that Capital Expenditures will not
include:

 

(1)                                       expenditures to the extent they are
made with (a) Equity Interests of any Parent Entity or (b) proceeds of the
issuance of Equity Interests of, or a cash capital contribution to, the
BorrowerBorrowers after the ClosingAmendment No. 2 Effective Date;

 

(2)                                       expenditures with proceeds of
insurance settlements, condemnation awards and other settlements in respect of
lost, destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of the BorrowerBorrowers and itstheir
Subsidiaries;

 

(3)                                       interest capitalized during such
period;

 

(4)                                       expenditures that are accounted for as
capital expenditures of such Person and that actually are paid for by a third
party (excluding the BorrowerBorrowers and any Restricted Subsidiary) and for
which none of the BorrowerBorrowers or any Restricted Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period);

 

(5)                                       the book value of any asset owned by
the BorrowerBorrowers or any Restricted Subsidiary prior to or during such
period to the extent that such book value is included as a Capital Expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that any expenditure necessary in order to
permit such asset to be reused will be included as a Capital Expenditure during
the period that such expenditure is actually made;

 

(6)                                       the purchase price of equipment
purchased during such period to the extent the consideration therefor consists
of any combination of (a) used or surplus equipment traded in at the time of
such purchase or (b) the proceeds of a concurrent sale of used or surplus
equipment, in each case, in the ordinary course of business;

 

(7)                                       Investments in respect of a Permitted
Acquisition;(8)                                              the Merger; or

 

(8)                                       (9) the purchase of property, plant or
equipment to the extent purchased with the proceeds of Asset Sales that are not
applied to prepay Term Loans pursuant to Section 2.08.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases or financing leases on a balance sheet of such
Person under GAAP (as in effect on the Original Closing Date, notwithstanding
any modification or interpretative change

 

11

--------------------------------------------------------------------------------



 

thereto after the Original Closing Date and excluding the effect to any
treatment of leases under Accounting Standards Codification 842 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect)) and, for purposes hereof, the amount of such
obligations at any time will be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Capital Stock” means:

 

(1)                                       in the case of a corporation,
corporate stock;

 

(2)                                       in the case of an association or
business entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                       in the case of a partnership or
limited liability company, partnership or membership interests (whether general
or limited); and

 

(4)                                       any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person.

 

“Cash Equivalents” means:

 

(1)                                       Dollars, Canadian dollars, Japanese
yen, pounds sterling, euros or the national currency of any participating member
of the European Union or, in the case of any Foreign Subsidiary, any local
currencies held by it from time to time in the ordinary course of business and
not for speculation;

 

(2)                                       direct obligations of the United
States of America or any member of the European Union or any agency thereof or
obligations guaranteed by the United States of America or any member of the
European Union or any agency thereof, in each case, with maturities not
exceeding two years;

 

(3)                                       time deposits, eurodollar time
deposits, certificates of deposit and money market deposits, in each case, with
maturities not exceeding one year from the date of acquisition thereof, and
overnight bank deposits, in each case, with any commercial bank having capital,
surplus and undivided profits of not less than $250.0 million;

 

(4)                                       repurchase obligations for underlying
securities of the types described in clauses (2) and (3) above and clause
(6) below entered into with a bank meeting the qualifications described in
clause (3) above;

 

(5)                                       commercial paper or variable or fixed
rate notes maturing not more than one year after the date of acquisition issued
by a corporation rated at least “P-1” by Moody’s or “A-1” by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency);

 

(6)                                       securities with maturities of two
years or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States of America, or by any
political subdivision or taxing authority thereof, having one of the two highest
rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized rating agency);

 

(7)                                       Indebtedness issued by Persons (other
than the Sponsors) with a rating of at least “A 2” by Moody’s or “A” by S&P (or
reasonably equivalent ratings of another internationally recognized rating
agency), in each case, with maturities not exceeding one year from the date of
acquisition,

 

12

--------------------------------------------------------------------------------



 

and marketable short-term money market and similar securities having a rating of
at least “P-2” or “A-2” from either Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized rating agency);

 

(8)                                       Investments in money market funds with
average maturities of 12 months or less from the date of acquisition that are
rated “Aaa3” by Moody’s and “AAA” by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency);

 

(9)                                       instruments equivalent to those
referred to in clauses (1) through (8) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above customarily
utilized in the countries where any such Restricted Subsidiary is located or in
which such Investment is made; and

 

(10)                                shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (1) through (9) above.

 

“Cash Management Bank” means any provider of Cash Management Services that, at
the time such Cash Management Obligations were entered into or, if entered into
prior to the ClosingAmendment No. 2 Effective Date, on the ClosingAmendment
No. 2 Effective Date, was the Administrative Agent, a Lender or an Affiliate of
the foregoing, whether or not such Person subsequently ceases to be the
Administrative Agent, a Lender or an Affiliate of the foregoing.

 

“Cash Management Obligations” means obligations owed by any Loan Party to any
Cash Management Bank in respect of or in connection with Cash Management
Services and designated by the Cash Management Bank and the Lead Borrower in
writing to the Administrative Agent as “Cash Management Obligations” under this
Agreement (but only if such obligations have not been designated as “Cash
Management Obligations” under the ABL Credit Agreement).

 

“Cash Management Services” means any treasury, depository, pooling, netting,
overdraft, stored value card, purchase card (including so called “procurement
card” or “P-card”), debit card, credit card, cash management and similar
services and any automated clearing house transfer of funds.

 

“Certain Funds ProvisionsCash Pay Additional 2019 Extended Term Loans” has the
meaning givenassigned to such term in the Commitment LetterSection 2.18(8).

 

“Cash Pay Extended Term Loans” means Term Loans incurred under the 2019
Extension Amendment, for which the applicable 2019 Extending Term Lender has
elected the classification “Cash Pay Extended Term Loans” in accordance with the
2019 Extension Amendment, which Term Loans shall bear interest at the rate
described in clause (2) of the definition of “Applicable Margin”.

 

“Cash Pay/PIK Additional 2019 Extended Term Loans” has the meaning assigned to
such term in Section 2.18(8).

 

“Cash Pay/PIK Extended Term Loans” means Term Loans incurred under the 2019
Extension Amendment for which the applicable 2019 Extending Term Lender has
elected the classification “Cash Pay/PIK Extended Term Loans” in accordance with
the 2019 Extensions Amendment, which Term Loans shall bear interest at the rate
described in clause (3) of the definition of “Applicable Margin”.

 

13

--------------------------------------------------------------------------------



 

“Causes of Action” means any action, Claim, cause of action, controversy,
demand, right, action, lien, indemnity, interest, guaranty, suit, obligation,
liability, damage, judgment, account, defense, offset, power, privilege, and
license of any kind or character whatsoever, whether known, unknown, contingent
or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, whether arising before, on, or after the Amendment No. 2
Effective Date, in contract or in tort, in law (whether local, state, or federal
U.S. or non-U.S. law) or in equity, or pursuant to any other theory of local,
state, or federal U.S. or non-U.S. law.  For the avoidance of doubt, “Cause of
Action” includes:  (a) any right of setoff, counterclaim, or recoupment and any
Claim for breach of contract or for breach of duties imposed by law or in
equity; (b) any Claim based on or relating to, or in any manner arising from, in
whole or in part, tort, breach of contract, breach of fiduciary duty, fraudulent
transfer or fraudulent conveyance or voidable transaction law, violation of
local, state, or federal or non-U.S. law or breach of any duty imposed by law or
in equity, including securities laws, negligence, and gross negligence; (c) any
Claim pursuant to section 362 or chapter 5 of the title 11 of the United States
Code or similar local, state, or federal U.S. or non-U.S. law; (d) any Claim or
defense including fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of title 11 of the United States Code; (e) any state or
foreign law pertaining to actual or constructive fraudulent transfer, fraudulent
conveyance, or similar Claim; and (f) any “lender liability” or equitable
subordination claims or defenses.

 

A “Change in Control” will be deemed to occur if:

 

(1)                                 at any time,

 

(a)                                 Holdings ceases to Beneficially Own,
directly or indirectly, 100% of the issued and outstanding Equity Interests of
the Borrower; provided, however, that prior to the completion of the Closing
Date Conversions, a controlled Affiliate of the Sponsors may own the Class B
Capital Stock of the BorrowerBorrowers;; or

 

(b)                                 a “change of control” (or comparable event)
occurs under the ABL Credit Agreement or, the Secured Notes Indentures, the
Senior Notes Indentures or the documentation governing any Permitted Refinancing
Indebtedness in respect of any of the foregoing, in each case, if any
Indebtedness is outstanding under such agreement; or

 

(2)                                 at any time prior to the consummation of a
Qualified IPO, the Permitted Holders, taken together, cease to Beneficially Own,
directly or indirectly, Voting Stock representing 50% or more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Holdings (determined on a fully diluted basis but without giving
effect to contingent voting rights not yet vested); or

 

(3)                                 at any time after the consummation of a
Qualified IPO, any person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act, but excluding any employee benefit plan of such
Person and its subsidiariesSubsidiaries and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, acquires Beneficial Ownership of Voting
Stock of a Parent Entity representing (a) more than 35% of the aggregate
ordinary voting power for the election of directors represented by the issued
and outstanding Equity Interests of such Parent Entity (determined on a fully
diluted basis but without giving effect to contingent voting rights that have
not yet vested) and (b) more than the percentage of the aggregate ordinary
voting power for the election of directors that is at the time Beneficially

 

14

--------------------------------------------------------------------------------



 

Owned, directly or indirectly, by the Permitted Holders, taken together
(determined on a fully diluted basis but without giving effect to contingent
voting rights that have not yet vested).

 

“Change in Law” means:

 

(1)                                 the adoption of any law, rule or regulation
after the ClosingAmendment No. 2 Effective Date;

 

(2)                                 any change in law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the ClosingAmendment No. 2 Effective Date; or

 

(3)                                 compliance by any Lender (or, for purposes
of Section 2.12(2), by any lending office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority, made or
issued after the ClosingAmendment No. 2 Effective Date; provided that,
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith and (b) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case pursuant to Basel III, in each case will be
deemed to be a “Change in Law,” regardless of the date enacted, adopted,
promulgated or issued.

 

“Charges” has the meaning assigned to such term in Section 10.09.

 

“Claim” means any (a) right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured.

 

“Class” means, with respect to a Term Facility, (a) when used with respect to
Lenders, the Lenders under such Term Facility, and (b) when used with respect to
Term Loans or Borrowings, Term Loans or Borrowings under such Term Facility. 
For the avoidance of doubt, (i) as of the Amendment No. 2 Effective Date, there
shall be three separate Classes of Term Loans hereunder, consisting of one
Class of 2013 Term Loans and two Classes of 2019 Extended Term Loans, (ii) the
Non-Participating Term Loan Exchange Indebtedness (if any) shall be a separate
Class of Term Loans from the 2013 Term Loans and any Class of 2019 Extended Term
Loans, and (iii) each class of Additional 2019 Extended Term Loans shall be a
separate Class from any other Class of 2019 Extended Term Loans (except as set
forth in the definition of “2019 Extended Term Loan”) and the 2013 Term Loans.

 

“Closing Date” means October 25, 2013.

 

“Closing Date Conversions” means the transactions described on Schedule 1.01.

 

“Closing Date Refinancing” means the repayment of debt contemplated by the Debt
Payoff Letter (as defined in the Merger Agreement).

 

“Closing Date Senior Secured First Lien Net Leverage Ratio” means 4.70 to 1.00.

 

15

--------------------------------------------------------------------------------



 

“Closing Date Total Net Leverage Ratio” means 7.00 to 1.00.

 

“Co-Managers” means each of BMO Capital Markets Corp., Jefferies Finance LLC,
UBS Securities LLC and MCS Corporate Lending LLC.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the “Collateral” as defined in the Collateral Agreement and
also includes all other property that is subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Document, including all interests in Real Property mortgaged in accordance with
Section 5.12 hereof and the Real Property constituting Collateral prior to the
Amendment No. 2 Effective Date.

 

“Collateral Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as Collateral Agent for itself and the other Secured Parties, and any
duly appointed successor in that capacity.

 

“Collateral Agreement” means the Amended and Restated Term Loan Guarantee and
Collateral Agreement, dated as of the ClosingAmendment No. 2 Effective Date,
among the Loan Parties and the Collateral Agent, as amended, supplemented ,
restated and/or otherwise modified from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Term Loans as set forth on Schedule 2.01.  On the Closing Date, the
aggregate amount of Commitments is $2,950.0 million.for any Lender, the
commitment of such Lender to make Other Term Loans pursuant to Section 2.19 or
the commitment of such Lender to make Extended Term Loans pursuant to
Section 2.20.

 

“Commitment Letter” means that certain Commitment Letter, dated as of
September 9, 2013, by and among Merger Sub, Credit Suisse AG, Credit Suisse
Securities (USA) LLC, Royal Bank of Canada, Deutsche Bank Securities Inc.,
Deutsche Bank AG New York Branch and Deutsche Bank AG Cayman Islands Branch and
including any joinders thereto.

 

“CompanyConsent Fees” has the meaning assigned to such term in the recitals
heretoSection 2.09(2).

 

“Consolidated Debt” means, as of any date, the sum (without duplication) of all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the BorrowerBorrowers and the Restricted
Subsidiaries and all Guarantees of the foregoing, determined on a consolidated
basis in accordance with GAAP, based upon the most recent month-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
BorrowerBorrowers for such period:

 

(1)                                       increased, in each case to the extent
deducted in calculating such Consolidated Net Income (and without duplication),
by:

 

16

--------------------------------------------------------------------------------



 

(a)                                 provision for taxes based on income, profits
or capital, including state, franchise, excise and similar taxes and foreign
withholding taxes paid or accrued, including any penalties and interest relating
to any tax examinations, and state taxes in lieu of business fees (including
business license fees) and payroll tax credits, income tax credits and similar
tax credits, and including an amount equal to the amount of tax distributions
actually made to the holders of Equity Interests of the BorrowerBorrowers or any
Parent Entity in respect of such period (in each case, to the extent
attributable to the operations of the BorrowerBorrowers and itstheir
Subsidiaries), which will be included as though such amounts had been paid as
income taxes directly by the BorrowerBorrowers; plus

 

(b)                                 Consolidated Interest Expense; plus

 

(c)                                  cash dividend payments (excluding items
eliminated in consolidation) on any series of preferred stock or Disqualified
Stock of the BorrowerBorrowers or any Restricted Subsidiary; plus

 

(d)                                 all depreciation and amortization charges
and expenses; plus

 

(e)                                  all

 

(i)                                     losses, charges, fees, costs and
expenses relating to the Recapitalization Transactions;

 

(ii)                                  transaction fees, costs and expenses
incurred in connection with the consummation of any transaction that is out of
the ordinary course of business (or any transaction proposed but not
consummated) permitted under this Agreement, including equity issuances,
investments, acquisitions, dispositions, recapitalizations, mergers, option
buyouts and the incurrence, modification or repayment of Indebtedness permitted
to be incurred under this Agreement (including any Permitted Refinancing
Indebtedness in respect thereof) or any amendments, waivers or other
modifications under the agreements relating to such Indebtedness or similar
transactions; and

 

(iii)                               without duplication of any of the foregoing,
non-operating or non-recurring professional fees, costs and expenses for such
period; plus

 

(f)                                   any expense or deduction attributable to
minority Equity Interests of third parties in any Restricted Subsidiary that is
not a Wholly Owned Subsidiary of the BorrowerBorrowers; plus

 

(g)                                  the amount of management, monitoring,
consulting, transaction and advisory fees (including termination fees) and
related indemnities, fees, charges and expenses paid or accrued to or on behalf
of any Parent Entity or any of the Permitted Holders, in each case, to the
extent permitted by Section 6.07; plus

 

(h)                                 earn-out obligations incurred in connection
with any Permitted Acquisition or other Investment; plus

 

(i)                                     all charges, costs, expenses, accruals
or reserves in connection with the rollover, acceleration or payout of Equity
Interests held by officers or employees of the BorrowerBorrowers and all losses,
charges and expenses related to payments made to

 

17

--------------------------------------------------------------------------------



 

holders of options or other derivative Equity Interests in the common equity of
the BorrowerBorrowers or any Parent Entity in connection with, or as a result
of, any distribution being made to equityholders of such Person or any of its
direct or indirect parents, which payments are being made to compensate such
option holders as though they were equityholders at the time of, and entitled to
share in, such distribution; plus

 

(j)                                    all non-cash losses, charges and
expenses, including any write-offs or write-downs; provided that if any such
non-cash charge represents an accrual or reserve for potential cash items in any
future four-fiscal quarter period (i) the Lead Borrower may determine not to add
back such non-cash charge in the period for which Consolidated EBITDA is being
calculated and (ii) to the extent the Lead Borrower does decide to add back such
non-cash charge, the cash payment in respect thereof in such future four-fiscal
quarter period will be subtracted from Consolidated EBITDA for such future
four-fiscal quarter period; plus

 

(k)                                 all costs and expenses in connection with
pre-opening and opening of stores, distribution centers and other facilities
that were not already excluded in calculating such Consolidated Net Income; and

 

(2)                                       decreased, without duplication and to
the extent increasing such Consolidated Net Income for such period, by non-cash
gains (excluding any non-cash gains that represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that were deducted (and not
added back) in the calculation of Consolidated EBITDA for any prior period
ending after the Original Closing Date).  For the avoidance of doubt,
amortization of tenant and developer allowances will not be deducted pursuant to
this clause (2).

 

Notwithstanding the foregoing, the Consolidated EBITDA of the Borrower for the
fiscal quarters ended:

 

(i)                                     August 3, 2013 will be deemed to be
$107.2 million;

 

(ii)                                  April 27, 2013 will be deemed to be $206.2
million;

 

(iii)                               January 26, 2013 will be deemed to be $178.3
million; and

 

(iv)                              October 27, 2012 will be deemed to be $179.8
million;

 

it being understood that the amounts listed in the foregoing clauses (i), (ii),
(iii) and (iv) do not give effect to the adjustments provided for in the
definition of Pro Forma Basis for any transactions or events other than the
Transactions.

 

“Consolidated First Lien Net Debt” means, as of any date, all Consolidated Debt
as of such date (i) that constitutes Obligations or that is secured by a Lien on
the Term/Note Priority Collateral that is pari passu with the Lien securing the
Obligations or(other than with respect to ABL Priority Collateral or, prior to
the Call Right Cap Recovery, the Call Right Collateral), (ii) that is secured by
a Lien on the ABL Priority Collateral that is senior to or pari passu with the
Lien securing the Obligations, or (iii) prior to the Call Right Cap Recovery,
constitutes outstanding Third Lien Notes Obligations or Second Lien Notes
Obligations up to a maximum principal amount of $200.0 million, minus all
Unrestricted Cash as of such date, in each case, determined based upon the most
recent month-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis;

 

18

--------------------------------------------------------------------------------



 

provided that for purposes of calculating the amount of Consolidated First Lien
Net Debt with respect to any Indebtedness being incurred in reliance on
compliance with any financial ratio-based incurrence test, Unrestricted Cash
will not include any proceeds received from such Indebtedness.  For the
avoidance of doubt, Indebtedness in respect of the ABL Credit Agreement will
constitute Consolidated First Lien Net Debt.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)                                 the aggregate interest expense of such
Person and its Restricted Subsidiaries for such period, calculated on a
consolidated basis in accordance with GAAP, to the extent such expense was
deducted in computing Consolidated Net Income (including pay-in-kind interest
payments, amortization of original issue discount, the interest component of
Capital Lease Obligations and net payments and receipts (if any) pursuant to
Hedge Agreements relating to interest rates (other than in connection with the
early termination thereof) but excluding any non-cash interest expense
attributable to the movement in the mark-to-market valuation of hedging
obligations, all amortization and write-offs of deferred financing fees, debt
issuance costs, commissions, fees and expenses and expensing of any bridge,
commitment or other financing fees, any expenses resulting from the discounting
of the Existing 2028 Debentures as a result of the purchase accounting treatment
of the Original Transactions and the Recapitalization Transactions and all
discounts, commissions, fees and other charges associated with any Receivables
Facilityreceivables facility); plus

 

(2)                                 consolidated capitalized interest of the
referent Person and its Restricted Subsidiaries for such period, whether paid or
accrued; plus

 

(3)                                 any amounts paid or payable in respect of
interest on Indebtedness the proceeds of which have been contributed to the
referent Person and that has been Guaranteed by the referent Person; less

 

(4)                                 interest income of the referent Person and
its Restricted Subsidiaries for such period;.

 

provided that when determining Consolidated Interest Expense in respect of any
four-quarter period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense will be calculated by multiplying the aggregate
Consolidated Interest Expense accrued since the Closing Date by 365 and then
dividing such product by the number of days from and including the Closing Date
to and including the last day of such period.  For purposes of this definition,
interest on Capital Lease Obligations will be deemed to accrue at the interest
rate reasonably determined by a Responsible Officer of the Lead Borrower to be
the rate of interest implicit in such Capital Lease Obligations in accordance
with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (or loss) of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP (adjusted to reflect any charge, tax or expense incurred or accrued by
Holdings or any Parent Entity during such period attributable to the operations
of the BorrowerBorrowers and itstheir Subsidiaries as though such charge, tax or
expense had been incurred by the BorrowerBorrowers, to the extent that the
BorrowerBorrowers has made or would be entitled under the Loan Documents to make
any Restricted Payment or other payment to or for the account of Holdings in
respect thereof) and before any deduction for preferred stock dividends;
provided that:

 

19

--------------------------------------------------------------------------------



 

(1)                                 all net after-tax extraordinary,
nonrecurring or unusual gains, losses, income, expenses and charges, and in any
event including all restructuring, severance, relocation, consolidation,
integration or other similar charges and expenses, contract termination costs,
excess pension charges, system establishment charges, start-up or closure or
transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans in connection with the Transactions or
otherwise, expenses associated with strategic initiatives, facilities shutdown
and opening costs, and any fees, expenses, charges or change in control payments
related to the Transactions or otherwise (including any transition-related
expenses incurred before, on or after the ClosingAmendment No. 2 Effective
Date), will be excluded;

 

(2)                                 all net after-tax income, loss, expense or
charge from abandoned, closed or discontinued operations and any net after-tax
gain or loss on the disposal of abandoned, closed or discontinued operations
will be excluded;

 

(3)                                 all net after-tax gain, loss, expense or
charge attributable to business dispositions and asset dispositions other than
in the ordinary course of business (as determined in good faith by a Responsible
Officer of the Lead Borrower) will be excluded;

 

(4)                                 all net after-tax income, loss, expense or
charge attributable to the early extinguishment or cancellation of Indebtedness,
Hedge Agreements or other derivative instruments will be excluded;

 

(5)                                 all non-cash gain, loss, expense or charge
attributable to the movement in the mark-to-market valuation of Hedge Agreements
or other derivative instruments will be excluded;

 

(6)                                 (a) the net income for such period of any
Person that is not a Restricted Subsidiary of the referent Person, or that is
accounted for by the equity method of accounting, will be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or converted into cash) to the referent Person or a Restricted Subsidiary
thereof in respect of such period; and (b) the net income for such period will
include any ordinary course dividends, distributions or other payments in cash
received from any such Person during such period in excess of the amounts
included in clause (a) hereof;

 

(7)                                 the cumulative effect of a change in
accounting principles during such period will be excluded;

 

(8)                                 the effects of purchase accounting, fair
value accounting or recapitalization accounting adjustments (including the
effects of such adjustments pushed down to the referent Person and its
Restricted Subsidiaries) resulting from the application of purchase accounting,
fair value accounting or recapitalization accounting in relation to the
Transactions or any acquisition consummated before or after the ClosingAmendment
No. 2 Effective Date, and the amortization, write-down or write-off of any
amounts thereof, net of taxes, will be excluded;

 

(9)                                 all non-cash impairment charges and asset
write-ups, write-downs and write-offs will be excluded;

 

(10)                          all non-cash expenses realized in connection with
or resulting from stock option plans, employee benefit plans or agreements or
post-employment benefit plans or agreements, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other similar rights will be excluded;

 

20

--------------------------------------------------------------------------------



 

(11)                          any costs or expenses incurred in connection with
the payment of dividend equivalent rights to option holders pursuant to any
management equity plan, stock option plan or any other management or employee
benefit plan or agreement or post-employment benefit plan or agreement will be
excluded;

 

(12)                          accruals and reserves for liabilities or expenses
that are established or adjusted as a result of the Recapitalization
Transactions within 1812 months after the ClosingAmendment No. 2 Effective Date
will be excluded;

 

(13)                          all amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, fees and expenses and
expensing of any bridge, commitment or other financing fees, will be excluded;

 

(14)                          any currency translation gains and losses related
to changes in currency exchange rates (including remeasurements of Indebtedness
and any net loss or gain resulting from Hedge Agreements for currency exchange
risk), will be excluded;

 

(15)                          (a) the non-cash portion of “straight-line” rent
expense will be excluded and (b) the cash portion of “straight-line” rent
expense that exceeds the amount expensed in respect of such rent expense will be
included;

 

(16)                          expenses and lost profits with respect to
liability or casualty events or business interruption will be disregarded to the
extent covered by insurance and actually reimbursed, or, so long as such Person
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer, but only to the extent that such
amount (a) has not been denied by the applicable carrier in writing and (b) is
in fact reimbursed within 365 days of the date on which such liability was
discovered or such casualty event or business interruption occurred (with a
deduction for any amounts so added back that are not reimbursed with such
365-day period); provided that any proceeds of such reimbursement when received
will be excluded from the calculation of Consolidated Net Income to the extent
the expense or lost profit reimbursed was previously disregarded pursuant to
this clause (16);

 

(17)                          losses, charges and expenses that are covered by
indemnification or other reimbursement provisions in connection with any asset
disposition will be excluded to the extent actually reimbursed, or, so long as
such Person has made a determination that a reasonable basis exists for
indemnification or reimbursement, but only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days);

 

(18)                          (a) cash costs and expenses in connection with
pre-opening and opening of stores, distribution centers and other facilities in
an aggregate amount not to exceed $20.0 million for any four-quarter period, and
all non-cash pre-opening costs and expenses, will be excluded, and (b) all
income, loss, charges and expenses associated with stores, distribution centers
and other facilities closed in any period, or scheduled for closure within 12
months of the date on which Consolidated Net Income is being calculated, will be
excluded; and

 

(19)                          non-cash charges for deferred tax asset valuation
allowances will be excluded; and(20)    solely for the purpose of determining
the amount available for Restricted Payments under Section 6.06(15), the net
income (or loss) for such period of any Restricted Subsidiary (other than a
Guarantor) will be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary is not at the
date of determination permitted without any prior governmental approval (which
has not been obtained) or,

 

21

--------------------------------------------------------------------------------



 

directly or indirectly, by the operation of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that Consolidated Net Income of such Person
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash (or to the extent converted into cash) to such
Person or any of its Restricted Subsidiaries in respect of such period, to the
extent not already included therein.

 

“Consolidated Total Assets” means, as of any date, the total assets of the
BorrowerBorrowers and the Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP, determined based upon the most recent month-end
financial statements available internally as of the date of determination, and
calculated on a Pro Forma Basis.

 

“Consolidated Total Net Debt” means, as of any date, the Consolidated Debt as of
such date minus all Unrestricted Cash as of such date, in each case, determined
based upon the most recent month-end financial statements available internally
as of the date of determination, and calculated on a Pro Forma Basis; provided
that for purposes of calculating the Consolidated Total Net Debt with respect to
any Indebtedness being incurred in reliance on compliance with any financial
ratio-based incurrence test, Unrestricted Cash will not include any proceeds
received from such Indebtedness.

 

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

 

“Contribution Indebtedness” has the meaning assigned to such term in
Section 6.01(15).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” will have correlative meanings.

 

“Control Agreement” means any “Control Agreement” as defined in the Collateral
Agreement.

 

“Controlled Accounts” means “Blocked Accounts” as defined in the ABL Credit
Agreement, the Asset Sale Proceeds Accounts, and any other Deposit Account (as
defined in the Collateral Agreement), Security Account (as defined in the
Collateral Agreement) or Commodities Account (as defined in the Collateral
Agreement) subject to a Lien perfected by control to the secure the ABL
Obligations or similar arrangement providing for perfection by control of such
accounts in connection with the ABL Loan Documents, in each case subject to the
terms of the Intercreditor Agreement.

 

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the BorrowerBorrowers in the form of term loans or notes;
provided that:

 

(1)                                       such Indebtedness is incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, convert, replace or
refinance, in whole or part, Indebtedness (“Refinanced Debt”) that is either
Term Loans or other Credit Agreement Refinancing Indebtedness;

 

22

--------------------------------------------------------------------------------



 

(2)                                       such Indebtedness is in an original
aggregate principal amount not greater than the principal amount of the
Refinanced Debt (plus the amount of unpaid accrued or capitalized interest and
premiums thereon (including tender premiums), underwriting discounts, defeasance
costs, fees, commissions and expenses);

 

(3)                                       the Weighted Average Life to Maturity
of such Indebtedness is equal to or longer than the remaining Weighted Average
Life to Maturity of the Refinanced Debt, and the final maturity date of such
Credit Agreement Refinancing Indebtedness may not be earlier than the Latest
Maturity Date;

 

(4)                                       such Indebtedness, if incurred under
this Agreement, may participate on a pro rata basis or on a less than pro rata
basis (but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments hereunder (and otherwise may not participate at all);

 

(5)                                       such Indebtedness is not secured by
any assets or property of Holdings, the BorrowerBorrowers or any Restricted
Subsidiary that does not constitute Collateral (subject to customary exceptions
for cash collateral in favor of an agent, letter of credit issuer or similar
“fronting” lender);

 

(6)                                       such Indebtedness is not guaranteed or
incurred by any Subsidiary of the BorrowerBorrowers other than a Subsidiary Loan
Party or by any other entity that is not a Loan Party (unless such entity
becomes a Loan Party in connection with the incurrence of such Indebtedness);

 

(7)                                       if such Indebtedness is not incurred
under this Agreement as new Obligations but is secured:

 

(a)                                 the security agreements relating to such
Indebtedness are substantially similar to or the same as thecorresponding
Security Documents (as determined in good faith by a Responsible Officer of the
Lead Borrower);

 

(b)                                 if such Indebtedness is secured on a pari
passu basis with the Term Loans, a Debt Representative acting on behalf of the
holders of such Indebtedness has become party to or is otherwise subject to the
provisions of a First Lien Intercreditor Agreement and, if applicable, the
Intercreditor Agreement; [reserved];

 

(c)                                  if such Indebtedness is secured on a junior
basis to the Term Loans, a Debt Representative, acting on behalf of the holders
of such Indebtedness, has become party to or is otherwise subject to the
provisions of athe Junior Lien Intercreditor Agreement as a second, third or
other subordinate-ranking Lien priority party and, if applicable, thehas become
party to any other Intercreditor Agreement;

 

(8)                                       the terms and conditions of such
Indebtedness are substantially identical to, or, taken as a whole, no more
favorable to the lenders or holders providing such Indebtedness than, those
applicable to such Refinanced Debt (or, in the case of any Non-Participating
Term Loan Exchange Indebtedness, the 2019 Extended Term Loans) as determined in
good faith by a Responsible Officer of the Lead Borrower; provided that the Lead
Borrower will promptly deliver to the Administrative Agent final copies of the
definitive credit documentation relating to such Indebtedness (unless the
Borrower is bound by a confidentiality obligation with respect thereto, in which
case the Borrower will deliver a reasonably detailed description of the material
terms and conditions of such Indebtedness in lieu thereof); provided that this
clause (8) will not apply to:

 

23

--------------------------------------------------------------------------------



 

(a)                                 terms addressed in the preceding clauses
(1) through (7);

 

(b)                                 (i) interest rate, fees, funding discounts
and other pricing terms; (ii) redemption, prepayment or other premiums;
(iii) optional prepayment terms; and (iv) redemption terms; (c) subordination
terms; and

 

(c)                                  (d) covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness.

 

Credit Agreement Refinancing Indebtedness will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Cumulative Retained Excess Cash Flow Amount” means, as of any date, an amount,
not less than zero in the aggregate, determined on a cumulative basis, equal to
the Retained Percentage of Excess Cash Flow for all Excess Cash Flow Periods
ending after the Closing Date and prior to such date.Credit Support” means, with
respect to any Person and any Indebtedness or other Indebtedness Obligations,
(i) such Person’s Guarantee of, or becoming a direct or indirect obligor with
respect to, such Indebtedness or other Indebtedness Obligations, (ii) such
Person’s pledge or other hypothecation of its assets to directly or indirectly
secure or provide recourse with respect to such Indebtedness or other
Indebtedness Obligations, (iii) such Person becoming directly or indirectly
liable for such Indebtedness or other Indebtedness Obligations or (iv) such
Person providing any other form of direct or indirect credit support for such
Indebtedness or other Indebtedness Obligations (including by means of a
“keepwell” or other similar commitment).

 

“Cure Amount” means the amount of cash contributions to the capital of the Lead
Borrower made pursuant to Section 8.02 of the ABL Credit Agreement.

 

“Current Assets” means, as of any date, all assets (other than Cash Equivalents
or other cash equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of the BorrowerBorrowers and the Restricted
Subsidiaries as “current assets” (other than amounts related to current or
deferred Taxes based on income or profits), determined based upon the most
recent month-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis.

 

“Current Liabilities” means, as of any date, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
BorrowerBorrowers and the Restricted Subsidiaries as “current liabilities,”
other than:

 

(1)                                 the current portion of any Indebtedness;

 

(2)                                 accruals of Consolidated Interest Expense
(excluding Consolidated Interest Expense that is due and unpaid);

 

(3)                                 accruals for current or deferred Taxes based
on income or profits;

 

(4)                                 accruals, if any, of transaction costs
resulting from the Original Transactions or the Recapitalization Transactions;
and

 

(5)                                 accruals of any costs or expenses related to
(a) severance or termination of employees prior to the ClosingAmendment No. 2
Effective Date or (b) bonuses, pension and other post-retirement benefit
obligations;

 

24

--------------------------------------------------------------------------------



 

in each case, determined based upon the most recent month-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

 

“Debt Fund Affiliate” means:

 

(1)                                 any Affiliate, division or internal group of
a Permitted Investor that has the principal purpose of investing in, acquiring
or trading commercial loans, bonds or similar extensions of credit in the
ordinary course; and

 

(2)                                 any investment fund or account of a
Permitted Investor managed by third parties (including by way of a managed
account, a fund or an index fund in which a Permitted Investor has invested) or
a division or internal group within a Permitted Investor that is not organized
or used primarily for the purpose of making equity investments,

 

in each case, with respect to which a Sponsor does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity.

 

“Debt Representative” means, with respect to any Indebtedness that is secured on
a pari passu basis with, or on a junior basis to, the Term Loans, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Declining Lender” has the meaning assigned to such term in Section 2.08(4).

 

“Default” means any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, constitutes a Lender Default.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with an Asset Sale that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Borrower
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-Cash Consideration.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Disqualified Institution” means:

 

(1)                                       (a)         any Person that is a
competitor of the BorrowerBorrowers and identified by the Lead Borrower in
writing to the Administrative Agent on or prior to the ClosingAmendment No. 2
Effective Date;

 

(b)                                 any Person that is a competitor of the
BorrowerBorrowers and identified by the Lead Borrower in good faith in writing
to the Administrative Agent from time to time after the ClosingAmendment No. 2
Effective Date; provided that such Person will not be a

 

25

--------------------------------------------------------------------------------



 

Disqualified Institution if the Administrative Agent reasonably determines in
good faith that such Person is not a competitor of the BorrowerBorrowers and
notifies the Lead Borrower of such determination promptly following the date on
which the Lead Borrower identifies such Person to the Administrative Agent; and

 

(c)                                  together with any Affiliates of such
competitors described in the foregoing clauses (a) and (b) that are reasonably
identifiable as such (other than any such Affiliate that is a bank, financial
institution or fund (other than a Person described in clause (2) below) that
regularly invest in commercial loans or similar extensions of credit in the
ordinary course of business and for which no personnel involved with the
relevant competitor (i) make investment decisions or (ii) have access to
non-public information relating to the BorrowerBorrowers or any Person that
forms part of the Borrower’sBorrowers’ business (including itstheir
Subsidiaries)); or

 

(2)                                       certain banks, financial institutions,
other institutional lenders and investors and other entities that are identified
by the Lead Borrower in writing to the Administrative Agent on or prior to the
ClosingAmendment No. 2 Effective Date.

 

Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Administrative Agent will not have any responsibility or
obligation to determine whether any Lender or potential Lender is a Disqualified
Institution and the Administrative Agent will have no liability with respect to
any assignment made to a Disqualified Institution.

 

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
redeemable or exchangeable at the option of the holder thereof), or upon the
happening of any event or condition:

 

(1)                                       mature or are mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale are subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable and the termination
of the Commitments);

 

(2)                                       are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part;

 

(3)                                       provide for the scheduled payments of
dividends in cash; or

 

(4)                                       either mandatorily or at the option of
the holders thereof, are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is 91 days after the earlier of:

 

(a)                                 the Latest Maturity Date; and

 

(b)                                 the date on which the Term Loans and all
other Obligations (other than Obligations in respect of Specified Hedge
Agreements, Cash Management Obligations and contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) are repaid in full and the Commitments are terminated;

 

26

--------------------------------------------------------------------------------



 

provided that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided, further, that if such Equity Interests are issued
to any employee or to any plan for the benefit of employees of Holdings or its
Subsidiaries or by any such plan to such employees, such Equity Interests will
not constitute Disqualified Stock solely because they may be required to be
repurchased by Holdings or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; and provided, further, that any class of
Equity Interests of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Equity Interests that is not
Disqualified Stock will not be deemed to be Disqualified Stock.

 

“Distressed Person” has the meaning assigned to such term in the definition of
“Lender-Related Distress Event.”

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Lead Borrower that is
organized under the laws of the United States or any political subdivision
thereof, and “Domestic Subsidiaries” means any two or more of them.  Unless
otherwise indicated in this Agreement, all references to Domestic Subsidiaries
will mean Domestic Subsidiaries of the Lead Borrower.

 

“Dutch Auction” means an auction of Term Loans conducted:(1)          pursuant
to Section 10.04(10) to allow an Affiliated Lender to acquire Term Loans at a
discount to par value and on a pro rata basis; or

 

(2)                                 pursuant to Section 10.04(14) to allow a
Purchasing Borrower Party to prepay Term Loans at a discount to par value and on
a pro rata basis,in each case, in accordance with the applicable Dutch Auction
Procedures.

 

“Dutch Auction Procedures” means, with respect to a purchase of Term Loans in a
Dutch Auction, Dutch auction procedures as reasonably agreed upon by the
applicable Affiliated Lender or Purchasing Borrower Party, as the case may be,
and the Administrative Agent.

 

“environmentEEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition and is subject to the supervision of an EEA Resolution
Authority, or (c) any financial institution established in an EEA Member Country
which is a Subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision of an EEA Resolution
Authority with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

27

--------------------------------------------------------------------------------



 

“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, and natural resources such as flora and fauna.

 

“Environmental Laws” means all applicable laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, legally binding agreements and
final, legally binding decrees or judgments, in each case, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environmentEnvironment, preservation or reclamation of natural resources, the
generation, management, Release or threatened Release of, or exposure to, any
Hazardous Material or to occupational health and safety matters (to the extent
relating to the environment or exposure to Hazardous Materials).

 

“Equity Contribution” has the meaning assigned to such term in the recitals to
this Agreementmeans the amount of cash and rollover equity contributed on the
Original Closing Date after giving effect to the Original Transactions.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and any final regulations promulgated and the
rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings or any of its SubsidiariesLoan Party, is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302302, 303 and 306(g) of ERISA and Section 412 and 430 of
the Code, is treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means:

 

(1)                                       a Reportable Event, or the
requirements of Section 4043(b) of ERISA apply, with respect to a Plan;

 

(2)                                       a withdrawal by Holdings or any of its
SubsidiariesLoan Party or, to the knowledge of Holdings or the Lead Borrower,
any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations by Holdings or any of its Subsidiariesany
Loan Party or, to the knowledge of Holdings or the Lead Borrower, any ERISA
Affiliate that is treated as a termination or withdrawal under
Section 4062(e) of ERISA;

 

(3)                                       a complete or partial withdrawal by
Holdings or any of its SubsidiariesLoan Party or, to the knowledge of Holdings
or the Lead Borrower, any ERISA Affiliate from a Multiemployer Plan, receipt of
written notification by Holdings or any of its SubsidiariesLoan Party or, to the
knowledge of Holdings or the Lead Borrower, any ERISA Affiliate concerning the
imposition of Withdrawal Liability on it or written notification that a
Multiemployer Plan is, or is expected to be, insolvent, in reorganization within
the meaning of Title IV of ERISA or endangered or in critical status within the
meaning of Section 305 of ERISA or Section 432 of the Code;

 

(4)                                       (a) the provision by a Plan
administrator or the PBGC to any Loan Party or, to the knowledge of Holdings or
the Lead Borrower, any ERISA Affiliate of notice of intent to terminate a Plan,
or to appoint a trustee to administer a Plan, (b) the treatment of a Plan or
Multiemployer Plan

 

28

--------------------------------------------------------------------------------



 

amendment as a termination under Sections 4041 or 4041A of ERISA or (c) the
commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan;

 

(5)                                       the incurrence by Holdings or any of
its Subsidiariesany Loan Party or, to the knowledge of Holdings or the Lead
Borrower, any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or Multiemployer Plan, other than for the
timely payment of plan contributions or PBGC premiums due but not delinquent
under Section 4007 of ERISA;

 

(6)                                       the application for a minimum funding
waiver under Section 302(c) of ERISA or Section 412(c) of the Code with respect
to a Plan;

 

(7)                                       the imposition of a lien on the assets
of any Loan Party under Section 303(k) of ERISA with respect to any Plan or
Section 430(k) of the Code; and

 

(8)                                       a determination that any Plan is in
“at risk” status (within the meaning of Section 303 of ERISA) or Section 430 of
the Code).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Borrowing” means a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” means any Term Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, the Consolidated Net
Income of the Lead Borrower for such period, minus, without duplication:

 

(1)                                       repayments, prepayments and other cash
payments made with respect to the principal of any Indebtedness or the principal
component of any Capital Lease Obligations of the Lead Borrower or any
Restricted Subsidiary during such period (excluding voluntary and mandatory
prepayments of Term Loans, voluntary prepayments of Indebtedness described in
Section 2.08(2)(b) and prepayments of other revolving Indebtedness (except to
the extent accompanied by a corresponding reduction in commitments), but
including all premium, make-whole or penalty payments paid in cash (to the
extent such payments were not already deducted in calculating Consolidated Net
Income and are not otherwise prohibited under this Agreement)); provided that a
mandatory prepayment of Indebtedness will only be deducted pursuant to this
clause (1) to the extent not already deducted in the computation of Net Cash
Proceeds of Asset Sales; minus

 

(2)                                       (a) cash payments made by the Lead
Borrower or any Restricted Subsidiary during such period in respect of Capital
Expenditures, Permitted Acquisitions, Investments and Restricted Payments
(excluding Restricted Payments made pursuant to Sections 6.06(15), or
(16), Investments in Cash Equivalents and other items (including Investments and
Restricted Payments) that are eliminated in consolidation) and (b) cash payments
that the Borrower or any Restricted Subsidiary is required to make in respect of
Capital Expenditures, Permitted Acquisitions and Investments within 365 days
after the end of such period pursuant to binding obligations entered into prior
to or during such period; provided that amounts described

 

29

--------------------------------------------------------------------------------



 

in this clause (b) will not reduce Excess Cash Flow in subsequent periods and,
to the extent not so paid, will increase Excess Cash Flow in the subsequent
period but including earn-out obligations); minus

 

(3)                                       cash payments made by the Lead
Borrower or any Restricted Subsidiary during such period in respect of
(a) long-term liabilities other than Indebtedness or (b) items for which an
accrual or reserve was established in a prior period; minus

 

(4)                                       (a) cash payments made by the Lead
Borrower or any Restricted Subsidiary during such period in respect of Taxes
(including distributions to any Parent Entity in respect of Taxes), to the
extent such payments exceed the amount of tax expense deducted in calculating
such Consolidated Net Income, and (b) cash payments that the Lead Borrower or
any Restricted Subsidiary will be required to make in respect of Taxes
(including distributions to any Parent Entity in respect of Taxes) within 180
days after the end of such period; provided that amounts described in this
clause (b) will not reduce Excess Cash Flow in subsequent periods; minus

 

(5)                                       all cash payments and other cash
expenditures made by the Lead Borrower or any Restricted Subsidiary during such
period (a) with respect to items that were excluded in the calculation of such
Consolidated Net Income pursuant to clauses (1) through (19) of the definition
of “Consolidated Net Income” or (b) that were not expensed during such period in
accordance with GAAP; minus

 

(6)                                       all non-cash credits included in
calculating such Consolidated Net Income (including insured or indemnified
losses referred to in clauses (16) and (17) of Consolidated Net Income to the
extent not reimbursed in cash during such period); minus

 

(7)                                       an amount equal to the sum of (a) the
increase in the Working Capital of the Lead Borrower during such period, if any,
plus (b) the increase in long-term accounts receivable of the Lead Borrower and
the Restricted Subsidiaries, if any (other than any such increases contemplated
by clauses (a) and (b) of this clause (7) that are directly attributable to
acquisitions of a Person or business unit by the Lead Borrower and the
Restricted Subsidiaries during such period); plus

 

(8)                                       all non-cash charges, losses and
expenses of the Lead Borrower or any Restricted Subsidiary that were deducted in
calculating such Consolidated Net Income; plus

 

(9)                                       all cash payments received by the Lead
Borrower or any Restricted Subsidiary during such period pursuant to Hedge
Agreements that were not treated as revenue or net income under GAAP; plus

 

(10)                                an amount equal to the sum of (a) the
decrease in Working Capital of the Lead Borrower during such period, if any,
plus (b) the decrease in long-term accounts receivable of the Lead Borrower and
the Restricted Subsidiaries, if any; plus

 

(11)                                all amounts referred to in clauses (1) and
(2) above to the extent funded with the proceeds of the issuance or the
incurrence of Indebtedness (other than proceeds of revolving loans), the sale or
issuance of Equity Interests or any loss, damage, destruction or condemnation
of, or any sale, transfer or other disposition to any Person of, any assets.

 

“Excess Cash Flow Period” means each fiscal year of the Borrower.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

30

--------------------------------------------------------------------------------



 

“Excluded Assets” means “Excluded Assets” as defined in the Collateral
Agreement.

 

“Excluded Contributions” means, as of any date, the aggregate amount of the net
cash proceeds and Cash Equivalents, together with the aggregate fair market
value (determined in good faith by a Responsible Officer of the Borrower) of
other assets that are used or useful in a business permitted under Section 6.08,
received by the Borrower after the Closing Date from:

 

(1)                                 contributions to its common equity capital;
or

 

(2)                                 the sale of Capital Stock of the Borrower;

 

in each case, designated as Excluded Contributions pursuant to a certificate of
a Responsible Officer of the Borrower on the date such contribution is made or
such Capital Stock is sold, less the aggregate amount of Investments made
pursuant to Section 6.04(28) and Restricted Payments made pursuant to
Section 6.06(13), in each case prior to such date; provided that the proceeds of
Disqualified Stock, Cure Amounts and any net cash proceeds that are used prior
to such date (A) to make Restricted Payments under Section 6.06(1) or
Section 6.06(2)(b), (B) to make an Investment under Section 6.04(3), a
Restricted Payment under Section 6.06(15) or a payment in respect of Junior
Financing under Section 6.09(2)(a), in each case utilizing the Available Amount
or (C) for Contribution Indebtedness, will not be treated as Excluded
Contributions. “Excluded Equity Interests” means “Excluded Equity Interests” as
defined in the Collateral Agreement.

 

“Excluded Indebtedness” means all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Subsidiary” means any:

 

(1)                                 Immaterial Subsidiary;

 

(2)                                 Subsidiary that is not a Wholly Owned
Subsidiary of Holdings or the Borrower;

 

(1)                                       (3) (i) Unrestricted Subsidiary;

 

(4)                                 Foreign Subsidiary;

 

(5)                                 Domestic Subsidiary of a Foreign Subsidiary;

 

(6)                                 Subsidiary substantially all the assets of
which are Equity Interests or indebtedness in one or more Foreign Subsidiaries;

 

(7)                                 Subsidiary if acting as a Guarantor, or its
Guarantee, would (a) be prohibited by law or regulation or (b) require a
governmental or third-party consent, approval, license or authorization; and
(8) , (ii) captive insurance Subsidiary, and (iii) not-for-profit Subsidiary or
Subsidiary which is a special purpose entity for securitization transaction
(including any Receivables Subsidiary) or like special purposes;

 

(2)                                       in each case, unless the Borrower
determines in its sole discretion, upon notice to the Administrative Agent, that
any of the foregoing Persons (other than a Subsidiary that is not a Wholly Owned
Subsidiary of Holdings or the Borrower), only to the extent such Subsidiary was
created, formed or acquired in connection with a Permitted Acquisition;

 

31

--------------------------------------------------------------------------------



 

(3)                                       Foreign Subsidiary that is existing as
of the Amendment No. 2 Effective Date; provided that such Foreign Subsidiary
shall not be deemed an Excluded Subsidiary hereunder to the extent that one or
more Loan Parties makes Investments in such Foreign Subsidiary after the
Amendment No. 2 Effective Date exceeding $2.5 million in the aggregate; and

 

(4)                                       Foreign Subsidiary or FSHCO acquired
or created after the Amendment No. 2 Effective Date and with respect to which
(i) an officer of the Lead Borrower (reasonably and in good faith) and the
Administrative Agent have determined that making such Subsidiary a Subsidiary
Loan Party is not practicable (including as a result of local law in the
jurisdiction in which such Subsidiary is organized or other applicable law,
rule or regulation), or (ii) a Responsible Officer of the Lead Borrower
(reasonably and in good faith) and the Collateral Agent determine that the
burden or cost (including as a result of any adverse changes in applicable tax
laws) of providing a Guarantee of the Obligations from such Subsidiary outweigh
the benefit of the Guarantee afforded thereby (it being understood for purposes
of each of the foregoing that any such Guarantee provided by a Subsidiary Loan
Party may not be given, or may be released, due to material adverse U.S. federal
income tax consequences, in each case, only if such consequences arise as a
result of a change in law occurring after the Amendment No. 2 Effective Date,
including, for the avoidance of doubt, a change to the Proposed Regulations
under section 956 of the Internal Revenue Code of 1986, as amended, published on
November 5, 2018);

 

in each case, unless the Lead Borrower determines in its sole discretion, upon
written notice to the Collateral Agent, that any of the foregoing Persons should
not be an Excluded Subsidiary until the date on which the Lead Borrower has
informed the AdministrativeCollateral Agent that it elects to have such Person
be an Excluded Subsidiary; provided that (i) the Guarantee provided by a
Subsidiary Loan Party and the security interest provided by such Person is full
and unconditional and fully enforceable in the jurisdiction of organization of
such Person. and (ii) to the extent that a Subsidiary of Holdings provides
Credit Support for the Second Lien Notes and/or Third Lien Notes or any
Refinancing thereof, such Subsidiary shall not be deemed an Excluded Subsidiary
for the purposes of this Agreement.  For the avoidance of doubt, Immaterial
Subsidiaries shall not automatically constitute Excluded Subsidiaries hereunder,
but Immaterial Subsidiaries shall not, subject to Section 5.10, constitute
Subsidiary Guarantors as of the Amendment No. 2 Effective Date.

 

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Loan Party hereunder:

 

(1)                                       income taxes imposed on or measured by
its net income (however denominated) or franchise taxes imposed in lieu of net
income taxes, in each case, (a) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (b) that are Other Connection
Taxes;

 

(2)                                       any branch profits tax or any similar
tax that is imposed by any jurisdiction described in clause (1) above;

 

(3)                                       any withholding tax (including any
backup withholding tax) that is in effect and would apply to amounts payable
hereunder to or for the account of a Recipient under the law applicable at the
time such Recipient becomes a party to this Agreement (or in the case of a
Lender, under the law applicable at the time such Lender changes its lending
office), except to the extent that the Recipient’s assignor (if any), at the
time of assignment (or such Lender immediately before it

 

32

--------------------------------------------------------------------------------



 

changed its lending office), was entitled to receive additional amounts from the
Loan Party with respect to any withholding tax pursuant to Section 2.14(1) or
Section 2.14(3);

 

(4)                                       Taxes that are attributable to such
Lender’s or Administrative Agent’s failure to comply with Section 2.14(5) or
Section 2.14(6); and

 

(5)                                       any U.S. federal withholding Taxes
imposed under FATCA.

 

“Executive Order” has the meaning assigned to such term in Section 3.19(3)(a).

 

“Existing 2028 Debentures” means the 7.125% debentures due 2028 issued by The
Neiman Marcus Group, Inc. pursuant to an indenture dated as of May 27, 1998.
Credit Agreement” has the meaning assigned to such term in the recitals hereto.

 

“Extended Term Loan Installment Date” has the meaning assigned to such term in
Section 2.06(2)3).  The 2019 Extended Term Loan Installment Date shall be deemed
to be an Extended Term Loan Installment Date for all purposes of this Agreement.

 

“Extended Term Loans” has the meaning assigned to such term in Section 2.20(1). 
The 2019 Extended Term Loans and the Additional 2019 Extended Term Loans shall
be deemed to be Extended Term Loans for all purposes of this Agreement.

 

“Extending Term Lender” has the meaning assigned to such term in
Section 2.20(1).  The 2019 Extending Term Lenders shall be deemed to be
Extending Term Lenders for all purposes of this Agreement.

 

“Extension” has the meaning assigned to such term in Section 2.20(1).

 

“Extension Amendment” has the meaning assigned to such term in Section 2.20(2). 
The 2019 Extension Amendment shall be deemed to be an Extension Amendment for
all purposes of this Agreement.

 

“Extension Offer” has the meaning assigned to such term in Section 2.20(1).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“FCPA” has the meaning assigned to such term in Section 3.19(2).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that:

 

(1)                                       if such day is not a Business Day, the
Federal Funds Rate for such day will be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day;
and

 

33

--------------------------------------------------------------------------------



 

(2)                                       if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day will be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1.0%) charged to the Administrative Agent on such day on such transactions as
determined in good faith by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated September 9, 2013, by and among Merger
Sub, Credit Suisse Securities (USA) LLC, Credit Suisse AG, Royal Bank of Canada,
Deutsche Bank Securities Inc., Deutsche Bank AG New York Branch and Deutsche
Bank AG Cayman Islands Branch, as amended and in effect from time to time and
including any joinders thereto.

 

“Fees” means the (1) Administrative Agent Fees and all other fees set forth in
the Fee Letter payable to a Lender, the Administrative Agent, any Arranger or
any Co-Manager, in each case, with respect to Term Loans and (2) the Consent
Fees.

 

“Financial Covenant Default” has the meaning assigned to such term in
Section 8.01(6).

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, director of financial services,
treasurer, assistant treasurer or controller of such Person.

 

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement substantially in the form attached hereto as Exhibit G (as the same
may be modified in a manner satisfactory to the Administrative Agent).  Upon the
request of the Borrower, the Administrative Agent and Collateral Agent will
execute and deliver a First Lien Intercreditor Agreement with the Loan Parties
and one or more Debt Representatives for Indebtedness permitted hereunder that
is permitted to be secured on a pari passu basis with the Term Loans.

 

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of:

 

(1)                                 (a) Consolidated EBITDA of the Borrower for
the most recent period of four consecutive fiscal quarters for which Required
Financial Statements have been delivered, calculated on a Pro Forma Basis, minus
(b) non-financed Maintenance Capital Expenditures of the Borrower for such
period that were paid in cash during such four-quarter period (it being
understood that Capital Expenditures funded with proceeds of revolving loans
will not be deemed to be “financed” for the purpose of this clause (b)) minus
(c) Taxes based on income of the Borrower and the Restricted Subsidiaries that
were paid or payable in cash during such period (including tax distributions
paid in cash during such period) to

 

(2)                                 Fixed Charges of the Borrower for such
four-quarter period, calculated on a Pro Forma Basis.

 

“Fixed Charges” means, for any period, the sum without duplication, of the
following for such period:

 

(1)                                 the Consolidated Interest Expense of the
Borrower that was paid or payable in cash during such period; plus

 

(2)                                 all scheduled principal amortization
payments that were paid or payable in cash during such period with respect to
Indebtedness for borrowed money of the Borrower and the

 

34

--------------------------------------------------------------------------------



 

Restricted Subsidiaries, including payments in respect of Capital Lease
Obligations, but excluding payments with respect to intercompany Indebtedness;
plus

 

(3)                                 all cash dividend payments (excluding items
eliminated in consolidation) on any series of Disqualified Stock of the Borrower
or preferred stock of any Restricted Subsidiary made during such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia will be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that not a Domestic Subsidiary.

 

“FSHCO” means any Domestic Subsidiary substantially all the assets of which are
Equity Interests or Indebtedness of one or more Foreign Subsidiaries that are
treated as controlled foreign corporations within the meaning of Section 957 of
the Code.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession
(but excluding the policies, rules and regulations of the SEC applicable only to
public companies).

 

Notwithstanding anything to the contrary above or in the definition of “Capital
Lease Obligations” or “Capital Expenditures”, in the event of a change under
GAAP (or the application thereof) requiring any leases to be capitalized that
are not required to be capitalized as of the Original Closing Date, only those
leases that would result or would have resulted in Capital Lease Obligations or
Capital Expenditures on the Original Closing Date (assuming for purposes hereof
that they were in existence on the Original Closing Date) will be considered
capital leases and all calculations under this Agreement will be made in
accordance therewith.

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any Person (the “guarantor”) means:

 

(1)                                       any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect:

 

(a)                                 to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness or other obligations;

 

(b)                                 to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof;

 

35

--------------------------------------------------------------------------------



 

(c)                                  to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other
obligation;

 

(d)                                 entered into for the purpose of assuring in
any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part); or

 

(e)                                  as an account party in respect of any
letter of credit, bank guarantee or other letter of credit guaranty issued to
support such Indebtedness or other obligation; or

 

(2)                                       any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other Person, whether or not such Indebtedness or other obligation is assumed by
the guarantor;

 

provided, that the term “Guarantee” will not include endorsements of instruments
for deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the ClosingAmendment No. 2
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness).

 

The amount of any Guarantee will be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

The term “Guaranteed” as used herein will have a corresponding meaning.

 

“Guarantor” means (1) Holdings; (2) each Subsidiary Loan Party that is not a
Borrower; and (3) each Parent Entity or Restricted Subsidiary (other than any
Restricted Subsidiary that is not a Wholly Owned Subsidiary) that the Lead
Borrower may elect in its sole discretion, from time to time, upon written
notice to the Administrative Agent, to cause to Guarantee the Obligations until
such date that the Lead Borrower has informed the Administrative Agent that it
elects not to have such Person Guarantee the Obligations; provided that, in the
case of this clause (3), the Guarantee and the security interest provided by
such Person is full and unconditional and fully enforceable in the jurisdiction
of organization of such Person.

 

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or petroleum byproducts or distillates, friable asbestos
or friable asbestos-containing materials, polychlorinated biphenyls or radon
gas, in each case, that are regulated or would reasonably be expected to give
rise to liability under any Environmental Law due to their dangerous or
deleterious properties.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, not entered into for
speculative purposes; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of Holdings or any of its
Subsidiaries will be a Hedge Agreement.

 

36

--------------------------------------------------------------------------------



 

“Holdings” has the meaning assigned to such term in the introductory paragraph
hereof.

 

“Hudson Yard Indebtedness” means the deferred financing obligation reflected on
the balance sheet of TNMG LLC related to its ownership for accounting purposes
of a portion of TNMG LLC’s retail property at Hudson Yards.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary that (i) did not,
as of the last day of the most recent fiscal quarter for which Required
Financial Statements have been deliveredended prior to the Amendment No. 2
Effective Date, have assets with a value in excess of 2.5% of the Consolidated
Total Assets or revenues representing in excess of 2.5% of total revenues of the
Lead Borrower and the Restricted Subsidiaries for the period of four consecutive
fiscal quarters for which Required Financial Statements have been deliveredmost
recently ended prior to the Amendment No. 2 Effective Date, calculated on a
consolidated basis in accordance with GAAP; and (ii) taken together with all
Immaterial Subsidiaries as of the last day of the most recent fiscal quarter of
the Borrower for which Required Financial Statements have been deliveredLead
Borrower ended prior to the Amendment No. 2 Effective Date, did not have assets
with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Lead Borrower and the
Restricted Subsidiaries on a consolidated basis for such four-quarter period.
 All Immaterial Subsidiaries existing as of the Amendment No. 2 Effective Date
shall, within 90 days of the Amendment No. 2 Effective Date (or such later date
as mutually agreed by the Lead Borrower and the Administrative Agent) either (i)
be dissolved, liquidated or merged out of existence or (ii) become a Guarantor
hereunder in accordance with Section 5.10.

 

“Incremental Equivalent Term Debt” means secured or unsecured Indebtedness of
the Borrower in the form of term loans or notes; provided that:

 

(1)                                 the aggregate outstanding principal amount
of such Indebtedness on any date that such Indebtedness is incurred pursuant to
Section 6.01(1) shall be subject to the limitations set forth in Section
2.18(3);

 

(2)                                 the final maturity date of such Incremental
Equivalent Term Debt may not be earlier than the Latest Maturity Date of the
Term Loans;

 

(3)                                 the Weighted Average Life to Maturity of
such Incremental Equivalent Term Debt may be no shorter than the longest
remaining Weighted Average Life to Maturity of the Term Loans;

 

(4)                                 if such Indebtedness is secured on a pari
passu basis with the Term Loans, such Indebtedness (a) consist of notes and (b)
a Debt Representative acting on behalf of the holders of such Indebtedness has
become party to or is otherwise subject to the provisions of a First Lien
Intercreditor Agreement; and

 

(5)                                 if such Indebtedness is secured on a junior
basis to the Term Loans, a Debt Representative acting on behalf of the holders
of such Indebtedness has become party to or is otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement.

 

Incremental Equivalent Term Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Incremental Facility” has the meaning assigned to such term in Section

 

37

--------------------------------------------------------------------------------



 

2.18(1)means the facility and commitments utilized in making Additional 2019
Extended Term Loans hereunder.

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.18(5).

 

“Incremental Lenders” has the meaning assigned to such term in Section 2.18(5).

 

“Incremental Term Loan Installment Date” has the meaning assigned to such term
in Section 2.06(2).

 

“Incremental Term Loans” has the meaning assigned to such term in Section
2.18(1).

 

“Incremental Yield” has the meaning assigned to such term in Section 2.18(8).

 

“Indebtedness” means, with respect to any Person, without duplication:

 

(1)                                       all obligations of such Person for
borrowed money;

 

(2)                                       all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments;

 

(3)                                       all obligations of such Person under
conditional sale or title retention agreements relating to property or assets
purchased by such Person;

 

(4)                                       all obligations of such Person issued
or assumed as the deferred purchase price of property or services, to the extent
the same would be required to be shown as a long-term liability on a balance
sheet prepared in accordance with GAAP;

 

(5)                                       all Capital Lease Obligations of such
Person;

 

(6)                                       all net payments that such Person
would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Hedge
Agreements;

 

(7)                                       the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and bank guarantees;

 

(8)                                       the principal component of all
obligations of such Person in respect of bankers’ acceptances;

 

(9)                                       all Guarantees by such Person of
Indebtedness described in clauses (1) through (8) above; and

 

(10)                                the amount of all obligations of such Person
with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock);

 

provided that Indebtedness will not include:

 

(a)                                 trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business;

 

38

--------------------------------------------------------------------------------



 

(b)                                 prepaid or deferred revenue arising in the
ordinary course of business;

 

(c)                                  purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase prices of an
asset to satisfy unperformed obligations of the seller of such asset; or

 

(d)                                 earn-out obligations until such obligations
become a liability on the balance sheet of such Person in accordance with GAAP.

 

The Indebtedness of any Person will include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

 

“Indebtedness Documents” means, with respect to any Indebtedness, all agreements
and instruments governing such Indebtedness, all evidences of such Indebtedness
or Credit Support thereof, all security documents for such Indebtedness (and
documents and filings related thereto) and any intercreditor or similar
agreements related thereto.

 

“Indebtedness Obligations” means any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances), damages and other liabilities payable under
the documentation governing any Indebtedness.

 

“Indemnified Taxes” means (1) all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document; and (2) to the extent not otherwise described in
clause (1), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.05(2).

 

“Intellectual Property Rights” has the meaning assigned to such term in Section
3.20(1).

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among the Administrative Agent, the Collateral Agent and
Deutsche Bank AG New York Branch, as administrative agent and collateral agent
under the ABL Credit Agreement, and acknowledged by Holdings and the Borrower,
as amended, restated, supplemented or otherwise modified from time to timeany of
the ABL/Term Loan/Notes Intercreditor Agreement or the Junior Lien Intercreditor
Agreement or any other intercreditor or similar agreements related to the
Obligations.

 

“Interest Coverage Ratio” means, as of any date, the ratio of (1) the
Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters for which Required Financial Statements have been delivered, calculated
on a Pro Forma Basis, to (2) the sum of (a) the Consolidated Interest Expense of
the Lead Borrower for such period, calculated on a Pro Forma Basis, and (b) all
cash dividend payments (excluding items eliminated in consolidation) on any
series of Disqualified Stock of the Lead Borrower or preferred stock of any of
the Restricted Subsidiaries, in each case, made during such period.

 

“Interest Election Request” means a request by the Lead Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

39

--------------------------------------------------------------------------------



 

“Interest Payment Date” means (1) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Term
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing; and (2) with respect to any ABR Loan, the
last Business Day of each fiscal quarter of the Lead Borrower commencing with
the last Business Day of the fiscal quarter of the Borrower ending in January
2014..

 

“Interest Period” means, as to any Eurocurrency Borrowing, the period commencing
on the date of such Borrowing or on the last day of the immediately preceding
Interest Period applicable to such Borrowing, as applicable, and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is one, two, three or six months
thereafter (or, if agreed by all Lenders, 12 months or a shorter period), as the
Lead Borrower may elect, or the date any Eurocurrency Borrowing is converted to
an ABR Borrowing in accordance with Section 2.04 or repaid or prepaid in
accordance with Section 2.06, 2.07 or 2.08; provided that:

 

(1)                                       if any Interest Period would end on a
day other than a Business Day, such Interest Period will be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period will end on the next
preceding Business Day;

 

(2)                                       any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) will end on the last Business Day of the calendar month at the end of
such Interest Period;

 

(3)                                       no Interest Period will extend beyond
the applicable Maturity Date.  Interest will accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period;
and

 

(4)                                       with respect to the 2019 Extended Term
Loans and the 2013 Term Loans, the initial Interest Period, commencing on the
ClosingAmendment No. 2 Effective Date, will end on December 6, 2013.July 5,
2019.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency).

 

“Investment Grade Securities” means:

 

(1)                                       (1)         securities issued or
directly and fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof (other than Cash Equivalents);

 

(2)                                       (2)         securities that have an
Investment Grade Rating, but excluding any debt securities or instruments
constituting loans or advances among the BorrowerBorrowers and its
Restrictedtheir Subsidiaries;

 

40

--------------------------------------------------------------------------------



 

(3)                                       (3)         corresponding instruments
in countries other than the United States customarily utilized for high quality
investments and in each case with maturities not exceeding two years from the
date of acquisition; and

 

(4)                                       (4)         investments in any fund
that invests at least 95.0% of its assets in investments of the type described
in clauses (1) and (2) above which fund may also hold immaterial amounts of cash
pending investment and/or distribution.

 

“Investors” has the meaning assigned to such term in the recitals hereto.

 

“Junior Financing” means (i) any Indebtedness permitted to be incurred hereunder
that is contractually subordinated in right of payment to the Obligations,
unsecured or secured by Liens that are contractually subordinated to the Liens
securing the Obligations or any Permitted(excluding (a) the ABL Obligations and
(b) Obligations under this Agreement), (ii) the 2028 Debentures, (iii) the
Senior Notes, (iv) the Secured Notes, or (v) any Refinancing Indebtedness in
respect of any of the foregoing.

 

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement substantially in the form attached hereto as Exhibit H (as the same
may be modified in a manner satisfactory to the Administrative Agent), or, if
requested by the providers of Indebtedness to be secured on a junior basis to
the Term Loans, another lien subordination arrangement satisfactory to the
Administrative Agent.  Upon the request of the Borrower, the Administrative
Agent and Collateral Agent will execute and deliver a Junior Lien Intercreditor
Agreement with the Loan Parties and one or more Debt Representatives for
Indebtedness permitted hereunder that is permitted to be secured on a junior
basis to the Term Loans.Indebtedness” means Indebtedness that is secured only by
Junior Liens on the Collateral.

 

“Junior Liens” means Liens on the Collateral, which Liens on any item of
Collateral rank junior to the Liens securing the Obligations on such item of
Collateral, provided that, with respect to the Call Right Collateral, such Liens
may rank senior to the Lien securing the Obligations in accordance with the
Junior Lien Intercreditor Agreement.

 

“Junior Lien Intercreditor Agreement” means that certain Junior Lien
Intercreditor Agreement, dated as of the Amendment No. 2 Effective Date, by and
among the Administrative Agent, the Collateral Agent, the Second Lien Notes
Collateral Agent, the Third Lien Notes Collateral Agent and any other parties
party thereto from time to time, and acknowledged by Holdings and the Borrowers,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date of the Term Facilities in effect on such date.

 

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such Person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance in accordance with Section 10.04), as well as any Person that
becomes a Lender hereunder pursuant to Section 10.04 and any Additional Lender.

 

“Lender Default” means:

 

(1)                                 the refusal (which has not been retracted)
or failure of any Lender to make available its portion of any Borrowing;

 

41

--------------------------------------------------------------------------------



 

(2)                                 any Lender has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations under the Term Facility or under other similar agreements in
which it commits to extend credit; or

 

(3)                                 the admission by any Lender that it is
insolvent or such Lender becoming subject to a Lender-Related Distress Event.

 

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls a Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under any debt relief law, or a custodian, conservator, receiver or
similar official is appointed for such Distressed Person or any substantial part
of such Distressed Person’s assets, or such Distressed Person or any Person that
directly or indirectly controls such Distressed Person is subject to a forced
liquidation, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event will not be deemed to have occurred solely by virtue of the
ownership or acquisition of any Equity Interests in any Lender or any Person
that directly or indirectly controls such Lender by a Governmental Authority or
an instrumentality thereof.

 

“lending office” means, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Term Loans.

 

“Letter of Credit” has the meaning assigned to such term in the ABL Credit
Agreement.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum equal to the arithmetic mean of the offered rates for
deposits in Dollars with a term equivalent to such Interest Period by reference
to the British Bankers’ Association Interest Settlement Rates (or by reference
to any successor or substitute entity or other quotation service providing
comparable quotations to such British Bankers’ Association Interest Settlement
Rates) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association (or any successor or
substitute agency) as an authorized vendor for the purpose of displaying such
rates); provided that if such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period will be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent to major banks in
the London interbank Eurocurrency market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period.

 

“LIBOR Quoted Rate” means, for any day (or if such day is not a Business Day,
the immediately preceding Business Day), a fluctuating rate per annum equal to
the greater of (1) the Adjusted LIBO Rate for an interest period of one month as
determined as of 11:00 a.m. (London, England time) on such day by reference to
the British Bankers’ Association Interest Settlement Rates (or by reference to
any successor or substitute entity or other quotation service providing
comparable quotations to such British Bankers’ Association Interest Settlement
Rates) for deposits in dollars (as set forth by any service selected

 

42

--------------------------------------------------------------------------------



 

by the Administrative Agent that has been nominated by the British Bankers’
Association (or any successor or substitute agency) as an authorized vendor for
the purpose of displaying such rates); and (2) 1.00%(a) 1.00%, with respect to
any Term Loans other than the 2019 Extended Term Loans (including the 2013 Term
Loans) or (b) 1.50%, with respect to any 2019 Extended Term Loans.

 

“Lien” means, with respect to any asset (1) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar encumbrance in or on
such asset; or (2) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event will an operating lease or an
agreement to sell be deemed to constitute a Lien.

 

“Limited MYT Guarantee” means the joint and several, irrevocable, full and
unconditional Guarantee by each MYT Guarantor on a senior basis of the
performance of and punctual payment when due of all obligations of the issuers
of the Second Lien Notes under the Second Lien Notes Indenture and the Second
Lien Notes to the holders of such Second Lien Notes and the Second Lien Notes
Trustee in accordance therewith (the maximum amount recoverable therefrom in the
aggregate not to exceed $200.0 million).

 

“Limited MYT Guarantee Collateral” means all or substantially all assets of the
MYT Guarantors securing the Limited MYT Guarantee of each MYT Guarantor.

 

“Loan Documents” means this Agreement, the Security Documents, the ABL/Term
Loan/Notes Intercreditor Agreement, any First Lien Intercreditor Agreement,
anythe Junior Lien Intercreditor Agreement, any Notethe PropCo Subordination
Agreements, any Note, any Extension Amendment (including the 2019 Extension
Amendment), any other amendment or other agreement or document evidencing or
governing the Obligations hereunder, and, solely for the purposes of Sections
3.01, 3.02, and 8.01(3) hereof, the Fee Letter.

 

“Loan Parties” means Holdings, the BorrowerBorrowers and the Subsidiary Loan
Parties.

 

“Maintenance Capital Expenditures” means, for any period, the portion of the
aggregate amount of all Capital Expenditures of the Borrower for such period
attributable to maintenance of property, plant or equipment of the Borrower and
the Restricted Subsidiaries, as determined in good faith by a Responsible
Officer of the Borrower.Make-Whole Premium” means, with respect to any Premium
Event, an amount equal to the sum of the present values, as determined by the
Administrative Agent in accordance with accepted financial practice, at the date
(the “Prepayment Date”) of the applicable prepayment, acceleration,
satisfaction, release, payment, restructuring, reorganization, replacement,
reinstatement, defeasance, refinancing, amendment, or compromise of 2019
Extended Term Loans, of (i) all remaining scheduled payments of interest payable
on the principal amount prepaid, accelerated, satisfied, released, paid,
restructured, reorganized, reinstated, replaced, defeased, refinanced, amended
or compromised, as applicable, from the Prepayment Date up to but not including
the first anniversary of the Amendment No. 2 Effective Date, calculated using an
interest rate equal to the interest rate applicable to such 2019 Extended Term
Loans on the Prepayment Date and (ii) the prepayment premium that would be due
with respect to a prepayment of 2019 Extended Term Loans on the first
anniversary of the Amendment No. 2 Effective Date pursuant to Section
2.07(4)(y), in the case of each of clauses (i) and (ii), discounted to the
Prepayment Date at a rate equal to the Treasury Rate plus 0.50%.

 

43

--------------------------------------------------------------------------------



 

“Management Agreement” means (1) each of the Management Services Agreements, as
in effect on the Closing Date (the “Closing Date Management Agreements”), as
amended, supplemented or otherwise modified in a manner not materially adverse
to the Lenders, and (2) any other similar or related agreement with one or more
of the Sponsors on terms not materially adverse to the Lenders relative to the
terms of the Closing Date Management Agreements; it being agreed that (a) the
inclusion of or increases (either by amendments to the Closing Date Management
Agreements, the execution of a similar or related agreements or otherwise) by a
material amount in the aggregate amount payable to the Sponsors as a monitoring,
management or similar fee above $10.0 million per annum (with pro rated amounts
payable for any partial year periods and any amounts not paid in any year
accruing and payable upon request of the Sponsors in future periods) will be
deemed to be materially adverse to the Lenders and (b) (i) adding Affiliates of
the Sponsors as parties to any such agreements or (ii) providing for the payment
(or accrual) of an annual monitoring, management or similar fee to the Sponsors
in an aggregate amount equal to or less than $10.0 million per annum for any
period commencing on or after the Closing Date (with pro rated amounts payable
for any partial year periods and any amounts not paid in any period beginning on
the Closing Date accruing and being payable upon request of the Sponsors in
future periods), either by amendments to the Closing Date Management Agreements,
the execution of a similar or related agreements or otherwise, in each case,
will not be materially adverse to the Lenders. each of (i) that certain
Management Services Agreements, dated as of October 25, 2013, by and among ACOF
Operating Manager III, LLC, a Delaware limited liability company, TNMG LLC and
NMG, (ii) that certain Management Services Agreement, dated as of October 25,
2013, by and among ACOF Operating Manager IV, LLC, a Delaware limited liability
company, TNMG LLC and NMG, and (iii) that certain Management Services Agreement,
dated as of October 25, 2013, by and among CPPIB Equity Investments Inc., a
corporation incorporated under the Canada Business Corporations Act, TNMG LLC
and NMG, in each case, as in effect on the Amendment No. 2 Effective Date, as
amended, amended and restated, supplemented or otherwise modified in a manner
consistent with this Agreement, including Section 6.07 hereof.

 

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the BorrowerNM Group and the
Restricted Subsidiaries on the Closing Dateits Subsidiaries on the Amendment No.
2 Effective Date or who became directors, officers or management personnel of NM
Group or any direct or indirect parent of NM Group, as applicable, and its
Subsidiaries following the Amendment No. 2 Effective Date (other than in
connection with a transaction that would otherwise be a Change in Control if
such persons were not included in the definition of “Permitted Holders”), or (in
each case) family members thereof, or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date Beneficially
Own or have the right to acquire, directly or indirectly, Equity Interests of
the Lead Borrower or any Permitted Parent.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on:

 

(1)                                       the business, financial condition or
results of operations, in each case, of the Lead Borrower and the Restricted
Subsidiaries (taken as a whole);

 

(2)                                       the ability of the BorrowerBorrowers
and the Guarantors (taken as a whole) to perform their payment obligations under
the Loan Documents; or

 

44

--------------------------------------------------------------------------------



 

(3)                                       the rights and remedies of the
Administrative Agent and the Lenders (taken as a whole) under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness (other than the Term Loans) of theany
Borrower or any Subsidiary Loan Party in an aggregate outstanding principal
amount exceeding $50.0 million.

 

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 

“Maturity Date” means, as the context may require:

 

(1)                                       with respect to the 2013 Term Loans
existing on the Closing Date, October 25, 2020;

 

(2)                                       with respect to any Incremental Term
Loans, the final maturity date specified therefor in the applicable Incremental
Facility Amendment; 2019 Extended Term Loans, (i) unless clause (ii) applies,
October 25, 2023 and (ii) July 16, 2021, if and only if, all of the Senior Notes
(and any Refinancing in respect thereof), other than Senior Notes (and any
Refinancing in respect thereof) in an aggregate principal amount not to exceed
$150.0 million, have not been, on or prior to July 16, 2021, (a) fully repaid or
otherwise redeemed, discharged or defeased or (b) extended so that the maturity
date with respect thereto is no earlier than April 24, 2024;

 

(3)                                       with respect to any Other Term Loans,
the final maturity date specified therefor in the applicable Refinancing
Amendment; and

 

(4)                                       with respect to any other Extended
Term Loans, the final maturity date specified therefor in the applicable
Extension Amendment.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.09.

 

“Merger” has the meaning assigned to such term in the recitals hereto. Sub”
means Mariposa Merger Sub LLC, a Delaware limited liability company, which
merged with and into Lead Borrower with Lead Borrower surviving such merger.

 

“Merger Agreement” has the meaning assigned to such term in the recitals hereto.

 

“Merger Sub” has the meaning assigned to such term in the introductory paragraph
hereof.

 

“MNPI” means any material Nonpublic Informationnonpublic information regarding
Holdings and the Subsidiaries that has not been disclosed to the Lenders
generally (other than Lenders who elect not to receive such information).  For
purposes of this definition “material Nonpublic Information” means Nonpublic
Informationnonpublic information” means nonpublic information that would
reasonably be expected to be material to a decision by any Lender to assign or
acquire any Term Loans or to enter into any of the transactions contemplated
thereby.

 

“Moody’s” means Moody’s Investors Service, Inc or any successor to the rating
agency business thereof.

 

“Mortgage Policies” has the meaning assigned to such term in Section 5.10(2).

 

45

--------------------------------------------------------------------------------



 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower or any Restricted
Subsidiaryany Loan Party or any ERISA Affiliate (other than one considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414) is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“MYT Entities” means, (a) collectively, (i) Mariposa Luxembourg I S.à r.l.
(Luxembourg), (ii) Mariposa Luxembourg II S.à r.l. (Luxembourg), (iii) NMG
Germany GmbH (Germany), (iv) mytheresa.com GmbH (Germany), (v) mytheresa.com
Service GmbH (Germany), (vi) Theresa Warenvertrieb GmbH (Germany), (vii) New MYT
Dutch HoldCo (Netherlands) and (viii) the Subsidiaries of any of the foregoing
described in subclauses (i) through (vii) of this clause (a), and (b) as used in
the definitions of “MyTheresa Designation” and “MyTheresa Distribution” and in
Section 10.05(2) and Section 10.22, the entities described in subclauses
(i) through (vi) of the foregoing clause (a).

 

“MYT Guarantor” means, collectively, and together with their respective
successors, (a) the entities listed in clause (a)(i), (a)(ii) and (a)(vii) of
the definition of “MYT Entities” and (b) MYT Parent and MYT Intermediate Holdco,
providing the Limited MYT Guarantee of the Second Lien Notes Indenture.

 

“MYT Holdco” means MYT Holding Co., a Delaware corporation and a direct Wholly
Owned Subsidiary of MYT Parent, together with its successors.

 

“MYT Holdco Common Equity” means the common Equity Interests of the MYT Holdco.

 

“MYT Holdco Preferred Series A Certificate” means the certificate of designation
governing the MYT Holdco Series A Preferred Stock.

 

“MYT Holdco Preferred Series B Certificate” means the certificate of designation
governing the MYT Holdco Series B Preferred Stock.

 

“MYT Holdco Preferred Stock” means, collectively, the Cumulative Series A
Preferred Stock of MYT Holdco under the certificate of designation governing the
MYT Holdco Preferred Series A Stock and the Cumulative Series B Preferred Stock
of MYT Holdco under the certificate of designation governing the MYT Holdco
Preferred Series B Stock.

 

“MYT Holdco Series A Preferred Stock” means the Cumulative Series A Preferred
Stock of the MYT Holdco under the MYT Holdco Preferred Series A Certificate.

 

“MYT Holdco Series B Preferred Stock” means the Cumulative Series B Preferred
Stock of the MYT Holdco under the MYT Holdco Preferred Series B Certificate.

 

“MYT Holdco Preferred Stock Documents” means. collectively, the documents
governing the MYT Holdco Preferred Stock (including the applicable certificates
of designation and organizational documents).

 

“MYT Intermediate Holdco” means MYT Intermediate Holding Co., a newly formed
Delaware corporation and a direct Wholly Owned Subsidiary of MYT Holdco,
together with its successors.

 

46

--------------------------------------------------------------------------------



 

“MYT Parent” means MYT Parent Co., a newly formed Delaware corporation, together
with its successors.

 

“MYT Waterfall” means, collectively, distributions of cash or any other assets
received in connection with a MYT Secondary Sale (as defined in the Second Lien
Notes Indenture) by MYT Holdco or any of the equityholders thereof (which
proceeds shall be funded by the purchasers directly to MYT Holdco for deposit or
distribution) made in accordance with the following priorities:

 

(1)                                 first, up to $200.0 million irrevocably
deposited into the MYT Account (as defined in the Second Lien Notes Indenture);
provided, that, upon the earlier to occur of (i) the satisfaction and discharge
in full of the Second Lien Notes Obligations and (ii) provision of MYT Alternate
Security (as defined in the Second Lien Notes Indenture), any amounts in the MYT
Account shall be released and distributed in accordance with clauses (2),
(3) and (4) below;

 

(2)                                 second, to holders of MYT Holdco Series A
Preferred Stock on a pro rata basis, up to an amount in respect of each share of
MYT Holdco Series A Preferred Stock equal to (i) $1.00, adjusted as appropriate
in the event of any stock dividend, stock split, stock distribution,
recapitalization, combination or similar event with respect to shares of MYT
Holdco Series A Preferred Stock, plus (ii) all accumulated and unpaid dividends
(whether or not declared, and including all such dividends that have compounded)
thereon through but not including, the date of payment (such amount in the
aggregate, the “Liquidation Preference”);

 

(3)                                 third, to the holders of MYT Holdco Series B
Preferred Stock, up to an amount equal to the Liquidation Preference received by
the holders of MYT Holdco Series A Preferred Stock in the foregoing clause
(2) (excluding any additional dividends of 2% per annum payable in accordance
with the MYT Holdco Preferred Series A Certificate upon certain events of
default therein); and

 

(4)                                 fourth, (x) to the holders of the MYT Holdco
Common Equity, 50% of any remaining distributions on a pro rata basis and
(y) the other 50% of any remaining distributions, to the Lead Borrower as common
equity and used by the Lead Borrower to redeem the Third Lien Notes at par.

 

“MyTheresa Assets” means the assets described in clauses (1), (2), and (3) of
the definition of MyTheresa Distribution.

 

“MyTheresa Designation” means, collectively, all designations by any Loan Party
or any of their Related Parties prior to the execution date of the TSA of any of
the MYT Entities as “unrestricted” Subsidiaries under the Senior Notes
Indentures, the Existing Credit Agreement, or the ABL Credit Agreement, and all
acts or omissions taken by any Loan Party or any of its Related Parties in
structuring, implementing, or effectuating the foregoing designations.

 

“MyTheresa Distribution” means, collectively, all distributions or dividends by
any Loan Party or any of their Related Parties (including but not limited to NMG
International) prior to the execution date of the TSA to or for the benefit of
any other Related Parties of (1) any Equity Interests in the MYT Entities,
(2) any Indebtedness owed by the MYT Entities to any Related Party (including
but not limited to NMG International), and (3) any and all other Claims or
Equity Interests of any Related Party (including but not limited to NMG
International) in the MYT Entities, and all

 

47

--------------------------------------------------------------------------------



 

acts or omissions taken by any Loan Party or any of its Related Parties in
structuring, implementing, or effectuating the distributions or dividends
described in clauses (1) through (3) of this definition.

 

“Net Cash Proceeds” means the aggregate cash proceeds (using the fair market
value of any Cash Equivalents) received by the Lead Borrower or any Restricted
Subsidiary in respect of any Asset Sale (including  any cash received in respect
of or upon the sale or other disposition of any Designated Non-Cash
Consideration received in any Asset Sale and any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, and including any proceeds received as
a result of unwinding any related Hedge Agreements in connection with such
transaction but excluding the assumption by the acquiring Person of Indebtedness
relating to the disposed assets or other consideration received in any other
non-cash form), net of the direct cash costs relating to such Asset Sale and the
sale or disposition of such Designated Non-Cash Consideration (including legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses incurred as a result thereof, taxes paid or payable
within one year of such Asset Sale as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing arrangements
related thereto), amounts required to be applied to the repayment of principal,
premium (if any) and interest on Indebtedness required to be paid as a result of
such transaction that is secured by a Permitted Lien that is prior or senior to
the Lien securing the Obligations, and any costs associated with unwinding any
related Hedge Agreements in connection with such transaction and any deduction
of appropriate amounts to be provided by the Borrower or any of the Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Borrower or any of the Restricted Subsidiaries after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that such
reserved amounts will be deemed to be Net Cash Proceeds to the extent and at the
time of any reversal thereof (to the extent not applied to the satisfaction of
any applicable liabilities in cash in a corresponding amount).  For purposes of
Section 2.08(1), no cash proceeds realized in connection with an Asset Sale will
be deemed to be Net Cash Proceeds unless such Asset Sale involves aggregate
consideration in excess of $10.05.0 million.

 

“New MYT Dutch HoldCo” means a newly formed Dutch B.V., Wholly Owned Subsidiary
of MYT Intermediate Holding and direct parent of NMG Germany GmbH as a result of
a merger by absorption of Mariposa Luxembourg II S.à r.l. into Mariposa
Luxembourg I S.à r.l. and a subsequent merger by absorption of Mariposa
Luxembourg I S.à r.l. into such newly formed Dutch B.V.

 

“New York Courts” has the meaning assigned to such term in Section 10.15.

 

“NM Group” means, collectively, NMG and its Subsidiaries.

 

“NMG” means Neiman Marcus Group, Inc., a Delaware corporation and the direct
Parent Entity of Holdings.

 

“NMG International” means NMG International LLC, a Delaware limited liability
company.

 

“No MNPI Representation” means, with respect to any Person, a customary
representation that such Person is not in possession of any MNPI.

 

48

--------------------------------------------------------------------------------



 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(3).

 

“Non-Debt Fund Affiliate” means any Affiliated Lender other than a Debt Fund
Affiliate.

 

“Non-Debt Fund Affiliate Assignment and Acceptance” has the meaning assigned to
such term in Section 10.04(10)(b).

 

“Non-Ratio Based Incremental Facility Cap” has the meaning assigned to such term
in Section 2.18(3).Mortgageable Leases” means all leasehold Real Property
interests subject to provisions restricting the mortgaging, assignment or other
creation of a security interest in or of any such lease, agreement or other
instrument governing such leasehold interest or in respect of which a mortgage,
assignment or creation of a security interest therein or thereof could
reasonably be expected (as determined in good faith by a Responsible Officer of
the Lead Borrower and the Collateral Agent) to be in conflict with, result in a
breach of, constitute (alone or with notice or lapse of time or both) a default
under, or give rise to a right of or result in any cancellation, revocation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under, any such lease, agreement or other instrument
governing such leasehold interest; provided that no leasehold Real Property
shall be a Non-Mortgageable Lease if it is not treated as a Non-Mortgageable
Lease under any of the Indebtedness Documents governing any Indebtedness of the
Borrowers or any Restricted Subsidiary.

 

“Non-Participating Term Loan Exchange Indebtedness” means, any Indebtedness
incurred by the Borrowers or any Guarantors under this Agreement in exchange for
or converted from, or the net proceeds of which are used to, Refinance or repay
the 2013 Term Loan Obligations (or any refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that:

 

(1)                                       the principal amount (or accreted
value, if applicable) of such Non-Participating Term Loan Exchange Indebtedness
does not exceed 100% of the outstanding aggregate principal amount (or accreted
value, if applicable) of the 2013 Term Loans so Refinanced or repaid (plus
unpaid accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses);

 

(2)                                       such Non-Participating Term Loan
Exchange Indebtedness otherwise qualifies as Permitted Refinancing Indebtedness
with respect to the 2013 Term Loans (except that such Indebtedness and
Guarantees thereof may be unsecured, secured with 2019 Extended Term Loan Liens
(including secured with any existing 2019 Extended Term Loan Liens) or secured
with Liens junior to the 2019 Extended Term Loan Liens on any or all of the
Collateral and Guaranteed by any Person that Guarantees the 2019 Extended Term
Loans, including any PropCo Guarantor);

 

(3)                                       such Non-Participating Term Loan
Exchange Indebtedness shall not amortize;

 

(4)                                       such Non-Participating Term Loan
Exchange Indebtedness shall not be subject to any “most favored nation” pricing
provisions;

 

(5)                                       such Non-Participating Term Loan
Exchange Indebtedness shall mature no earlier than the latest Maturity Date then
applicable to the 2019 Extended Term Loans hereunder;

 

(6)                                       such Non-Participating Term Loan
Exchange Indebtedness has a cash interest rate not exceeding that of the 2019
Extended Term Loans incurred on the Amendment No. 2 Effective Date; and

 

49

--------------------------------------------------------------------------------



 

(7)                                       such Non-Participating Term Loan
Exchange Indebtedness is subordinated in right of payment or “waterfall”
priority to the 2019 Extended Term Loan Obligations.

 

Notwithstanding any other provision of this Agreement (including the specific
provisions of Sections 2.19 and 2.20), Non-Participating Term Loan Exchange
Indebtedness may be incurred as Other Term Loans pursuant to Section 2.19 (to
the extent incurred to refinance existing 2013 Term Loans) or Extended Term
Loans pursuant to Section 2.20 (to the extent holders of 2013 Term Loans elect
to extend such 2013 Term Loans in the form of Non-Participating Term Loan
Exchange Indebtedness).

 

“Non-Participating Term Loan Exchange Obligations” means the Indebtedness and
the related Obligations under the Loan Documents related to the
Non-Participating Term Loan Exchange Indebtedness.

 

“Non-Wholly Owned Target” means any Person or assets acquired pursuant to a
Permitted Acquisition that becomes, upon the consummation of such acquisition, a
non-Wholly Owned Subsidiary, a joint venture entity or any other entity, special
purpose vehicle, or asset in which a Loan Party owns a minority interest under
any similar arrangement.

 

“Note” has the meaning assigned to such term in Section 2.05(5).

 

“Notes Priority Real Estate Assets” means the Real Property assets set forth on
(i) Schedule 3.15(1) under the heading “Notes Priority Real Estate Assets” and
(ii) Schedule 3.15(2) under the heading “Notes Priority Real Estate Assets”.

 

“Notes PropCo” means NMG Notes PropCo LLC, a Delaware limited liability company
that is a Subsidiary of the Lead Borrower formed solely to hold the Real
Property interests consisting of Notes PropCo Assets; provided, however, that in
the event no Notes Priority Real Estate Assets are contributed to the Notes
PropCo as of the post-closing deadline (subject to any applicable extensions) to
put in place mortgages over the Notes Priority Real Estate Assets set forth on
Schedule 5.12, Notes PropCo shall be permitted to be liquidated or dissolved
pursuant to Section 6.05(1)(g) after the Amendment No. 2 Effective Date.

 

“Notes PropCo Assets” means the Notes Priority Real Estate Assets, to the extent
that such Real Property assets are Non-Mortgageable Leases.

 

“Obligations” means:

 

(1)                                       all amounts owing to any Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document
(including any Applicable Premium and any contingent indemnification and
reimbursement obligations, or other payments required under Section 10.05),
including all interest and expenses accrued or accruing (or that would, absent
the commencement of an insolvency or liquidation proceeding, accrue) after the
commencement by or against any Loan Party of any proceeding under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
naming such Loan Party as the debtor in such proceeding, in accordance with and
at the rate specified in this Agreement, whether or not the claim for such
interest or expense is allowed or allowable as a claim in such proceeding;

 

(2)                                       any Specified Hedge Obligations; and

 

50

--------------------------------------------------------------------------------



 

(3)                                       any Cash Management Obligations;

 

provided that:

 

(a)                                 the Obligations of the Loan Parties under
any Specified Hedge Agreement and Cash Management Obligations will be secured
and Guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and Guaranteed; and

 

(b)                                 any release of Collateral or Guarantors (as
defined in the Collateral Agreement) effected in the manner permitted by this
Agreement or any Security Document will not require the consent of any Cash
Management Bank or Qualified Counterparty pursuant to any Loan Document.

 

“OFAC” has the meaning assigned to such term in Section 3.19(3)(e).

 

“Offering Circular” means the Offering Circular related to the offering of
Second Lien Notes, dated as of May 20, 2019.

 

“Original Closing Date” means October 25, 2013.

 

“Original Commitment” means, with respect to each Lender, the commitment of such
Lender to make Term Loans under the Existing Credit Agreement.

 

“Original Merger” means the “Merger” as defined in the Existing Credit
Agreement.

 

“Original Merger Agreement” means the “Merger Agreement” as defined in the
Existing Credit Agreement.

 

“Original Term Loan Installment Date” has the meaning assigned to such term in
Section 2.06(1).

 

“Original Transactions” means the “Transactions” as defined in the Existing
Credit Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Other First Lien Indebtedness” has the meaning assigned to such term in
Section 2.08(1)(c).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

 

51

--------------------------------------------------------------------------------



 

“Other Term Loan Installment Date” has the meaning assigned to such term in
Section 2.06(23).

 

“Other Term Loans” has the meaning assigned to such term in Section 2.19(1).

 

“Parent Entity” means any direct or indirect parent of the Lead Borrower.

 

“Participant” has the meaning assigned to such term in Section 10.04(4)(a).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(4)(a).

 

“Payment Office” means the office of the Administrative Agent located at Eleven
Madison Avenue, New York, New York 10010 or such other office as the
Administrative Agent may designate to the Lead Borrower and the Lenders from
time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any successor thereto.

 

“Perfection Certificate” means the Perfection Certificate with respect to the
Loan Parties in a form substantially similar to that delivered on the
ClosingAmendment No. 2 Effective Date.

 

“Permitted Acquisition” means any acquisition of all or substantially all the
assets of, or a majority of the Equity Interests in, or merger, consolidation or
amalgamation with, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired in a Permitted Acquisition) if (1) no Event of Default is continuing
immediately prior to making such Investment or would result therefrom; and
(2) immediately after giving effect thereto, with respect to acquisitions of
entities that do not become Subsidiary Loan Parties, the aggregate fair market
value of all Investments made in such entities since the Closing Date (with all
such Investments being valued at their original fair market value and without
taking into account subsequent increases or decreases in value), when taken
together with the aggregate amount of payments made with respect to Investments
pursuant to Section 6.04(6), will not exceed the greater of (a) $100 million and
(b) 1.15% of Consolidated Total Assets as of the date any such acquisition is
made.the purchase or other acquisition, by merger, consolidation, amalgamation
or otherwise, of the Equity Interests in, or the assets of (including all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person, including minority investments and
joint ventures (or any subsequent investment made in a Person, business unit,
division, product line or line of business previously acquired in a Permitted
Acquisition) (any such transaction, an “Acquisition”), provided:

 

“Permitted Amendment” means any Incremental Facility Amendment, Refinancing
Amendment or Extension Amendment

 

(1)                                       no Event of Default is continuing
immediately prior to making such Investment or would result therefrom;

 

(2)                                       immediately after giving effect
thereto, the aggregate consideration (which shall not include any related
transaction costs of the Loan Parties or their Subsidiaries for their own
account  but shall include Indebtedness of the target assumed or retained in
connection with any applicable transaction) (collectively, the “Aggregate
Consideration”) paid (x) in connection with any such individual Acquisition,
whether consummated through a single transaction or

 

52

--------------------------------------------------------------------------------



 

series of related transactions but excluding from such amount any amounts paid
utilizing the Available Contribution Proceeds, shall not exceed, $150.0 million
(the “Individual Cap”), plus after such Permitted Acquisition is made,
additional incremental amounts not to exceed $25.0 million in the aggregate (the
“Incremental Cap”) in such Permitted Acquisition, and (y) for all Permitted
Acquisitions since the Amendment No. 2 Effective Date (without taking into
account subsequent increases or decreases in value of the target or assets
acquired but including any incremental amounts funded pursuant to the preceding
clause (x) after any initial Permitted Acquisition), but excluding from such
aggregate amount any amounts paid utilizing the Available Contribution Proceeds
shall not exceed, together with Indebtedness assumed in connection with such
acquisition pursuant to Section 6.01(12), $300.0 million less the Aggregate
Consideration paid by TNMG LLC prior to the Amendment No. 2 Effective Date in
respect of that certain Investment made by TNMG LLC pursuant to that certain
Unit Purchase Agreement, dated as of April 17, 2019, by and among FashionPhile
Group, LLC, TNMG LLC and the other parties party thereto (the “Aggregate Cap”);

 

(3)                                       following the consummation thereof,

 

(a)                                 any acquired Person, solely to the extent
such Person becomes a Wholly Owned Subsidiary of Holdings or any of its
Subsidiaries, shall become a Guarantor hereunder, to the extent required by and
subject to the limitations of Section 5.10; and

 

(b)                                 any acquired assets (including any Equity
Interests in a Non-Wholly Owned Target) shall constitute Collateral, subject to
the limitations set forth in the Loan Documents;

 

provided, that, (i) no Non-Wholly Owned Target shall be required to become a
Guarantor hereunder or pledge any of its assets as Collateral hereunder,
(ii) any Non-Wholly Owned Target so acquired pursuant to this definition shall
be permitted to fund its ratable share of investments in other bona fide
operating businesses, in each case, subject to the Individual Cap, the
Incremental Cap and the Aggregate Cap, and (iii) for purposes of clarity, a
third party owner (that is not Holdings or any of its Subsidiaries) of a
Non-Wholly Owned Target shall not be required to pledge its Equity Interests in
such entity as Collateral;

 

(4)                                       immediately after giving effect to any
such Acquisition, on a Pro Forma Basis as of the date any such Acquisition is
made, “Excess Availability” as defined in and under the ABL Credit Agreement
shall not be less than $300 million;

 

(5)                                       such Acquisition is not in respect of
any Indebtedness of, or Equity Interests in, Holdings or its Subsidiaries nor in
any Person that holds any such Indebtedness or Equity Interests; and

 

(6)                                       any joint venture investment shall
(x) not be consummated with Affiliates of Holdings, the Borrowers, or their
Subsidiaries (except that such Affiliates (including any Sponsor but excluding
Holdings, the Borrowers, and their Subsidiaries) may co-invest in any such joint
venture with an unaffiliated third party Person on terms substantially similar
to the terms of the applicable Loan Party’s or Subsidiary’s Investment without
such Affiliates’ Investments being subject to the caps set forth above), and
(y) consist of bona fide operating businesses reasonably related to the
Borrowers’ business.

 

“Permitted Debt” has the meaning assigned thereto in Section 6.01.

 

“Permitted Holders” means each of:

 

53

--------------------------------------------------------------------------------



 

(1)                                       the Sponsors;

 

(2)                                       any member of the Management Group (or
any controlled Affiliate thereof of which members of the Management Group hold
at least 50% of the Voting Stock and 50% of the economic value);

 

(3)                                       any other holder of a direct or
indirect equity interestEquity Interest in Holdings that either (a) holds such
interestEquity Interest as of the Closing Date and is disclosed to the Arrangers
prior to the Closing Date or (b) becomes a holder of such interest prior to the
three-month anniversary of the Closing Date and is a limited partner of a
Sponsor on the Closing Date; provided that the limited partners that become
holders of equity interests pursuant to this clause (b) do not own in the
aggregate more than 25% of the Voting Stock of Holdings as of such three-month
anniversaryAmendment No. 2 Effective Date;

 

(4)                                       any group (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) of which the Persons described in
the foregoing clauses (1), (2) or (3) are members; provided that, (a) without
giving effect to the existence of such group or any other group, the Persons
described in the foregoing clauses (1), (2) and (3), collectively, Beneficially
Own Voting Stock representing 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings or any
Permitted Parent (determined on a fully diluted basis but without giving effect
to contingent voting rights not yet vested) then held by such group and (b) if
the Beneficial Ownership described in subclause (a) is shared with any Person
other than the Persons described in clauses (1), (2) and (3) above, the Persons
described in clauses (1), (2) and (3) above hold at least 50% of the economic
value of the equity securities of Holdings  (or Permitted Parent, as the case
may be) then held by such group; and

 

(5)                                       any Permitted Parent.

 

“Permitted Holdings Debt” means unsecured Indebtedness of Holdings that:

 

(1)                                       is not subject to any Guarantee by the
BorrowerBorrowers or any Restricted Subsidiary;

 

(2)                                       does not mature prior to the date that
is ninety-one (91) days after the Latest Maturity Date;

 

(3)                                       no Event of Default has occurred and
is continuing immediately after the issuance or incurrence thereof or would
result therefrom;

 

(4)                                       has no scheduled amortization or
payments of principal (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (6) hereof) prior to the Latest Maturity Date;

 

(5)                                       does not require any payments in cash
of interest or other amounts in respect of the principal thereof prior to the
earlier to occur of the date that is ninety-one (91) days after the Latest
Maturity Date; and

 

(6)                                       has mandatory prepayment, repurchase
or redemption, covenant, default and remedy provisions customary for senior
discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, no more restrictive than those set forth in the Senior
Notes Indentures taken as a whole (other than

 

54

--------------------------------------------------------------------------------



 

provisions customary for senior discount notes of a holding company), in each
case as determined in good faith by a Responsible Officer of the Lead Borrower;

 

provided that clauses (4) and (5) will not restrict payments that are necessary
to prevent such Indebtedness from being treated as an “applicable high yield
discount obligation” within the meaning of Section 163(i)(1) of the Code;
provided, further that the Lead Borrower will deliver to the Administrative
Agent final copies of the definitive credit documentation relating to such
Indebtedness (unless the Lead Borrower is bound by a confidentiality obligation
with respect thereto, in which case the Lead Borrower will deliver a reasonably
detailed description of the material terms and conditions of such Indebtedness
in lieu thereof).

 

“Permitted InvestmentInvestments” has the meaning assigned to such term in
Section 6.04.

 

“Permitted Investor” means:

 

(1)                                       each of the Sponsors;

 

(2)                                       each of their respective Affiliates
(other than any member of the NM Group or any other portfolio company of the
Sponsors) and investment managers;

 

(3)                                       any fund or account managed by any of
the Persons described in clause (1) or (2) of this definition;

 

(4)                                       any employee benefit plan of Holdings
or any of its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan; and

 

(5)                                       investment vehicles of members of
management of Holdings or the BorrowerBorrowers that invest in, acquire or trade
commercial loans but excluding natural persons.

 

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

 

“Permitted Parent” means any Parent Entity for so long as it is controlled only
by one or more Persons that are Permitted Holders pursuant to clause (1), (2),
(3) or (4) of the definition thereof; provided that such Parent Entity was not
formed in connection with, or in contemplation of, a transaction that would
otherwise constitute a Change in Control.

 

“Permitted PropCo Guaranteed Obligations” means, collectively, (i) the 2019
Extended Term Loan Obligations, (ii) the Second Lien Notes Obligations,
(iii) the Third Lien Notes Obligations, (iv) the ABL Obligations, (v) the
Non-Participating Term Loan Exchange Obligations and (vi) the 2028 Debentures
Obligations.

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for or converted from, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, “Refinance” or a
“Refinancing”) the Indebtedness being Refinanced (or previous refinancings
thereof constituting Permitted Refinancing Indebtedness); provided that:

 

(1)                                       the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses);

 

55

--------------------------------------------------------------------------------



 

(2)                                       the final maturity of such Permitted
Refinancing Indebtedness is later than the maturity of the Indebtedness so
refinanced and the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the shorter of (a) the
Weighted Average Life to Maturity of the Indebtedness being Refinanced and
(b) the Weighted Average Life to Maturity that would result if all payments of
principal on the Indebtedness being Refinanced that were due on or after the
date that is one year following the Latest Maturity Date were instead due on the
date that is one year following the Latest Maturity Date; provided that no
Permitted Refinancing Indebtedness incurred in reliance on this subclause
(b) will have any scheduled principal payments due prior to the Latest Maturity
Date in excess of, or prior to, the scheduled principal payments due prior to
such Latest Maturity Date for the Indebtedness being Refinanced;

 

(3)                                       if the Indebtedness being Refinanced
is subordinated in right of payment or, as to any assets, lien priority to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness is
subordinated, as to such assets, in right of payment or lien priority to suchthe
Obligations on terms at least as favorable to the applicable Lenders as those
contained in the documentation governing the Indebtedness being Refinanced;

 

(4)                                       no Permitted Refinancing Indebtedness
maywill have different obligors, or greater (including higher ranking priority)
Guarantees or security, than the Indebtedness being Refinanced; provided that,
with respect to a Refinancing of the ABL Obligations, the Liens, if any,
securing such Permitted Refinancing Indebtedness will be on terms not materially
less favorable to the Lenders than those contained in the documentation
governing the ABL Credit Agreement, as determined in good faith by a Responsible
Officer of the Lead Borrower;(5)                                  in the case of
a Refinancing of  Indebtedness that is secured on a pari passu basis with the
Term Loans with Indebtedness that is secured on a pari passu basis with the Term
Loans, a Debt Representative acting on behalf of the holders of such
Indebtedness has become party to or is otherwise subject to the provisions of a
First Lien Intercreditor Agreement and, if applicable, the Intercreditor
Agreement;  (and, for the avoidance of doubt, any Liens securing such Permitted
Refinancing Indebtedness may not extend to additional assets or be higher in
priority than the Liens securing the Indebtedness being Refinanced);

 

(5)                                       [reserved];

 

(6)                                       in the case of a Refinancing of
Indebtedness that is secured on a pari passu basis with, or on a junior basis
to, the Term Loans with Indebtedness that is secured on a junior basis, to the
Term Loans,by any Collateral and subject to specified Required Collateral Lien
Priority, the applicable Liens securing such Permitted Refinancing Indebtedness
do not have a higher priority than the Required Collateral Lien Priority
applicable to the Liens securing the Obligations and a Debt Representative
acting on behalf of the holders of such Indebtedness has become party to or is
otherwise subject to the provisions of athe Junior Lien Intercreditor Agreement
and, if applicable, the ABL/Term Loan/Notes Intercreditor Agreement; and

 

(7)                                       in the case of a Refinancing of the
ABL Obligations, the Liens, if any, securing such Permitted Refinancing
Indebtedness are subject to the ABL/Term Loan/Notes Intercreditor Agreement or
another intercreditor agreement that is substantially consistent with, and no
less favorable to the Lenders in any material respect than, the ABL/Term
Loan/Notes Intercreditor Agreement as certified by a Responsible Officer of the
Lead Borrower; and

 

(8)                                       in the case of a Refinancing of the
Second Lien Notes Obligations and/or the Third Lien Notes Obligations, the cash
interest rate on any such Permitted Refinancing Indebtedness

 

56

--------------------------------------------------------------------------------



 

shall not exceed the cash interest rate applicable to such Second Lien Notes
Obligations and/or Third Lien Notes Obligations being Refinanced.

 

Permitted Refinancing Indebtedness may not be incurred to Refinance Indebtedness
that is secured on a junior basis to the Term Loans with Indebtedness that is
secured on a pari passu basis with the Term Loans.  For the avoidance of doubt,
any Permitted Refinancing Indebtedness incurred to refinance any
Obligations, Incremental Equivalent Term Debt or Credit Agreement Refinancing
Indebtedness will be required to satisfy the requirements of the definition of
“Incremental Equivalent Term Debt” or “Credit Agreement Refinancing
Indebtedness”, as applicable.

 

Indebtedness constituting Permitted Refinancing Indebtedness will not cease to
constitute Permitted Refinancing Indebtedness as a result of the subsequent
extension of the Latest Maturity Date after the date of original incurrence
thereof.

 

Notwithstanding the foregoing: (a) Indebtedness incurred to refinance the
Remaining Senior Notes must be Remaining Senior Notes Exchange Indebtedness;
(b) Indebtedness incurred to refinance the 2013 Term Loans must be unsecured
Indebtedness, Junior Lien Indebtedness or Non-Participating Term Loan Exchange
Indebtedness; (c) Indebtedness incurred to refinance the Second Lien Notes,
Third Lien Notes and/or the Guarantees in respect thereof must be unsecured
Indebtedness or Junior Lien Indebtedness; (d) Indebtedness incurred to refinance
any Indebtedness Guaranteed by Notes PropCo may not have the benefit of a
Guarantee by Notes PropCo that has a higher priority in right of payment than
the Guarantee by Notes PropCo of the Indebtedness being refinanced; and
(e) Indebtedness incurred to refinance any Indebtedness Guaranteed by 2019
Extended Term Loan PropCo may not have the benefit of a Guarantee by 2019
Extended Term Loan PropCo that has a higher priority in right of payment than
the Guarantee by 2019 Extended Term Loan PropCo of the Indebtedness being
refinanced.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, government,
individual or family trust, Governmental Authority or other entity of whatever
nature.

 

“PIK Interest” has the meaning assigned to such term in Section 2.10(7).

 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is (1) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA; and
(2) either (a) sponsored or maintained (at the time of determination or at any
time within the five years prior thereto) by Holdings or any of its
Subsidiariesany Loan Party or any ERISA Affiliate or (b) in respect of which
Holdings or any of its Subsidiariesany Loan Party or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 10.17(1).

 

“Pledged Collateral” means “Pledged Collateral” as defined in the Collateral
Agreement.

 

“Premium Event” has the meaning assigned to such term in Section 2.07(4).

 

“Pro Forma Basis” or “Pro Forma” means, with respect to the calculation of the
Senior Secured First Lien Net Leverage Ratio, the Total Net Leverage Ratio, the
Interest Coverage Ratio, the Fixed Charge Coverage Ratio or any other
calculation under any applicable provision of the Loan Documents, as of any
date, that pro forma effect will be given to the Recapitalization Transactions,
any

 

57

--------------------------------------------------------------------------------



 

Permitted Acquisition or Investment, any issuance, incurrence, assumption or
permanent repayment of Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transaction and for which
any such financial ratio or other calculation is being calculated) and all
sales, transfers and other dispositions or discontinuance of any Subsidiary,
line of business, division or store, or any conversion of a Restricted
Subsidiary to an Unrestricted Subsidiary or of an Unrestricted Subsidiary to a
Restricted Subsidiary, in each case that have occurred during the four
consecutive fiscal quarter period of the Lead Borrower being used to calculate
such financial ratio (the “Reference Period”), or subsequent to the end of the
Reference Period but prior to such date or prior to or simultaneously with the
event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary after the
commencement of the Reference Period), as if each such event occurred on the
first day of the Reference Period, and pro forma effect will be given to
factually supportable and identifiable pro forma cost savings related to
operational efficiencies, strategic initiatives or purchasing improvements and
other synergies, in each case, reasonably expected by the BorrowerBorrowers and
the Restricted Subsidiaries to be realized based upon actions taken or
reasonably expected to be taken within 1812 months of the date of such
calculation (without duplication of the amount of actual benefit realized during
such period from such actions), which cost savings, improvements and synergies
can be reasonably computed, as certified in writing by the chief financial
officer of the BorrowerLead Borrower, up to an amount, after giving effect to
such application or adjustment, not in excess of 10% of Consolidated EBITDA for
any Reference Period.

 

“Projections” means all projections (including financial estimates, financial
models, forecasts and other forward-looking information) furnished to the
Lenders or the Administrative Agent by or on behalf of Holdings or any of the
Subsidiaries on or prior to the ClosingAmendment No. 2 Effective Date.

 

“PropCo Guarantors” means Notes PropCo and 2019 Extended Term Loan PropCo.

 

“PropCo Operating License” has the meaning assigned to such term in
Section 5.10(8).

 

“PropCo Subordination Agreements” means each of (a) that certain subordination
agreement, dated as of the Amendment No. 2 Effective Date, by and among the
Administrative Agent, the  representative for the Second Lien Notes, the
representative for the Third Lien Notes and any other parties party thereto from
time to time, and acknowledged by 2019 Extended Term Loan PropCo, as amended,
restated, supplemented or otherwise modified from time to time and (b) that
certain subordination agreement, dated as of the Amendment No. 2 Effective Date,
by and among the Administrative Agent, the representative for the Second Lien
Notes, the representative for the Third Lien Notes and any other parties party
thereto from time to time, and acknowledged by Notes PropCo, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Public Lender” has the meaning assigned to such term in Section 10.17(2).

 

“Purchase Date” means the date that the Merger is required to be consummated
pursuant to the Merger Agreement.

 

“Purchase Documents” means the collective reference to the Merger Agreement, all
material exhibits and schedules thereto and all agreements expressly
contemplated thereby.

 

“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings that
becomes an Assignee or Participant pursuant to Section 10.04(14).

 

58

--------------------------------------------------------------------------------



 

“Qualified Counterparty” means any counterparty to any Specified Hedge Agreement
that, at the time such Specified Hedge Agreement was entered into or on the
Original Closing Date, was an Agent, an Arranger, a Lender or an Affiliate of
the foregoing, whether or not such Person subsequently ceases to be an Agent, an
Arranger, a Lender or an Affiliate of the foregoing.

 

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

 

“Qualified IPO” means an underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-4 or Form S-8) of the
Equity Interests of any Parent Entity which generates cash proceeds of at least
$100.0 million.

 

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

 

(1)                                 the Board of Directors of the Borrower has
determined in good faith that such Qualified Receivables Financing (including
financing terms, covenants, termination events and other provisions) is, in the
aggregate, economically fair and reasonable to the Borrower and the Restricted
Subsidiaries;

 

(2)                                 all sales of accounts receivable and related
assets by the Borrower or any Restricted Subsidiary to the Receivables
Subsidiary are made at fair market value (as determined in good faith by a
Responsible Officer of the Borrower); and

 

(3)                                 the financing terms, covenants, termination
events and other provisions thereof will be market terms (as determined in good
faith by a Responsible Officer of the Borrower) and may include Standard
Securitization Undertakings. The grant of a security interest in any accounts
receivable of the Borrower or any Restricted Subsidiary (other than a
Receivables Subsidiary) to secure any Indebtedness will not be deemed a
Qualified Receivables Financing.

 

“Quarterly Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

 

“Ratio Debt” has the meaning assigned to such term in Section 6.01.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, and all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

 

“Receivables Facility” means one or more receivables financing facilities, as
amended, supplemented, modified, extended, renewed, restated, refunded, replaced
or refinanced from time to time, the Indebtedness of which is non-recourse
(except for standard representations, warranties, covenants and indemnities made
in connection with such facilities) to the Borrower and the Restricted
Subsidiaries pursuant to which the Borrower or any Restricted Subsidiary sells
its accounts receivable to either (1) a Person that is not a Restricted
Subsidiary; or (2) a Receivables Subsidiary that in turn sells its accounts
receivable to a Person that is not a Restricted Subsidiary.Recapitalization
Transaction Documents” has the meaning assigned to “Recapitalization Transaction
Documents” in the TSA.

 

59

--------------------------------------------------------------------------------



 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any Restricted Subsidiary pursuant to which
the Borrower or any Restricted Subsidiaries may sell, convey or otherwise
transfer to: Recapitalization Transactions” means, collectively, the
transactions to occur pursuant to the Recapitalization Transaction Documents,
including:

 

(1)                                 a Receivables Subsidiary (in the case of a
transfer by the Borrower or any Restricted Subsidiary that is not a Receivables
Subsidiary); and

 

(2)                                 any other Person (in the case of a transfer
by a Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any Restricted Subsidiary, and any assets related thereto including all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable and any Hedge
Agreements entered into by the Borrower or any such Restricted Subsidiary in
connection with such accounts receivable.

 

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person formed solely for the purposes of engaging in a Qualified
Receivables Financing with the Borrower and to which the Borrower or any
Restricted Subsidiary transfers accounts receivable and related assets) which
engages in no activities other than in connection with the financing of accounts
receivable of the Borrower and its Restricted Subsidiaries, all proceeds thereof
and all rights (contractual or other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business,
and which is designated by the Board of Directors of the Borrower (as provided
below) as a Receivables Subsidiary and:

 

(1)                                       no portion of the Indebtedness or any
other obligations (contingent or otherwise): the execution and delivery of the
2019 Extension Amendment and the other Loan Documents, and the creation of the
Liens pursuant to the Security Documents;

 

(a)                                 is guaranteed by the Borrower or any
Restricted Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings);

 

(b)                                 is recourse to or obligates the Borrower or
any Restricted Subsidiary in any way other than pursuant to Standard
Securitization Undertakings; or

 

60

--------------------------------------------------------------------------------



 

(c)                                  subjects any property or asset of the
Borrower or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings;

 

(2)                                       with which neither the Borrower nor
any Restricted Subsidiary has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to the Borrower or such Restricted Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower; and the execution and delivery of any amended or amended and restated
ABL Loan Documents, and the creation of the Liens pursuant to the ABL Security
Documents;

 

(3)                                       to which neither the Borrower nor any
other Restricted Subsidiary has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results. the execution and delivery of the Second Lien Notes Documents
and the issuance of the Second Lien Notes under the Second Lien Notes Indenture,
and the creation of the Liens pursuant to the Second Lien Notes Security
Agreement;

 

(4)                                       the execution and delivery of the
Third Lien Notes Documents and the issuance of the Third Lien Notes under the
Third Lien Notes Indentures, and the creation of the Liens pursuant to the Third
Lien Notes Security Agreement;

 

(5)                                       the execution and delivery of the MYT
Holdco Preferred Stock Documents and the issuance of the MYT Holdco Preferred
Stock; and

 

(6)                                       Any such designation by the Board of
Directors of the Borrower will be evidenced to the Administrative Agent by
filing with the Administrative Agent a certified copy of the resolution of the
Board of Directors of the Borrower giving effect to such designation and a
certificate of a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing conditions.the payment of all fees,
costs and expenses in connection with the foregoing.

 

“Recipient” means the Administrative Agent and any Lender, as applicable.

 

“Refinance” has the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness,” and the terms “Refinanced” and
“Refinancing” will have correlative meanings.

 

“Refinancing Amendment” means an amendment to this Agreement (and, as necessary,
each other Loan Document) executed by each of (1) the BorrowerBorrowers and
Holdings; (2) the Administrative Agent; and (3) each Lender that agrees to
provide any portion of the Other Term Loans in accordance with Section 2.19.

 

“Register” has the meaning assigned to such term in Section 10.04(2)(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees and collateral
provisions) issued by the Borrower in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

61

--------------------------------------------------------------------------------



 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate amount of Net Cash Proceeds received by the BorrowerBorrowers or a
Restricted Subsidiary in connection therewith that are not applied to prepay the
Term Loans as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event” means any Asset Sale in respect of which the Lead Borrower
has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that the BorrowerBorrowers or any Restricted Subsidiary intends and
expects to use an amount of funds not to exceed (i) the amount of Net Cash
Proceeds of an Asset Sale to restore, rebuild, repair, construct, improve,
replace or otherwise acquire assets used or useful in the Borrower’s or a
Restricted Subsidiary’s businessany Asset Sale of any warehouse or distribution
center to (a) make an investment in, or purchase of, a warehouse or distribution
center within 12 months following the date of the consummation of such Asset
Sale or (b) apply such funds to any investments in, or purchases of, a warehouse
or distribution center which were made at any time during the 24 months
immediately preceding the date of consummation of such Asset Sale, or (ii) with
respect to an Asset Sale of any store or stores, an aggregate amount of $30.0
million to fund capital expenditures incurred within 12 months following the
date of the consummation of the applicable Asset Sale.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended by
the BorrowerBorrowers or a Restricted Subsidiary prior to the relevant
Reinvestment Prepayment Date to restore, rebuild, repair, construct, improve,
replace or otherwise acquire assets used or useful in the Borrower’s or a
Restricted Subsidiary’s businessin the manner described in the definition of
“Reinvestment Notice”.

 

“Reinvestment Prepayment Date” means, (i) with respect to any Reinvestment Event
in respect of which a Reinvestment Notice is delivered as described in clause
(i) of the definition of Reinvestment Notice, the date occurring one year24
months after such Reinvestment Event or, if the Borrower or a Restricted
Subsidiary has entered into a legally binding commitment within one year after
such Reinvestment Event to restore, rebuild, repair, construct, improve, replace
or otherwise acquire assets used or useful in the Borrower’s or a Restricted
Subsidiary’s business, the date occurring two years, and (ii) with respect to
any Reinvestment Event in respect of which a Reinvestment Notice is delivered as
described in clause (ii) of the definition of “Reinvestment Notice”, the date
occurring 12 months after such Reinvestment Event.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Related Persons” has the meaning assigned to such term in Section 6.06(2).

 

62

--------------------------------------------------------------------------------



 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing,
depositing, dispersing, emanating or migrating in, into, upon, onto or through
into the environmentEnvironment.

 

“Remaining Present Value” means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.Released Claim” has the meaning assigned to such term in Section 10.22(7).

 

“Remaining Senior Notes” means any Senior Notes issued pursuant to the Senior
Notes Indentures that the holders thereof declined to exchange into Third Lien
Notes pursuant to the exchange offer contemplated by the TSA, which remain
outstanding on the Amendment No. 2 Effective Date following the consummation of
the Recapitalization Transactions.

 

“Remaining Senior Notes Exchange Indebtedness” means Remaining Senior Notes
Third Lien Exchange Indebtedness and Remaining Senior Notes Unsecured Exchange
Indebtedness.

 

“Remaining Senior Notes Exchange Obligations” means the Indebtedness and the
related Indebtedness Obligations under the applicable Remaining Senior Notes
Exchange Indebtedness and the other Indebtedness Documents related to the
applicable Remaining Senior Notes Exchange Indebtedness.

 

“Remaining Senior Notes Obligations” means the Indebtedness and the related
Indebtedness Obligations under the Indebtedness Documents related to the
Remaining Senior Notes.

 

“Remaining Senior Notes Third Lien Exchange Indebtedness” means, any
Indebtedness incurred by the issuers of the Senior Notes or issued in exchange
for, or the net proceeds of which are used to Refinance the Senior Notes (or any
refinancings thereof constituting Permitted Refinancing Indebtedness); provided
that:

 

(1)                                       the aggregate principal amount (or
accreted value, if applicable) of such Remaining Senior Notes Third Lien
Exchange Indebtedness issued shall not exceed an amount equal to 85% of the
aggregate outstanding principal amount (or accreted value, if applicable) of the
Senior Notes so Refinanced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses);

 

(2)                                       such Remaining Senior Notes Third Lien
Exchange Indebtedness otherwise qualifies as Permitted Refinancing Indebtedness
with respect to the Remaining Senior Notes (except that (a) such Indebtedness
and Guarantees thereof may be secured with the same priority on the same
Collateral that secures the Third Lien Notes and a Debt Representative acting on
behalf of the holders of such Indebtedness shall become (if it is not already)
party to or will otherwise be subject to the provisions of the Junior Lien
Intercreditor Agreement and ABL/Term Loan/Notes Intercreditor Agreement and
(b) such Indebtedness may benefit from the same Guarantees that provide Credit
Support to the Third Lien Notes, including by Notes PropCo and 2019 Extended
Term Loan PropCo, subject to the Required PropCo Guarantee Priority for Third
Lien Notes or otherwise no worse for the Lenders);

 

63

--------------------------------------------------------------------------------



 

(3)                                       such Remaining Senior Notes Third Lien
Exchange Indebtedness shall have a cash interest rate not exceeding the cash
interest rate on the Third Lien Notes as of the Amendment No. 2 Effective Date;

 

(4)                                       such Remaining Senior Notes Third Lien
Exchange Indebtedness shall not amortize;

 

(5)                                       such Remaining Senior Notes Third Lien
Exchange Indebtedness shall not be subject to any “most favored nation” pricing
provisions; and

 

(6)                                       such Remaining Senior Notes Third Lien
Exchange Indebtedness shall mature no earlier than the latest maturity date then
applicable to the Third Lien Notes under the Third Lien Notes Indentures.

 

“Remaining Senior Notes Unsecured Exchange Indebtedness” means, any Indebtedness
incurred by the issuers of the Senior Notes or issued in exchange for, or the
net proceeds of which are used to Refinance the Senior Notes (or any
refinancings thereof constituting Permitted Refinancing Indebtedness); provided
that:

 

(1)                                       the aggregate principal amount (or
accreted value, if applicable) of such Remaining Senior Notes Unsecured Exchange
Indebtedness issued shall not exceed an amount equal to 100% of the aggregate
outstanding principal amount (or accreted value, if applicable) of the Senior
Notes so Refinanced (including any Guarantees thereof) (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses);

 

(2)                                       such Remaining Senior Notes Unsecured
Exchange Indebtedness otherwise qualifies as Permitted Refinancing Indebtedness
with respect to the Remaining Senior Notes;

 

(3)                                       such Remaining Senior Notes Unsecured
Exchange Indebtedness shall have a cash interest rate not exceeding the weighted
average cash interest rate of the Senior Notes outstanding as of the Amendment
No. 2 Effective Date;

 

(4)                                       such Remaining Senior Notes Unsecured
Exchange Indebtedness shall not amortize;

 

(5)                                       such Remaining Senior Notes Unsecured
Exchange Indebtedness shall not be subject to any “most favored nation” pricing
provisions; and

 

(6)                                       such Remaining Senior Notes Unsecured
Exchange Indebtedness shall mature no earlier than the latest maturity date then
applicable to the Third Lien Notes under the Third Lien Notes Indentures.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

 

“Repricing Event” means (1) any prepayment of the Term Loans with the proceeds
of, or any conversion of Term Loans into, any new or replacement tranche of debt
financing bearing interest at an “effective” interest rate less than the
“effective” interest rate applicable to the Term Loans and (2) any amendment to
the Term Facility that, directly or indirectly, reduces

 

64

--------------------------------------------------------------------------------



 

the “effective” interest rate applicable to the Term Loans (in each case, taking
into account original issue discount and upfront fees, which will be deemed to
constitute like amounts of original issue discount, being equated to interest
rate margins based on an assumed four-year life to maturity); provided that no
Repricing Event will be deemed to occur in connection with a Change in Control.

 

“Required 2019 Extending Term Lenders” means, at any time, Lenders having 2019
Extended Term Loans outstanding that, taken together, represent more than 50.0%
of the sum of all 2019 Extended Term Loans outstanding at such time.

 

“Required Collateral Lien Priority” means, with respect to any Lien on any
Collateral, that such Lien on such Collateral has the priority indicated in the
table below pursuant to the Intercreditor Agreements or other binding
contractual obligation of the applicable secured parties, based on the category
of asset subject to such Lien listed at the top of each column and the
Indebtedness Obligations secured by such Lien listed at the beginning of each
row:

 

 

 

2019
Extended
Term Loan
Collateral

 

2013
Collateral

 

ABL
Priority
Collateral

 

Call Right
Collateral
(pre-Call
Right Cap
Recovery)

 

Call Right
Collateral
(post-Call
Right Cap
Recovery)

 

Equity
Interests in
2019
Extended
Term Loan
PropCo

 

Limited
MYT
Guarantee
Collateral
and MYT
Account (A)

2019 Extended Term Loan Obligations and Non-Participating Term Loan Exchange
Obligations

 

1

 

1

 

2

 

3

 

1

 

1

 

None

2013 Term Loan Obligations

 

None

 

1

 

2

 

None

 

None

 

None

 

None

ABL Obligations

 

4

 

4

 

1

 

4

 

5

 

4

 

None

Second Lien Notes Obligations

 

2

 

2

 

3

 

2 (B)

 

3

 

2

 

1

Third Lien Notes Obligations

 

3

 

3

 

4

 

1(C)

 

4

 

3

 

None

2028 Debentures Obligations

 

1 (D)

 

1 (D)

 

None

 

3 (D)

 

2(E)

 

1 (D)

 

None

 

--------------------------------------------------------------------------------

(A)        “MYT Account” shall have the meaning ascribed to it in the Second
Lien Notes Indenture.  Liens securing the Second Lien Notes Obligations on
Limited MYT Guarantee Collateral to be released following the earlier to occur
of (i) a MYT Deposit Event (as defined in the Second Lien Notes Indenture) and
(ii) the provision of MYT Alternate Security (as defined in the Second Lien
Notes Indenture) pursuant to the terms of the Second Lien Notes Indenture.

(B)        Recovery not to exceed $200.0 million, together with recovery for
Second Lien Notes Obligations.

(C)        Recovery not to exceed $200.0 million, together with recovery for
Third Lien Notes Obligations.

(D)        Priority will be pari passu with the 2019 Extended Term Loan Liens
and Liens securing the Non-Participating Term Loan Exchange Obligations (or if
there are no 2019 Extended Term Loan Obligations or Non-Participating Term

 

65

--------------------------------------------------------------------------------



 

Loan Exchange Obligations, (i) with respect to the Call Right Collateral prior
to the Call Right Cap Recovery, the 2028 Debentures Obligations will retain its
Lien priority thereon (i.e., third priority) and (ii) with respect to the 2019
Extended Term Loan Collateral, the 2013 Collateral, and the Equity Interests in
the 2019 Extended Term Loan PropCo, the Lien priority provided for the 2028
Debentures Obligations will be pari passu with the highest priority Lien
remaining on the relevant asset) solely on assets if and to the extent required
by the 2028 Debentures Indenture as in effect on the Amendment No. 2 Effective
Date.

(E)        To the extent no 2019 Extended Term Loan Obligations or
Non-Participating Term Loan Exchange Obligations are outstanding, if the Call
Right Cap Recovery has occurred, priority will be pari passu with the highest
priority Lien remaining on the relevant asset, solely on assets if and to the
extent required by the 2028 Debentures Indenture.

 

“Required Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

 

“Required Lender Consent Items” has the meaning assigned to such term in
Section 10.04(12)(c).

 

“Required Lenders” means, at any time, Lenders having Term Loans outstanding and
unused Commitments that, taken together, represent more than 50.0% of the sum of
all Term Loans outstanding and Commitments at such time.  The Term Loans and
Commitments of any Defaulting Lender will be disregarded in determining Required
Lenders; provided that subject to the Borrower’s right to replace Defaulting
Lenders as set forth herein, Defaulting Lenders will be included in determining
Required Lenders with respect to:

 

(1)                                 any amendment that would disproportionately
affect the obligation of the Borrower to make payment of the Term Loans or
Commitments of such Defaulting Lender as compared to other Lenders holding the
same Class of Term Loans or Commitments;

 

(2)                                 any amendment relating to:

 

(a)                                 increases in the Commitment of such
Defaulting Lender;

 

(b)                                 reductions of principal, interest, fees or
premium applicable to the Term Loans or Commitments of such Defaulting Lender;
and

 

(c)                                  extensions of final maturity or the due
date of any amortization, interest, fee or premium payment applicable to the
Term Loans or Commitments of such Defaulting Lender; and (3)             matters
requiring the approval of each Lender under subclauses (v) and (vi) of
Section 10.08(2)at such time.

 

“Required Percentage” means, with respect to any Excess Cash Flow Period, the
percentage set forth in the table below based on Senior Secured First Lien Net
Leverage Ratio determined as of the last day of such Excess Cash Flow Period:

 

Senior Secured First Lien
Net Leverage Ratio

 

Required Percentage

 

Greater than 4.00 to 1.00

 

50.0

%

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

25.0

%

Less than or equal to 3.50 to 1.00

 

0

%

 

66

--------------------------------------------------------------------------------



 

“Required PropCo Guarantee Priority” means, with respect to any Guarantee of
Permitted PropCo Guaranteed Obligations by Notes PropCo or 2019 Extended Term
Loan PropCo, that such Guarantee has the priority indicated in the table below
in respect of contractual right of payment, based on the Obligations guaranteed
by Notes PropCo and 2019 Extended Term Loan PropCo (as the case may be) listed
at the beginning of each row:

 

 

 

Priority of Guarantee by
Notes PropCo (pre-Call
Right Cap Recovery)

 

Priority of Guarantee by
Notes PropCo (post-Call
Right Cap Recovery)

 

Priority of Guarantee by
2019 Extended Term Loan
PropCo

2019 Extended Term Loan Obligations and Non-Participating Term Loan Exchange
Obligations

 

3

 

1

 

1

Second Lien Notes Obligations

 

2

 

3

 

3

Third Lien Notes Obligations

 

1

 

4

 

4

2028 Debentures Obligations

 

3

 

2

 

2

ABL Obligations

 

4

 

5

 

5

2013 Term Loan Obligations

 

Not Permitted

 

Not Permitted

 

Not Permitted

 

To the extent no 2019 Extended Term Loan Obligations or Non-Participating Term
Loan Exchange Obligations are outstanding, after a Call Right Cap Recovery, the
priority of the Guarantee by Notes PropCo of 2028 Debenture Obligations will
match the priority of the senior-most remaining Guarantee.

 

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, vice president, secretary, assistant secretary or any
Financial Officer of such Loan Party or any other individual designated in
writing to the Administrative Agent by an existing Responsible Officer of such
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party will be conclusively presumed to have been
authorized by all necessary corporate, partnership or other action on the part
of such Loan Party and such Responsible Officer will be conclusively presumed to
have acted on behalf of such Loan Party.

 

“Restricted Payments” has the meaning assigned to such term in Section 6.06.

 

“Restricted Subsidiary” means any Subsidiary of a Person other than an
Unrestricted Subsidiary of such Person. Unless otherwise indicated in this
Agreement, all references to Restricted Subsidiaries will mean Restricted
Subsidiaries of the BorrowerBorrowers.  For the avoidance of doubt, TNMG LLC and
The NMG Subsidiary are Restricted Subsidiaries of the Lead Borrower for all
purposes hereunder.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period, 100%
minus the Required Percentage with respect to such Excess Cash Flow Period.

 

“S&P” means Standard & Poor’s Ratings Services or any successor entity thereto.

 

67

--------------------------------------------------------------------------------



 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.03.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Second Lien Notes” means the 14.00% Senior Cash Pay/PIK Second Lien Notes due
2024 issued on or prior to the Amendment No. 2 Effective Date pursuant to the
Second Lien Notes Indenture, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Second Lien Notes Collateral Agent” means Ankura Trust Company, LLC, together
with its permitted successors and assigns.

 

“Second Lien Notes Documents” means, collectively, the Second Lien Notes
Indenture and all other mortgages, security agreements, indentures, note
purchase agreements, promissory notes, Guarantees, intercreditor agreements,
assignment and assumption agreements and other instruments and agreements
evidencing the terms of Second Lien Notes or the collateral therefor.

 

“Second Lien Notes Indenture” means that certain indenture, dated as of June 7,
2019, among the Second Lien Notes Trustee, the issuers party thereto and the
guarantors party thereto from time to time, as amended, restated, supplemented
or otherwise modified from time to time.

 

“Second Lien Notes Obligations” means the Indebtedness and the related
Indebtedness Obligations under the Second Lien Notes Indenture and the other
Indebtedness Documents related to the Second Lien Notes.

 

“Second Lien Notes Trustee” means Ankura Trust Company, LLC, together with its
permitted successors and assigns.

 

“Secured Notes” means, collectively, the Second Lien Notes and the Third Lien
Notes.

 

“Secured Notes Documents” means, collectively, the Second Lien Notes Documents
and the Third Lien Notes Documents.

 

“Secured Notes Indentures” means, collectively, the Second Lien Notes Indenture
and the Third Lien Notes Indentures.

 

“Secured Parties” means the collective reference to the “Secured Parties” as
defined in the Collateral Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means the Collateral Agreement and each of the security
agreements and other instruments and documents executed and delivered by any
Loan Party pursuant thereto or pursuant to Section 5.10.5.10, including any and
all mortgages, deeds of trust and related agreements in respect of Real Property
constituting Collateral and any and all Control Agreements.

 

“Senior Cash Pay Notes” means the 8.00% senior cash pay notes due 2021 issued on
or prior to the date hereof pursuant to the Senior Cash Pay Notes Indenture.

 

68

--------------------------------------------------------------------------------



 

“Senior Cash Pay Notes Indenture” means that certain indenture, dated as of
October 21, 2013, among the Senior Cash Pay Notes Trustee, the Lead Borrower and
the guarantors party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Senior Cash Pay Notes Trustee” means U.S. Bank National Association, together
with its permitted successors and assigns.

 

“Senior Notes” means, collectively, the Senior Cash Pay Notes and the Senior PIK
Notes.

 

“Senior Notes Documents” means, collectively, the Senior Notes Indentures and
all other loan agreements, indentures, note purchase agreements, promissory
notes, guaranteesGuarantees, intercreditor agreements, assignment and assumption
agreements and other instruments and agreements evidencing the terms of Senior
Notes.

 

“Senior Notes Indentures” means, collectively, the Senior Cash Pay Notes
Indenture and the Senior PIK Notes Indenture.

 

“Senior PIK Notes” means the 8.75% senior PIK notes due 2021 issued on or prior
to the date hereof pursuant to the Senior PIK Notes Indenture, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Senior PIK Notes Indenture” means that certain indenture, dated as of
October 21, 2013, among the Senior PIK Notes Trustee, the Lead Borrower and the
guarantors party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Senior PIK Notes Trustee” means U.S. Bank National Association, together with
its permitted successors and assigns.

 

“Senior Priority Obligations” means (a) prior to the Call Right Cap Recovery
with respect to any Asset Sale of the Call Right Collateral, (i) the Third Lien
Notes Obligations as compared to the Second Lien Notes Obligations and the
Obligations and (ii) the Second Lien Notes Obligations as compared to the
Obligations and (b) with respect to any Asset Sale of the Non-Call Right
Collateral and, after the Call Right Cap Recovery, with respect to any Asset
Sale of the Call Right Collateral, (i) the Obligations as compared to the Second
Lien Notes Obligations and the Third Lien Notes Obligations and (ii) the Second
Lien Notes Obligations as compared to the Third Lien Notes Obligations.

 

“Senior Priority Term Loans” means, with respect to any Asset Sale of
Collateral, the Class of Term Loans with a senior Lien on such Collateral
relative to the Lien of any other Class of Term Loans (and/or relative to any
Class without any Lien on such assets) in accordance with the Required
Collateral Lien Priority; provided that to the extent that (i) the Liens of any
Classes of Term Loans have the same priority with respect to the Collateral
sold, transferred or disposed of in such Asset Sale, “Senior Priority Term
Loans” shall refer to all such Classes of Term Loans and (ii) only one Class of
Term Loans is secured by a Lien on such Collateral, “Senior Priority Term Loans”
shall refer to such Class of Term Loans.

 

“Senior Secured First Lien Net Leverage Ratio” means, as of any date, the ratio
of Consolidated First Lien Net Debt as of such date to Consolidated EBITDA for
the most recent four fiscal quarter period for which Required Financial
Statements have been delivered, calculated on a Pro Forma Basis.

 

69

--------------------------------------------------------------------------------



 

“Similar Business” means, as of any date, any business engaged in by the Lead
Borrower and its Restricted Subsidiaries on  such date and any business or other
activities that are similar, ancillary, complementary, incidental or related to,
or an extension, development or expansion of, the businesses in which the Lead
Borrower and its Restricted Subsidiaries are engaged in on such date.

 

“Specified Event of Default” means any Event of Default under Section 8.01(2),
8.01(3), 8.01(8) or 8.01(9).

 

“Specified Hedge Agreement” means any Hedge Agreement entered into or assumed
between or among the BorrowerBorrowers or any other Subsidiary and any Qualified
Counterparty and designated by the Qualified Counterparty and the
BorrowerBorrowers in writing to the Administrative Agent as a “Specified Hedge
Agreement” under this Agreement (but only if such Hedge Agreement has not been
designated as a “Specified Hedge Agreement” under the ABL Credit Agreement).

 

“Specified Hedge Obligations” means all amounts owing to any Qualified
Counterparty under any Specified Hedge Agreement.

 

“Specified Merger Agreement Representations” means such of the representations
and warranties made with respect to the Company and its Subsidiaries by the
Company in the Merger Agreement to the extent a breach of such representations
and warranties is material to the interests of the Lenders.Permitted Debt” means
(1) Non-Participating Term Loan Exchange Obligations, and (2) Remaining Senior
Notes Exchange Indebtedness, and, in each case, any Permitted Refinancing
Indebtedness thereof.

 

“Specified Representations” means the representations and warranties of each of
Holdings and Merger Sub set forth in the following sections of this Agreement:

 

(1)           Section 3.01(1) and (4) (but solely with respect to its
organizational existence and status and organizational power and authority as to
the execution, delivery and performance of this Agreement and the Collateral
Agreement);

 

(2)           Section 3.02(1) (but solely with respect to its authorization of
this Agreement and the Collateral Agreement);

 

(3)           Section 3.02(2)(a)(i) (but solely with respect to non-conflict of
this Agreement and the Collateral Agreement with its certificate or article of
incorporation or other charter document);

 

(4)           Section 3.02(2)(a)(iii) (but solely with respect to non-conflict
of this Agreement and the Collateral Agreement with the Existing 2028
Debentures);

 

(5)           Section 3.03 (but solely with respect to execution and delivery by
it, and enforceability against it, of this Agreement and the Collateral
Agreement);

 

(6)           Section 3.08(2) (but solely with respect to use of proceeds on the
Closing Date);

 

(7)           Section 3.09;

 

70

--------------------------------------------------------------------------------



 

(8)           Section 3.14(1) (but solely with respect to the validity and
perfection of the Liens granted by it in the Collateral on the Closing Date
(subject to Permitted Liens and subject to the Certain Funds Provisions));

 

(9)           Section 3.16; and

 

(10)         Section 3.19.

 

“Sponsors” means, any of Ares Corporate Opportunities Fund III, L.P., Ares
Corporate Opportunities Fund IV, L.P., the Canada Pension Plan Investment Board
and any of their respective Affiliates and funds or partnerships managed or
advised by any of them or any of their respective Affiliates, but not including
any operating portfolio company of any of the foregoing.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower that a Responsible Officer of the
Borrower has determined in good faith to be customary in a Receivables Financing
including those relating to the servicing of the assets of a Receivables
Subsidiary, it being understood that any Receivables Repurchase Obligation will
be deemed to be a Standard Securitization Undertaking.

 

“Statutory Reserves” means, with respect to any currency, any reserve, liquid
asset or similar requirements established by any Governmental Authority of the
United States of America or of the jurisdiction of such currency or any
jurisdiction in which Term Loans in such currency are made to which banks in
such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to Term Loans in such currency are determined.

 

“Subagent” has the meaning assigned to such term in Section 9.02.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which (1) Equity Interests having
ordinary voting power (other than Equity Interests having such power only by
reason of the happening of a contingency) to elect a majority of the Board of
Directors of such corporation, partnership, limited liability company or other
entity are at the time owned by such Person; or (2) more than 50.0% of the
Equity Interests are at the time owned by such Person.  Unless otherwise
indicated in this Agreement, all references to Subsidiaries will mean
Subsidiaries of the BorrowerBorrowers.  For the avoidance of doubt, as of the
Amendment No. 2 Effective Date, TNMG LLC and The NMG Subsidiary are Subsidiaries
of the Lead Borrower for all purposes hereunder.

 

“Subsidiary Loan Parties” means (1) each Wholly Owned DomesticRestricted
Subsidiary of the Lead Borrower on the ClosingAmendment No. 2 Effective Date
(other than any Excluded Subsidiary); and (2) each Wholly Owned
DomesticRestricted Subsidiary (other than any Excluded Subsidiary) of the Lead
Borrower that becomes, or is required to become, a party to the Collateral
Agreement after the Closing DateAmendment No. 2 Effective Date; provided,
however, that notwithstanding anything herein or in any other Loan Document, any
reference to a PropCo Guarantor as a Subsidiary Loan Party in this Agreement or
in any other Loan Document shall only mean such Subsidiary Loan Party in its
capacity as a Guarantor but not in any capacity as a Grantor (as defined in the
Collateral Agreement).

 

71

--------------------------------------------------------------------------------



 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority and any and all interest and penalties
related thereto.

 

“Term Facility” means the facility and commitments utilized in making Term Loans
hereunder.  Following the establishment of any IncrementalAdditional 2019
Extended Term Loans (other than an increase to an existing Term Facility), Other
Term Loans or Extended Term Loans, such IncrementalAdditional 2019 Extended Term
Loans, Other Term Loans or Extended Term Loans will be considered a separate
Term Facility hereunder.  For the avoidance of doubt, (i) as of the Amendment
No. 2 Effective Date, there shall be three separate Term Facilities hereunder,
consisting of the 2013 Term Loans, the Cash Pay Extended Term Loans and Cash
Pay/PIK Extended Term Loans and (ii) any Non-Participating Term Loan Exchange
Indebtedness shall be a separate Term Facility from the 2013 Term Loans, the
Cash Pay Extended Term Loans, Cash Pay/PIK Extended Term Loans and any
Additional 2019 Extended Term Loans.

 

“Term Loan Agent” means “Term Loan Agent” as defined in the Intercreditor
Agreement.

 

“Term Loan Installment Date” means, as the context requires, an Original Term
Loan Installment Date, an Incremental Term Loan Installment Date, an Other Term
Loan Installment Date or an Extended Term Loan Installment Date.

 

“Term Loans” means the term loans made to the Borrower on the Closing Date
pursuant hereto, any Incremental2013 Term Loans, the 2019 Extended Term Loans,
any Other Term Loans and any other Extended Term Loans, collectively (or if the
context so requires, any of them individually).

 

“Term/Note Priority Collateral” means “Term Loan/Note Priority Collateral” as
defined in the ABL/Term Loan/Notes Intercreditor Agreement.

 

“The NMG Subsidiary” has the meaning set forth in the preamble hereto.

 

“Third Lien Notes Collateral Agent” means Wilmington Trust, N.A., together with
its permitted successors and assigns.

 

“Third Lien Notes Documents” means, collectively, the Third Lien Notes
Indentures and all other mortgages, security agreements, indentures, note
purchase agreements, promissory notes, Guarantees, intercreditor agreements,
assignment and assumption agreements and other instruments and agreements
evidencing the terms of Third Lien Notes or the collateral therefor.

 

“Third Lien Notes” means, collectively, the 8.00% and 8.75% senior third lien
secured notes due October 25, 2024 issued on or prior to the Amendment No. 2
Effective Date pursuant to the Third Lien Notes Indentures, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Third Lien Notes Indentures” means (x) that certain indenture with respect to
the 8.00% senior third lien secured notes, dated on or about the Amendment No. 2
Effective Date, among the Third Lien Notes Trustee, the issuers party thereto
and the guarantors party thereto from time to time, as amended, restated,
supplemented or otherwise modified from time to time and (y) that certain
indenture with respect to the 8.75% senior third lien secured notes, dated on or
about the Amendment No. 2 Effective Date, among the Third Lien Notes Trustee,
the issuers party thereto and

 

72

--------------------------------------------------------------------------------



 

the guarantors party thereto from time to time, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Third Lien Notes Obligations” means the Indebtedness and the related
Indebtedness Obligations under the Third Lien Notes Indentures and the other
Indebtedness Documents related to the Third Lien Notes.

 

“Third Lien Notes Trustee” means Wilmington Trust, N.A., together with its
permitted successors and assigns.

 

“Total Net Leverage Ratio” means, as of any date, the ratio of Consolidated
Total Net Debt as of such date to Consolidated EBITDA for the most recent four
fiscal quarter period for which Required Financial Statements have been
delivered, calculated on a Pro Forma Basis.

 

“Transaction Documents” means the Purchase Documents, the ABL Loan Documents,
the Senior Notes Documents and the Loan Documents.Treasury Rate” means, as of
any Prepayment Date, the yield to maturity as of such date of the United States
Treasury securities with a constant maturity (as compiled and published in the
most recent Federal Reserve Statistical Release H.15 (519) that has become
publicly available at least two Business Days prior to such Prepayment Date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the first anniversary of the Amendment No. 2 Effective Date; provided,
however, that if the period from such date to the first anniversary of the
Amendment No. 2 Effective Date is less than one year, the weekly average yield
on actually traded United States Treasury securities adjusted to a constant
maturity of one year will be used. Any such Treasury Rate shall be determined,
and the information required to be obtained for its calculation shall be
obtained, by the Borrowers in consultation with the Administrative Agent.

 

“Transactions” means, collectively, the transactions to occur pursuant to the
Transaction Documents, including: TSA” means, collectively, that certain
Transaction Support Agreement, dated as of March 25, 2019, by and among the
Company Parties (as defined therein), the Sponsors, certain holders of the Term
Loans incurred under the Existing Credit Agreement and certain holders of the
Senior Notes, together with all exhibits, schedules and annexes thereto, as
amended, restated, supplemented or otherwise modified from time to time.

 

(1)           the consummation of the Merger;

 

(2)           the execution and delivery of the Loan Documents, the creation of
the Liens pursuant to the Security Documents and the initial borrowings
hereunder;

 

(3)           the Equity Contribution;

 

(4)           the execution and delivery of the ABL Loan Documents, the creation
of the Liens pursuant to the ABL Security Documents and the initial borrowings
under the ABL Credit Agreement;

 

(5)           the execution and delivery of the Senior Notes Documents and the
issuance of the Senior Notes under the Senior Notes Indentures;

 

(6)           the Closing Date Refinancing;

 

73

--------------------------------------------------------------------------------



 

(7)           the Closing Date Conversions; and

 

(8)           the payment of all fees, costs and expenses in connection with the
foregoing.

 

“Type” means, when used in respect of any Term Loan or Borrowing, the Rate by
reference to which interest on such Term Loan or on the Term Loans comprising
such Borrowing is determined.  For purposes hereof, the term “Rate” means
Adjusted LIBO Rate or ABR, as applicable.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“Unrestricted Cash” means, as of any date, all cash and Cash Equivalents of the
BorrowerBorrowers and itstheir Restricted Subsidiaries as of such date that
would not appear as “restricted” on the Required Financial Statements,
determined on a consolidated basis in accordance with GAAP, determined based
upon the most recent month-end financial statements available internally as of
the date of determination, and calculated on a Pro Forma Basis.

 

“Unrestricted Subsidiary” means any Subsidiary of Holdings (other than the
Borrower) designated by the Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided that the Borrower will only
be permitted to so designate a new Unrestricted Subsidiary after the Closing
Date or subsequently re-designate any such Unrestricted Subsidiary as a
Restricted Subsidiary (by written notice to the Administrative Agent) if: , at
any time that such Person is a Subsidiary of the Lead Borrower, any MYT Entity
in the event that such MYT Entity is required to be contributed to Holdings or
its Subsidiaries in accordance with any settlement, judgment, court order or
other resolution of a claim, cause of action or litigation with respect to the
MyTheresa Distribution.

 

(1)           no Event of Default is continuing;

 

(2)           such designation or re-designation would not cause an Event of
Default; and

 

(3)           compliance with a Fixed Charge Coverage Ratio of 1.0 to 1.0,
determined on a Pro Forma Basis.

 

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary will
constitute an Investment for purposes of Section 6.04.  The redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary will be deemed to be an
incurrence at the time of such designation of Indebtedness of such Unrestricted
Subsidiary and the Liens on the assets of such Unrestricted Subsidiary, in each
case outstanding on the date of such redesignation.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Voting Stock” means, as of any date, the Capital Stock of any Person that is at
the time entitled to vote (without regard to the occurrence of any contingency)
in the election of the Board of Directors of such Person.

 

74

--------------------------------------------------------------------------------



 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness as
of any date, the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof by (b) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment; by (2)     
the then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Domestic Subsidiary” means, with respect to any Person, a Domestic
Subsidiary of such Person that is a Wholly Owned Subsidiary.  Unless otherwise
indicated in this Agreement, all references to Wholly Owned Domestic
Subsidiaries will mean Wholly Owned Domestic Subsidiaries of the
BorrowerBorrowers.

 

“Wholly Owned Subsidiary” means, with respect to any Person, a
subsidiarySubsidiary of such Person, all of the Equity Interests of which (other
than directors’ qualifying shares or nominee or other similar shares required
pursuant to applicable law) are owned by such Person or another Wholly Owned
Subsidiary of such Person.  Unless otherwise indicated in this Agreement, all
references to Wholly Owned Subsidiaries will mean Wholly Owned Subsidiaries of
the BorrowerBorrowers.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” means, with respect to the BorrowerBorrowers and itstheir
Subsidiaries on a consolidated basis as of any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that, for purposes of calculating Excess Cash Flow,
increases or decreases in Working Capital will be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of
(a) reclassification after the date hereof in accordance with GAAP of assets or
liabilities, as applicable, between current and non-current or (b) the effects
of purchase accounting.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.            Terms Generally.  The definitions set forth or referred
to in Section 1.01 will apply equally to both the singular and plural forms of
the terms defined.  Whenever the context may require, any pronoun will include
the corresponding masculine, feminine and neuter forms.  Unless the context
requires otherwise,

 

(1)           the words “include,” “includes” and “including” will be deemed to
be followed by the phrase “without limitation;”

 

(2)           in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including;”

 

(3)           the word “will” will be construed to have the same meaning and
effect as the word “shall;”

 

(4)           the word “incur” will be construed to mean incur, create, issue,
assume, become liable in respect of or suffer to exist (and the words “incurred”
and “incurrence” will have correlative meanings);

 

75

--------------------------------------------------------------------------------



 

(5)           the word “or” will be construed to mean “and/or;”

 

(6)           any reference to any Person will be construed to include such
Person’s legal successors and permitted assigns; and

 

(7)           the words “asset” and “property” will be construed to have the
same meaning and effect.

 

All references herein to Articles, Sections, Exhibits and Schedules will be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context otherwise requires.  Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
or organizational document of the Loan Parties means such document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document).  Any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation means, unless
otherwise specified, such law or regulation as amended, modified or supplemented
from time to time.  Whenever this Agreement refers to the “knowledge” of the
Company or any Loan Party, such reference will be construed to mean the
knowledge of the chief executive officer, president, chief financial officer,
treasurer or controller of such Person.

 

SECTION 1.03.            Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature will be
construed in accordance with GAAP, as in effect from time to time; provided
that, notwithstanding anything to the contrary herein, all accounting or
financial terms used herein will be construed, and all financial computations
pursuant hereto will be made, without giving effect to any election under
Statement of Financial Accounting Standards Board Accounting Standards
Codification 825-10 (or any other Statement of Financial Accounting Standards
Board Accounting Standards Codification having a similar effect) to value any
Indebtedness or other liabilities of the BorrowerBorrowers or any Subsidiary at
“fair value,” as defined therein.  In the event that any Accounting Change (as
defined below) occurs and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
upon the written request of the Lead Borrower or the Administrative Agent
(acting upon the request of the Required Lenders), the BorrowerBorrowers, the
Administrative Agent and the Lenders will enter into good faith negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’sBorrowers’ financial condition will be the same after such Accounting
Change as if such Accounting Change had not occurred; provided that provisions
of this Agreement in effect on the date of such Accounting Change will remain in
effect until the effective date of such amendment.  “Accounting Change” means
(1) any change in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or (2) any
change in the application of GAAP by Holdings or the BorrowerBorrowers.

 

SECTION 1.04.            Effectuation of Transfers.  Each of the representations
and warranties of Holdings and the BorrowerBorrowers contained in this Agreement
(and all corresponding definitions) is made after giving effect to the
Recapitalization Transactions, unless the context otherwise requires.

 

SECTION 1.05.            Currencies.  Unless otherwise specifically set forth in
this Agreement, monetary amounts are in Dollars.  Notwithstanding anything to
the contrary herein, no Default or Event of Default will arise as a result of
any limitation or threshold set forth in Dollars being exceeded solely as a
result of changes in currency exchange rates.

 

SECTION 1.06.            Required Financial Statements. With respect to the
determination of the Senior Secured First Lien Net Leverage Ratio, the Total Net
Leverage Ratio, the Interest Coverage

 

76

--------------------------------------------------------------------------------



 

Ratio, the Fixed Charge Coverage Ratio or under any other applicable provision
of the Loan Documents (including the definition of Immaterial Subsidiary) made
on or prior to the date on which Required Financial Statements have been
delivered for the first fiscal quarter ending after the ClosingAmendment No. 2
Effective Date, such calculation will be determined for the period of four
consecutive fiscal quarters most recently ended prior to the ClosingAmendment
No. 2 Effective Date, and calculated on a Pro Forma Basis.

 

SECTION 1.07.           Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.            Term Loans and Borrowings.

 

(1)           Subject to the terms and conditions set forth hereinin the
Existing Credit Agreement, each Lender severally agrees to makewith an Original
Commitment on the Original Closing Date made to the Borrower Term Loans
denominated in Dollars equal to such Lender’s Original Commitment on the
Original Closing Date.  The failure of any Lender to make any Term Loan required
to be made by it will not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender will be
responsible for any other Lender’s failure to make Term Loans as required. 
Amounts paid or prepaid in respect of such Term Loans may not be reborrowed.

 

(2)           Subject to the terms and conditions set forth in the 2019
Extension Amendment, each 2019 Extending Term Lender severally agrees to
convert, on the Amendment No. 2 Effective Date, the aggregate principal amount
of its Term Loans issued in accordance with Section 2.01(1) above, that is
outstanding immediately prior to the Amendment No. 2 Effective Date, into an
equal principal amount of, at the option of such Lender, Cash Pay Extended Term
Loans or Cash Pay/PIK Extended Term Loans, or combination of both, on the terms
and subject to the conditions set forth in the 2019 Extension Amendment. Amounts
borrowed, converted or exchanged under this Section 2.01(2) and paid or prepaid
may not be reborrowed.

 

(3)           (2) Subject to Sections 2.04(7) and 2.11, each Borrowing is or
will be comprised entirely of ABR Loans or Eurocurrency Loans as the Lead
Borrower may requesthas requested in accordance herewith.  Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Term Loan; provided that
any exercise of such option will not affect the obligation of the
BorrowerBorrowers to repay such Term Loan in accordance with the terms of this
Agreement, and such Lender will not be entitled to any amounts payable under
Section 2.12 or 2.14 solely in respect of increased costs resulting from, and
existing at the time of, such exercise.

 

(4)           (3) Notwithstanding anything to the contrary contained herein, the
funded portion of each Term Loan (i.e., the amount advanced in cash to the
Borrower on the Closing Date) will

 

77

--------------------------------------------------------------------------------



 

be equal to 99.50% of the principal amount of such Term Loan (it being agreed
that the Borrower is obligated to repay 100.00% of the principal amount of each
such Term Loan, the Term Loans will amortize based on 100.00% of the principal
amount of each such Term Loan and interest will accrue on 100.00% of the
principal amount of each such Term Loan, in each case as provided
herein).[reserved].

 

(5)           (4) Notwithstanding any other provision of this Agreement, the
BorrowerBorrowers will not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.02.            Request for BorrowingBorrowings as of the Amendment
No. 2 Effective Date.

 

The Borrower will deliver to the Administrative Agent a Borrowing Request not
later than 12:00 p.m., New York City time, one Business Day prior to the
anticipated Closing Date, requesting that the Lenders make Term Loans on the
Closing Date.  The Borrowing Request must specify:

 

(1)           the principal amount of Term Loans to be borrowed;

 

(2)           the requested date of the Borrowing (which will be a Business
Day);

 

(3)           the Type of Term Loans to be borrowed;

 

(4)           in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which will be a period contemplated by the
definition of the term “Interest Period;” and

 

(5)           the location and number of the Borrower’s account to which funds
are to be disbursed.

 

If no election as to the Type of Borrowing is specified in the applicable
Borrowing Request, then the Borrowing shall be an ABR Borrowing. If no Interest
Period with respect to any Eurocurrency Borrowing is specified in the applicable
Borrowing Request, then the Borrower will be deemed to have selected an Interest
Period of one-month’s duration.  Upon receipt of such Borrowing Request, the
Administrative Agent will promptly notify each Lender thereof.  The proceeds of
the Term Loans requested under this Section 2.02 will be disbursed by the
Administrative Agent in immediately available funds by wire transfer to such
bank account or accounts as designated by the Borrower in the Borrowing Request.

 

Schedule 2.01 identifies each of the Lenders and sets forth the principal amount
each of Class of Term Loans held by each such Lender as of the Amendment No. 2
Effective Date.

 

SECTION 2.03.            Funding of Borrowings.

 

(1)           Each Lender will make each Term Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
10:00 a.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Term Loans available to the
BorrowerBorrowers by promptly crediting the amounts so received, in like funds,
to an account of theany Borrower as specified in the Borrowing Request.

 

78

--------------------------------------------------------------------------------



 

(2)                                 Unless the Administrative Agent has received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (1) of this
Section 2.03 and may, in reliance upon such assumption, make available to the
BorrowerBorrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the BorrowerBorrowers severally agree to
pay to the Administrative Agent, forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the BorrowerBorrowers to but excluding the
date of payment to the Administrative Agent at (a) in the case of such Lender,
the greater of (i) the Federal Funds Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (b) in the case of the BorrowerBorrowers, the interest rate
applicable to ABR Loans at such time.  If such Lender pays such amount to the
Administrative Agent then such amount will constitute such Lender’s Term Loan
included in such Borrowing.

 

SECTION 2.04.            Interest Elections.

 

(1)                                 Each Borrowing initially2019 Extended Term
Loan that was converted from a 2013 Term Loan that was a Eurocurrency Loan
immediately prior to such conversion shall initially be deemed to be a Borrowing
of a 2019 Extended Term Loan that is a Eurocurrency Loan with an initial
Interest Period equal to the remaining duration (as of the Amendment No. 2
Effective Date) of the Interest Period applicable to such Borrowing of a 2013
Term Loan, but accruing interest at the interest rate applicable to the
applicable Class of 2019 Extended Term Loans. Each 2013 Term Loan will be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, will have an initialthe Interest Period as specified in
such Borrowing Requestin effect under the Existing Credit Agreement immediately
prior to the Amendment No. 2 Effective Date.  Thereafter, the Lead Borrower may
elect to convert sucheach Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.04.  The Lead Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion will be allocated ratably among the
Lenders holding the Term Loans comprising such Borrowing, and the Term Loans
comprising each such portion will be considered a separate Borrowing; provided
that the Term Loans comprising any Borrowing will be in an aggregate principal
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided further that there shall not be more than ten Eurocurrency Borrowings
outstanding hereunder at any time.

 

(2)                                 To make an election pursuant to this Section
2.04 following the Original Closing Date, the Lead Borrower will notify the
Administrative Agent of such election by telephone (a) in the case of an
election to convert to or continue a Eurocurrency Borrowing, not later than 2:00
p.m., New York City time, three Business Days before the effective date of such
election or (b) in the case of an election to convert to or continue an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of such
election.  Each such telephonic Interest Election Request will be confirmed
promptly by hand delivery, facsimile transmission or e-mail to the
Administrative Agent of a written Interest Election Request substantially in the
form of Exhibit D and signed by the Lead Borrower.

 

(3)                                 Each telephonic and written Interest
Election Request will be irrevocable and will specify the following information:

 

79

--------------------------------------------------------------------------------



 

(a)                                 the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (c) and (d) below will be specified for each resulting Borrowing);

 

(b)                                 the effective date of the election made
pursuant to such Interest Election Request, which will be a Business Day;

 

(c)                                  whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(d)                                 if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which will be a period contemplated by the definition of
“Interest Period.”

 

(4)                                 If any such Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Interest Period, then
the Lead Borrower will be deemed to have selected a Eurocurrency Borrowing
having an Interest Period of one month’s duration.

 

(5)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent will advise each applicable Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(6)                                 If the Lead Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing will be automatically converted into an ABR Borrowing.

 

(7)                                 Any portion of a Borrowing maturing or
required to be repaid in less than one month may not be converted into or
continued as a Eurocurrency Borrowing.

 

(8)                                 Notwithstanding any contrary provision
hereof but subject to Section 2.10(5) in respect of a Specified Event of
Default, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies the Lead Borrower, then,
so long as such Event of Default is continuing, (a) no outstanding Borrowing may
be converted to or continued as a Eurocurrency Borrowing and (b) unless repaid,
each Eurocurrency Borrowing will be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

SECTION 2.05.            Promise to Pay; Evidence of Debt.

 

(1)                                 The BorrowerBorrowers hereby unconditionally
promisespromise to pay to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.06.

 

(2)                                 Each Lender will maintain in accordance with
its usual practice an account or accounts evidencing the Indebtedness of the
BorrowerBorrowers to such Lender resulting from each Term Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

 

80

--------------------------------------------------------------------------------



 

(3)                                 The Administrative Agent will maintain
accounts in which it will record (a) the amount of each Term Loan made
hereunder, the Type thereof and the Interest Period (if any) applicable thereto,
(b) the amount of any principal or interest due and payable or to become due and
payable from the BorrowerBorrowers to each Lender hereunder and (c) any amount
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(4)                                 The entries made in the accounts maintained
pursuant to paragraph (2) or (3) of this Section 2.05 will be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein will not in any manner affect the obligation
of the BorrowerBorrowers to repay the Term Loans in accordance with the terms of
this Agreement.

 

(5)                                 Any Lender may request that Term Loans made
by it be evidenced by a promissory note (a “Note”).  In such event, the
BorrowerBorrowers will prepare, execute and deliver to such Lender a Note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and
reasonably acceptable to the BorrowerBorrowers.  Thereafter, the Term Loans
evidenced by such Note and interest thereon will at all times (including after
assignment pursuant to Section 10.04) be represented by one or more Notes in
such form payable to the payee named therein (or, if requested by such payee, to
such payee and its registered assigns).

 

SECTION 2.06.            Repayment of Term Loans.

 

(1)                                 The BorrowerBorrowers will repay to the
Administrative Agent for the ratable account of the 2013 Term Loan Lenders on
the last Business Day of each fiscal quarter of the BorrowerBorrowers,
commencing with the last Business Day of the fiscal quarter of the
BorrowerBorrowers ending in January 2014,after the Amendment No. 2 Effective
Date, an aggregate principal amount equal to 0.25%the product of (x) the
aggregate principal amount of the Term Loans outstanding on the Closing2013 Term
Loans outstanding immediately upon and after the effectiveness of the 2019
Extension Amendment and the 2019 Conversion and (y) a percentage (expressed as a
decimal) that would cause each of the 2013 Term Loan Lenders to receive
quarterly payments pursuant to this Section 2.06(1) at the same effective rate
as the 2013 Term Loan Lenders received quarterly payments pursuant to this
Section 2.06(1) for the most recently ended fiscal quarter of the Borrowers
ended prior to the Amendment No. 2 Effective Date, which payments will be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.07 or 2.08, as applicable (each such
date being referred to as an “Original Term Loan Installment Date”).

 

(2)                                 On the Amendment No. 2 Effective Date, the
Borrowers will make the 2019 Prepayment (as defined in the 2019 Extension
Amendment).

 

(3)                                 The Borrowers will repay to the
Administrative Agent for the ratable account of the 2019 Extending Term Lenders
on the last Business Day of each fiscal quarter of the Borrowers, commencing
with the last Business Day of the first full fiscal quarter of the Borrowers
ending after the Amendment No. 2 Effective Date, an aggregate principal amount
equal to 0.375% of the aggregate principal amount of the 2019 Extended Term
Loans outstanding on the Amendment No. 2 Effective Date after giving effect to
the 2019 Prepayment, which payments will be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.07 or 2.08, as applicable (each such date being referred to as a,
“2019 Extended Term Loan Installment Date”);

 

81

--------------------------------------------------------------------------------



 

(4)                                 (2) (a) In the event that any Incremental
Term Loans are made, the Borrower will repay Borrowings consisting of
Incremental Term Loans on the dates (each an “Incremental Term Loan Installment
Date”) and in the amounts set forth in the applicable Incremental Facility
Amendment, (b) in the event thatIn the event that (a) any Other Term Loans are
made, the BorrowerBorrowers will repay Borrowings consisting of Other Term Loans
on the dates (each an “Other Term Loan Installment Date”) and in the amounts set
forth in the applicable Refinancing Amendment and (c) in the event thatb) any
Extended Term Loans (other than 2019 Extended Term Loans) are made, the
BorrowerBorrowers will repay Borrowings consisting of Extended Term Loans on the
dates (each an “Extended Term Loan Installment Date”) and in the amounts set
forth in the applicable Extension Amendment; and

 

(5)                                 (3) toTo the extent not previously paid, all
outstanding Term Loans will be due and payable on the applicable Maturity Date;
 for the applicable Class of Term Loans.

 

together, in each case, withEach repayment pursuant to this Section 2.06 will be
accompanied by payment of accrued and unpaid interest on the principal amount to
be paid to but excluding the date of such payment.

 

SECTION 2.07.            Optional Prepayment of Term Loans.  The Borrower

 

(1)                                 Subject to Section 2.07(2), the Borrowers
may at any time and from time to time prepay the Term Loans of any Class in
whole or in part, without premium or penalty (except as provided in Section
2.212.07(5) and subject to Section 2.13), in an aggregate principal amount, (1)
in the case of Eurocurrency Loans of any applicable Class, that is an integral
multiple of $500,000 and not less than $2.5 million, and (2) in the case of ABR
Loans of any applicable Class, that is an integral multiple of $100,000 and not
less than $1.0 million, or, in each case, if less, the amount outstanding.  The
Lead Borrower will notify the Administrative Agent by telephone (confirmed by
hand delivery, facsimile transmission or e-mail) of such election not later than
2:00 p.m., New York City time, (a) in the case of a Eurocurrency Borrowing,
three Business Days before the anticipated date of such prepayment and (b) in
the case of an ABR Borrowing, one Business Day before the anticipated date of
such prepayment.  Each such notice of prepayment will specify the prepayment
date and the principal amount of each Borrowing (or portion thereof) to be
prepaid.  All prepayments under this Section 2.07 will be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment. Any such notice may be revocable or conditioned on a
refinancing of all or any portion of the Term Facility.  Any optional
prepayments of Term Loans of any applicable Class pursuant to this Section 2.07
will be applied to the remaining scheduled amortization payments of such Term
Loans as directed by the Lead Borrower (or in the absence of such direction, in
direct order of maturity) and will be applied ratably to the Term Loans included
in the prepaid Borrowing..  Notwithstanding anything herein to the contrary, to
the extent any Class of the 2019 Extended Term Loans are prepaid pursuant to
this Section 2.07, then each Class of 2019 Extended Term Loans shall be prepaid
ratably.

 

(2)                                 Notwithstanding anything to the contrary
contained in this Agreement, including this Section 2.07, the Borrowers (i) may
not voluntarily prepay any 2013 Term Loans prior to the Maturity Date applicable
thereto other than as set forth below, and (ii) shall repurchase, redeem,
retire, repay, Refinance or exchange any 2013 Term Loans, whether at maturity or
otherwise, as set forth below:

 

82

--------------------------------------------------------------------------------



 

(a)                                 by repurchasing, repaying, exchanging for or
refinancing any such 2013 Term Loan Obligations using the proceeds of
Non-Participating Term Loan Exchange Indebtedness, unsecured Indebtedness or
Junior Lien Indebtedness (including by means of an exchange offer, conversion or
modification of the 2013 Term Loan Obligations to become Non-Participating Term
Loan Exchange Indebtedness, unsecured Indebtedness or Junior Lien Indebtedness),
in each case subject to clauses (1) and (2) of the definition of Permitted
Refinancing Indebtedness; provided that the interest rate per annum payable in
cash on such unsecured Indebtedness or Junior Lien Indebtedness pursuant to this
clause (a) shall not exceed 8.00%;

 

(b)                                 by repurchasing, repaying, exchanging for or
refinancing any such 2013 Term Loan Obligations using (i) the common Equity
Interests of, or the cash proceeds of common equity sales by, or common equity
contributions to, any Parent Entity, or (ii) any non-cash assets contributed to
any Parent Entity in respect of such Parent Entity’s common equity or any cash
proceeds received from the sale or disposition of any assets which are
contributed to such Parent Entity (including any interests, including Equity
Interests of, MYT Holdco so contributed to such Parent Entity, or the cash
proceeds of which are contributed to such Parent Entity following a sale or
disposition of such interests); or

 

(c)                                  by repurchasing or repaying all or any
portion of any 2013 Term Loan Obligations with cash proceeds from any other
source not otherwise described in clauses (a) or (b) above, in an aggregate
amount, together with any cash payments or other cash distributions made
pursuant to Section 6.09(4)(c), not to exceed $60.0 million for the term of this
Agreement; provided that the purchase price or repayment amount of any such 2013
Term Loan Obligations repurchased, repaid, redeemed, retired, acquired,
cancelled or terminated pursuant to this subclause (c) more than 45 days prior
to the Maturity Date of such 2013 Term Loans may not be greater than 90% of the
aggregate principal amount of any such 2013 Term Loans; and

 

(iii) the Borrowers may not voluntarily prepay any Indebtedness incurred to
Refinance any 2013 Term Loans prior to the payment in full of all 2019 Extended
Term Loans.

 

(3)                                 At the Lead Borrower’s election (subject to
the prior written consent of the Required 2019 Extending Term Lenders), at any
time after the Amendment No. 2 Effective Date, the Borrowers may prepay without
premium or penalty on a pro rata basis up to $250.0 million of the aggregate
principal amount of 2019 Extended Term Loans at par, with the Net Cash Proceeds
from any Real Property monetization or financing transaction consummated after
the Amendment No. 2 Effective Date.  Such prepayment shall be applied on a pro
rata basis to then outstanding principal amount of 2019 Extended Term Loans as
of the date of such prepayment.

 

(4)                                 If, prior to the date that is three (3)
years following the Amendment No. 2 Effective Date, (i) the Borrowers make any
voluntary prepayment of the 2019 Extended Term Loans pursuant to Section 2.07(1)
or otherwise or any prepayment of the 2019 Extended Term Loans pursuant to
Section 2.08(1) (other than as a result of a casualty or condemnation event) or
Section 2.08(3), or (ii) the 2019 Extended Term Loans shall be accelerated
(whether as a result of an Event of Default, by operation of law or otherwise),
including as a result of any Event of Default under Sections 8.01(8) or (9), or
there shall occur any satisfaction, release, payment, restructuring,
reorganization, replacement, reinstatement, defeasance or compromise of any of
the Obligations in any bankruptcy, insolvency proceeding, foreclosure

 

83

--------------------------------------------------------------------------------



 

(whether by power of judicial proceeding or otherwise) or deed in lieu of
foreclosure or the making of a distribution of any kind in any bankruptcy or
insolvency proceeding to any Agent or any Lender in full or partial satisfaction
of the Obligations (each of the foregoing, a “Premium Event”), then in each case
the Borrowers shall pay to the Administrative Agent, for the ratable account of
each applicable Lender, a prepayment premium of (x) if such Premium Event occurs
prior to the first anniversary of the Amendment No. 2 Effective Date, the
Make-Whole Premium with respect to the aggregate principal amount of 2019
Extended Term Loans being prepaid, refinanced, amended, accelerated, satisfied,
released, restructured, reorganized, replaced, reinstated, defeased or
compromised, as applicable (such Extended Term Loans being “Prepaid” pursuant to
each of the foregoing actions), (y) if such Premium Event occurs on or after the
first anniversary of the Amendment No. 2 Effective Date and prior to the second
anniversary of the Amendment No. 2 Effective Date, 2.00% of the aggregate
principal amount of the 2019 Extended Term Loans being Prepaid, as applicable,
or (z) if such Premium Event occurs on or after the second anniversary of the
Amendment No. 2 Effective Date and prior to the third anniversary of the
Amendment No. 2 Effective Date, 1.00% of the aggregate principal amount of the
2019 Extended Term Loans being Prepaid, as applicable.

 

(5)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, it is understood and agreed that if
any 2019 Extended Term Loans are accelerated (whether as a result of the
occurrence and continuance of any Event of Default, by operation of law or
otherwise), any premium applicable thereto pursuant to Section 2.07(4) (the
“Applicable Premium”), determined as of the date of acceleration, will also be
immediately due and payable as though the applicable 2019 Extended Term Loans
were prepaid as of such date and shall constitute part of the Obligations for
all purposes herein.  The Applicable Premium, if any, shall also be payable in
the event the Obligations (and/or this Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding), by deed in lieu of
foreclosure or by any other similar means.  THE LOAN PARTIES EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE APPLICABLE PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION.  The parties hereto further acknowledge and agree that the
Applicable Premium is not intended to act as a penalty or to punish the Loan
Parties for any repayment or prepayment of the 2019 Extended Term Loans.  The
Loan Parties expressly agree that (i) the Applicable Premium is reasonable and
is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel, (ii) the Applicable Premium, if any, shall
be payable notwithstanding the then prevailing market rates at the time payment
is made, (iii) there has been a course of conduct between the Lenders and the
Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium, if any, (iv) the Loan Parties shall be
estopped hereafter from claiming differently than as agreed to in this Section
2.07(5), (v) their agreement to pay the Applicable Premium is a material
inducement to the 2019 Extending Term Lenders to make the 2019 Extended Term
Loans, and (vi) the Applicable Premium represents a good-faith, reasonable
estimate and calculation of the lost profits or damages of the 2019 Extending
Term Lenders and that it would be impractical and extremely difficult to
ascertain the actual amount of damages to any 2019 Extending Term Lender or
profits lost by such 2019 Extending Term Lender as a result of any Premium
Event.

 

SECTION 2.08.            Mandatory Prepayment of Term Loans.

 

(1)                                 The BorrowerBorrowers will apply all Net
Cash Proceeds received in an Asset Sale made pursuant to Section 6.05(2) (other
than any ABL Priority Collateral Asset Sale to the extent that

 

84

--------------------------------------------------------------------------------



 

Net Cash Proceeds of ABL Priority Collateral sold pursuant thereto are required
to prepay Revolving Loans (as defined in the ABL Credit Agreement) or cash
collateralize Letters of Credit (as defined in the ABL Credit Agreement) to
remain in compliance with the “Borrowing Base” (as defined in the ABL Credit
Agreement) or otherwise) or any Sale and Lease-Back Transaction to prepay Term
Loans within ten(subject to Section 2.07(4)) or applicable Senior Priority
Obligations, within three Business Days following receipt of such Net Cash
Proceeds, unless the Lead Borrower has delivered a Reinvestment Notice on or
prior to such tenththird Business Day; provided that:

 

(a)                                 if any Event of Default has occurred and is
continuing, on or prior to the tenththird Business Day following receipt
thereof, such Net Cash Proceeds will be deposited in an Asset Sale Proceeds
Account; and

 

(b)                                 subject to the other provisions of this
Section 2.08(1), on each Reinvestment Prepayment Date the BorrowerBorrowers will
apply an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event to the prepayment of the Term Loans or applicable
Senior Priority Obligations (together with accrued and unpaid interest thereon);
and any Applicable Premium).

 

(c)                                  if at the time that any such prepayment
would be required, the Borrower is required to, or to offer to, repurchase,
redeem, repay or prepay Indebtedness secured on a pari passu basis with the Term
Loans (any such Indebtedness, “Other First Lien Indebtedness”), then the
Borrower may apply such Net Cash Proceeds to redeem, repurchase, repay or prepay
Term Loans and Other First Lien Indebtedness on a pro rata basis (determined on
the basis of the aggregate outstanding principal amount of the Term Loans and
Other First Lien Indebtedness at such time);

 

provided, further, that the portion of such Net Cash Proceeds allocated to the
Other First Lien Indebtedness will not exceed the amount of such Net Cash
Proceeds required to be allocated to the Other First Lien Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds will be allocated to the prepayment of the Term Loans (in accordance
with the terms hereof) and to the repurchase or repayment of Other First Lien
Indebtedness, and the amount of the prepayment of the Term Loans that would have
otherwise been required pursuant to this clause (1) will be reduced accordingly;
provided further, that to the extent the holders of Other First Lien
Indebtedness decline to have such Indebtedness repurchased, redeemed, repaid or
prepaid with such Net Cash Proceeds, the declined amount of such Net Cash
Proceeds will promptly (and in any event within ten Business Days after the date
of such rejection) be applied to prepay the Term Loans in accordance with the
terms hereof (to the extent such Net Cash Proceeds would otherwise have been
required to be so applied if such Other First Lien Indebtedness was not then
outstanding).

 

(2)                                 Commencing with the fiscal year ending July
26, 2015,August 3, 2019, not later than 90 days after the end of each Excess
Cash Flow Period, the BorrowerBorrowers will calculate Excess Cash Flow for such
Excess Cash Flow Period and will apply the following amount to the prepayment of
Term Loans:

 

(a)                                 the Required Percentage of such Excess Cash
Flow; minus

 

(b)                                 the amount of any voluntary prepayments
during such Excess Cash Flow Period or on or prior to the 90th day after the end
of such Excess Cash Flow Period of:

 

85

--------------------------------------------------------------------------------



 

(i)                                     Term Loans (including Incremental Term
Loans, Other Term Loans and Extended Term Loans);

 

(ii)                                  loans under the ABL Credit Agreement, any
ABL Incremental Facilty or other revolving credit facility that is secured on a
pari passu basis with the Term Loans (to the extent accompanied by a
corresponding reduction in the commitments);

 

(iii)                               Other First Lien Indebtedness; or[reserved];
or

 

(iv)                              Permitted Refinancing Indebtedness incurred to
Refinance any of the foregoing Indebtedness (or Permitted Refinancing
Indebtedness described in this clause (iv)), in each case that is secured on a
pari passu basis with the Term Loans;

 

in each case, to the extent not financed with the proceeds of the issuance or
the incurrence of Indebtedness (other than proceeds of revolving loans), the
sale or issuance of Equity Interests or Asset Sales; provided that any such
voluntary prepayment that is made on or prior to the 90th day after the end of
such Excess Cash Flow Period will not reduce Excess Cash Flow for the next
succeeding Excess Cash Flow Period pursuant to this clause (b).

 

Not later than the date on which the Lead Borrower is required to deliver
financial statements with respect to the end of each Excess Cash Flow Period
under Section 5.04(1), the Lead Borrower will deliver to the Administrative
Agent a certificate signed by a Financial Officer of the Lead Borrower setting
forth the amount, if any, of Excess Cash Flow for such fiscal year and the
calculation thereof in reasonable detail.

 

(3)                                 The BorrowerBorrowers will apply 100% of the
net cash proceeds from the incurrence, issuance or sale by the BorrowerBorrowers
or any Restricted Subsidiary of any Indebtedness that is not Excluded
Indebtedness to the prepayment of Term Loans, on or prior to the date which is
fivethree Business Days after the receipt of such net cash proceeds, together
with, solely for any such prepayments of 2019 Extended Term Loans made prior to
the date that is three (3) years following the Amendment No. 2 Effective Date,
any Applicable Premium.

 

(4)                                 Notwithstanding anything in this Section
2.08 to the contrary, any Lender (such Lender, a “Declining Lender”) may elect,
by notice to the Administrative Agent by telephone (confirmed by hand delivery,
facsimile transmission or e-mail) at least two Business Days prior to the
required prepayment date, to decline all or any portion of any mandatory
prepayment of its Term Loans pursuant to this Section 2.08 (other than
clauseclauses (3) of this Section 2.08), in which case the aggregate amount of
the prepayment that would have been applied to prepay Term Loans but was so
declined will be retained by the Borrower and applied for any permitted purpose
hereunderapplied to prepay Term Loans held by Lenders other than Declining
Lenders on a ratable basis.  Such prepayments will be applied on a pro rata
basis to the then outstanding Class of Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans;
provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to this Section 2.08(4), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
will be applied first, with respect to each applicable Class of Term Loans, to
Term Loans that are ABR Loans to the full extent thereof before application to
Term Loans that are Eurocurrency Loans in a manner that minimizes the amount of
any payments required to be made by the BorrowerBorrowers pursuant to Section
2.13.

 

86

--------------------------------------------------------------------------------



 

(5)                                 The following general provisions shall apply
to all prepayments pursuant to this Section 2.08:

 

(a)                                 The Lead Borrower will deliver to the
Administrative Agent, at the time of each prepayment required under this Section
2.08, (a) a certificate signed by a Financial Officer of the Lead Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment and (b) to the extent practicable, at least three Business Days prior
written notice of such prepayment.  Each notice of prepayment shall specify the
prepayment date, the Type and Class of each Term Loan being prepaid and the
principal amount of each Term Loan (or portion thereof) to be prepaid.

 

(b)                                 Prepayment of the Term Loans pursuant to
this Section 2.08 will be made without premium or penalty,together with any
Applicable Premium payable as set forth in Section 2.07(4) and in any case
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment, and applied as directed by the Borrower
or, absent such direction, to reduce.

 

(c)                                  Each prepayment required under this Section
2.08 shall be applied to the 2019 Extended Term Loans (including each Class
thereof, ratably, provided proceeds of Call Right Collateral shall be applied
ratably to the Additional 2019 Extended Term Loans prior to the other 2019
Extended Term Loans) until the same are paid in full before being applied to any
other Term Facilities and shall reduce, (i) with respect to any prepayments
required under Section 2.08(2) or Section 2.08(3), in direct order of maturity
the next eight quarterlyand (ii) with respect to any prepayments required under
Section 2.08(1), in inverse order of maturity, in the case of each of the
foregoing (i) and (ii), the scheduled amortization payments of Term Loans under
Section 2.06(1) and, thereafter, to reduce on a pro rata basis (based on the
amount of such amortization payments) the remaining scheduled amortization
payments of Term Loans under Section 2.06(1) and will be allocated ratably to
the Term Loans included in the prepaid Borrowing; provided that any prepayment
of Incremental Term Loans, Other Term Loans or Extended Term Loans will be
applied in the order specified in the applicable Permitted Amendment.  No
payments under Section 2.13 will be required in connection with a prepayment of
Term Loans pursuant to this Section 2.08.  Inthe applicable Term Loans under
Section 2.06. Subject to the preceding sentence, in the event of any prepayment
of Term Loans pursuant to this Section 2.08 at a time when Term Loans of more
than one Class remain outstanding, the aggregate amount of such prepayment will
be allocated between each Class of Term Loans pro rata based on the aggregate
principal amount of outstanding Term Loans of each such Class (except as
otherwise provided in the applicable PermittedExtension Amendment, in each case
with respect to the applicable Class of Term Loans).

 

(d)                                 Subject to the terms of the Junior Lien
Intercreditor Agreement, any payments from proceeds of the sale of Call Right
Collateral shall be applied to repay in full all outstanding Additional 2019
Extended Term Loans prior to being applied to other Obligations hereunder.

 

(6)                                 Notwithstanding any provisions of this
Section 2.08 to the contrary,

 

(a)                                 to the extent that any or all of the Net
Cash Proceeds or Excess Cash Flow giving rise to a prepayment event pursuant to
this Section 2.08 is prohibited or delayed by applicable local

 

87

--------------------------------------------------------------------------------



 

law from being repatriated to the United States, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
prepay Term Loans at the times provided in this Section 2.08, but may be
retained by the BorrowerBorrowers or the applicable Subsidiary for so long, but
only so long, as the applicable local law will not permit repatriation to the
United States.  Once such repatriation of any of such affected Net Cash Proceeds
or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be effected promptly and such repatriated Net Cash Proceeds or
Excess Cash Flow will be promptly applied (net of additional taxes payable or
reserved against as a result thereof) to the prepayment of the Term Loans
pursuant to this Section 2.08 to the extent provided herein; provided that the
BorrowerBorrowers hereby agreesagree, and will cause any applicable Subsidiary,
to promptly take all commercially reasonable actions required by applicable
local law to permit any such repatriation; or

 

(b)                                 to the extent that a Responsible Officer of
the Lead Borrower has reasonably determined in good faith that repatriation of
any of or all the Net Cash Proceeds or Excess Cash Flow giving rise to a
prepayment event pursuant to this Section 2.08 would have an adverse tax cost
consequence, the Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to prepay Term Loans at the times provided in this
Section 2.08, but may be retained by the BorrowerBorrowers or the applicable
Subsidiary without being repatriated; provided that, in the case of this
subclause (b), on or before the date on which any Net Cash Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to this Section 2.08 (or such Excess Cash Flow would have been so
required if it were Net Cash Proceeds to be applied to a prepayment):

 

(i)                                     the Borrower appliesBorrowers apply an
amount equal to such Net Cash Proceeds or Excess Cash Flow to such reinvestments
or prepayments as if such Net Cash Proceeds or Excess Cash Flow had been
repatriated, less the amount of additional taxes that would have been payable or
reserved against if such Net Cash Proceeds or Excess Cash Flow had been
repatriated; or

 

(ii)                                  such Net Cash Proceeds or Excess Cash Flow
are applied towards the permanent extinguishment (including, in the case of a
revolving facility, a permanent reduction of commitments only) of Indebtedness
of any Subsidiary.

 

For purposes of this Section 2.08(6), references to “law” mean, with respect to
any Person, (1) the common law and any federal, state, local, foreign,
multinational or international statutes, laws, treaties, judicial decisions,
standards, rules and regulations, guidances, guidelines, ordinances, rules,
judgments, writs, orders, decrees, codes, plans, injunctions, permits,
concessions, grants, franchises, governmental agreements and governmental
restrictions (including administrative or judicial precedents or authorities),
in each case whether now or hereafter in effect, and (2) the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

 

SECTION 2.09.            Fees.

 

(1)                                 The Borrower agreesBorrowers agree to pay to
the Administrative Agent, for its own account, the “Term Administrative Fee” set
forth in the Fee Letter at the times and on the terms specified therein (the
“Administrative Agent Fees”).

 

88

--------------------------------------------------------------------------------



 

(2)                                 The Borrowers agree to pay the “Term Loan
Lender Consent Fee” and the “Term Loan Lender Cash Joinder Fee” set forth in the
TSA at the times and on the terms specified therein (the “Consent Fees”).

 

(3)                                 (2) All Fees will be paid on the dates due
and payable, in immediately available funds, to the Administrative Agent at the
Payment Office for distribution, if and as appropriate, among the Lenders.  Once
paid, none of the Fees will be refundable under any circumstances.

 

SECTION 2.10.                                   Interest.

 

(1)                                 The 2013 Term Loans comprising each ABR
Borrowing will bear interest at the ABR plus the Applicable Margin.(2)  The
applicable to the 2013 Term Loans.

 

(2)                                 The 2013 Term Loans comprising each
Eurocurrency Borrowing will bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin
applicable to the 2013 Term Loans.

 

(3)                                 The 2019 Extended Term Loans comprising each
ABR Borrowing will bear interest at the ABR plus the Applicable Margin
applicable to the 2019 Extended Term Loans of the applicable Class.

 

(4)                                 The 2019 Extended Term Loans comprising each
Eurocurrency Borrowing will bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin
applicable to the 2019 Extended Term Loans of the Applicable Class.

 

(5)                                 (3) Following the occurrence and during the
continuation of a Specified Event of Default, the BorrowerBorrowers will pay
interest on overdue amounts (including amounts overdue as a result of on-payment
upon acceleration) hereunder at a rate per annum equal to (i) in the case of
overdue principal of, or interest on, any Term Loan, 2.0% per annum plus the
rate otherwise applicable to such Term Loan as provided in the preceding
paragraphs of this Section 2.10 or (ii) in the case of any other overdue amount,
2.0% per annum plus the rate applicable to ABR Loans as provided in clause
(1) of this Section 2.10.  Following the occurrence and during the continuation
of a Specified Event of Default, all Eurocurrency Borrowings shall automatically
convert to ABR Borrowings upon the expiry of any then-current Interest Period,
with no notice or action by any party, and for so long as such Specified Event
of Default continues, the Borrowers shall have no right to make and shall not
make, any Interest Election Requests requesting to convert or continue any such
Borrowing as a Eurocurrency Borrowing.

 

(6)                                 (4) Accrued interest on each Term Loan will
be payable in arrears (i) on each Interest Payment Date for such Term Loan and
(ii) on the applicable Maturity Date; provided that (A) interest accrued
pursuant to paragraph (35) of this Section 2.10 will be payable on demand,
(B) in the event of any repayment or prepayment of any Term Loan, accrued
interest on the principal amount repaid or prepaid will be payable on the date
of such repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Term Loan will be payable on the effective date of such
conversion.  All interest shall be payable in cash except as provided in
Section 2.10(7) below.

 

(7)                                 One percent (1.0%) per annum of the
Applicable Margin payable on the Cash Pay/PIK Extended Term Loans and Cash
Pay/PIK Additional 2019 Extended Term Loans, as

 

89

--------------------------------------------------------------------------------



 

applicable, will be payable by adding such accrued and unpaid interest to the
then outstanding principal amount of Cash Pay/PIK Extended Term Loans or Cash
Pay/PIK Additional 2019 Extended Term Loans, as applicable (such capitalized
interest, the “PIK Interest”), in each case, on the applicable Interest Payment
Date; provided, such interest may be paid in cash at the election of the Lead
Borrower in its sole discretion.  For the avoidance of doubt, any such PIK
Interest shall be deemed added to the then outstanding principal amount of the
Cash Pay/PIK Extended Term Loans or Cash Pay/PIK Additional 2019 Extended Term
Loans, as applicable, on each applicable Interest Payment Date and thereafter,
shall constitute principal under such Cash Pay/PIK Extended Term Loans or Cash
Pay/PIK Additional 2019 Extended Term Loans, as applicable, for all purposes
under this Agreement, including the accrual of interest.  For the avoidance of
doubt, all other interest owing in respect of the Cash Pay/PIK Extended Term
Loans and Cash Pay/PIK Additional 2019 Extended Term Loans, as applicable, will
be payable in cash.

 

(8)                                 (5) All interest hereunder will be computed
on the basis of a year of 360 days, except that interest computed by reference
to the ABR at times when the ABR is based on the prime rate, will be computed on
the basis of a year of 365 days (or 366 days in a leap year), and, in each case,
will be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable ABR, Adjusted LIBO Rate or LIBO
Rate will be determined by the Administrative Agent, and such determination will
be conclusive absent manifest error.

 

SECTION 2.11.                                   Alternate Rate of Interest. 
(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(1)                                 the Administrative Agent determines (which
determination will be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(2)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Term Loans included in such Borrowing for
such Interest Period;

 

then the Administrative Agent will give notice thereof to the Lead Borrower and
the applicable Lenders by telephone, facsimile transmission or e-mail as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Lead Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (a) any Interest Election Request that requests the
conversion of any applicable Borrowing to, or continuation of any such Borrowing
as, a Eurocurrency Borrowing will be ineffective and such Borrowing will be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing and (b) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing will be made as an ABR Borrowing.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(1) of this Section 2.11 have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(1) of this Section have not arisen but
either (w) the supervisor for the administrator of the LIBO Rate has made a
public statement that the administrator of the LIBO Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Rate),
(x) the administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the LIBO Rate), (y) the supervisor for the

 

90

--------------------------------------------------------------------------------



 

administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the LIBO Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Lead Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States of America at such time and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that if such alternate rate of interest as so
determined would be less than zero, then such rate shall be deemed to be zero
for the purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 10.08, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from Required Lenders of each Class stating that such Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this Section 2.11(b) (but, in the case of the circumstances
described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first
sentence of this Section 2.11(b), only to the extent the LIBO Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.12.                                   Increased Costs.

 

(1)                                 If any Change in Law:

 

(a)                                 imposes, modifies or deems applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(b)                                 imposes on any Lender or the London
interbank market any other condition (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender; or

 

(c)                                  subjects any Recipient to any Taxes (other
than (i) Indemnified Taxes and (ii) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or deposits,
reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Eurocurrency Loan (or of maintaining its obligation to
make any such Term Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the BorrowerBorrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(2)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the Term
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies

 

91

--------------------------------------------------------------------------------



 

and the policies of such Lender’s holding company with respect to capital
adequacy or liquidity), then from time to time the BorrowerBorrowers will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(3)                                 A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (1) or (2) of this Section 2.12 will be
delivered to the Lead Borrower and will be conclusive absent manifest error. 
The BorrowerBorrowers will pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

 

(4)                                 Promptly after any Lender has determined
that it will make a request for increased compensation pursuant to this
Section 2.12, such Lender will notify the Lead Borrower thereof.  Failure or
delay on the part of any Lender to demand compensation pursuant to this
Section 2.12 will not constitute a waiver of such Lender’s right to demand such
compensation; provided that the BorrowerBorrowers will not be required to
compensate a Lender pursuant to this Section 2.12 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided, further, that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above will be extended to include the period of retroactive effect thereof.

 

SECTION 2.13.                                   Break Funding Payments.  Except
as otherwise set forth herein, the BorrowerBorrowers will compensate each Lender
for the actual out-of-pocket loss, cost and expense (excluding loss of
anticipated profits) attributable to the following events:

 

(1)                                 the payment of any principal of any
Eurocurrency Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default);

 

(2)                                 the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto;

 

(3)                                 the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto; or

 

(4)                                 the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Lead Borrower pursuant to Section 2.16.2.16;

 

provided, however, that no such losses, costs or expenses attributable to
(i) the conversion of 2013 Term Loans constituting Eurocurrency Borrowings and
outstanding immediately prior to the Amendment No. 2 Effective Date into 2019
Extended Term Loans, (ii) the pay down of 2019 Extended Term Loans pursuant to
the 2019 Extension Amendment or (iii) the payment of interest on the 2019
Extended Term Loans or the 2013 Term Loans pursuant to the 2019 Extension
Amendment shall be incurred by the Borrowers pursuant to this Section 2.13. Such
loss, cost or expense to any Lender will be deemed to be the amount determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Term Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such Term
Loan (but not including the Applicable Margin applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Term Loan) over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would

 

92

--------------------------------------------------------------------------------



 

bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the London interbank
market.

 

A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.13
will be delivered to the Lead Borrower and will be conclusive absent manifest
error.  The BorrowerBorrowers will pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

 

SECTION 2.14.                                   Taxes.

 

(1)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder will be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided thatTaxes, except as required by applicable law. If any applicable law
requires the deduction or withholding of any Tax from any such payment by a Loan
Party, then the applicable Loan Party shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if a Loan
Party is required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (a) the sum payable hereunder will be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) the Administrative Agent or any
Lender, as applicable, receives an amount equal to the amount it would have
received had no such deductions been made, (b) such Loan Party will make such
deductions and (c) such Loan Party will timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(2)                                 In addition, the Loan Parties will timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(3)                                 Each Loan Party will, jointly and severally,
indemnify the Administrative Agent and each Lender, within ten days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent or such Lender (other than as a result of
the Administrative Agent’s or any Lender’s gross negligence or willful
misconduct), on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to such Loan
Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, will be
conclusive absent manifest error.

 

(4)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
pursuant to this Section 2.14, such Loan Party will deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

93

--------------------------------------------------------------------------------



 

(5)

 

(a)                                 Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document will deliver to the Lead Borrower and the Administrative Agent, at
the time or times reasonably requested by the Lead Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Lead Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Lead
Borrower or the Administrative Agent, will deliver such other documentation
prescribed by applicable law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.14(5)(b),
2.14(5)(c), 2.14(5)(d) and 2.14(6) below) will not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(b)                                 Without limiting the effect of
Section 2.14(5)(a) above, each Foreign Lender will deliver to the Lead Borrower
and the Administrative Agent on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Lead Borrower or the Administrative Agent),
two original copies of whichever of the following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E (or any subsequent versions thereof
or successors thereto), claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party;

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI (or any subsequent versions thereof or successors thereto);

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
881(c) of the Code, (A) a certificate substantially in the form of the
applicable Exhibit F to the effect that such Foreign Lender is not:

 

(x) (x) a “bank” within the meaning of Section 881(c)(3)(A) of the Code;

 

(y) (y) a “10 percent shareholder” of the Lead Borrower within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Code; or

 

(z) (z) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code; and

 

(B) duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E (or any subsequent versions thereof or successors thereto);

 

(iv)                              duly completed copies of Internal Revenue
Service Form W-8IMY, together with forms and certificates described in clauses
(i) through (iii) above (and additional Form W-8IMYs) or Internal Revenue
Service Form W-9 as may be required; or

 

94

--------------------------------------------------------------------------------



 

(v)                                 any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the BorrowerBorrowers or the
Administrative Agent to determine the withholding or deduction required to be
made.

 

(c)                                  Credit Suisse AG, Cayman Islands Branch, in
its capacity as the Administrative Agent (and any Person succeeding the
Administrative Agent upon assignment or succession under Section 9.09, if
applicable) will also deliver to the Lead Borrower, on or prior to the execution
and delivery of this Agreement,  (i) two duly completed copies of Internal
Revenue Service form W-8ECI with respect to any amounts payable to Credit Suisse
AG, Cayman Islands Branch for its own account and (ii) two duly completed copies
of Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch”
and that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the
BorrowerBorrowers to be treated as a United States person with respect to such
payments (and the BorrowerBorrowers and Credit Suisse AG, Cayman Islands Branch
agree to so treat Credit Suisse AG, Cayman Islands Branch as a United States
person with respect to such payments), with the effect that the
BorrowerBorrowers can make payments to Credit Suisse AG, Cayman Islands Branch
(acting as the Administrative Agent) without deduction or withholding of any
taxes imposed by the United States.

 

(d)                                 In addition, each Lender that is not a
Foreign Lender will deliver to the Lead Borrower and the Administrative Agent
two copies of Internal Revenue Service Form W-9 (or any subsequent versions
thereof or successors thereto) on or before the date such Lender becomes a party
and upon the expiration of any form previously delivered by such Lender.

 

In addition, in each of the foregoing circumstances, each Foreign Lender will
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Foreign Lender.  Each Foreign Lender will promptly notify the Lead Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Lead Borrower (or any other form of
certification adopted by the United States of America or other taxing
authorities for such purpose).  In addition, each Lender that is not a Foreign
Lender will deliver to the Borrower and the Administrative Agent two copies of
Internal Revenue Service Form W-9 (or any subsequent versions thereof or
successors thereto) on or before the date such Lender becomes a party and upon
the expiration of any form previously delivered by such Lender.  Notwithstanding
any other provision of this paragraph, a Lender will not be required to deliver
any form pursuant to this paragraph (5)Section 2.14 that such Lender is not
legally able to deliver.

 

(6)                                 If a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient will deliver to the Lead
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Lead Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Lead Borrower or the Administrative
Agent as may be necessary for the BorrowerBorrowers and the Administrative Agent
to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s

 

95

--------------------------------------------------------------------------------



 

obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause Section 2.14(6), “FATCA” will
include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Lead Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(7)                                 If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund (including a credit in lieu of a refund) of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Loan Party or with respect
to which such Loan Party has paid additional amounts pursuant to this
Section 2.14, it will pay over reasonably promptly such refund to such Loan
Party (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 2.14 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
such Lender in good faith, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in Section 2.14(7), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 2.14(7) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 2.14(7) will not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems,
in good faith, to be confidential) to the Loan Parties or any other Person.

 

(8)                                 Each party’s obligations under this
Section 2.14 will survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(9)                                 For purposes of this Section 2.14, the term
“applicable law” includes FATCA.

 

SECTION 2.15.                                   Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(1)                                 Unless otherwise specified, the
BorrowerBorrowers will make each payment required to be made by it hereunder
(whether of principal, interest, fees or otherwise) prior to 2:00 p.m., New York
City time, at the Payment Office, except that payments pursuant to Sections
2.12, 2.13, 2.14 and 10.05 will be made directly to the Persons entitled
thereto, on the date when due, in immediately available funds, without condition
or deduction for any defense, recoupment, set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent will distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof and
will

 

96

--------------------------------------------------------------------------------



 

make settlements with the Lenders with respect to other payments at the times
and in the manner provided in this Agreement.  Except as otherwise provided
herein, if any payment hereunder is due on a day that is not a Business Day, the
date for payment will be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon will be payable for
the period of such extension.  Any payment required to be made by the
Administrative Agent hereunder will be deemed to have been made by the time
required if the Administrative Agent, at or before such time, has taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

 

(2)                                 Except as otherwise provided in this
Agreement, if (a) at any time insufficient funds are received by and available
to the Administrative Agent from the BorrowerBorrowers to pay fully all amounts
of principal, interest and fees then due from the BorrowerBorrowers hereunder or
(b) at any time an Event of Default shall have occurred and be continuing and
the Administrative Agent will receive any proceeds of Term Priority Collateral
in connection with the exercise of remediesor payments of any kind, such funds
will, subject to the Intercreditor Agreements, be applied in accordance with
Section 5.02 of the Collateral Agreement (subject to the application of proceeds
provisions contained in the Intercreditor Agreement).

 

(3)                                 Except as otherwise expressly provided in
this Agreement, if any Lender, by exercising any right of set-off or
counterclaim or otherwise, obtains payment in respect of any principal of or
interest on any of its Class of Term Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Class of Term
Loans than the proportion received by any other Lender in such Class, then the
Lender receiving such greater proportion will purchase (for cash at face value)
participations in the Term Loans of such Class of other Lenders in such Class to
the extent necessary so that the benefit of all such payments will be shared by
the Lenders in such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Term Loans of such Class;
provided that (a) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
will be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (b) the provisions of this paragraph (3) will
not be construed to apply to any payment made by the BorrowerBorrowers pursuant
to and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loans to any assignee or participant.  The
Borrower consentsBorrowers consent to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
BorrowerBorrowers’ rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the
BorrowerBorrowers in the amount of such participation. Notwithstanding anything
herein to the contrary, the 2019 Extended Term Loans shall constitute a single
Class for purposes of this provision, subject to Section 5.02 of the Collateral
Agreement with respect to proceeds of Call Right Collateral.

 

(4)                                 Unless the Administrative Agent has received
notice from the Lead Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders hereunder that the
BorrowerBorrowers will not make such payment, the Administrative Agent may
assume that the Borrower hasBorrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due.  In such event, if the Borrower hasBorrowers have not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such

 

97

--------------------------------------------------------------------------------



 

amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(5)                                 If any Lender fails to make any payment
required to be made by it pursuant to Section 2.03(1) or 2.15(3), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
Section 2.03(1) or 2.15(3), as applicable, until all such unsatisfied
obligations are fully paid.

 

SECTION 2.16.                                   Mitigation Obligations;
Replacement of Lenders.

 

(1)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower isBorrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender will use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or assign its rights and obligations hereunder to another of its
offices, branches or Affiliates if, in the reasonable judgment of such Lender,
such designation or assignment (a) would eliminate or reduce amounts payable
pursuant to Section 2.12 or 2.14, as applicable, in the future and (b) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect.  The
BorrowerBorrowers hereby agreesagree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(2)                                 If any Lender requests compensation under
Section 2.12 or is a Defaulting Lender,2.12, or if the Borrower isBorrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then the
BorrowerBorrowers may, at its sole expense, upon notice to such Lender and the
Administrative Agent, either (a) prepay such Lender’s outstanding Term Loans
hereunder in full on a non-pro rata basis without premium or penalty (including
with respect to the processing and recordation fee referred to in
Section 10.04(2)(b)(ii)) or (b) require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that will assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) in
the case of clause (b) above, the Lead Borrower has received the prior written
consent of the Administrative Agent, which consent will not unreasonably be
withheld, if a consent by the Administrative Agent would be required under
Section 10.04 for an assignment of Term Loans to such assignee, (ii) such Lender
has received payment of an amount equal to the outstanding principal of its Term
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the BorrowerBorrowers (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments.  Nothing in this Section 2.16 will be deemed to prejudice any rights
that the Borrower may have against any Lender that is a Defaulting Lender.

 

(3)                                 If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination that, pursuant to the terms of Section 10.08, requires
the consent of such Lender and with respect to which the Required Lenders have
granted their consent, then the BorrowerBorrowers will have the right (unless
such Non-Consenting Lender

 

98

--------------------------------------------------------------------------------



 

grants such consent) at its sole expense, to either (a) prepay such Lender’s
outstanding Term Loans hereunder in full on a non-pro rata basis without premium
or penalty (including with respect to the processing and recordation fee
referred to in Section 10.04(2)(b)(ii)) or (b)their sole expense, to replace
such Non-Consenting Lender by deeming such Non-Consenting Lender to have
assigned its Term Loans and its Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent if a consent by the
Administrative Agent would be required under Section 10.04 for an assignment of
Term Loans to such Assignee; provided that (i) all Obligations of the
BorrowerBorrowers owing to such Non-Consenting Lender (including accrued Fees
and any amounts due under Section 2.12, 2.13 or 2.14) being removed or replaced
will be paid in full to such Non-Consenting Lender concurrently with such
removal or assignment and (ii) in the case of clause (b) above, the replacement
Lender will purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon.  No action by or consent of the Non-Consenting Lender will be necessary
in connection with such removal or assignment, in the case of clause (b) above,
which shall be immediately and automatically effective upon payment of such
purchase price.  In connection with any such assignment, the BorrowerBorrowers,
the Administrative Agent, such Non-Consenting Lender and the replacement Lender
will otherwise comply with Section 10.04; provided that if such Non-Consenting
Lender does not comply with Section 10.04 within three Business Days after the
Lead Borrower’s request, compliance with Section 10.04 will not be required to
effect such assignment.

 

SECTION 2.17.                                   Illegality.  If any Lender
reasonably determines that any change in law has made it unlawful, or if any
Governmental Authority has asserted after the Original Closing Date that it is
unlawful, for any Lender or its applicable lending office to make or maintain
any Eurocurrency Loans, then, upon notice thereof by such Lender to the
BorrowerBorrowers through the Administrative Agent, any obligations of such
Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings to
Eurocurrency Borrowings will be suspended until such Lender notifies the
Administrative Agent and the Lead Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Lead
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurocurrency Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Term Loans.  Upon any such prepayment or conversion, the BorrowerBorrowers will
also pay accrued interest on the amount so prepaid or converted.

 

SECTION 2.18.                                   Incremental FacilitiesAdditional
2019 Extended Term Loans.

 

(1)                                 Notice.  At any time and from time to time,
on one or more occasions,following the occurrence and during the continuance of
an Event of Default and subject to the terms and conditions set forth herein,
the Borrower may, by notice to2019 Extending Term Lenders may fund, and cause
the Borrowers to borrow, the Additional 2019 Extended Term Loans, by delivery of
a notice of election in respect thereof and a proposed date of consummation of
the Call Right through the Administrative Agent, increase the aggregate
principal amount of any outstanding tranche of Term Loans or add one or more
additional tranches of term loans under the Loan Documents (the “Incremental
Term Loans;” each such increase or tranche, an “Incremental Facility”) to
(i) the Lead Borrower and (ii) the Junior Lien Representatives (as defined in
the Junior Lien Intercreditor Agreement), in accordance with the terms of the
Junior Lien Intercreditor Agreement, which notice shall be delivered not more
than 30 Business Days and not fewer than 5 Business Days prior to such proposed
date of

 

99

--------------------------------------------------------------------------------



 

consummation.

 

(2)                                 Ranking.  Incremental Term Loans may, at the
discretion of the Borrower, be secured or unsecured.  If Incremental Term Loans
are secured on a junior basis to the Term Loans, a Debt Representative, acting
on behalf of the holders of such Incremental Term Loans, will become party or
otherwise subject to the provisions of a Junior Lien Intercreditor Agreement.
Additional 2019 Extended Term Loans shall be secured by the Collateral on a
ratable basis with the 2019 Extended Term loans; provided that any (a) payments
from proceeds of the Call Right Collateral in connection with the exercise of
remedies or otherwise and (b) payments received on account of the unsecured
Guarantee by Notes PropCo of the Obligations, shall be applied to satisfy the
Obligations in respect of Additional 2019 Extended Term Loans until paid in full
prior to application to the Obligations in respect of the other 2019 Extended
Term Loan Obligations.

 

(3)                                 Size.  The principal amount of Incremental
Facilities incurred pursuant to this Section 2.18 and Incremental Equivalent
Term Debt incurred pursuant to Section 6.01(1) will not exceed, in the
aggregate, an amount equal to $650.0 million (the “Non-Ratio Based Incremental
Facility Cap”); provided that the Borrower may incur additional Incremental
Facilities and Incremental Equivalent Term Debt without regard to the Non-Ratio
Based Incremental Facility Cap so long as (a) with respect to any such
Incremental Facility or Incremental Equivalent Term Debt to be secured on a pari
passu basis with the Term Loans, the Senior Secured First Lien Net Leverage
Ratio (determined on the date on which the applicable Incremental Facilities or
Incremental Equivalent Term Debt is incurred (and after giving effect to such
incurrence) and after giving effect to any acquisition or other transaction
consummated in connection with the incurrence of such Incremental Facility or
Incremental Equivalent Term Debt) is equal to or less than 4.25 to 1.00; and
(b) with respect to any such Incremental Facility to be secured on a junior
basis to the Term Loans, subordinated in right of payment to the Term Loans or
unsecured and pari passu in right of payment with the Term Loans, the Total Net
Leverage Ratio (determined on the date on which the applicable Incremental
Facilities or Incremental Equivalent Term Debt is incurred (and after giving
effect to such incurrence) and after giving effect to any acquisition or other
transaction consummated in connection with the incurrence of such Incremental
Facility or Incremental Equivalent Term Debt) is equal to or less than the
Closing Date Total Net Leverage Ratio (collectively, the “Available Incremental
Term Loan Facility Amount”).  Additional 2019 Extended Term Loans incurred
pursuant to this Section 2.18 will be equal to $200.0 million.

 

Each tranche of Incremental Term Loans will be in an integral multiple of $1.0
million and in an aggregate principal amount that is not less than $15.0 million
(or such lesser minimum amount approved by the Administrative Agent in its
reasonable discretion); provided that such amount may be less than the
applicable minimum amount or integral multiple amount if such amount represents
all the remaining availability under the Available Incremental Term Loan
Facility Amount.

 

(4)                                 IncrementalAdditional 2019 Extended Term
Loan Lenders.  IncrementalAdditional 2019 Extended Term Loans may be provided by
any existing Lendershall be funded by participating 2019 Extending Term Lenders,
at their election (it being understood that no existing Lender2019 Extending
Term Lenders will have an obligation to provide Incremental

 

100

--------------------------------------------------------------------------------



 

Term Loans) or any Additional Lender; provided that the Administrative Agent
shall have consented (such consent not to be unreasonably withheld, delayed or
conditioned) to any Additional Lender’s providing such Incremental Term Loans if
such consent by the Administrative Agent would be required under Section 10.04
for an assignment of Term Loans to such Additional Lender.  Additional 2019
Extended Term Loans), with each having a ratable right of participation (and the
ratable right to take up any portion not funded by other Lenders).

 

(5)                                 Incremental FacilityAdditional 2019 Extended
Term Loans Amendments.  Each Incremental FacilityThe Additional 2019 Extended
Term Loans will become effective pursuant to an amendment (each, anthe
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the BorrowerBorrowers, each Lender or
Additional2019 Extending Term Lender providing such Incremental Facility (the
“IncrementalAdditional 2019 Extended Term Loans (the “Additional 2019 Extended
Term Loan Lenders”) and the Administrative Agent.  The Administrative Agent will
promptly notify each Lender as to the effectiveness of each Incremental
Facilitythe Additional 2019 Extended Term Loans Amendment.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Facilitythe
Additional 2019 Extended Term Loans Amendment, this Agreement and the other Loan
Documents, as applicable, will be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Facility
and the IncrementalAdditional 2019 Extended Term Loans evidenced thereby.

 

(6)           Conditions.  The availability of Incremental Term Loans will be
subject solely to the following conditions:

 

(a)           no Default or Event of Default shall have occurred and be
continuing on the date such Incremental Term Loans are incurred or would exist
immediately after giving effect thereto;

 

(b)           the representations and warranties in the Loan Documents will be
true and correct in all material respects (except for representations and
warranties that are already qualified by materiality, which representations and
warranties will be accurate in all respects) immediately prior to, and
immediately after giving effect to, the incurrence of such Incremental Term
Loans; and

 

(c)           such other conditions (if any) as may be required by the
Incremental Lenders providing such Incremental Term Loans, unless such other
conditions are waived by such Incremental Lenders;

 

provided that if the proceeds of such Incremental Term Loans will be used to
finance, in whole or in part, the acquisition of all or substantially all the
assets of, or a majority of the Equity Interests in, or the merger,
consolidation or amalgamation with, a Person or division or line of business of
a Person,

 

(i)            the condition in the foregoing clause (a) may be waived (or not
required) by the Incremental Lenders providing such Incremental Term Loans; and

 

101

--------------------------------------------------------------------------------



 

(ii)           the condition in the foregoing clause (b) may be limited to the
accuracy in all material respects of (A) the Specified Representations and
(B) any representations and warranties made with respect to such Person,
division or line of business in the agreement governing such acquisition,
merger, consolidation or amalgamation to the extent the breach of such
representations and warranties is material to the interests of the Lenders;
provided that the failure of any such representation or warranty will not result
in a failure of the conditions set forth in the foregoing clause (b) unless such
breach results in a failure of a condition precedent of the obligations of the
Borrower or a Restricted Subsidiary to consummate such acquisition, merger,
consolidation or amalgamation or permits the Borrower or a Restricted Subsidiary
to terminate such agreement (after giving effect to any applicable notice and
cure provisions).

 

(6)                                 (7) Terms.  Each notice delivered pursuant
to this Section 2.18 will set forth the amount and proposed terms of the
relevant Incremental Term Loans.  The terms of each tranche of Incremental Term
Loans will be as agreed between the Borrower and the Incremental Lenders
providing such Incremental Term Loans; provided that:Subject to clause
(2) above, the terms of the Additional 2019 Extended Term Loans shall be
identical to the terms of the applicable existing 2019 Extended Term Loans;
provided that (i) each of the Cash Pay Additional 2019 Extended Term Loans and
Cash Pay/PIK Additional 2019 Extended Term Loans shall be a separate Class of
Term Loans and a separate Term Facility hereunder, and (ii) the Additional 2019
Extended Term Loans shall not amortize but shall have the same Maturity Date as
the other 2019 Extended Term Loans and share ratably in mandatory and voluntary
prepayments.

 

(a)           the final maturity date of such Incremental Term Loans will be no
earlier than the Latest Maturity Date of the Term Loans;

 

(b)           the Weighted Average Life to Maturity of such Incremental Term
Loans will be no shorter than the longest remaining Weighted Average Life to
Maturity of the Term Loans; and

 

(c)           such Incremental Term Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments of the Term Loans.

 

(7)                                 Use of Proceeds.  Upon exercise of the Call
Right and funding of the Additional 2019 Extended Term Loans, the Lead Borrower
shall cause the applicable Junior Financing to be redeemed in accordance with
the terms thereof, it being understood the Loan Parties shall pay any accrued
and unpaid interest on the Indebtedness redeemed and bear any costs and expenses
from their cash on hand or other sources of liquidity.  Upon consummation of the
Call Right and the redemption of the applicable Indebtedness, (i) any Liens on
Call Right Collateral securing the remaining Third Lien Notes Obligations and
Second Lien Notes Obligations not so redeemed shall be subordinated to the Liens
on the Call Right Collateral securing the First Lien Obligations as defined in,
and in accordance with Section 2.1 of, the Junior Lien Intercreditor Agreement,
(ii) the Call Right Collateral shall become Senior Priority Collateral (as
defined in the Junior Lien Intercreditor Agreement) in support of the
Obligations, (iii) the Call Right Collateral shall thereafter be subject to
substantially similar

 

102

--------------------------------------------------------------------------------



 

provisions as other Collateral securing the 2019 Extended Term Loans, subject to
exceptions as set forth in the Junior Lien Intercreditor Agreement and the
Collateral Agreement, (iv) Guarantees provided by Notes PropCo shall have the
priorities set forth in the “post-Call Right Cap Recovery” column in the
definition of “Required PropCo Guarantee Priority” and (v) the amount funded by
such Lenders of 2019 Extended Term Loans to finance the Call Right shall be
treated for all purposes under this Agreement as “Obligations” and under the
Junior Lien Intercreditor Agreement as “Additional First Lien Obligations”. 
Capitalized terms used in this clause (7) but not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Junior Lien
Intercreditor Agreement.

 

(8)                                 Pricing.  The interest rate, fees and
original issue discount for any Incremental Term Loans will be as determined by
a Responsible Officer of the Borrower and the Incremental Lenders providing such
Incremental Term Loans; provided that if the yield (as determined below) on any
such Incremental Term Loans that are secured on a pari passu basis with the Term
Loans (such yield, the “Incremental Yield”) exceeds the yield (as determined
below) on the Term Loans incurred on the Closing Date by more than 50 basis
points, then the interest margins for the Term Loans incurred on the Closing
Date will automatically be increased to a level such that the yield on the Term
Loans incurred on the Closing Date will be 50 basis points below the Incremental
Yield on such Incremental Term Loans.  Any increase in yield on the Term Loans
incurred on the Closing Date required pursuant to this Section 2.18(8) and
resulting from the application of an Adjusted LIBO Rate or ABR “floor” on any
Incremental Term Loans will be effected solely through an increase in such
“floor” (or an implementation thereof, as applicable) in respect of the Term
Loans.  In determining whether the Incremental Yield on Incremental Term Loans
exceeds the yield on the Term Loans incurred on the Closing Date by more than 50
basis points, such determination will take into account interest margins,
minimum Adjusted LIBO Rate, minimum ABR, upfront fees and original issue
discount on the applicable Term Loans, with upfront fees and original issue
discount being equated to interest margins based on an assumed four-year life to
maturity, but will exclude any arrangement, syndication, structuring, commitment
or other fees payable in connection therewithAdditional 2019 Extended Term Loans
shall bear interest, at the election of each Additional 2019 Extended Term Loan
Lender, at a rate equal to either (i) the rate applicable to the Cash Pay
Extended Term Loans (such Additional 2019 Extended Term Loans, the “Cash Pay
Additional 2019 Extended Term Loans”) or (ii) the rate applicable to the Cash
Pay/PIK Extended Term Loans (such Additional 2019 Extended Term Loans, the “Cash
Pay/PIK Additional 2019 Extended Term Loans”), as set forth in the Additional
2019 Extended Term Loans Amendment.

 

SECTION 2.19.                                   Other Term Loans.

 

(1)                                 Other Term Loans.  Credit Agreement
Refinancing Indebtedness may, at the election of the BorrowerBorrowers, take the
form of new Term Loans under an additional Term Facility hereunder (“Other Term
Loans”) pursuant to a Refinancing Amendment. For the avoidance of doubt, Other
Term Loans shall only be incurred if such Other Term Loans satisfy the
requirements set forth in the definition of “Credit Agreement Refinancing
Indebtedness”.

 

(2)                                 Refinancing Amendments.  The effectiveness
of any Refinancing Amendment will be subject only to the satisfaction or waiver
on the date thereof of such of the conditions set forth in Section 4.01the
following conditions:  (i) the absence of any Default or Event of Default,
(ii) a customary bring-down of each of the representations and warranties
contained in Article III

 

103

--------------------------------------------------------------------------------



 

hereof, and (iii) such other customary conditions as may be requested by the
providers of Other Term Loans (and the parties acknowledge and agree that the
conditions set forth in Section 4.01 are customary conditions).  The
Administrative Agent will promptly notify each Lender as to the effectiveness of
each Refinancing Amendment.  Each of the parties hereto hereby agrees that, upon
the effectiveness of any Refinancing Amendment, this Agreement will be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Other Term Loans incurred pursuant thereto (including
any amendments necessary to treat the Term Loans subject thereto as Other Term
Loans).

 

(3)                                 Required Consents.  Any Refinancing
Amendment may, without the consent of any Person other than the Administrative
Agent, the BorrowerBorrowers and the Lenders or Additional Lenders providing
Other Term Loans, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the BorrowerBorrowers, to effect the provisions of this
Section 2.19.  This Section 2.19 supersedes any provisions in Section 10.08 to
the contrary.

 

(4)                                 Providers of Other Term Loans.  Any Lender
approached to provide all or a portion of Other Term Loans may elect or decline,
in its sole discretion, to provide such Other Term Loans (it being understood
that there is no obligation to approach any existing Lenders to provide Other
Term Loans).  The consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) will be required in respect of
any Person providing Other Term Loans if such consent would be required under
Section 10.04 for an assignment of Term Loans to such Person.  For the avoidance
of doubt, any Affiliated Lender shall be permitted to provide all or a portion
of Other Term Loans, subject to the applicable limitations set forth in
Section 10.04(10) with respect to Term Loans held by Affiliated Lenders.

 

SECTION 2.20.                                   Extensions of Term Loans.

 

(1)                                 Extension Offers.  PursuantExcept as
contemplated by Section 2.20(5) below, pursuant to one or more offers (each, an
“Extension Offer”) made from time to time by the BorrowerBorrowers to all
Lenders of Term Loans with a like Maturity Date, the BorrowerBorrowers may
extend the Maturity Date of Term Loans and otherwise modify the terms of Term
Loans pursuant to the terms set forth in the relevant Extension Offer (each, an
“Extension,” and each group of Term Loans so extended, as well as the original
Term Loans not so extended, being a “tranche”).  Each Extension Offer will
specify the minimum amount of Term Loans with respect to which an Extension
Offer may be accepted, which will be an integral multiple of $1.0 million and an
aggregate principal amount that is not less than $125.0 million (or (a) if less,
the aggregate principal amount of such Term Loans or (b) such lesser minimum
amount as is approved by the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed), and will be made on a pro rata
basis to all Lenders of Term Loans with a like Maturity Date.  If the aggregate
outstanding principal amount of Term Loans (calculated on the face amount
thereof) in respect of which Lenders have accepted an Extension Offer exceeds
the maximum aggregate principal amount of Term Loans offered to be extended
pursuant to an Extension Offer, then the Term Loans of such Lenders will be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer.  There is no requirement that any
Extension Offer or Extension Amendment (defined as follows) be subject to any
“most favored nation” pricing provisions.  Each Lender accepting an Extension
Offer is referred to herein as an “Extending Term Lender,” and the Term Loans
held by such Lender accepting an Extension Offer is referred to herein as
“Extended Term Loans.”

 

104

--------------------------------------------------------------------------------



 

(2)                                 Extension Amendments.  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents (an “Extension Amendment”) with the
BorrowerBorrowers as may be necessary in order to establish new tranches in
respect of Term Loans extended pursuant to an Extension Offer and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the BorrowerBorrowers in connection with the
establishment of such new tranches.  This Section 2.20 supersedes any provisions
in Section 10.08 to the contrary.  Except as otherwise set forth in an Extension
Offer, there will be no conditions to the effectiveness of an Extension
Amendment.  Extensions will not constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

(3)                                 Terms of Extension Offers and Extension
Amendments.  TheExcept as contemplated by Section 2.20(5) below, the terms of
any Extended Term Loans will be set forth in an Extension Offer and as agreed
between the BorrowerBorrowers and the ExtendedExtending Term Lenders accepting
such Extension Offer; provided that:

 

(a)                                 the final maturity date of such Extended
Term Loans will be no earlier than the Latest Maturity Date of the Term Loans
subject to such Extension Offer;

 

(b)                                 the Weighted Average Life to Maturity of
such Extended Term Loans will be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans subject to such Extension Offer;

 

(c)                                  such Extended Term Loans may participate on
a pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments of Term Loans;

 

(d)                                 such Extended Term Loans are not secured by
any assets or property that does not constitute Collateral;

 

(e)                                  such Extended Term Loans are not guaranteed
by any Subsidiary of the BorrowerBorrowers (or any other Person) other than a
Subsidiary Loan Party (or another Guarantor) (unless such entity becomes a
Subsidiary Loan Party in connection with the incurrence of such Indebtedness);
and

 

(f)                                   except as to pricing terms (interest rate,
fees, funding discounts and prepayment premiums) and maturity, the terms and
conditions of such Extended Term Loans are substantially identical to, or, taken
as a whole, no more favorable to the lenders or holders providing such
Indebtedness than, those applicable to the Term Loans subject to such Extension
Offer (or, in the case of any Non-Participating Term Loan Exchange Indebtedness,
the 2019 Extended Term Loans), as determined in good faith by a Responsible
Officer of the Lead Borrower.

 

Any Extended Term Loans will constitute a separate tranche of Term Loans from
the Term Loans held by Lenders that did not accept the applicable Extension
Offer.

 

(4)                                 Required Consents.  No consent of any Lender
or any other Person will be required to effectuate any Extension, other than the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or condition), the BorrowerBorrowers and the applicable
Extending Term Lender.  The transactions contemplated by this Section 2.20
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term

 

105

--------------------------------------------------------------------------------



 

Loans on such terms as may be set forth in the relevant Extension Offer) will
not require the consent of any other Lender or any other Person, and the
requirements of any provision of this Agreement (including Sections 2.08 and
2.15) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.20 will not apply to any
of the transactions effected pursuant to this Section 2.20.  For the avoidance
of doubt, any Affiliated Lender shall be permitted to accept an Extension Offer
and hold all or a portion of Extended Term Loans, subject to the applicable
limitations set forth in Section 10.04(10) with respect to Term Loans held by
Affiliated Lenders.

 

(5)                                 2019 Extended Term Loans.  Notwithstanding
anything to the contrary contained in this Agreement (including clauses
(1) through (4) of this Section 2.20), from and after the Initial Amendment
Effective Time (as defined in the 2019 Extension Amendment), the 2013 Term Loans
of a 2019 Extending Term Lender may be converted into 2019 Extended Term Loans
on the terms and conditions set forth in the 2019 Extension Amendment and as
contemplated in this Agreement for any such 2019 Extended Term Loans.

 

SECTION 2.21.                                   Repricing EventJoint and Several
Liability of Borrowers.

 

(1)                                 Each of the Borrowers hereby accepts joint
and several, primary liability for all Obligations hereunder in consideration of
the financial accommodations provided by the Lenders under this Agreement, for
the mutual benefit, directly and indirectly, of each of the Borrowers and in
consideration of the undertakings of each of the Borrowers to accept joint and
several liability for the Obligations of each of them under the Loan Documents.

 

(2)                                 Each of the Borrowers, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers with respect to the payment and performance of all of the Obligations,
it being the intention of the parties hereto that all of the Obligations are the
joint and several obligations of each of the Borrowers without preferences or
distinction among them.

 

(3)                                 If and to the extent that any of the
Borrowers fails to make any payment with respect to any of the Obligations
hereunder as and when due or to perform any of such Obligations in accordance
with the terms thereof, then in each such event, the other Borrowers will make
such payment with respect to, or perform, such Obligation.

 

(4)                                 The obligations of each Borrower under the
provisions of this Section 2.21 constitute full recourse obligations of such
Borrower, enforceable against it to the full extent of its properties and
assets.

 

(5)                                 Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, the obligations of each
Borrower hereunder will be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of Title 11 of the United States Code, as now constituted or
hereafter amended or any comparable provisions of any applicable state law.

 

SECTION 2.22.                                Designation of Lead Borrower.  In
the event that, prior to the first year anniversary of the Closing Date, the
Borrower refinances or makes any prepayment of, or amends the terms of, Term
Loans in connection with any Repricing Event, the Borrower will pay to the
Administrative Agent, for the ratable account of each applicable Lender, a
payment of 1.00% of the aggregate principal amount of the Term Loans so
refinanced, prepaid or amended, as the case may be.Each Borrower hereby appoints
the Lead Borrower to act as its exclusive agent for all

 

106

--------------------------------------------------------------------------------



 

purposes under this Agreement and the other Loan Documents (including with
respect to all matters related to the borrowing and repayment of Term Loans as
described in Article II hereof).  Each Borrower (in such capacity) acknowledges
and agrees that (1) the Lead Borrower may execute such documents on behalf of
all the Borrowers as the Lead Borrower deems appropriate in its sole discretion
and each Borrower (in such capacity) will be bound by and obligated by all of
the terms of any such document executed by the Lead Borrower on its behalf,
(2) any notice or other communication delivered by the Administrative Agent or
any Lender hereunder to the Lead Borrower will be deemed to have been delivered
to each Borrower, and (3) the Administrative Agent and each of the Lenders will
accept (and will be permitted to rely on) any document or agreement executed by
the Lead Borrower on behalf of the Borrowers (or any of them).

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and Merger Subeach Borrower represents and warrants to each
Agent and to each of the Lenders, with respect to Borrowings made on the Closing
Date, that on the Closing Date immediately prior to consummation of the Merger,
the Specified Merger Agreement Representations and the Specified Representations
are true and correct in all material respects.  With respect to any Borrowing
made after the Closing Date pursuant to Section 2.18, to the extent required by
Section 2.18(6), the Borrower, with respect to itself and each of the Restricted
Subsidiaries, and Holdings, solely with respect to Sections 3.01, 3.02, 3.03 and
3.19, will represent and warrant to each Agent and to each of the Lenders that:

 

SECTION 3.01.                                   Organization; Powers.  Each of
Holdings, theeach Borrower and each Restricted Subsidiary:

 

(1)                                 is a partnership, limited liability company,
corporation, or trust duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization (to the extent such
status or an analogous concept applies to such an organization);

 

(2)                                 has all requisite power and authority to own
its property and assets and to carry on its business as now conducted;

 

(3)                                 is qualified to do business in each
jurisdiction where such qualification is required, except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect;
and

 

(4)                                 has the power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is a party and,
in the case of the BorrowerBorrowers, to borrow and otherwise obtain credit
hereunder.

 

SECTION 3.02.                                   Authorization.  The execution,
delivery and performance by the Loan Parties of each of the Loan Documents to
which it is a party, the Borrowings hereunder and the Recapitalization
Transactions:

 

(1)                                 have been duly authorized by all corporate,
stockholder, partnership, limited liability company or other applicable action
required to be taken by the Loan Parties; and

 

107

--------------------------------------------------------------------------------



 

(2)                                 will not:

 

(a)                                 violate:

 

(i)            any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreement or
by-laws) of any Loan Party;

 

(ii)           any applicable order of any court or any rule, regulation or
order of any Governmental Authority; or

 

(iii)          any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which any Loan Party is a
party or by which any of them or any of their property is or may be bound;

 

(b)                                 be in conflict with, result in a breach of,
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) or to a loss of a material benefit
under, any such indenture, certificate of designation for preferred stock,
agreement or other instrument; or

 

(c)                                  result in the creation or imposition of any
Lien upon any property or assets of any Loan Party, other than the Liens created
by the Loan Documents and Permitted Liens;

 

except with respect to clauses (a) and (b) of this Section 3.02(2) as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.03.                                   Enforceability.  This Agreement
has been duly executed and delivered by Holdings and the BorrowerBorrowers and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party that is party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against each such Loan Party in
accordance with its terms, subject to:

 

(1)                                 the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally;

 

(2)                                 general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

 

(3)                                 implied covenants of good faith and fair
dealing; and

 

(4)                                 any foreign laws, rules and regulations as
they relate to pledges of Equity Interests in Foreign Subsidiaries.

 

SECTION 3.04.                                   Governmental Approvals.  No
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority or third party is or will be required in
connection with the Recapitalization Transactions, the perfection or maintenance
of the Liens created under the Security Documents or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral, except for:

 

(1)                                 the filing of Uniform Commercial Code
financing statements and equivalent filings in foreign jurisdictions;

 

108

--------------------------------------------------------------------------------



 

(2)                                 filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions;

 

(3)                                 filings of deeds of trusts or mortgages with
the applicable filing offices;

 

(4)                                 (3) filings which may be required under
Environmental Laws;

 

(5)                                 (4) filings as may be required under the
Exchange Act and applicable stock exchange rules in connection therewith;

 

(6)                                 (5) such as have been made or obtained and
are in full force and effect;

 

(7)                                 (6) such actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect; or

 

(8)                                 (7) filings or other actions listed on
Schedule 3.04.

 

SECTION 3.05.                                   Title to Properties; Possession
Under Leases.

 

(1)                                 Each of the BorrowerBorrowers and the
Subsidiary Loan Parties has valid fee simple title to, or valid leasehold
interests in, or easements or other limited property interests in, all of its
Real Properties and valid title to its personal property and assets, in each
case, except for Permitted Liens or defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes, in each case,
except where the failure to have such title, interest, easement or right would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  All such properties and assets are free and clear of Liens,
other than Permitted Liens.

 

(2)                                 Neither theany Borrower nor any of the
Restricted Subsidiaries has defaulted under any lease to which it is a party,
except for such defaults as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Each of the
Borrower’sBorrowers’ and the Restricted Subsidiaries’ leases is in full force
and effect, except leases in respect of which the failure to be in full force
and effect would not reasonably be expected to have a Material Adverse Effect. 
Except as set forth on Schedule 3.05(2), on the ClosingAmendment No. 2 Effective
Date the BorrowerBorrowers and each of the Restricted Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.06.                                   Subsidiaries.

 

(1)                                 Schedule 3.06(1) sets forth as of the
ClosingAmendment No. 2 Effective Date the name and jurisdiction of
incorporation, formation or organization of Holdings, the BorrowerBorrowers and
each Restricted Subsidiary and, as to each Restricted Subsidiary, the percentage
of each class of Equity Interests owned by the BorrowerBorrowers or by any other
Subsidiary of the BorrowerBorrowers.

 

(2)                                 As of the ClosingAmendment No. 2 Effective
Date, there are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments of any nature relating to any Equity
Interests owned or held by Holdings, the BorrowerBorrowers or any Restricted
Subsidiary.

 

109

--------------------------------------------------------------------------------



 

SECTION 3.07.                                   Litigation; Compliance with
Laws.

 

(1)                                 There are no actions, suits or proceedings
at law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending, or, to the knowledge of the Lead Borrower, threatened
in writing against or affecting the BorrowerBorrowers or any Restricted
Subsidiary or any business, property or rights of any such Person (but excluding
any actions, suits or proceedings arising under or relating to any Environmental
Laws, which are subject to Section 3.13), in each case, which would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

(2)                                 To the knowledge of the Lead Borrower, none
of the Borrower, anyBorrowers, the Restricted SubsidiarySubsidiaries or their
respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building, ordinance,
code or approval, or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.13) or any restriction of record or agreement
affecting any property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

SECTION 3.08.                                   Federal Reserve Regulations.

 

(1)                                 None of Holdings, theany Borrower or any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(2)                                 No part of the proceeds of any Term Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock or to
refund Indebtedness originally incurred for such purpose or (ii) for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.

 

SECTION 3.09.                                   Investment Company Act.  None of
Holdings, theany Borrower or any Restricted Subsidiary is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

 

SECTION 3.10.                                   Use of Proceeds.  The Lead
Borrower shall useused the proceeds of the Term Loans made on the Original
Closing Date to finance a portion of the Original Transactions.

 

SECTION 3.11.                                   Tax Returns.  Except as set
forth on Schedule 3.11:

 

(1)                                 Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of Holdings, the BorrowerBorrowers and the Restricted Subsidiaries has filed or
caused to be filed all federal, state, local and non-U.S. Tax returns required
to have been filed by it; and

 

(2)                                 Each of Holdings, the BorrowerBorrowers and
the Restricted Subsidiaries has timely paid or caused to be timely paid (a) all
Taxes shown to be due and payable by it on the returns referred to in clause
(1) of this Section 3.11 and (b) all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the
ClosingAmendment No. 2 Effective Date, which Taxes, if not paid or adequately
provided for, would, individually or in the aggregate, reasonably be expected to

 

110

--------------------------------------------------------------------------------



 

have a Material Adverse Effect, in each case except Taxes or assessments that
are being contested in good faith by appropriate proceedings and for which
Holdings, the BorrowerBorrowers or any Restricted Subsidiary (as the case may
be) has set aside on its books adequate reserves in accordance with GAAP.

 

SECTION 3.12.                                   No Material Misstatements.

 

(1)                                 All written factual information and written
factual data (other than the Projections, any other projections, estimates and
information of a general economic or industry specific nature) concerning
Holdings, the BorrowerBorrowers or any Restricted Subsidiary that has been made
available to the Administrative Agent or the Lenders, directly or indirectly, by
or on behalf of Holdings, the BorrowerBorrowers or any Restricted Subsidiary in
connection with the Recapitalization Transactions, when taken as a whole and
after giving effect to all supplements and updates provided thereto, is correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made.  As of the Amendment No. 2 Effective Date, to
the best knowledge of the Borrowers, the information included in the Beneficial
Ownership Certification provided on or prior to the Amendment No. 2 Effective
Date to any Lender in connection with this Agreement is true and correct in all
material respects.

 

(2)                                 The Projections that have been made
available to the Administrative Agent or the Lenders by or on behalf of the
BorrowerBorrowers in connection with the Recapitalization Transactions, when
taken as a whole, have been prepared in good faith based upon assumptions that
are believed by the BorrowerBorrowers to be reasonable at the time made and at
the time delivered to the Administrative Agent or the Lenders, it being
understood by the Administrative Agent and the Lenders that:

 

(a)                                 the Projections are merely a prediction as
to future events and are not to be viewed as facts;

 

(b)                                 the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings, the Borrower, the CompanyBorrowers, and/or the Sponsors;

 

(c)                                  no assurance can be given that any
particular Projections will be realized; and

 

(d)                                 actual results may differ and such
differences may be material.

 

SECTION 3.13.                                   Environmental Matters.  Except
as set forth on Schedule 3.13 or as to matters that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

 

(1)                                 theeach Borrower and each of the Restricted
Subsidiaries are in compliance with all Environmental Laws (including having
obtained and complied with all permits, licenses and other approvals required
under any Environmental Law for the operation of its business);

 

(2)                                 neither theany Borrower nor any Restricted
Subsidiary has received notice of or is subject to any pending, or to the Lead
Borrower’s knowledge, threatened action, suit or proceeding alleging a violation
of, or liability under, any Environmental Law that remains outstanding or
unresolved;

 

111

--------------------------------------------------------------------------------



 

(3)                                 to the Lead Borrower’s knowledge, no
Hazardous Material is located at, on or under any property currently or formerly
owned, operated or leased by the BorrowerBorrowers or any Restricted Subsidiary
and no Hazardous Material has been generated, owned, treated, stored, handled or
controlled by the BorrowerBorrowers or any Restricted Subsidiary and transported
to or Releasedreleased at any location which, in each case, described in this
clause (3), would reasonably be expected to result in liability to the
BorrowerBorrowers or any Restricted Subsidiaries; and

 

(4)                                 there are no agreements in which the
BorrowerBorrowers or any Restricted Subsidiary has expressly assumed or
undertaken responsibility for any known or reasonably anticipated liability or
obligation of any other Person arising under or relating to Environmental Laws
or Hazardous Materials.

 

SECTION 3.14.                                   Security Documents.

 

(1)                                 The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
legal and valid Liens on the Collateral described therein; and when financing
statements in appropriate form are filed in the offices specified on Schedule IV
to the Collateral Agreement, a short form grant of security interest in
intellectual property (in substantially the form of Exhibit II to the Collateral
Agreement (for trademarks), Exhibit III to the Collateral AggreementAgreement
(for patents) or Exhibit IV to the Collateral Agreement (for copyrights)) is
properly filed in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and the Pledged Collateral described in
the Collateral Agreement is delivered to the Collateral Agent, the Liens on the
Collateral granted pursuant to the Collateral Agreement will constitute fully
perfected Liens on all right, title and interest of the grantors in such
Collateral in which (and to the extent) a security interest can be perfected
under Article 9 of the Uniform Commercial Code, in each case prior to and
superior in right of the Lien of any other Person (except for Permitted Liens).

 

(2)                                 When financing statements in appropriate
form are filed in the offices specified on Schedule IV to the Collateral
Agreement and the Collateral Agreement or a summary thereof or a short form
grant of security interest in intellectual property (in substantially the form
of Exhibit II to the Collateral Agreement (for trademarks), Exhibit III to the
Collateral Agreement (for patents) or Exhibit IV to the Collateral Agreement
(for copyrights)) is properly filed in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, the Liens on the
Collateral granted pursuant to the Collateral Agreement shall constitute fully
perfected Liens on all right, title and interest of the Loan Parties thereunder
in the domestic intellectual property, in each case prior and superior in right
to the Lien of any other Person (except for Permitted Liens) (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the ClosingAmendment No. 2
Effective Date).

 

(3)                                 Notwithstanding anything herein (including
this Section 3.14) or in any other Loan Document to the contrary, neither theany
Borrower nor any other Loan Party (i) makes any representation or warranty as to
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, in each case, under foreign law, or as to the rights and remedies of
the Agents or any Lender with respect thereto, under foreign law or (ii) shall
be required to take any action to perfect any Lien in any

 

112

--------------------------------------------------------------------------------



 

intellectual property registered (or where an application for registration has
been filed) in any jurisdiction other than the United States of America.

 

SECTION 3.15.                                   Location of Real Property and
Leased Premises.

 

(1)                                 Schedule 3.15(1) correctly identifies, in
all material respects, as of the ClosingAmendment No. 2 Effective Date, all
material Real Property owned in fee by the Loan Parties.  As of the Closing,
including all such Real Property required to be subject to a mortgage or deed of
trust pursuant to the terms of the TSA.  As of the Amendment No. 2 Effective
Date, the Loan Parties own in fee all the Real Property set forth as being owned
by them on Schedule 3.15(1).

 

(2)                                 Schedule 3.15(2) lists correctly in all
material respects, as of the ClosingAmendment No. 2 Effective Date, all material
Real Property (including all leased full-line Neiman Marcus and Bergdorf Goodman
stores and all leased warehouses or distribution centers) leased by any Loan
Party and the best known addresses thereof.  As of the Closing, including any
such Real Property required to be subject to a mortgage or deed of trust
pursuant to the terms of the TSA.  As of the Amendment No. 2 Effective Date, the
Loan Parties have in all material respects valid leases in all material Real
Property set forth as being leased by them on Schedule 3.15(2).

 

SECTION 3.16.                                   Solvency.  On the
ClosingAmendment No. 2 Effective Date, after giving effect to the consummation
of the Recapitalization Transactions, including the making of the Term Loans
hereunder, and after giving effect to the application of the proceeds of thesuch
Term Loans:

 

(1)                                 the fair value of the assets of the
BorrowerBorrowers and itstheir Subsidiaries, on a consolidated basis, exceeds,
on a consolidated basis, their debts and liabilities (subordinated, contingent
or otherwise);

 

(2)                                 the present fair saleable value of the
property of the BorrowerBorrowers and itstheir Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of their debts and other liabilities
(subordinated, contingent or otherwise) as such debts and other liabilities
become absolute and matured;

 

(3)                                 the BorrowerBorrowers and itstheir
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities (subordinated, contingent or otherwise) as such liabilities become
absolute and matured; and

 

(4)                                 the BorrowerBorrowers and itstheir
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.

 

For purposes of this Section 3.16, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

 

SECTION 3.17.                                   No Material Adverse Effect. 
Since August 3, 2013,July 28, 2018, there has been no event that has had, or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 3.18.                                   Insurance.  Schedule 3.18 sets
forth a true, complete and correct description of all material insurance
maintained by or on behalf of the BorrowerBorrowers or any Restricted Subsidiary
as of the ClosingAmendment No. 2 Effective Date.  As of such date, such
insurance is in full force and effect.

 

113

--------------------------------------------------------------------------------



 

SECTION 3.19.                                   USA PATRIOT Act; FCPA; OFAC.

 

(1)                                 To the extent applicable, each of Holdings,
the BorrowerBorrowers and the Restricted Subsidiaries is in compliance, in all
material respects, with the USA PATRIOT Act.

 

(2)                                 No part of the proceeds of the Term Loans
will be used by Holdings, the BorrowerBorrowers or any of their respective
Subsidiaries, directly or, to the knowledge of Holdings and/or the Borrowers,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 19771977, as amended (“FCPA”).

 

(3)                                 None of Holdings, the BorrowerBorrowers or
any Restricted Subsidiary is any of the following:

 

(a)                                 a Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”);

 

(b)                                 a Person owned or Controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(c)                                  a Person with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
applicable laws with respect to terrorism or money laundering;

 

(d)                                 a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or

 

(e)                                  a Person that is named as a “specially
designated national and blocked Person” on the most current listList of
Specially Designated Nationals and Blocked Persons as published by the U.S.
Treasury Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
at its official website or any replacement website or other replacement official
publication of such list and none of the proceeds of the Term Loans will be,
directly or knowingly, indirectly, offered, lent, contributed or otherwise made
available to any Restricted Subsidiary, joint venture partner or other Person
for the purpose of financing the activities of any Person currently the subject
of sanctions administered by OFAC.

 

SECTION 3.20.                                   Intellectual Property; Licenses,
Etc.  Except as set forth on Schedule 3.20:

 

(1)                                 except as would not reasonably be expected
to have a Material Adverse Effect, the BorrowerBorrowers and each Restricted
Subsidiary owns, or possesses the right to use, all of the patents, patent
rights, trademarks, service marks, trade names, copyrights or mask works, domain
names, trade secrets and other intellectual property rights (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
Person;

 

(2)                                 except as would not reasonably be expected
to have a Material Adverse Effect, neither theany Borrower nor any of the
Restricted Subsidiaries nor any Intellectual Property Rights, product, process,
method, substance, part or other material now employed, sold or offered by the

 

114

--------------------------------------------------------------------------------



 

BorrowerBorrowers or the Restricted Subsidiaries is infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
Person; and

 

(3)                                 no material claim or litigation regarding
any of the foregoing is pending or, to the knowledge of the Lead Borrower,
threatened.

 

SECTION 3.21.                                   Employee Benefit Plans.  The
Borrower and each of its Except as would not reasonably be expected to have a
Material Adverse Effect, with respect to Plans the Loan Parties and the ERISA
Affiliates are in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
would reasonably be expected to have a Material Adverse Effect.  Except as would
not reasonably be expected to have a Material Adverse Effect, the present value
of all accumulated benefit obligations under all Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 8787, as
updated, amended or superseded) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, in the aggregate.

 

ARTICLE IV
Conditions of Lending

 

SECTION 4.01.                                   Conditions Precedent to the
Original Closing Date.  The agreement of each Lender to make Term Loans on the
Original Closing Date is subject solely to the satisfaction or waiver by the
Administrative Agent, prior to or concurrently with the making of the Term Loans
on the Original Closing Date, of the following conditions precedent:

 

(1)                                 Loan Documents.  The Administrative Agent
shall have received this Agreement and the Collateral Agreement, in each case,
duly executed and delivered by a Responsible Officer of each of Holdings and
Merger Sub.

 

(2)                                 Borrowing Request.  On or prior to the
Original Closing Date, the Administrative Agent shall have received a Borrowing
Request.

 

(3)                                 Acquisition Transactions.  Merger Sub or
Holdings shall have confirmed to the Administrative Agent that the following
transactions have been consummated or will be consummated substantially
concurrently with the making of the Term Loans on the Original Closing Date:

 

(a)                                 the Original Merger;

 

(b)                                 the Equity Contribution; and

 

(c)                                  the Closing Date Refinancing.

 

(4)                                 Pro Forma Balance Sheet; Financial
Statements.  The Administrative Agent shall have received a pro forma
consolidated balance sheet and income statement of the Company as of August 3,
2013 and for the four-quarter period then ended, in each case, prepared on a pro
forma basis giving effect to the Original Transactions as if the Original
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statement).

 

(5)                                 Fees.  Payment of all fees (a) required to
be paid pursuant to the Fee Letter and (b) reasonable (and reasonably
documented) out-of-pocket expenses required to be paid on the Original Closing
Date

 

115

--------------------------------------------------------------------------------



 

pursuant to the Commitment Letter, in each case to the extent invoiced in
reasonable detail at least five Business Days prior to the Original Closing
Date.

 

(6)                                 Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate substantially in the form
attached hereto as Exhibit B.

 

(7)                                 Closing Date Certificates.  The
Administrative Agent shall have received a certificate of a Responsible Officer
of each of Holdings and Merger Sub dated the Original Closing Date and
certifying:

 

(a)                                 that attached thereto is a true and complete
copy of the charter or other similar organizational document of Holdings or
Merger Sub, as applicable, and each amendment thereto, certified (as of a date
reasonably near the Original Closing Date) as being a true and correct copy
thereof by the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which Holdings or Merger Sub, as applicable, is organized;

 

(b)                                 that attached thereto is a true and complete
copy of a certificate of the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which Holdings or Merger Sub, as applicable, is
organized, dated reasonably near the Original Closing Date, listing the charter
or other similar organizational document of such Person and each amendment
thereto on file in such office and, if available, certifying that (i) such
amendments are the only amendments to such Person’s charter on file in such
office, (ii) such Person has paid all franchise taxes to the date of such
certificate and (iii) such Person is duly organized and in good standing under
the laws of such jurisdiction;

 

(c)                                  that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of Holdings
or Merger Sub, as applicable, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party or any other document
delivered in connection herewith on the Original Closing Date and certifying
that such resolutions have not been modified, rescinded or amended and are in
full force and effect;

 

(d)                                 as to the incumbency and specimen signature
of each Responsible Officer executing the Loan Documents specified in
Section 4.01(1) (together with a certificate of another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this Section 4.01(7)); and

 

(e)                                  that on the Original Closing Date following
consummation of the Equity Contribution the Sponsors will control Merger Sub.

 

(8)                                 Legal Opinions.  The Administrative Agent
shall have received a customary legal opinion of each of (a) Latham & Watkins
LLP, special counsel to the Loan Parties and (b) K&L Gates LLP, local counsel to
the Loan Parties.

 

(9)                                 Pledged Equity Interests; Pledged Notes. 
Except as otherwise agreed by the Administrative Agent, the Administrative Agent
shall have received the certificates representing the Equity Interests (if such
Equity Interests are certificated) of (a) Merger Sub and (b) to the extent
obtained by Merger Sub from the Company on or prior to the Original Closing
Date, the Company and each Subsidiary Loan Party, in each case to the extent
such Equity Interests are included in the Collateral and required to be pledged
pursuant to the Collateral Agreement (as defined in the Existing Credit
Agreement), together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof.

 

116

--------------------------------------------------------------------------------



 

(10)                          Lien Searches.  The Administrative Agent shall
have received a completed Perfection Certificate dated as of the Original
Closing Date and signed by a Responsible Officer of Holdings and the Existing
Borrower, together with, if requested by the Administrative Agent at least 21
days prior to the Original Closing Date, the results of a search of Uniform
Commercial Code filings made with respect to the Loan Parties (for purposes of
this clause (10), giving effect to the Original Transactions) in the applicable
jurisdiction of organization of each Loan Party and copies of the financing
statements (or similar documents) disclosed by such search.

 

(11)                          No Material Adverse Effect.  Except as disclosed
in the disclosure schedules to the Original Merger Agreement, the audited
consolidated financial statements of the Company (including the related notes)
at and for the fiscal year ended on August 3, 2013, certified by the Company’s
auditors or in the Company SEC Documents (as defined in the Original Merger
Agreement) filed with, or furnished to, the SEC prior to the date of the
Original Merger Agreement (other than any risk factor disclosures contained in
the “Risk Factors” section thereof, sections relating to forward-looking
statements and any other disclosures that constitute predictive, cautionary or
forward-looking statements), there shall not have occurred any event that has
had, or would reasonably be expected to have, a Material Adverse Effect (as
defined in the Original Merger Agreement) since August 3, 2013 that would result
in a failure of a condition precedent to the obligations of Merger Sub under the
Original Merger Agreement.

 

(12)                          Know Your Customer and Other Required
Information.  All documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, as has been reasonably requested in writing by the
Administrative Agent at least ten calendar days prior to the Purchase Date, will
be provided not later than the date that is three Business Days prior to the
Purchase Date.

 

(13)                          Representations and Warranties.  Subject to the
Certain Funds Provisions, the Specified Merger Agreement Representations and
Specified Representations will be true and correct in all material respects;
provided that the failure of a Specified Merger Agreement Representation to be
true and correct will not result in a failure of a condition precedent under
this Article IV unless such failure gives Merger Sub the right to terminate the
Original Merger Agreement pursuant to its terms (after giving effect to any
applicable notice and cure provisions).

 

There are no conditions, implied or otherwise, to the making of Term Loans on
the Original Closing Date other than as set forth in the preceding clauses
(1) through (13) and upon satisfaction or waiver by the Administrative Agent of
such conditions the Term Loans will be made by the Lenders.  Notwithstanding
anything herein to the contrary, capitalized terms used in this Article IV to
the extent not otherwise defined in this Agreement shall have the meaning given
such terms in the Existing Credit Agreement.

 

ARTICLE V

 

Affirmative Covenants

 

TheEach Borrower covenants and agrees with each Lender that so long as this
Agreement is in effect and until the Commitments have been terminated and the
Obligations (other than Obligations in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) have been paid in full, unless the Required Lenders otherwise consent
in writing, the BorrowerBorrowers will, and will cause itstheir Restricted
Subsidiaries, to:

 

117

--------------------------------------------------------------------------------



 

SECTION 5.01.                                   Existence; Businesses and
Properties.

 

(1)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence,
except:

 

(a)                                 in the case of a Restricted Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect;  or

 

(b)                                 in connection with a transaction permitted
under Section 6.05.

 

(2)                                 (a) Do or cause to be done all things
necessary to lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, Intellectual Property Rights,
licenses and rights with respect thereto necessary to the normal conduct of its
business and (b) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition (ordinary wear and tear excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times, in each case, except:

 

(i)                                     as expressly permitted by this
Agreement;

 

(ii)                                  such as may expire, be abandoned or lapse
in the ordinary course of business; or

 

(iii)                               where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.02.                                   Insurance.

 

(1)                                 Maintain, with insurance companies
reasonably believed to be financially sound and reputable, insurance in such
amounts and against such risks as are customarily maintained by similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations, and cause the Collateral Agent to be listed as a
co-loss payee on property and casualty policies and as an additional insured on
liability policies.  The Lead Borrower will furnish to the Administrative Agent
or Collateral Agent, upon request, information in reasonable detail as to the
insurance so maintained.  Notwithstanding the foregoing, it is understood and
agreed that no Loan Party will be required to maintain flood insurance unless
any material Real Property owned by it is required to be so insured pursuant to
the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act of
1968, and the regulations promulgated thereunder, because such material Real
Property is located in an area which has been identified by the Secretary of
Housing and Urban Development as a “special flood hazard area.”

 

(2)                                 Use commercially reasonable efforts to:
(a) if insurance is procured from insurance companies, obtain certificates and
endorsements reasonably acceptable to the Administrative Agent with respect to
property and casualty insurance; (b) cause each insurance policy referred to in
this Section 5.02 and procured from an insurance company to provide that it
shall not be cancelled, modified or not renewed (x) by reason of nonpayment of
premium except upon not less than 10 days’ prior written notice thereof by the
insurer to the Administrative Agent (giving the Administrative Agent the right
to cure defaults in the payment of premiums) or (y) for any other reason except
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent; and (c) deliver to the Administrative Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement

 

118

--------------------------------------------------------------------------------



 

policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent, including an insurance binder) together with evidence
reasonably satisfactory to the Administrative Agent of payment of the premium
therefor.

 

SECTION 5.03.                                   Taxes.

 

(1)                                 Pay and discharge promptly when due all
material Taxes imposed upon it or its income or profits or in respect of its
property, before the same becomes delinquent or in default; provided that such
payment and discharge will not be required with respect to any Tax if (1) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (2) Holdings, the BorrowerBorrowers or any affected Restricted
Subsidiary, as applicable, has set aside on its books reserves in accordance
with GAAP with respect thereto.

 

(2)                                 The Loan Parties agree, for U.S. federal
(and applicable state and local) income tax purposes, (a) to treat TNMG LLC and
The NMG Subsidiary, in each case, as an entity disregarded as separate from the
Lead Borrower (b) to treat any Consent Fee as additional consideration realized
on the exchange of the 2013 Term Loans for the 2019 Extended Term Loans and
(c) the payment of the Consent Fee shall be made in connection with the exchange
of the 2013 Term Loans for the 2019 Extended Term Loans without deduction or
withholding in respect of taxes or otherwise. None of the Loan Parties shall
(and each shall cause its Affiliates not to) take any position inconsistent with
the foregoing, or with the treatment of the exchange of the 2013 Term Loans for
the 2019 Extended Term Loans as a “recapitalization” qualifying under
Section 368(a)(1)(E) of the Code, on any Tax return, Tax form (including, for
the avoidance of doubt, on Internal Revenue Service Form 8832 or 8937) or in
connection with any Tax proceeding, except to the extent otherwise by a
“determination” within the meaning of Section 1313(a) of the Code (or a similar
provision of foreign, state or local Law).

 

SECTION 5.04.                                   Financial Statements,
Reports, etc.  Furnish to the Administrative Agent (which will promptly furnish
such information to the Lenders):(1) within 120 days following the end of the
fiscal year ending August 2, 2014, and and, subject to customary confidentiality
undertakings, make available to potential Lenders/assignees:

 

(1)                                 within 90 days following the end of each
fiscal year thereafter(commencing with the fiscal year ending August 3, 2019), a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the BorrowerBorrowers and the
Restricted Subsidiaries as of the close of such fiscal year and the consolidated
results of its operations during such fiscal year and, in each case, starting
with the fiscal year ending August 2, 2014, setting forth in comparative form
the corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity will
be audited by independent public accountants of recognized national standing, or
such other accountants as are reasonably acceptable to the Administrative Agent,
and accompanied by an opinion of such accountants (which opinion shall not be
subject to any “going concern” statement, explanatory note or like qualification
or exception (other than a “going concern” statement, explanatory note or like
qualification or exception resulting solely from an upcoming maturity date
occurring within one year from the time such opinion is delivered or anticipated
(but not actual) covenant non-compliance)) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the BorrowerBorrowers and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP (the applicable
financial statements delivered pursuant to this clause (1) being the “Annual
Financial Statements”);

 

119

--------------------------------------------------------------------------------



 

(2)                                 within 60 days following the end of the
fiscal quarters ending November 2, 2013 and February 1, 2014, and, thereafter,
within 45 days following the end of each of the first three fiscal quarters of
each fiscal year, (commencing with the fiscal quarter ending April 27, 2019) a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the BorrowerBorrowers and the Restricted
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and, in each case, the then-elapsed
portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
which consolidated balance sheet and related statements of operations and cash
flows will be certified by a Responsible Officer of the Lead Borrower on behalf
of the BorrowerBorrowers as fairly presenting, in all material respects, the
financial position and results of operations of the BorrowerBorrowers and the
Restricted Subsidiaries on a consolidated basis in accordance with GAAP, subject
to normal year-end audit adjustments and the absence of footnotes (the
applicable financial statements delivered pursuant to this clause (2) being the
“Quarterly Financial Statements” and, together with the Annual Financial
Statements, the “Required Financial Statements”);

 

(3)                                 together with any such Required Financial
Statements, (a) the revenue of the Borrowers and the Restricted Subsidiaries
derived from (i) “brick and mortar” or retail stores at owned and leased
locations, on the one hand, and (ii) online operations or e-commerce sales, on
the other hand, in each case on a current and prior-year period comparable basis
and (b) condensed consolidating financial information regarding Holdings, the
Borrowers and their subsidiaries in form and substance substantially the same as
that disclosed in the Parent Entity’s latest Form 10-K and Form 10-Q prior to
the Amendment No. 2 Effective Date (or at the Lead Borrower’s election, as to
the businesses conducted as of the Amendment No. 2 Effective Date by Bergdorf
Goodman Inc., a New York corporation, Bergdorf Graphics, Inc., a New York
corporation, and BG Productions, Inc., a Delaware corporation, on a consolidated
basis) irrespective of whether such information is required to be disclosed
under law; and

 

(4)                                 whether or not NMG or any of its
Subsidiaries is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, the following reports: (a) together with any such Annual
Financial Statements delivered pursuant to Section 5.04(1), a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” 
containing the information required under such caption of Form 10-K of the
Exchange Act, and (b) together with any such Quarterly Financial Statements
delivered pursuant to Section 5.04(2), a “Management’s Discussions and Analysis
of Financial Condition and Results of Operations” containing the information
required under such caption of Form 10-Q of the Exchange Act, and in the case of
the second and third fiscal quarters, the period from the beginning of such
fiscal year to the end of such fiscal quarter, which shall include, in the case
of each of the foregoing (a) and (b), a reasonably detailed description during
the most recently completed fiscal quarter of any Permitted Investment in excess
of $15.0 million);

 

(5)                                 whether or not NMG is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, within the
time period specified for filing current reports on Form 8-K by the SEC, all
current reports that would be required to be filed with the SEC on Form 8-K if
the Lead Borrower were required to file such reports for any of the following
events (i) “Entry into a Material Definitive Agreement” pursuant to Item 1.01 on
Form 8-K (ii) “Creation of a Direct Financial Obligation or an Obligation under
an Off-Balance Sheet Arrangement of a Registrant” pursuant to Item 2.03 on
Form 8-K, (iii) any significant acquisitions or dispositions by the Lead
Borrower or any of its Restricted Subsidiaries, (iv) the bankruptcy of the Lead
Borrower or any of its Restricted Subsidiaries, (v) the acceleration of any

 

120

--------------------------------------------------------------------------------



 

Indebtedness of the Lead Borrower or any of its Restricted Subsidiaries having a
principal amount in excess of $15.0 million, (vi) a change in any of the
Borrowers’ certifying independent auditor, (vii) the appointment or departure of
the Chief Executive Officer or Chief Financial Officer (or persons fulfilling
similar duties) of the Lead Borrower or any of its Restricted Subsidiaries,
(viii) non-reliance on previously issue financial statements of the Lead
Borrower or any of its Restricted Subsidiaries, (ix) entering into, materially
modifying, or terminating material contracts (to the extent not otherwise
required under clause (i) above) of the Lead Borrower or any of its Restricted
Subsidiaries (for the avoidance of doubt, excluding officer employment
arrangements) and (x) the incurrence of costs associated with exit or disposal
activities by the Lead Borrower or any of its Restricted Subsidiaries;

 

(6)                                 (3) concurrently with any delivery of
Required Financial Statements (except that with respect to the fiscal quarter
ending April 27, 2019, within 60 days following the end of such fiscal quarter),
a certificate of a Financial Officer of the Lead Borrower:

 

(a)                                 certifying that no Default or Event of
Default has occurred and is continuing or, if a Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;

 

(b)                                 setting forth the calculation and uses of
the Available Amount for the fiscal period then ended if the Borrower has used
the Available Amount for any purpose during such fiscal period;

 

(c)                                  certifying a list of all Immaterial
Subsidiaries, that each Subsidiary set forth on such list individually qualifies
as an Immaterial Subsidiary and that all such Subsidiaries in the aggregate do
not exceed the limitation set forth in clause (2) of the definition of the term
“Immaterial Subsidiary;”

 

(b)                                 (d) setting forth, in reasonable detail, the
calculation of the Senior Secured First Lien Net Leverage Ratio for the most
recent period of four consecutive fiscal quarters as of the close of such fiscal
year or such fiscal quarter, as applicable; and

 

(c)                                  (e) certifying a list of all Unrestricted
Subsidiaries at such time and that each Subsidiary set forth on such list
qualifies as an Unrestricted Subsidiary; and

 

(d)                                 certifying to the aggregate outstanding
principal amount of the Second Lien Notes held by any Sponsor as of the last
date of the reporting period covered by such Required Financial Statements;

 

(7)                                 (4) promptly after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Administrative Agent, other
materials publicly filed by Holdings, the BorrowerBorrowers or any Restricted
Subsidiary with the SEC or, after an initial public offering, distributed to its
stockholders generally, as applicable;

 

(8)                                 (5) within 120 days following the end of the
fiscal year ending August 2, 2014, and within 90 days following the end of each
fiscal year thereafter(commencing with the fiscal year ending August 3, 2019), a
consolidated annual budget for such fiscal year in the form customarily prepared
by the BorrowerBorrowers (the “Budget”), which Budget will in each case be
accompanied by the statement of a Financial Officer of the Lead Borrower on
behalf of the BorrowerBorrowers

 

121

--------------------------------------------------------------------------------



 

to the effect that the Budget is based on assumptions believed by the Lead
Borrower to be reasonable as of the date of delivery thereof;

 

(9)                                 (6) upon the reasonable request of the
Collateral Agent, concurrently with the delivery of the Annual Financial
Statements, an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection Certificate, such
information) reflecting all changes since the date of the information most
recently received pursuant to this paragraph (69) or Section 5.10;

 

(10)                          (7) promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Holdings, the BorrowerBorrowers or any Restricted Subsidiary, in each case,
as the Administrative Agent may reasonably request (for itself or on behalf of
any Lender); and

 

(11)                          (8) promptly upon request by the Administrative
Agent (so long as the following are obtainable using commercially reasonable
measures), copies of any documents described in Section 101(k)(1) of ERISA that
the Lead Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Lead Borrower or any of its ERISA
Affiliates has not requested such documents from the administrator or sponsor of
the applicable Multiemployer Plan, the Lead Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

 

(12)                          promptly, from time to time, copies of all
operative Indebtedness Documents (including full and complete schedules and
exhibits thereto) with respect to any outstanding Indebtedness of the Lead
Borrower and any of its Restricted Subsidiaries whose principal amount (or
committed amount) exceeds $25.0 million.

 

Anything to the contrary notwithstanding, the obligations in clauses (1), (2),
(3), (4) and (25) of this Section 5.04 may be satisfied with respect to
financial information of the BorrowerBorrowers and the Restricted Subsidiaries
by furnishing (1) the applicable financial statements of Holdings (or any other
Parent Entity) or (2) the Borrower’sBorrowers’ or Holdings’ (or any such other
Parent Entity’s), as applicable, Form 10-K or 10-Q or 8-K, as applicable, filed
with the SEC; provided that with respect to each of the foregoing clausesclause
(1) and (2) of this paragraph (a) to the extent such information relates to
Holdings (or a Parent Entity), such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such Parent Entity), on the one hand, and
the information relating to the BorrowerBorrowers and the Restricted
Subsidiaries on a standalone basis, on the other hand, and (b) to the extent
such information is in lieu of information required to be provided under
Section 5.04(1), such materials are accompanied by a report and opinion of
independent public accountants of recognized national standing, or such other
accountants as are reasonably acceptable to the Administrative Agent, and
accompanied by an opinion of such accountants (which opinion shall not be
subject to any “going concern” statement, explanatory note or like qualification
or exception (other than a “going concern” statement, explanatory note or like
qualification or exception resulting solely from an upcoming maturity date
occurring within one year from the time such opinion is delivered or anticipated
(but not actual) covenant non-compliance)). The obligations in clauses (1) and,
(2), (3), (4) and (5) of this Section 5.04 may be satisfied by delivery of
financial information of the BorrowerBorrowers and itstheir Subsidiaries so long
as such financial statements include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, of the
financial condition and results

 

122

--------------------------------------------------------------------------------



 

of operations of the BorrowerBorrowers and the Restricted Subsidiaries separate
from the financial condition and results of operations of the Unrestricted
Subsidiaries of the BorrowerBorrowers.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically in accordance with Section 10.01(5).

 

Within 10 Business Days of the date the Required Financial Statements for the
prior fiscal period have been furnished pursuant to this Section 5.04(1) and
(2), as applicable, the Lead Borrower shall cause a Financial Officer of the
Lead Borrower and such other members of senior management of the Lead Borrower
as the Lead Borrower deems appropriate in consultation with the Administrative
Agent, to hold a conference call to which all Lenders and third-party research
analysts will be invited, which shall include a reasonable “question and answer”
session with the Lenders and the Lenders’ respective representatives and
advisors to discuss the state of the Borrowers’ business, including, but not
limited, to recent performance, cash and liquidity management, operational
activities, current business and market conditions and material performance
changes; provided that any such conference call shall be held at a reasonable
time within the specified ten-Business Day period to be mutually agreed by the
Lead Borrower and the Administrative Agent.  No fewer than two Business Days
prior to the date such conference call is to be held, (a) the Administrative
Agent shall inform the Lenders of the time and the date of such conference call
and provide the dial-in details of such conference call, and (b) the Lead
Borrower will post to its website or a non-public, password-protected website
maintained by the Lead Borrower or a third party, an announcement of such
quarterly conference call for the benefit of the Lenders, prospective holder of
the Term Loans, securities analysts and market making financial institutions,
which announcement will contain the time and the date of such conference call
and direct the recipients thereof to contact an individual at the Lead Borrower
(for whom contact information will be provided in such notice) to obtain
information on how to access such quarterly conference call; provided that any
Person other than a Lender who attends such conference call with the Lead
Borrower will be required to represent to and agree with the Lead Borrower (and
by attending such conference call, such person will be deemed to have
represented and agreed with the Lead Borrower) to clauses (1) through (6) of the
following paragraph.

 

Without limiting the foregoing obligations of each Borrower to the Lenders
pursuant to this Section 5.04, at any time that the Lead Borrower (and any
applicable Parent Entity) is not subject to the reporting requirements of
Section 13 and 15(d) of the Exchange Act, in lieu of filing the reports
contemplated by clauses (1), (2), (3), (4) and (5) of this Section 5.04 with the
SEC, the Lead Borrower may make available such information electronically
(including by posting to a non-public, password-protected website maintained by
the Lead Borrower or a third party) to any bona fide prospective holder of the
Term Loans, any bona fide market maker (or person who intends to be a market
maker) in the Term Loans or any bona fide securities analyst, in each case, who
provides to the Lead Borrower its email address, employer name and other
information reasonably requested by the Lead Borrower. Any Person who requests
such financial information from the Lead Borrower or seeks to participate in any
conference call required by this covenant (excluding for the avoidance of doubt,
each Lender) may be excluded to the extent it constitutes a Disqualified
Institution and may be required by the Lead Borrower to represent to and agree
with the Lead Borrower that:

 

(1)                                 it is a holder of the Term Loans, a bona
fide prospective holder of the Term Loans, a bona fide market maker (or intended
market maker) with respect to the Term Loans or a bona fide securities analyst,
as applicable;

 

(2)                                 if it is a prospective holder of the Term
Loans, it would meet all the requirements to be a Lender under Section 10.04(2);

 

123

--------------------------------------------------------------------------------



 

(3)                                 it will not use the information in violation
of applicable securities laws or regulations;

 

(4)                                 it will not communicate the information to
any Person and will keep the information confidential;

 

(5)                                 it will use such information only in
connection with evaluating an investment in the Term Loans (or, if it is a bona
fide market maker or intended market maker, only in connection with making a
market in the Term Loans or, if it is a bona fide securities analyst, for
preparing analysis for holders of and prospective holders of the Term Loans that
otherwise have access to the financial information in compliance with this
covenant); and

 

(6)                                 it (a) will not use such information in any
manner intended to compete with the business of the Lead Borrower and (b) is not
a Person (which includes such Person’s Affiliates, other than the Affiliates of
a bona fide securities research analyst with whom such research analyst does not
share such information) that (i) is principally engaged in a Similar Business or
(ii) derives a significant portion of its revenues from operating or owning a
business substantially Similar Business.

 

SECTION 5.05.                                   Litigation and Other Notices. 
Furnish to the Administrative Agent (which will promptly thereafter furnish to
the Lenders) written notice of the following promptly after any Responsible
Officer of the Lead Borrower obtains actual knowledge thereof:

 

(1)                                 any Default or Event of Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(2)                                 the filing or commencement of, or any
written threat or notice of intention of any Person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against Holdings or any of the
Restricted Subsidiaries as to which an adverse determination is reasonably
probable and which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect; and

 

(3)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect. result in a material liability to a
Loan Party.

 

SECTION 5.06.                                   Compliance with Laws.  Comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including ERISA, FCPA, OFAC and the PATRIOT
Act), except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 will not apply to Environmental Laws, which are the subject of
Section 5.09, or laws related to Taxes, which are the subject of Section 5.03.

 

SECTION 5.07.                                   Maintaining Records; Access to
Properties and Inspections.  Permit any Persons designated by the Administrative
Agent (or any group of Lenders holding not less than 25% of the aggregate Term
Loans) to visit and inspect the financial records and the properties of the
BorrowerBorrowers or any Restricted Subsidiary at reasonable times, upon
reasonable prior notice to the Lead Borrower, and as often as reasonably
requested, to make extracts from and copies of such financial records, and
permit any Persons designated by the Administrative Agent, upon reasonable prior
notice to the Lead Borrower to discuss the affairs, finances and condition of
Holdings, the BorrowerBorrowers or any Restricted Subsidiary with the officers
thereof and independent accountants therefor (subject to such accountant’s
policies and procedures); provided that the Administrative Agent and/or any
group of

 

124

--------------------------------------------------------------------------------



 

Lenders may not exercise such rights more often than two times during any
calendar year in the aggregate unless an Event of Default is continuing and only
one such time will be at the Borrower’sBorrowers’ expense; and provided,
further, that when an Event of Default is continuing, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the BorrowerBorrowers
at any time during normal business hours and upon reasonable advance notice.

 

Notwithstanding anything to the contrary in this Agreement (including Sections
5.04(7), 5.05, 5.07 and 5.12) or any other Loan Document, none of the Loan
Parties or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter with any competitor to
the BorrowerBorrowers or any of itstheir Subsidiaries or that (1) constitutes
non-financial trade secrets or non-financial proprietary information, (2) in
respect of which disclosure is prohibited by law or any binding agreement,
(3) is subject to attorney-client or similar privilege or constitutes attorney
work product or (4) creates an unreasonably excessive expense or burden on the
BorrowerBorrowers or any of itstheir Subsidiaries.

 

SECTION 5.08.                                   Use of Proceeds.  Use the
proceeds of the Term Loans made on the Original Closing Date to finance, in
part, the Original Transactions.

 

SECTION 5.09.                                   Compliance with Environmental
Laws.  Comply, and make commercially reasonable efforts to cause all lessees and
other Persons occupying its fee-owned Real Properties to comply, with all
Environmental Laws applicable to its operations and properties, and obtain and
renew all material authorizations and permits required pursuant to Environmental
Law for its operations and properties, in each case in accordance with
Environmental Laws, except, in each case, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 5.10.                                   Further Assurances; Additional
Security.

 

(1)                                 If (a) a Restricted Subsidiary (other than
an Excluded Subsidiary) of theany Borrower is formed or acquired or ceases to be
an Excluded Subsidiary after the ClosingAmendment No. 2 Effective Date or,
(b) an Unrestricted Subsidiary is redesignated as a Restricted Subsidiary,
within five Business Days after the date such Restricted Subsidiary is formed or
acquired or such Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary, as applicable, or (c) an Immaterial Subsidiary existing on the
Amendment No. 2 Effective Date is not dissolved, liquidated or merged out of
existence within 90 days following such date, then, in each case, the Lead
Borrower shall promptly notify the Collateral Agent thereof and, within 2015
Business Days after the date such Restricted Subsidiary is formed or, acquired
or redesignated or ceases to be an Excluded Subsidiary (or such longer period as
the Collateral Agent agrees), the in its discretion but not to exceed 20
Business Days unless otherwise agreed by the Required Lenders including through
electronic means or e-mail) or, for Immaterial Subsidiaries, within 1 Business
Day following the post-closing date set forth in clause (c) above, as
applicable, the Lead Borrower will or will cause such Restricted Subsidiary or
Immaterial Subsidiary, as applicable, to:

 

(i)            deliver a joinder to the Collateral Agreement, substantially in
the form specified therein, duly executed on behalf of such Restricted
Subsidiary;

 

125

--------------------------------------------------------------------------------



 

(ii)           to the extent required by and subject to the exceptions set forth
in the Collateral Agreement, pledge the outstanding Equity Interests (other than
Excluded Equity Interests) owned by such Restricted Subsidiary, and cause each
Loan Party owning any Equity Interests issued by such Restricted Subsidiary to
pledge such outstanding Equity Interests (other than Excluded Equity Interests),
and deliver all certificates (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank, to the Collateral Agent (or a designated bailee thereof);

 

(iii)          to the extent required by and subject to the exceptions set forth
in this Section 5.10 or the Security Documents, deliver to the Collateral Agent
(or a designated bailee thereof) Uniform Commercial Code financing statements
with respect to such Restricted Subsidiary and such other documents reasonably
requested by the Collateral Agent to create the Liens intended to be created
under the Security Documents and perfect such Liens to the extent required by
the Security Documents; and

 

(iv)          except as otherwise contemplated by this Section 5.10 or any
Security Document, obtain all consents and approvals required to be obtained by
it in connection with (A) the execution and delivery of all Security Documents
(or supplements thereto) to which it is a party and the granting by it of the
Liens thereunder and (B) the performance of its obligations thereunder.

 

(2)                                 (A) If any Loan Party (i)(a) acquires fee
simple title in Real Property after the ClosingAmendment No. 2 Effective Date or
(b) owns fee simple title in Real Property on the date it enters a joinder
pursuant to Section 5.10(1)(i) hereof, that, combined with all other Real
Property owned in fee simple by the Loan Partiesin each case of subclauses
(a) and (b) of this clause (A)(i), on the date of such acquisition or joinder,
as applicable, has an aggregateindividual fair market value (as determined in
good faith by a Responsible Officer of the Lead Borrower in consultation with
the Collateral Agent) of $50.0 million or more within 20 Business Days 2.5
million or more or (ii)(a) acquires a leasehold interest in Real Property after
the Amendment No. 2 Effective Date with respect to a full-line Neiman Marcus or
Bergdorf Goodman store or a warehouse or distribution center or (b) owns
leasehold title in Real Property with respect to a full-line Neiman Marcus or
Bergdorf Goodman store or a warehouse or distribution center on the date it
enters a joinder pursuant to Section 5.10(1)(i) hereof or (B) any
Non-Mortgageable Lease of a Loan Party with respect to a full-line Neiman Marcus
or Bergdorf Goodman store or a warehouse or distribution center ceases to be a
Non-Mortgageable Lease hereunder, then in each case of the foregoing clauses
(A) and (B) above, within 20 Business Days (unless otherwise agreed by the
Required Lenders including through electronic means or e-mail)after such
acquisition or entry of a joinder or such Non-Mortgageable Lease ceases to be a
Non-Mortgageable Lease hereunder (as applicable):

 

(a)                                 notify the Collateral Agent thereof;

 

(b)                                 cause any such acquired Real Property owned
in fee simple that has a fair market value (as determined in good faith by a
Responsible Officer of the Lead Borrower in consultation with the Collateral
Agent) of $7.52.5 million or more to be subjected to a customary mortgage or
deed of trust securing the Obligations (other than the 2013 Term Loan
Obligations);

 

126

--------------------------------------------------------------------------------



 

(c)                                  cause any such acquired or owned leasehold
Real Property to be subjected to a customary mortgage or deed of trust securing
the Obligations (other than the 2013 Term Loan Obligations);

 

(d)                                 (c) with respect to any such Real Property,
to the extent requested by the Collateral Agent in its sole discretion, obtain
fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies, with endorsements (including a standard survey endorsement
or equivalent (only with respect to any such Real Property acquired or owned in
fee simple) and zoning endorsements where available) and in customary amounts
that in no event shall be less than fair market value of such Real Property (the
“Mortgage Policies”);

 

(e)                                  (d) with respect to any such Real Property
acquired or owned in fee simple pursuant to Section 5.10(2)(A), to the extent
necessary to issue the Mortgage Policies, obtain American Land Title
Association/American Congress on Surveying and Mapping form surveys, dated no
more than 30 days before the date of their delivery to the Collateral Agent,
certified to the Collateral Agent and the issuer of the Mortgage Policies in a
manner reasonably satisfactory to the Collateral Agent and sufficient for the
issuer of the Mortgage Policies to omit as an exception to each title policy the
standard printed survey exception relating to such Real Property;

 

(f)                                   (e) provide evidence of insurance
(including all insurance required to comply with applicable flood insurance
laws) naming the Collateral Agent as loss payee and additional insured with such
responsible and reputable insurance companies or associations, and in such
amounts and covering such risks, as are reasonably available for similar
properties in the same geographical area and as are reasonably satisfactory to
the Collateral Agent, including the insurance required by the terms of any
mortgage or deed of trust;

 

(g)                                 (f) obtain customary mortgage or deed of
trust enforceability opinions of local counsel for the Loan Parties in the
states in which such acquired Real Properties owned in fee simple are located;
and

 

(h)                                 (g) take, or cause the applicable Loan Party
to take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to perfect such Liens, in each case, at the expense of the Loan
Parties, subject to paragraph (5) of this Section 5.10.

 

(3)                                 Furnish to the Collateral Agent five
Business Days prior written notice of any change in any Loan Party’s:

 

(a)                                 corporate or organization name;

 

(b)                                 organizational structure;

 

(c)                                  location (determined as provided in UCC
Section 9-307); or

 

(d)                                 organizational identification number (or
equivalent) or, solely if required for perfecting a security interest in the
applicable jurisdiction, Federal Taxpayer Identification Number;.

 

except, in the case of each of the foregoing clauses (a) through (c), in
connection with the Closing Date Conversions.

 

127

--------------------------------------------------------------------------------



 

The BorrowerBorrowers will not effect or permit any such change unless all
filings have been made, or will be made within any statutory period, under the
Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest, for the benefit of the applicable Secured
Parties, in all Collateral held by such Loan Party.

 

(4)                                 Execute any and all other documents,
financing statements, agreements and instruments, and take all such other
actions (including the filing and recording of financing statements and other
documents), not described in the preceding clauses (1) through (3) and that may
be required under any applicable law, or that the Collateral Agent may
reasonably request, to satisfy the requirements set forth in this Section 5.10
and in the Security Documents with respect to the creation and perfection of the
Liens on the Collateral in favor of the Collateral Agent, for the benefit of the
Secured Parties, contemplated herein and in the Security Documents and to cause
such requirement to be and remain satisfied, all at the expense of the
BorrowerBorrowers, and provide to the Collateral Agent, from time to time upon
reasonable request, evidence as to the perfection and priority of the Liens
created by the Security Documents.

 

(5)                                 Notwithstanding anything herein to the
contrary,

 

(a)                                 the other provisions of this Section 5.10
need not be satisfied with respect to any Excluded Assets or Excluded Equity
Interests or any exclusions and carve-outs from the perfection requirements set
forth in the Collateral Agreement;

 

(b)                                 neither theany Borrower nor the other Loan
Parties will be required to grant a security interest in any asset or perfect a
security interest in any Collateral to the extent the cost, burden, difficulty
or consequence of obtaining or perfecting a security interest therein outweighs
the benefit of the security afforded thereby as reasonably determined by a
Responsible Officer of the Lead Borrower and the Administrative Agent; and

 

(c)                                  no actions will be required outside of the
United States in order to create or perfect any security interest in any assets
located outside of the United States and no foreign law security or pledge
agreements, foreign law mortgages or deeds or foreign intellectual property
filings or searches will be required, in each case, other than with respect to
(1) debt or Equity Interests acquired pursuant to a Permitted Acquisition and
(2) Foreign Subsidiaries that are or become Subsidiary Loan Parties; provided,
however, that (i) in the event a Responsible Officer of the Lead Borrower
(reasonably and in good faith) and the Collateral Agent (in consultation with
not fewer than three (3) Lenders holding not less than $500.0 million principal
amount of Loans in aggregate) mutually determine that the burden or cost of
obtaining foreign-law governed Security Documents or creating or taking
perfections steps in any such foreign jurisdictions outweighs the benefit
afforded thereby to the Secured Parties or obtaining foreign-law governed
Security Documents or creating or taking such perfection steps in any such
foreign jurisdictions is impracticable, impossible or ineffective or would give
rise to or result in any violation of applicable law, then no such foreign-law
governed Security Documents nor creation or the taking of perfection steps in
any such foreign jurisdictions shall be required to be provided with respect to
such Subsidiary Loan Party and (ii) notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event that any
foreign-law governed Security Documents or the creation or taking of perfection
steps in any such foreign jurisdictions are being obtained in accordance with
this clause (c), the Lead Borrower and the Collateral Agent (in consultation
with not fewer than three (3) Lenders

 

128

--------------------------------------------------------------------------------



 

holding not less than $500.0 million principal amount of Loans in aggregate)
shall mutually agree on customary “Agreed Security Principles” and a reasonable
and customary timeline to complete such Security Documents and/or filings or
perfection actions or steps (which may be longer than the timelines otherwise
agreed to in this Section 5.10, but in no event shall be longer than 25 business
days unless otherwise agreed by the Required Lenders including through
electronic means or e-mail).

 

(6)                                 Notwithstanding anything herein to the
contrary, if Holdings, the Borrowers, or any Restricted Subsidiary consummates a
Permitted Acquisition, within 5 business days after the date such Permitted
Acquisition is consummated the Lead Borrower shall notify the Collateral Agent
thereof and, within 15 Business Days after the date such Permitted Acquisition
is consummated (or such longer period as the Collateral Agent agrees but not to
exceed 20 Business Days unless otherwise agreed by the Required Lenders
including through electronic means or e-mail), the Lead Borrower will or will
cause such Restricted Subsidiary to:

 

(a)                                 pledge the outstanding Equity Interests
(regardless of whether otherwise constituting Excluded Equity Interests or
Excluded Assets) acquired by Holdings, the Borrowers, or a Restricted Subsidiary
in such Permitted Acquisition, and deliver all certificates (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, to the
Collateral Agent (or a designated bailee thereof);

 

(b)                                 deliver to the Collateral Agent such other
documents and take such other actions reasonably requested by the Collateral
Agent to create and perfect the Liens contemplated by this Section 5.10(6); and

 

(c)                                  obtain all consents and approvals required
to be obtained in connection with (A) the execution and delivery of all Security
Documents (or supplements thereto), if applicable, in connection with the
foregoing clauses (6)(a) and (6)(b) and the granting of the Liens contemplated
thereby and (B) the performance of any obligations thereunder.

 

(7)                                 Notwithstanding anything herein to the
contrary, (i) within 15 Business Days of the incurrence of any Indebtedness
pursuant to Section 6.01(8) or otherwise (or such longer period agreed by the
Required Lenders including through electronic means or e-mail), owing to
Holdings, the Borrowers or any Restricted Subsidiary that is a Subsidiary Loan
Party by any Restricted Subsidiary that is not a Guarantor, pledge such
Indebtedness (other than Excluded Assets), including instruments and promissory
notes, if any, evidencing such Indebtedness, and all interest, cash,
instruments, and other property from time to time received, receivable or
otherwise distributed in exchange for any or all of such Indebtedness, together
with duly executed instruments of transfer with respect thereto endorsed in
blank, to the Collateral Agent (or a designated bailee thereof), in each case in
form and substance satisfactory to the Collateral Agent and (ii) within 15
Business Days of any Investments made (x) pursuant to Section 6.04(5) (or such
longer period as the Collateral Agent agrees but not to exceed 25 Business Days
unless otherwise agreed by the Required Lenders including through electronic
means or e-mail), by any Loan Party in Restricted Subsidiaries that are not
Guarantors and (y) pursuant to Section 6.04(28) (other than Excluded Equity
Interests) acquired or obtained by a Loan Party in connection with such
Investment, deliver all certificates (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank, to the Collateral Agent (or a

 

129

--------------------------------------------------------------------------------



 

designated bailee thereof), in each case in form and substance satisfactory to
the Collateral Agent.

 

(8)                                 Notwithstanding anything herein to the
contrary, (i) within 15 Business Days of the contribution of any
Non-Mortgageable Lease to a PropCo Guarantor (or such longer period as the
Collateral Agent agrees but not to exceed 25 Business Days unless otherwise
agreed by the Required Lenders including through electronic means or e-mail),
the applicable PropCo Guarantor receiving such Non-Mortgageable Lease shall
grant a lease or license with respect to such contributed Non-Mortgageable
Lease, substantially in the form of Exhibit C or such other form that is
approved by the Collateral Agent in consultation with the Lenders and reasonably
satisfactory to the Lead Borrower (a “PropCo Operating License”) to each
applicable Subsidiary of Holdings to operate on the relevant 2019 Extended Term
Loan PropCo Asset or Notes PropCo Asset contributed to such PropCo Guarantor, as
applicable, and (ii) from and after the Amendment No. 2 Effective Date, each of
2019 Extended Term Loan PropCo, Notes PropCo, and the Loan Parties shall at all
times maintain, preserve, and keep in full force and effect without any
amendment thereto that would adversely affect the Lenders in any material
respect the PropCo Operating Licenses with respect to any Non-Mortgageable Lease
that remains in existence on or after the Amendment No. 2 Effective Date.

 

(9)                                 Notwithstanding anything herein to the
contrary, in the event any MYT Entity is required to be contributed to Holdings
or its Subsidiaries, 100% of the Equity Interests of the top-tier MYT Entity
(the “Contributed MYT Equity Interests”) held by Holdings or any Subsidiary Loan
Party immediately following such contribution shall be required to be pledged as
Collateral to the Collateral Agent to secure the 2019 Extended Term Loan
Obligations, the 2028 Debentures Obligations and Non-Participating Term Loan
Exchange Obligations (if any) on a first-priority basis; provided, however, that
notwithstanding the foregoing, such pledge of Contributed MYT Equity Interests
shall not affect the MYT Waterfall contemplated herein or the “Distributions
Upon Realizations of Value by MYT HoldCo” contemplated in the Offering Circular;
provided, further, however that in the event such Contributed MYT Equity
Interests are distributed in accordance with clause (12) of Section 6.06, then
any such equity pledges or Liens granted on such Contributed MYT Equity
Interests contemplated by this Section 5.10(9) shall be automatically and
immediately released without any further action by any party.

 

SECTION 5.11.                                   Credit Ratings.  Use
commercially reasonable efforts to maintain at all times (a) a credit rating by
each of S&P and Moody’s in respect of the Term Facility and (b) a public
corporate rating by S&P and a public corporate family rating by Moody’s for the
Lead Borrower, in each case with no requirement to maintain any specific minimum
rating.

 

Section 5.12.                          Lender Calls.  Following receipt by the
Borrower of a request by the Required Lenders, use commercially reasonable
efforts to hold an update call (which call shall take place on or prior to the
date that is 10 Business Days following the receipt of such notice) with a
Financial Officer of the Borrower, such other members of senior management of
the Borrower as the Borrower deems appropriate, the Lenders and the Lenders’
respective representatives and advisors to discuss the state of the Borrower’s
business, including, but not limited, to recent performance, cash and liquidity
management, operational activities, current business and market conditions and
material performance changes; provided that in no event shall more than one such
call be requested in any fiscal quarter (in total with respect to this Agreement
and the ABL Credit Agreement).

 

130

--------------------------------------------------------------------------------



 

SECTION 5.12.                                Section 5.13. Post-Closing
Matters.  Deliver to Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, the items described on Schedule
5.135.12 hereof on or before the dates specified with respect to such items on
Schedule 5.135.12 (or, in each case, such later date as may be agreed to by
Administrative Agent in its sole discretion or, with respect to matters relating
primarily to the ABL Priority Collateral, in the sole discretion of the
administrative agent under the ABL Credit Agreement).  All representations and
warranties contained in this Agreement and the other Loan Documents will be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described on Schedule 5.135.12 within the time periods
specified thereon, rather than as elsewhere provided in the Loan Documents).

 

ARTICLE VI

 

Negative Covenants

 

TheEach Borrower covenants and agrees with each Lender that, so long as this
Agreement is in effect and until the Commitments have been terminated and the
Obligations (other than Obligations in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) have been paid in full, unless the Required Lenders otherwise consent
in writing, it will not and will not permit any of its Restricted Subsidiaries
to:

 

SECTION 6.01.                                   Indebtedness.  Issue, incur or
assume any Indebtedness; provided that the BorrowerBorrowers and the Restricted
SubsidiariesSubsidiary Guarantors may issue, incur or assume Junior Lien
Indebtedness or unsecured Indebtedness so long as immediately after giving
effect to the issuance, incurrence or assumption of such Indebtedness, the
Interest Coverage Ratio is 2.002.25 to 1.00 or greater (“Ratio Debt”); and
provided, further, that the aggregate principal amount of Ratio Debt incurred by
Restricted Subsidiaries  that are not Guarantors may not exceed $100.0 million
at any time outstanding.

 

The foregoing limitation will not apply to (collectively, “Permitted Debt”):

 

(1)                                 (a) Indebtedness created under the Loan
Documents (including Incremental2013 Term Loans, Other Term Loans and Extended
Term Loans); (b) Incremental Equivalent Term Debt and (c, Extended Term Loans,
2019 Extended Term Loans, Additional 2019 Extended Term Loans, and
Non-Participating Term Loan Exchange Indebtedness); and (b) Credit Agreement
Refinancing Indebtedness (and any Permitted Refinancing Indebtedness in respect
thereof) and any Guarantees thereof, in each case incurred by one or more Loan
Parties (subject, in the case of the Guarantees provided by 2019 Extended Term
Loan PropCo and Notes PropCo, to such Guarantee having the Required PropCo
Guarantee Priority);

 

(2)                                 (a) Indebtedness incurred pursuant to the
ABL Credit Agreement (including Indebtedness created under ABL Incremental
Facilities, ABL Other Loans and ABL Extended Revolving Commitments)or any other
loan facility, credit agreement or indenture, and the issuance and creation of
letters of credit and bankers’ acceptances thereunder (with letters of credit
and bankers’ acceptances being deemed to have a principal amount equal to the
face amount thereof) up to an aggregate outstanding principal amount as of any
date, (b) ABL Incremental Equivalent Debt and (c) ABL Credit Agreement
Refinancing Indebtedness, includingand (b) all Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness originally incurred pursuant
to this clause (2)in respect thereof (and any

 

131

--------------------------------------------------------------------------------



 

successive Permitted Refinancing Indebtedness), not to exceed the greater of
(i) $1,100.0 million and (ii) the Borrowing Base as of the date any such
Indebtedness is$1,000.0 million aggregate principal amount outstanding at any
one time for all Indebtedness incurred; pursuant to this clause (2), plus, in
the case of ABL Credit AgreementPermitted Refinancing Indebtedness in respect
thereof, the amount of accrued and unpaid interest, fees and premiums on the
Indebtedness being Refinanced, and any Guarantees by the Loan Parties of the
foregoing (and subject, in the case of the Guarantees provided by 2019 Extended
Term Loan PropCo and Notes PropCo, to such Guarantee having the Required PropCo
Guarantee Priority);

 

(3)                                 the Senior Notes issued on the Closing Date
and any notes issued in exchange for the Senior Notes pursuant to a registration
rights agreement;(a) (i) the Second Lien Notes issued on or prior to the
Amendment No. 2 Effective Date (and any Second Lien Notes issued under the
Second Lien Notes Indenture in respect of interest paid in kind), (ii) any
Permitted Refinancing Indebtedness in respect of any of the Indebtedness
described in subclause (i), and (iii) any Guarantee by a Loan Party of the
foregoing (subject, in the case of the Guarantees provided by 2019 Extended Term
Loan PropCo and Notes PropCo, to such Guarantee having the Required PropCo
Guarantee Priority);

 

(b)                                 (i) the Third Lien Notes issued on or prior
to the Amendment No. 2 Effective Date, (ii) any Permitted Refinancing
Indebtedness in respect of any of the Indebtedness described in subclause (i),
and (iii) any Guarantee by a Loan Party of the foregoing (subject, in the case
of the Guarantees provided by 2019 Extended Term Loan PropCo and Notes PropCo,
to such Guarantee having the Required PropCo Guarantee Priority);

 

(c)                                  (i) the 2028 Debentures outstanding on or
prior to the Amendment No. 2 Effective Date and the incurrence by 2019 Extended
Term Loan PropCo and Notes PropCo of a Guarantee of such 2028 Debentures having
the Required PropCo Guarantee Priority and (ii) any Permitted Refinancing
Indebtedness in respect of any of the Indebtedness described in subclause (i);
and

 

(d)                                 (i) the Remaining Senior Notes and
(ii) (a) any Remaining Senior Notes Exchange Indebtedness or other Permitted
Refinancing Indebtedness in respect of any of the Indebtedness described in
subclause (i) and (b) any Guarantee by a Loan Party of the Indebtedness incurred
pursuant to clause (ii)(a) (subject, in the case of the Guarantees provided by
2019 Extended Term Loan PropCo and Notes PropCo, to such Guarantee having the
Required PropCo Guarantee Priority);

 

(4)                                 Indebtedness existing on the
ClosingAmendment No. 2 Effective Date (other than Indebtedness described in
clause (1), (2), or (3) above), including the Existing 2028 Debentures;  or
clause (5) below), provided that Indebtedness outstanding as of the Amendment
No. 2 Effective Date which was incurred or allocated under a specific clause of
the definition of “Permitted Debt” under the Existing Credit Agreement shall be
deemed to be incurred on the Amendment No. 2 Effective Date under the
corresponding specific clause of the definition of “Permitted Debt” under this
Agreement, and not under this clause (4);

 

(5)                                 Capital Lease Obligations, Indebtedness with
respect to mortgage financings and purchase money Indebtedness (including, for
the avoidance of doubt, the Hudson Yards Indebtedness outstanding as of the date
hereof) to finance all or any part of the purchase, lease, construction,
installation, repair or improvement of property (real or personal), plant or
equipment or other fixed or capital assets and Indebtedness arising from the
conversion of the obligations of the

 

132

--------------------------------------------------------------------------------



 

BorrowerBorrowers or any Restricted Subsidiary under or pursuant to any
“synthetic lease” transactions to on-balance sheet Indebtedness of the
BorrowerBorrowers or such Restricted Subsidiary, in an aggregate outstanding
principal amount, including all Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness originally incurred pursuant to this clause (5) (and
any successive Permitted Refinancing Indebtedness), not to exceed the greater of
(a) $200.0 million and (b) 2.25% of Consolidated Total Assets as of the date any
such Indebtedness is incurred (the “Capital Lease Obligations Cap”); provided
that (i) such Indebtedness is incurred within 270 days after the purchase,
lease, construction, installation, repair or improvement of the property that is
the subject of such Indebtedness and (ii) the Capital Lease Obligations Cap
shall be reduced from time to time by an amount equal to the amount that the
Hudson Yards Indebtedness is reduced from time to time (whether by repayment,
retirement, recharacterization, discharge or otherwise) after the Amendment
No. 2 Effective Date (provided that (x) once so reduced, the Capital Lease
Obligations Cap shall not be increased and (y) such reductions shall not result
in a Capital Lease Obligations Cap of less than the greater of (a) $100.0
million and (b) 1.125% of Consolidated Total Assets as of the date any such
Indebtedness is incurred);

 

(6)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank Guarantees or similar instruments for
the benefit of) any Person providing workers’ compensation, health, disability
or other employee benefits (whether to current or former employees) or property,
casualty or liability insurance or self-insurance in respect of such items, or
other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims, health, disability or other employee benefits
(whether current or former) or property, casualty or liability insurance;
provided that upon the incurrence of any Indebtedness with respect to
reimbursement obligations regarding workers’ compensation claims, such
obligations are reimbursed not later than 45 days following such incurrence;

 

(7)                                 Indebtedness arising from agreements of the
BorrowerBorrowers or any Restricted Subsidiary providing for indemnification,
earn-outs, adjustment of purchase or acquisition price or similar obligations,
in each case, incurred or assumed in connection with the Original Transactions,
any Permitted Acquisition or the disposition of any business, assets or
Restricted Subsidiaries not prohibited by this Agreement, other than Guarantees
of Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Restricted Subsidiaries for the purpose of financing any
such Permitted Acquisition;

 

(8)                                 intercompany Indebtedness between or among
the BorrowerBorrowers and the Restricted Subsidiaries; provided that the
aggregate outstanding principal amount of such Indebtedness that is owing by any
Restricted Subsidiary that is not a Guarantor to a Loan Party may not exceed the
amount, as of the date such Indebtedness is incurred, permitted pursuant to
Sections 6.04(5) and (6Section 6.04(5) and no such Indebtedness owing by 2019
Extended Term Loan PropCo or Notes PropCo shall be incurred hereunder except to
the extent permitted pursuant to Section 6.04(5); provided further that (i) such
Indebtedness owing to a Restricted Subsidiary that is not a Guarantor shall be
subordinated in right of payment to the Obligations or Guarantee of such Loan
Party, as applicable, and (ii) any subsequent issuance or transfer of any Equity
Interests or any other event that results in such Restricted Subsidiary lending
such Indebtedness ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to a Loan Party) will be deemed, in
each case, to be an incurrence of such Indebtedness not permitted by this clause
(8);

 

(9)                                 Indebtedness pursuant to Hedge Agreements;

 

133

--------------------------------------------------------------------------------



 

(10)                          Indebtedness in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and completion Guarantees and similar
obligations, in each case, provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

(11)                          Guarantees of Indebtedness of the
BorrowerBorrowers or the Restricted SubsidiariesSubsidiary Loan Parties or any
other Subsidiary permitted to be incurred under this Agreement to the extent
such Guarantees are not prohibited by the provisions of Section 6.04 (other than
Section 6.04(20));

 

(12)                          (a) Indebtedness incurred or assumed in connection
with a Permitted Acquisition and Indebtedness of any Person that becomes a
Restricted Subsidiary if such Indebtedness was not created in anticipation or
contemplation of such Permitted Acquisition or such Person becoming a Restricted
Subsidiary and (b) Indebtedness incurred or assumed in anticipation or
contemplation of a Permitted Acquisition; provided that, in each case of the
foregoing subclauses (a) and (b):

 

(i)                                     no Event of Default is continuing
immediately before such Permitted Acquisition or would result therefrom;

 

(ii)                                  immediately after giving effect to such
Permitted Acquisition, on a Pro Forma Basis, either (A) the BorrowerBorrowers
would be permitted to incur at least $11.00 of Ratio Debt or (B) the Interest
Coverage Ratio would increase; and

 

(iii)                              the aggregate principal amount of any such
Indebtedness incurred pursuant to this clause (12) by Restricted Subsidiaries
that are not Guarantors, together with any Permitted Refinancing Indebtedness
incurred by Restricted Subsidiaries that are not Guarantors to Refinance any
Indebtedness originally incurred pursuant to this clause (12) (and any
successive Permitted Refinancing Indebtedness), may not exceed $75.050.0 million
at any one time outstanding as of the date such Indebtedness is incurred; ;

 

(iv)                             the aggregate principal amount of any
Indebtedness incurred or assumed under the foregoing subclauses (a) and (b),
together with (x) the aggregate principal amount of any Permitted Refinancing
Indebtedness in respect thereof and (y) the aggregate amount of any Investments
outstanding under clause (4) of the definition of Permitted Investments, does
not exceed the limits set forth in that clause; and

 

(v)                                 the assets acquired, if held in a Borrower
or a Subsidiary Loan Party (other than a PropCo Guarantor), shall be pledged as
Collateral, subject to Liens with the Required Collateral Lien Priority;

 

(13)                          Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness (other than credit or purchase cards) is extinguished within 10
Business Days after notification received by the BorrowerBorrowers of its
incurrence;

 

(14)                          Indebtedness supported by a Letter of Credit, in a
principal amount not in excess of the stated amount of such Letter of Credit;

 

134

--------------------------------------------------------------------------------



 

(15)                          Indebtedness in an aggregate outstanding principal
amount not to exceed an amount equal to 100% of the net proceeds received by the
Borrower from the issuance or sale of its Equity Interests or as a contribution
to its capital, other than (a) proceeds from the issuance or sale of the
Borrower’s Disqualified Stock, (b) Excluded Contributions, (c) Cure Amounts and
(d) any such proceeds that are used prior to the date of incurrence to (i) make
an Investment under Section 6.04(3), a Restricted Payment under Section 6.06(15)
or a payment in respect of Junior Financing under Section 6.09(2)(a), in each
case utilizing the Available Amount or (ii) make a Restricted Payment under
Section 6.06(1) or Section 6.06(2)(b) (any such Indebtedness, “Contribution
Indebtedness”);[reserved];

 

(16)                          Indebtedness consisting of (a) the financing of
insurance premiums or (b) take or pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(17)                          Indebtedness incurred by a Receivables Subsidiary
in a Qualified Receivables Financing that is not recourse to the Borrower or any
Restricted Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings); [reserved];

 

(18)                          Cash Management Obligations and other Indebtedness
in respect of Cash Management Services entered into in the ordinary course of
business;

 

(19)                          Indebtedness issued to future, current or former
officers, directors, managers, and employees, consultants and independent
contractors of the BorrowerBorrowers or any Restricted Subsidiary or any direct
or indirect parent thereof, their respective estates, heirs, family members,
spouses or former spouses, in each case to finance the purchase or redemption of
Equity Interests of any Parent Entity permitted by Section 6.06;

 

(20)                          Indebtedness incurred on behalf of, or
representing Guarantees of Indebtedness of, joint ventures; provided that the
aggregate outstanding principal amount of such Indebtedness, together with any
Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (20) (and any successive Permitted
Refinancing Indebtedness) may not exceed the greater of (a) $50.0 million and
(b) 0.50% of Consolidated Total Assets as of the date any such Indebtedness is
incurred;[reserved];

 

(21)                          Indebtedness of Foreign Subsidiaries in an
aggregate outstanding principal amount, together with any Permitted Refinancing
Indebtedness incurred by Foreign Subsidiaries to Refinance any Indebtedness
originally incurred pursuant to this clause (21) (and any successive Permitted
Refinancing Indebtedness), not to not exceed the greater of (a) $50.0 million
and (b) 0.50% of Consolidated Total Assets as of the date any such Indebtedness
is incurred$25.0 million;

 

(22)                          unsecured Indebtedness in respect of short-term
obligations to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services so long as such obligations
are incurred in the ordinary course of business and not in connection with the
borrowing of money;

 

(23)                          Indebtedness representing deferred compensation or
other similar arrangements incurred by the BorrowerBorrowers or any Restricted
Subsidiary (a) in the ordinary course of business or (b) in connection with the
Original Transactions or any Permitted Investment;

 

135

--------------------------------------------------------------------------------



 

(24)                          any Permitted Refinancing Indebtedness incurred to
Refinance Incremental Equivalent Term Debt, Credit Agreement Refinancing
Indebtedness or Indebtedness incurred under clauses (2), (3), (4), (5), (12),
(15), (20), (21),clause (4) or this clause (24) or  clause (27) of this
Section 6.01;

 

(25)                          customer deposits and advance payments received in
the ordinary course of business from customers for goods purchased in the
ordinary course of business;

 

(26)                          Indebtedness incurred by the BorrowerBorrowers or
any Restricted Subsidiary in connection with bankers’ acceptances, discounted
bills of exchange, warehouse receipts or similar facilities or the discounting
or factoring of receivables for credit management purposes, in each case
incurred or undertaken in the ordinary course of business; and

 

(27)                          additional Indebtedness in an aggregate
outstanding principal amount, including all Permitted Refinancing Indebtedness
incurred to Refinance any Indebtedness originally incurred pursuant this clause
(27) (and any successive Permitted Refinancing Indebtedness), not to exceed the
greater of (a) $250.0 million and (b) 2.75% of Consolidated Total Assets as of
the date$100.0 million; provided that the cash interest rate on any such
Indebtedness is incurred pursuant to this clause (27) shall not exceed 8.00% per
annum.

 

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of Permitted Debt or is entitled to be incurred as Ratio
Debt, the BorrowerBorrowers may, in itstheir sole discretion, at the time of
incurrence, combine, divide, classify or reclassify, or at any later time
combine, divide, classify or reclassify, such item of Indebtedness (or any
portion thereof) in any manner that complies with this covenant; provided that
(i) all Indebtedness outstanding under the Loan Documents and the ABL Credit
Agreement or Guarantees thereof (and any Permitted Refinancing Indebtedness in
respect thereof) will be deemed to have been incurred in reliance on the
exception in clauses (1) and (2), respectively,pursuant to clause (2) of the
definition of “Permitted Debt” and shall not be permitted to be reclassified
pursuant to this paragraph. ,” (ii) all Indebtedness under the Second Lien Notes
or Guarantees thereof (and any Permitted Refinancing Indebtedness in respect
thereof) will be deemed to have been incurred pursuant to clause (3)(a) of the
definition of “Permitted Debt,” (iii) all Indebtedness under the Third Lien
Notes or Guarantees thereof (and any Permitted Refinancing Indebtedness in
respect thereof) will be deemed to have been incurred pursuant to clause
(3)(b) of the definition of “Permitted Debt,” (iv) all Indebtedness under the
2028 Debentures or Guarantees thereof (and any Permitted Refinancing
Indebtedness in respect thereof) will be deemed to have been incurred pursuant
to clause (3)(c) of the definition of “Permitted Debt,” and (v) all Indebtedness
under the Remaining Senior Notes or Guarantees thereof (and any Permitted
Refinancing Indebtedness in respect thereof) will be deemed to have been
incurred pursuant to clause (3)(d) of the definition of “Permitted Debt,” and,
in each case of clauses (i) through (v) above, the Borrowers will not be
permitted to reclassify at any later date all or any portion of such
Indebtedness. All unsecured Permitted DebtIndebtedness originally incurred under
clause (5), (20), (21) or (27) of the definition of “Permitted Debt” will be
automatically reclassified as Ratio Debt on the first date on which such
Indebtedness would have been permitted to be incurred by the obligor thereon as
Ratio Debt.  Accrual of interest, the accretion of accreted value, amortization
of original issue discount, the payment of interest or dividends in the form of
additional Indebtedness with the same terms (including pay-in-kind interest on
the Cash Pay/PIK Extended Term Loans, Cash Pay/PIK Additional 2019 Extended Term
Loans, Second Lien Notes, or Senior Notes), and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies, will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01.  Guarantees of, or obligations in respect of
letters of credit

 

136

--------------------------------------------------------------------------------



 

relating to Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness will not be included in the determination of
such amount of Indebtedness; provided that the incurrence of the Indebtedness
represented by such Guarantee or letter of credit, as the case may be, was in
compliance with this Section 6.01.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction will be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses in connection
therewith).

 

SECTION 6.02.                                   Liens.  Create, incur, assume or
permit to exist any Lien that secures obligations under any Indebtedness on any
property or assets at the time owned by it, except the following (collectively,
“Permitted Liens”):

 

(1)                                 Liens securing Indebtedness incurred in
accordance with Sections 6.01(1) or 6.01(2); provided that, in the case of
Indebtedness incurred in accordance with Section 6.01(2), the applicable Liens
are subject to the Intercreditor Agreement or other intercreditor
agreement(s) substantially consistent with and no less favorable to the Lenders
in any material respect than the Intercreditor Agreement as determined in good
faith by a Responsible Officer of the Borrower; (a)         Liens securing the
Obligations pursuant to the Loan Documents, other than the 2013 Term Loans and
2013 Term Loan Obligations;

 

(b)                                 Liens on the Collateral having the Required
Collateral Lien Priority for ABL Obligations pursuant to the applicable
Intercreditor Agreements securing Indebtedness incurred in accordance with
clause (2) of the definition of “Permitted Debt” and ABL Obligations related
thereto;

 

(c)                                  Liens on the Collateral (and on Other
Second Lien Collateral (as defined in the Junior Lien Intercreditor Agreement))
having the Required Collateral Lien Priority pursuant to the applicable
Intercreditor Agreements securing Second Lien Notes and Indebtedness incurred in
accordance with clause (3)(a) of the definition of “Permitted Debt” and the
Second Lien Notes Obligations related thereto;

 

(d)                                 Liens on the Collateral (and on Other Third
Lien Collateral (as defined in the Junior Lien Intercreditor Agreement)) having
the Required Collateral Lien Priority pursuant to the applicable Intercreditor
Agreements securing the Third Lien Notes and Indebtedness incurred in accordance
with clause (3)(b) of the definition of “Permitted Debt” and the Third Lien
Notes Obligations related thereto;

 

(e)                               Liens on the 2028 Debentures Collateral having
the Required Collateral Lien Priority pursuant to the applicable Intercreditor
Agreements and the Loan Documents securing the 2028 Debentures and Indebtedness
incurred in accordance with clause (3)(c) of the definition of “Permitted Debt”
and the 2028 Debentures Obligations related thereto;

 

137

--------------------------------------------------------------------------------



 

(f)                                   Liens on 2013 Collateral securing 2013
Term Loans and 2013 Term Loan Obligations; and

 

(g)                                 Liens securing any Remaining Senior Notes
Third Lien Exchange Indebtedness incurred in accordance with clause
(3)(d)(ii) of the definition of “Permitted Debt” and Remaining Senior Notes
Exchange Obligations related thereto;

 

(2)                                 Liens securing Indebtedness existing on the
ClosingAmendment No. 2 Effective Date; provided that such Liens only secure the
obligations that they secure on the ClosingAmendment No. 2 Effective Date (and
any Permitted Refinancing Indebtedness in respect of such obligations permitted
by Section 6.01) and do not apply to any other property or assets of the
BorrowerBorrowers or any Restricted Subsidiary other than replacements,
additions, accessions and improvements thereto; provided further that Liens
outstanding as of the Amendment No. 2 Effective Date that were incurred or
allocated under a specific Liens clause under the Existing Credit Agreement
shall be deemed to be incurred on the Amendment No. 2 Effective Date under the
corresponding Liens clause under this Agreement, and not under this clause (2);

 

(3)                                 Liens securing Indebtedness incurred in
accordance with Sections 6.01(5); provided that such Liens only extend to the
assets financed with such Indebtedness (and any replacements, additions,
accessions and improvements thereto);

 

(4)                                 (a) Liens on accounts receivable and related
assets of the type specified in the definition of Qualified Receivables
Financing securing Indebtedness incurred in accordance with
Section 6.01(17);assets of Foreign Subsidiaries that are not Subsidiary Loan
Parties and (b) Junior (5)  Liens on assets of Foreign Subsidiaries that are
Subsidiary Loan Parties, in either case securing Indebtedness incurred in
accordance with Section 6.01(21);

 

(5)                                 (6) Liens securing Permitted Refinancing
Indebtedness incurred in accordance with Section 6.01(24); provided that the
Liens securing such Permitted Refinancing Indebtedness are limited to all or
part of the same property that secured (or, under the written arrangements under
which the original Lien arose, could secure) the original Lien (plus any
replacements, additions, accessions and improvements thereto) that secured the
Indebtedness so Refinanced and are not higher in priority than the original
Lien;

 

(6)                                 (7) (a) Liens on property or Equity
Interests of a Person at the time such Person becomes a Restricted Subsidiary if
such Liens were not created in connection with, or in contemplation of, such
other Person becoming a Restricted Subsidiary and (b) Liens on property at the
time the BorrowerBorrowers or a Restricted Subsidiary acquired such property,
including any acquisition by means of a merger or consolidation with or into the
BorrowerBorrowers or any of the Restricted Subsidiaries, if such Liens were not
created in connection with, or in contemplation of, such acquisition;

 

(8)                                 Liens on property or assets of any
Restricted Subsidiary that is not a Guarantor;

 

(7)                                 [reserved;]

 

(8)                                 (9) Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

138

--------------------------------------------------------------------------------



 

(9)                                 (10) Liens disclosed by the title insurance
commitments or policies delivered on or subsequent to the Original Closing Date
and any replacement, extension or renewal of any such Liens (so long as the
Indebtedness and other obligations secured by such replacement, extension or
renewal Liens are permitted by this Agreement); provided that such replacement,
extension or renewal Liens do not cover any property other than the property
that was subject to such Liens prior to such replacement, extension or renewal;

 

(10)                          (11) Liens securing judgments that do not
constitute an Event of Default under Section 8.01(10) and notices of lis pendens
and associated rights related to litigation being contested in good faith by
appropriate proceedings and in respect of which Holdings, the BorrowerBorrowers
or any affected Restricted Subsidiary has set aside on its books reserves in
accordance with GAAP with respect thereto;

 

(11)                          (12) Liens imposed by law, including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the BorrowerBorrowers or a Restricted Subsidiary has set aside on
its books reserves in accordance with GAAP;

 

(12)                          (13) (a) pledges and deposits and other Liens made
in the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other similar laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations and (b) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the
BorrowerBorrowers or any Restricted Subsidiary;

 

(13)                          (14) deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), the delivery of merchandise or services with factors (to company
suppliers), vendors, shippers, brand partners, credit insurers and other service
providers (but not to secure Indebtedness or receivables or Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred by the BorrowerBorrowers or any Restricted Subsidiary, in each case, in
the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;

 

(14)                          (15) survey exceptions and such matters as an
accurate survey would disclose, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights of way
covenants, conditions, restrictions and declarations on or with respect to the
use, ownership or operation of Real Property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the BorrowerBorrowers or
any Restricted Subsidiary;

 

139

--------------------------------------------------------------------------------



 

(15)                          (16) any interest or title of a lessor or
sublessor under any leases or subleases entered into by the BorrowerBorrowers or
any Restricted Subsidiary in the ordinary course of business;

 

(16)                          (17) Liens that are contractual rights of set-off
(a) relating to pooled deposit or sweep accounts of the BorrowerBorrowers or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the BorrowerBorrowers or any
Restricted Subsidiary or (b) relating to purchase orders and other agreements
entered into with customers of the BorrowerBorrowers or any Restricted
Subsidiary in the ordinary course of business;

 

(17)                          (18) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

(18)                          (19) leases or subleases, licenses or sublicenses
(including with respect to intellectual property and software) granted to others
in the ordinary course of business that do not interfere in any material respect
with the business of the BorrowerBorrowers and the Restricted Subsidiaries,
taken as a whole;

 

(19)                          (20) Liens solely on any cash earnest money
deposits made by the BorrowerBorrowers or any Restricted Subsidiary in
connection with any letter of intent or other agreement in respect of any
Permitted Investment;

 

(20)                          (21) the prior rights of consignees and their
lenders under consignment arrangements entered into in the ordinary course of
business;

 

(21)                          (22) Liens arising from precautionary Uniform
Commercial Code financing statements;

 

(22)                          (23) Liens on Equity Interests of any joint
venture, to the extent such Equity Interests are Excluded Equity Interests,
(a) securing obligations of such joint venture or (b) pursuant to the relevant
joint venture agreement or arrangement;

 

(23)                          (24) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(24)                          (25) Liens on securities that are the subject of
repurchase agreements constituting Cash Equivalents under clause (4) of the
definition thereof;

 

(25)                          (26) Liens securing insurance premium financing
arrangements;

 

(26)                          (27) Liens on vehicles or equipment of the
Borrower or any of the Restricted Subsidiaries granted in the ordinary course of
business;[reserved];

 

(27)                          (28) Liens on property or assets used to defease
or to satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement;

 

(28)                          (29) Liens:

 

(a)                                 of a collection bank arising under
Section 4-210 of the Uniform Commercial Code, or any comparable or successor
provision, on items in the course of collection;

 

140

--------------------------------------------------------------------------------



 

(b)                                 attaching to pooling, commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business; or

 

(c)                                  in favor of banking or other financial
institutions or entities, or electronic payment service providers, arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking or finance industry;

 

(29)                          (30) Liens on specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances or letters of credit entered into in the ordinary course
of business issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

(30)                          [reserved];

 

(31)                          Liens that rank pari passu with the Liens securing
the Obligations if the Senior Secured First Lien Net Leverage Ratio as of the
date on which such Liens are first created is less than or equal to the Closing
Date Senior Secured First Lien Net Leverage RatioJunior Liens that secure Ratio
Debt and/or Indebtedness incurred in accordance with Section 6.01(27); provided
that a Debt Representative acting on behalf of the holders of such Indebtedness
will become party to or otherwise subject to the provisions of the ABL/Term
Loan/Notes Intercreditor Agreement and a Firstthe Junior Lien Intercreditor
Agreement;

 

(32)                          Liens that rank junior to the Liens securing the
Obligations if the Total Net Leverage Ratio as of the date on which such Liens
are first created is less than or equal to the Closing Date Total Net Leverage
Ratio; provided that a Debt Representative acting on behalf of the holders of
such Indebtedness will become party to or otherwise subject to the provisions of
the Intercreditor Agreement and a Junior Lien Intercreditor Agreement;Junior
Liens on the Collateral securing additional obligations in an aggregate
outstanding principal amount not to exceed $50.0 million; provided that the cash
interest rate on any such obligations may not exceed 8.00% per annum; and

 

(33)                          Liens securing additional obligations in an
aggregate outstanding principal amount not to exceed the greater of (a) $250.0
million and (b) 2.75% of Consolidated Total Assets as of the date such Liens are
first created; and

 

(33)                          (34) Liens securing (a) Specified Hedge
Obligations and Cash Management Obligations, which amounts are secured under the
Loan Documents, and (b) amounts owing to any Qualified Counterparty (as defined
in the ABL Credit Agreement) under any Specified Hedge Agreement (as defined in
the ABL Credit Agreement) and Cash Management Obligations (as defined in the ABL
Credit Agreement), which amounts are secured under the ABL Loan Documents;
provided that, in each case, the applicable Liens are subject to the
Intercreditor Agreement or other intercreditor agreement(s) substantially
consistent with and no less favorable to the Lenders in any material respect
than the Intercreditor Agreement as determined in good faith by a Responsible
Officer of the Lead Borrower.

 

For purposes of this Section 6.02, Indebtedness will not be considered incurred
under a subsection or clause of Section 6.01 if it is later reclassified as
outstanding under another subsection or clause of Section 6.01 (in which event,
and at which time, same will be deemed incurred under the subsection or clause
to which reclassified)(x) a Lien need not be incurred solely by reference to one
category of Permitted Liens described in this definition but may be incurred
under any combination

 

141

--------------------------------------------------------------------------------



 

of such categories (including in part under one such category and in part under
any other such category), (y) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of such categories of Permitted Liens, the
Lead Borrower will, in its sole discretion, classify or reclassify such Lien (or
any portion thereof) in any manner that complies with this definition, and
(z) in the event that a portion of Indebtedness secured by a Lien could be
classified as secured in part pursuant to clause (1) or (32) above (giving
effect to the incurrence of such portion of such Indebtedness), the Lead
Borrower, in its sole discretion, may classify such portion of such Indebtedness
(and any Obligations in respect thereof) as having been secured pursuant to
clause (1) or (32) above and thereafter the remainder of the Indebtedness as
having been secured pursuant to one or more of the other clauses of this
definition.  Notwithstanding the foregoing, (A) all Liens securing ABL
Obligations shall be incurred under clause (1)(b) of this Section 6.02, (B) all
Liens securing Second Lien Notes and other Indebtedness incurred under clause
(3)(a) of the definition of “Permitted Debt” and the Second Lien Notes
Obligations and other Indebtedness Obligations related thereto shall be incurred
under clause (1)(c) of this Section 6.02, (C) all Liens securing Third Lien
Notes and other Indebtedness incurred under clause (3)(b) of the definition of
“Permitted Debt” and the Third Lien Notes Obligations and other Indebtedness
Obligations related thereto shall be incurred under clause (1)(d) of this
Section 6.02, (D) all Liens securing the 2028 Debentures and other Indebtedness
Obligations incurred under clause (3)(c) of the definition of “Permitted Debt”
shall be incurred under clause (1)(e) of this Section 6.02, (E) all Liens
securing Remaining Senior Notes Third Lien Exchange Indebtedness incurred under
clause (3)(d)(ii) of the definition of “Permitted Debt” and the Indebtedness
Obligations related thereto shall be incurred under clause (1)(g) of this
Section 6.02, and (F) all Liens securing 2013 Term Loans and the 2013 Term Loan
Obligations shall be incurred under clause (1)(f) of this Section 6.02 and, in
each case of subclauses (A) through (F) above, such Liens may not be later
reallocated.

 

SECTION 6.03.                                   Sale and Lease-Back
Transactions.  Enter into any arrangement, directly or indirectly, with any
Person whereby it sells or transfers any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”), except the following:

 

(1)                                 Sale and Lease-Back Transactions with
respect to property owned (a) by the BorrowerBorrowers or any of its
Domestictheir Subsidiaries that is acquired after the Original Closing Date so
long as such Sale and Lease-Back Transaction is consummated within 270 days of
the acquisition of such property or (b) by any Foreign Subsidiary of the
Borrower regardless of when such property was acquired; and

 

(2)                                 Sale and Lease-Back Transactions approved by
the Required 2019 Extending Term Lenders with respect to any property owned by
the BorrowerBorrowers or any Restricted Subsidiary, if (a) at the time the lease
in connection therewith is entered into, and after giving effect to the entering
into of such lease, the Remaining Present Value of such leaseto the extent that
(a) the Net Cash Proceeds would not exceed $200.0250.0 million and (b) the Net
Cash Proceeds thereof are applied in accordance with Section 2.08(12.07(3).

 

SECTION 6.04.                                   Investments, Loans and
Advances.  Purchase, hold or acquire (including pursuant to any merger,
consolidation or amalgamation with a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger, consolidation or amalgamation) any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in (each, a
“Investment”), any other Person, except the following (collectively, “Permitted
Investments”):

 

142

--------------------------------------------------------------------------------



 

(1)                                 theInvestments made in order to consummate
or complete the Recapitalization Transactions (including payment of the purchase
consideration under the Merger Agreement);

 

(2)                                 loans and advances to officers, directors,
employees or consultants of any Parent Entity, the BorrowerBorrowers or any
Restricted Subsidiary not to exceed $25.05.0 million in an aggregate principal
amount at any time outstanding (calculated without regard to write-downs or
write-offs thereof after the date made); provided that loans and advances to
consultants in the form of upfront payments made in connection with employment
or consulting arrangements entered into in the ordinary course of business shall
not be subject to such $5.0 million cap;

 

(3)                                 Investments in an amount not to exceed the
Available Amount as of the date such Investments are made; provided that no
Event of Default has occurred and is continuing immediately prior to making such
Investment or would result therefrom;made with Available Contribution Proceeds;

 

(4)                                 Permitted Acquisitions and pre-existing
Investments held by Persons acquired in Permitted Acquisitions or acquired in
connection with , subject to the additions and limitations described in the
definition of “Permitted Acquisitions”;

 

(5)                                 intercompany Investments among the Borrower
and the Restricted Subsidiaries (including intercompany Indebtedness); provided
that the sum of (a (i) among the Borrowers and the Subsidiary Loan Parties
(other than Notes PropCo or 2019 Extended Term Loan PropCo; provided, that any
Loan Party (other than Notes PropCo and 2019 Extended Term Loan PropCo) shall be
permitted to fund, solely in the form of cash equity Investments, lease and
other operating payments that are due in the ordinary course of business, or to
maintain the legal existence, of Notes PropCo or the 2019 Extended Term Loan
PropCo, as applicable), and (ii) among the Loan Parties (other than Notes PropCo
and 2019 Extended Term Loan PropCo) and Restricted Subsidiaries that are not
Guarantors; provided that (a) the sum of (1) the aggregate fair market value of
all such Investments under subclause (ii) (other than intercompany Indebtedness
and Guarantees of Indebtedness) made since the ClosingAmendment No. 2 Effective
Date (with all such Investments being valued at their original fair market value
and without taking into account subsequent increases or decreases in value) by
the Borrower and the GuarantorsLoan Parties in Restricted Subsidiaries that are
not Guarantors; (b2) the aggregate principal amount of Indebtedness owing to the
Borrower and the GuarantorsLoan Parties by Restricted Subsidiaries that are not
Guarantors at any time outstanding; and (c3) the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Guarantors that is
Guaranteed by the BorrowerBorrowers and the Guarantors at any time outstanding,
may not exceed the greater of (i) $50.0$25.0 million at any time outstanding;
and (ii) 0.50% of Consolidated Total Assets as of the date any such Investment
is made, plus an amount equal to any returns of capital or sale proceeds
actually received in respect of any such Investments (which such amount shall
not exceed the amount of such Investment (as determined above) at the time such
Investment was made)b) any such Investment consisting of an intercompany loan by
the Borrowers or the Guarantors in Restricted Subsidiaries that are not
Guarantors shall be pledged as Collateral to secure the Obligations, subject to
carve outs for Excluded Assets; provided further that Investments by Borrowers
or their respective Restricted Subsidiaries in Subsidiaries that are not Wholly
Owned Subsidiaries shall be on arm’s-length terms;

 

143

--------------------------------------------------------------------------------



 

(6)                                 Investments in Foreign Subsidiaries;
provided that the sum of (a) the aggregate fair market value of all such
Investments (other than intercompany Indebtedness and Guarantees of
Indebtedness) made by the Borrower and the Restricted Subsidiaries since the
Closing Date (with all such Investments being valued at their original fair
market value and without taking into account subsequent increases or decreases
in value); (b) the aggregate principal amount of Indebtedness of Foreign
Subsidiaries owing to the Borrower and the other Restricted Subsidiaries at any
time outstanding; and (c) the aggregate principal amount of Indebtedness of
Foreign Subsidiaries that is Guaranteed by the Borrower and the other Restricted
Subsidiaries at any time outstanding, when taken together with the aggregate
amount of payments made with respect to entities that do not become Guarantors
pursuant to clause (2) of the definition of Permitted Acquisitions, may not
exceed the greater of (i) $100 million and (ii) 1.15% of Consolidated Total
Assets as of the date any such Investment is made, plus an amount equal to any
returns of capital or sale proceeds actually received in respect of any such
Investments (which such amount shall not exceed the amount of such Investment
(as determined above) at the time such Investment was made);[reserved];

 

(7)                                 Cash Equivalents and, to the extent not made
for speculative purposes, Investment Grade Securities or Investments that were
Cash Equivalents or Investment Grade Securities when made;

 

(8)                                 Investments arising out of the receipt by
the BorrowerBorrowers or any of the Restricted Subsidiaries of non-cash
consideration in connection with any sale of assets permitted under
Section 6.05;

 

(9)                                 accounts receivable, security deposits and
prepayments and other credits granted or made in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors and others, including in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and disputes with or judgments against, such account debtors and others, in each
case in the ordinary course of business;

 

(10)                          Investments acquired as a result of a foreclosure
by the BorrowerBorrowers or any Restricted Subsidiary with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

 

(11)                          Hedge Agreements;

 

(12)                          Investments existing on, or contractually
committed as of, the ClosingAmendment No. 2 Effective Date and set forth on
Schedule 6.04 and any replacements, refinancings, refunds, extensions, renewals
or reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (12) is not increased at any time above the amount of
such Investments existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment as in existence
on the Closing Date);Amendment No. 2 Effective Date; provided that Investments
outstanding as of the Amendment No. 2 Effective Date which were incurred or
allocated under clause (4) of this Section 6.04 under the Existing Credit
Agreement shall be deemed incurred on the Amendment No. 2 Effective Date under
clause (4) of this Section 6.04 under this Agreement and not under this clause
(12);

 

(13)                          Investments resulting from pledges and deposits
that are Permitted Liens;

 

144

--------------------------------------------------------------------------------



 

(14)                          intercompany loans among Foreign Subsidiaries and
Guarantees by Foreign Subsidiaries permitted by Section 6.01(21);

 

(15)                          acquisitions of obligations of one or more
officers or other employees of any Parent Entity, BorrowerBorrowers or any
Subsidiary of the BorrowerBorrowers in connection with such officer’s or
employee’s acquisition of Equity Interests of any Parent Entity, so long as no
cash is actually advanced by the BorrowerBorrowers or any Restricted Subsidiary
to such officers or employees in connection with the acquisition of any such
obligations;

 

(16)                          Guarantees of operating leases (for the avoidance
of doubt, excluding Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case, entered into by the BorrowerBorrowers
or any Restricted Subsidiary in the ordinary course of business;

 

(17)                          Investments to the extent that payment for such
Investments is made with Equity Interests of any Parent Entity;

 

(18)                          Investments consisting of the redemption,
purchase, repurchase or retirement of any Equity Interests permitted under
Section 6.06;

 

(19)                          Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Uniform Commercial Code Article 4 customary trade arrangements with
customers consistent with past practices;

 

(20)                          Guarantees permitted under Section 6.01;

 

(21)                          advances in the form of a prepayment of expenses,
so long as such expenses are being paid in accordance with customary trade terms
of the BorrowerBorrowers or any Restricted Subsidiary;

 

(22)                          Investments, including loans and advances, to any
Parent Entity so long as BorrowerBorrowers or any Restricted Subsidiary would
otherwise be permitted to make a Restricted Payment in such amount; provided
that the amount of any such Investment will be deemed to be a Restricted Payment
under the appropriate clause of Section 6.06 for all purposes of this Agreement;

 

(23)                          Investments consisting of the leasing or licensing
of intellectual property in the ordinary course of business or the contribution
of intellectual property pursuant to joint marketing arrangements with other
Persons;

 

(24)                          purchases or acquisitions of inventory, supplies,
materials and equipment or purchases or acquisitions of contract rights or
intellectual property in each case in the ordinary course of business;

 

(25)                          Investments in assets useful in the business of
the BorrowerBorrowers or any Restricted Subsidiary made with (or in an amount
equal to) any Reinvestment Deferred Amount or Below Threshold Asset Sale
Proceeds; provided that if the underlying Asset Sale was with respect to assets
of the BorrowerBorrowers or a Subsidiary Loan Party, then such Investment shall
be consummated by the Borrower or a Subsidiary Loan Party;

 

(26)                          any Investment in a Receivables Subsidiary or any
Investment by a Receivables Subsidiary in any other Person, in each case in
connection with a Qualified Receivables Financing,

 

145

--------------------------------------------------------------------------------



 

including Investments of funds held in accounts permitted or required by the
arrangements governing such Qualified Receivables Financing or any related
Indebtedness; [reserved];

 

(27)                          intercompany current liabilities owed to
Unrestricted Subsidiaries or joint ventures incurred in the ordinary course of
business in connection with the cash management operations of the
BorrowerBorrowers and itstheir
Subsidiaries;(28)                                                Investments
that are made with Excluded Contributions; and

 

(28)                          (29) additional Investments; provided that the
aggregate fair market value of such Investments made since the ClosingAmendment
No. 2 Effective Date that remain outstanding (with all such Investments being
valued at their original fair market value and without taking into account
subsequent increases or decreases in value), when taken together with the
aggregate amount of payments made with respect to Junior Financings pursuant to
Section 6.09(2)(c) and Restricted Payments pursuant to Section 6.06(16), does
not exceed the greater of (a) $150.0 million and (b) 1.75% of Consolidated Total
Assets as of the date any such Investment is made, in each case, plus any
returns of capital actually received by the Borrower or any of the Restricted
Subsidiary in respect of such Investments.does not exceed $25.0 million;
provided that any Investments pursuant to this clause (28) cannot be in any
Parent Entity or its Subsidiaries (other than a Loan Party or any of its
Subsidiaries), including any MYT Entity, and any such Investment in the form of
an intercompany loan shall be pledged as Collateral to secure the Obligations,
subject to carve outs for Excluded Assets; provided further that Investments by
Borrowers or their respective Restricted Subsidiaries in Subsidiaries that are
not Wholly Owned Subsidiaries shall be on arm’s-length terms;

 

provided that a Loan Party shall not, directly or indirectly, use any
Investments made pursuant to the definition of “Permitted Investments” to
(i) provide assets to a Person that incurs Indebtedness or issues Equity
Interests, which Indebtedness, Equity Interests or proceeds thereof (as the case
may be) are used to purchase, Refinance or otherwise invest in any Indebtedness
of Holdings and its Subsidiaries or (ii) make a Restricted Payment.

 

SECTION 6.05.                                   Mergers, Consolidations, Sales
of Assets and Acquisitions.  Merge into, or consolidate or amalgamate with, any
other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, or sell, transfer or otherwise dispose of (in one
transaction or in a series of transactions) all or any part of its assets, or
issue, sell, transfer or otherwise dispose of any Equity Interests of any
Restricted Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other Person or any division, unit or business of any other
Person, except that this Section 6.05 will not prohibit:

 

(1)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default has occurred and is continuing or
would result therefrom:

 

(a)                                 the merger, consolidation or amalgamation of
any Restricted Subsidiary into (or with) the BorrowerBorrowers in a transaction
in which thea Borrower is the survivor;

 

(b)                                 the merger, consolidation or amalgamation of
any Restricted Subsidiary (other than Notes PropCo and Extended Term Loan
PropCo) into or with any Subsidiary Loan Party (other than Notes PropCo and
Extended Term Loan PropCo) in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party;

 

146

--------------------------------------------------------------------------------



 

and, in the case of each of the foregoing clauses (a) and (b), no Person other
than thea Borrower or a Subsidiary Loan Party receives any consideration;

 

(c)                                  the merger, consolidation or amalgamation
of any Restricted Subsidiary that is not a Loan Party into or with any other
Restricted Subsidiary that is not a Loan Party;

 

(d)                                 (i) any transfer of inventory among the
BorrowerBorrowers and itstheir Restricted Subsidiaries or between Restricted
Subsidiaries and any other transfer of property or assets among the
BorrowerBorrowers and itstheir Restricted Subsidiaries or between Restricted
Subsidiaries, in each case,  in the ordinary course of business or (ii) any
other transfer of property or assets among the Borrower and any Subsidiary Loan
Party (other than a PropCo Guarantor), provided any Collateral so transferred
pursuant to this clause (ii) shall remain Collateral subject to valid and
perfected Liens in favor of the Collateral Agent;

 

(e)                                  the liquidation or dissolution or change in
form of entity of any Restricted Subsidiary of thea Borrower if a Responsible
Officer of thesuch Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of thesuch Borrower and
is not materially disadvantageous to the Lenders; or

 

(f)                                   the merger, consolidation or amalgamation
of any Restricted Subsidiary with or into any other Person in order to effect a
Permitted Investment so long as the continuing or surviving Person will be a
Subsidiary Loan Party if the merging, consolidating or amalgamating Subsidiary
was a Subsidiary Loan Party and which, together with each of its Subsidiaries,
shall have complied with the requirements of Section 5.10; or

 

(g)                                 the liquidation or dissolution of (i) any
Immaterial Subsidiary or (ii) in the event that none of the Notes PropCo Assets
constitute Non-Mortgageable Leases, Notes PropCo;

 

(2)                                 any sale, transfer or other disposition if:

 

(a)                                 the Net Cash Proceeds therefrom are to be
applied in accordance with Section 2.08(1);

 

(b)                                 at least 75% of the consideration therefor
is in the form of cash and Cash Equivalents; and

 

(c)                                  such sale, transfer or disposition is made
for fair market value (as determined by a Responsible Officer of the Lead
Borrower in good faith);

 

provided that each of the following items will be deemed to be cash for purposes
of this Section 6.05(2):

 

(i)                                     any liabilities of the BorrowerBorrowers
or the Restricted Subsidiaries (as shown on the most recent Required Financial
Statements or in the notes thereto), (other than liabilities that are by their
terms subordinated in right of payment to the Obligations,Junior Financing) that
are assumed by the transferee with respect to the applicable disposition and for
which the BorrowerBorrowers and the Restricted Subsidiaries have been validly
released by all applicable creditors in writing; and

 

147

--------------------------------------------------------------------------------



 

(ii)                                  any securities received by the
BorrowerBorrowers or any Restricted Subsidiary from such transferee that are
converted by the BorrowerBorrowers or such Restricted Subsidiary into cash (to
the extent of the cash received) within 18090 days following the closing of the
applicable disposition; and

 

(iii)                               any Designated Non-Cash Consideration
received in respect of such disposition; provided that the aggregate fair market
value of all such Designated Non-Cash Consideration, as determined by a
Responsible Officer of the Borrower in good faith, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
then outstanding, does not exceed the greater of (A) $125.0 million and
(B) 1.50% of Consolidated Total Assets as of the date any such Designated
Non-Cash Consideration is received, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value;

 

(3)                                 (a) the purchase and sale of inventory in
the ordinary course of business, (b) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business, (c) the
sale of surplus, obsolete, damaged or worn out equipment or other property in
the ordinary course of business or (d) the disposition of Cash Equivalents (or
Investments that were Cash Equivalents when made);

 

(4)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

(5)                                 Investments permitted by Section 6.04,
Permitted Liens, and Restricted Payments permitted by Section 6.06;

 

(6)                                 the sale of defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction;

 

(7)                                 Permitted Acquisitions, including any
merger, consolidation or amalgamation in order to effect a Permitted
Acquisition; provided that following any such merger, consolidation or
amalgamation:

 

(a)                                 involving thea Borrower, thesuch Borrower is
the surviving corporation;

 

(b)                                 at least 75% of the consideration therefor
is in the form of cash and Cash Equivalents or exchanged for other assets of
comparable or greater market value or usefulness to the business of the Borrower
and the Restricted Subsidiaries, taken as a whole, and the Net Cash Proceeds
therefrom are applied in accordance with Section 2.08(1); and

 

(b)                                 (c) involving a Foreign Subsidiary, the
surviving or resulting entity is a Wholly Owned Subsidiary;

 

(8)                                 leases, licenses, or subleases or
sublicenses of any real or personal property in the ordinary course of business;

 

(9)                                 sales, licenses, transfers, abandonments,
allowances to lapse or other dispositions of Intellectual Property (as defined
in the Collateral Agreement) that is immaterial or no longer

 

148

--------------------------------------------------------------------------------



 

useful or necessary in the operation of the business of the Borrowers or such
Restricted Subsidiary, as determined by a Responsible Officer of the Lead
Borrower reasonably and in good faith;

 

(10)                          sales, leases or other dispositions of inventory
of the BorrowerBorrowers or any Restricted Subsidiary determined by the
management of the BorrowerBorrowers to be no longer useful or necessary in the
operation of the business of the BorrowerBorrowers or such Restricted
Subsidiary, as determined by a Responsible Officer of the Lead Borrower
reasonably and in good faith;

 

(11)                          (10) acquisitions and purchases made with Below
Threshold Asset Sale Proceeds;

 

(12)                          (11) to the extent allowable under Section 1031 of
the Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such provision) for use in any business
conducted by the BorrowerBorrowers or any Restricted Subsidiary that is not in
contravention of Section 6.08; provided that to the extent the property being
transferred constitutes Term/Note Priority Collateral, such replacement property
will constitute Term/Note Priority Collateral; or

 

(13)                          (12) any sale, transfer or other disposition, in a
single transaction or a series of related transactions, of any asset or assets
having a fair market value, as determined by a Responsible Officer of the Lead
Borrower reasonably and in good faith, of not more than $10.05.0 million;

 

(14)                          any sale, transfer or other disposition made to
consummate any Real Property monetization or financing transaction consummated
after the Amendment No. 2 Effective Date the Net Cash Proceeds of which are
applied in accordance with Section 2.07(3); or

 

(15)                          any sale, transfer or other disposition made in
connection with, and for the sole purpose of the implementation of, the
Recapitalization Transactions.

 

To the extent any Collateral is disposed of in a transaction expressly permitted
by this Section 6.05 to any Person other than Holdings, the BorrowerBorrowers or
any Guarantor, such Collateral will be free and clear of the Liens created by
the Loan Documents, and the Administrative Agent will take, and each Lender
hereby authorizes the Administrative Agent to take, any actions reasonably
requested by the Lead Borrower in order to evidence the foregoing, in each case,
in accordance with Section 10.18.

 

SECTION 6.06.                                   Restricted Payments.  Declare or
pay any dividend or make any other distribution (by reduction of capital or
otherwise), directly or indirectly, whether in cash, property, securities or a
combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Equity Interests (other than Disqualified Stock) of the Person
paying such dividends or distributions) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value any of its Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the Person
redeeming, purchasing, retiring or acquiring such shares) (the foregoing,
“Restricted Payments”) other than:

 

(1)                                 the making of anyfdispo Restricted Payment
in exchange for, or out of or with the net cash proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary of the Borrower) of,
Equity Interests of the Borrower (other than Disqualified Stock) or from the
substantially concurrent contribution of common equity capital to the Borrower,
other than

 

149

--------------------------------------------------------------------------------



 

(a) Excluded Contributions, (b) Cure Amounts and (c) any such proceeds that are
used prior to the date of determination to (i) make an Investment under
Section 6.04(3), a Restricted Payment under Section 6.06(15) or a payment in
respect of Junior Financing under Section 6.09(2)(a), in each case utilizing the
Available Amount, (ii) make a Restricted Payment under Section 6.06(2)(b) or
(iii) incur Contribution Indebtedness;[reserved];

 

(2)                                 Restricted Payments to any Parent Entity the
proceeds of which are used to purchase, retire, redeem or otherwise acquire, or
to any Parent Entity for the purpose of paying to any other Parent Entity to
purchase, retire, redeem or otherwise acquire, the Equity Interests of such
Parent Entity (including related stock appreciation rights or similar
securities) held directly or indirectly by then present or former directors,
consultants, officers, employees, managers or independent contractors
(collectively, “Related Persons”) of Holdings, the BorrowerBorrowers or any of
the Restricted Subsidiaries or any Parent Entity or their estates, heirs, family
members, spouses or former spouses (including for all purposes of this clause
(2), Equity Interests held by any entity whose Equity Interests are held by any
such future, present or former employee, officer, director, manager, consultant
or independent contractor or their estates, heirs, family members, spouses or
former spouses) pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or other agreement or arrangement
or any stock subscription or shareholder or similar agreement; provided that the
aggregate amount of such purchases or redemptions may not exceed:

 

(a)                                 $30.020.0 million in any fiscal year (with
any unused amounts in any fiscal year being carried over to the next three
succeeding fiscal years); plus for purchases or redemptions from Persons that
are current Related Persons at the time of such purchase or redemption; plus

 

(b)                                 $5.0 million in the aggregate from the
Amendment No. 2 Effective Date for purchases or redemptions from former Related
Persons; plus

 

(c)                                  (b) the amount of net cash proceeds
contributed to the Lead Borrower that were received by any Parent Entity since
the ClosingAmendment No. 2 Effective Date from sales of Equity Interests of any
Parent Entity to directors, consultants, officers, employees, managers or
independent contractors of any Parent Entity, the BorrowerBorrowers or any
Restricted Subsidiary in connection with permitted employee compensation and
incentive arrangements, other than (a) Excluded Contributions, (b) Cure Amounts
and (c) any such proceeds that are used prior to the date of determination to
(1) make an Investment under Section 6.04(3), a Restricted Payment under
Section 6.06(15) or a payment in respect of Junior Financing under
Section 6.09(2)(a), in each case utilizing the Available Amount, (2) make a
Restricted Payment under Section 6.06(1) or (3) incur Contribution Indebtedness;
plus

 

(d)                                 (c) the amount of net proceeds of any key
man life insurance policies received during such fiscal year; plus

 

(e)                                  (d) the amount of any bona fide cash
bonuses otherwise payable (but not actually paid) to directors, consultants,
officers, employees, managers or independent contractors of any Parent Entity,
the BorrowerBorrowers or any Restricted Subsidiary that are foregone in return
for the receipt of Equity Interests, the fair market value of which is equal to
or

 

150

--------------------------------------------------------------------------------



 

less than the amount of such cash bonuses, which, if not used in any year, may
be carried forward to any subsequent fiscal year;

 

and provided, further, that cancellation of Indebtedness owing to the
BorrowerBorrowers or any Restricted Subsidiary from directors, consultants,
officers, employees, managers or independent contractors of any Parent Entity,
the BorrowerBorrowers or any Restricted Subsidiary in connection with a
repurchase of Equity Interests of any Parent Entity will not be deemed to
constitute a Restricted Payment;

 

(3)                                 Restricted Payments to consummate the
Transactions or to pay any amounts pursuant to the Merger Agreement;[reserved];

 

(4)                                 at any time after the consummation of a
Qualified IPO, Restricted Payments in an amount equal to 6.0% per annum of the
net cash proceeds received from any public sale of the Equity Interests of the
Borrower or any Parent Entity that are contributed to the Borrower;[reserved];

 

(5)                                 Restricted Payments to any Parent Entity
that files, or to any Parent Entity for the purpose of paying to any other
Parent Entity that files, a consolidated U.S. federal or combined or unitary
state tax return that includes the BorrowerBorrowers and the Subsidiaries (or
the taxable income thereof), or to any Parent Entity that is a partner or a sole
owner of the Lead Borrower in the event theany Borrower is treated as a
partnership or a “disregarded entity” for U.S. federal income tax purposes, in
each case, in an amount not to exceed the amount that thesuch Borrower and its
Subsidiaries would have been required to pay in respect of federal, state or
local taxes (as the case may be) in respect of such fiscal year if thesuch
Borrower and its Subsidiaries paid such taxes directly as a stand-alone taxpayer
(or stand-alone group); provided (such amounts, plus any cash actually
distributed by an Unrestricted Subsidiary for such period pursuant to the second
proviso below, the “Tax Amount”); provided that any amounts paid pursuant to
this clause (5) shall actually be used by a Parent Entity to pay taxes to an
applicable taxing authority; provided further that Restricted Payments will be
permitted in respect of the income of an Unrestricted Subsidiary only to the
extent of the amount of cash distributed to the BorrowerBorrowers or any
Restricted Subsidiary by such Unrestricted Subsidiary  for such purpose;
provided further that amounts paid under this clause (5) and taken together with
any amounts paid in respect of federal, state or local Taxes under clause (16)
of Section 6.07 shall not exceed the Tax Amount for any applicable year;

 

(6)                                 Restricted Payments to permit any Parent
Entity to:

 

(a)                                 pay operating, overhead, legal, accounting
and other professional fees and expenses (including directors’ fees and expenses
and administrative, legal, accounting, filings and similar expenses), in each
case to the extent related to its separate existence as a holding company or to
its ownership of the BorrowerBorrowers and the Restricted Subsidiaries; , but
not, for the avoidance of doubt, any costs, fees and expenses for, or directly
allocable to, the MYT Entities, or in respect of any litigation related thereto
(other than litigation for defense of Claims brought against any Parent Entity
which may be covered so long as reasonably related to the Loan Parties and their
respective Subsidiaries; for the avoidance of doubt, prosecution of defamation
or similar claims and defense against claims of wrongful disclosures by a Parent
Entity shall not be paid for, directly or indirectly, by any Restricted Payment
to a Parent Entity), subject to reasonable pro-ration of joint services, costs,
fees and expenses;

 

151

--------------------------------------------------------------------------------



 

(b)                                 pay fees and expenses related to any public
offering or private placement of debt or equity securities of, or incurrence of
any Indebtedness by, any Parent Entity or any Permitted Investment, whether or
not consummated, to the extent the proceeds of any of the foregoing transactions
are contributed to the Borrowers;

 

(c)                                  pay franchise taxes and other fees, income
or other taxes and expenses in connection with any Parent Entity’s ownership of
any Restricted Subsidiary or the maintenance of its legal existence;

 

(d)                                 make payments under transactions permitted
under Section 6.07 (other than Section 6.07(8)) or Article VII, in each case to
the extent such payments are due at the time of such Restricted Payment; or

 

(e)                                  pay customary salary, bonus and other
benefits payable to, and indemnities provided on behalf of, officers, employees,
directors, managers, consultants or independent contractors of any Parent Entity
to the extent related to its ownership of the BorrowerBorrowers and the
Restricted Subsidiaries, but not, for the avoidance of doubt, any indemnities,
costs, fees and expenses for, or directly allocable to, the MYT Entities, or in
respect of any litigation related thereto (other than litigation for defense of
Claims brought against any Parent Entity which may be covered so long as
reasonably related to the Loan Parties and their respective Subsidiaries; for
the avoidance of doubt, prosecution of defamation or similar claims and defense
against claims of wrongful disclosures by a Parent Entity shall not be paid for,
directly or indirectly, by any Restricted Payment to a Parent Entity), incurred
after the Amendment No. 2 Effective Date, subject to reasonable pro-ration of
joint services, indemnities, costs, fees and expenses;

 

(7)                                 non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

(8)                                 Restricted Payments to allow any Parent
Entity to make, or to any Parent Entity for the purpose of paying to any other
Parent Entity to make, payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such Person, in connection with any merger,
consolidation, amalgamation or other business combination, or in connection with
any dividend, distribution or split of Equity Interests;

 

(9)                                 so long as no Event of Default is
continuing, Restricted Payments to any Parent Entity for the purpose of paying
(a) monitoring, consulting, management, transaction, advisory, termination or
similar fees payable to any Sponsor in accordance with the Management Agreement
in an amount not to exceed amounts payable pursuant to the Management Agreement
(it being understood that any amounts that are not paid due to the existence of
an Event of Default shall accrue and may be paid when the applicable Event of
Default ceases to exist or is otherwise waived) and (b) indemnities,
reimbursements and reasonable and documented out-of-pocket fees and expenses of
any Sponsor; Restricted Payments to any Parent Entity for the purpose of paying
indemnities of, and reimbursement of reasonable and documented out-of-pocket
fees and expenses to Sponsors, in each case incurred in connection with the
provision by Sponsors of bona fide services (including such services provided
under the Management Agreement) to any Parent Entity for the benefit of Holdings
and its Subsidiaries and not, for the avoidance of doubt, in respect of MYT
Entities, the MyTheresa Distribution or any litigation related thereto (other
than litigation for defense of

 

152

--------------------------------------------------------------------------------



 

Claims brought against any Parent Entity which may be covered so long as
reasonably related to the Loan Parties and their respective Subsidiaries; for
the avoidance of doubt, prosecution of defamation or similar claims and defense
against claims of wrongful disclosures by a Parent Entity shall not be paid for,
directly or indirectly, by any Restricted Payment to a Parent Entity), subject
to reasonable pro-ration of joint services, indemnities, fees, costs and
expenses; or

 

(10)                          Restricted Payments to the BorrowerBorrowers or
any Restricted Subsidiary (or, in the case of non-Wholly Owned Subsidiaries, to
the BorrowerBorrowers and to each other owner of Equity Interests of such
Restricted Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the BorrowerBorrowers or such Restricted Subsidiary) based on
their relative ownership interests so long as any repurchase of its Equity
Interests from a Person that is not the BorrowerBorrowers or a Restricted
Subsidiary is permitted under Section 6.04);

 

(11)                          [reserved]; or

 

(12)                          (11) Restricted Payments to any Parent Entity to
finance, or to any Parent Entity for the purpose of paying to any other Parent
Entity to finance, any Permitted Investment; provided that (a) such Restricted
Payment is made substantially concurrently with the closing of such Investment
and (b) promptly following the closing thereof, such Parent Entity causes
(i) all property acquired (whether assets or Equity Interests) to be contributed
to the Borrower or any Restricted Subsidiary of the Borrower or (ii) the merger,
consolidation or amalgamation (to the extent permitted by Section 6.05) of the
Person formed or acquired into the Borrower or any Restricted Subsidiary of the
Borrower in order to consummate such Permitted Investment, in each case, in
accordance with the requirements of Section 5.10; of the MyTheresa Assets (or
the net cash proceeds received from a sale of the MyTheresa Assets or the MYT
Entities) in the event the MyTheresa Assets (or proceeds from such sale) are
contributed to Holdings or any of its Subsidiaries on or after the Amendment
No. 2 Effective Date to the extent that the MyTheresa Assets (or such proceeds)
are required to be distributed in accordance with any settlement, judgment,
court order or other resolution of a Claim, Cause of Action or litigation with
respect to the MyTheresa Distribution or the MyTheresa Designation, subject to
(i) restoration of all terms set forth in the MYT Holdco Preferred Series A
Certificate, (ii) compliance by the MYT Entities with all of the MYT Covenants
(as defined in the Offering Circular), and (iii) the automatic release of any
pledges or Liens on the Contributed MYT Equity Interests contemplated by the
definition of “Unrestricted Subsidiary”.

 

(12)                          the payment of any dividend or distribution or
consummation of any redemption within 60 days after the date of declaration
thereof or the giving of a redemption notice related thereto, if at the date of
declaration or notice such payment would have complied with the provisions of
this Agreement;

 

(13)                          Restricted Payments that are made with Excluded
Contributions;

 

(14)                          the distribution, as a dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to the Borrower or any
Restricted Subsidiary by, one or more Unrestricted Subsidiaries (other than
Unrestricted Subsidiaries the primary assets of which are cash or Cash
Equivalents);

 

153

--------------------------------------------------------------------------------



 

(15)                          any Restricted Payment in an amount not to exceed
the Available Amount on the date such Restricted Payment is made if (a) no Event
of Default is continuing immediately prior to making such Restricted Payment or
would result therefrom and (b) the Fixed Charge Coverage Ratio would be at least
2.00 to 1.00 after giving effect thereto; or

 

(16)                          additional Restricted Payments in an aggregate
amount, when taken together with the aggregate amount of payments made with
respect to Junior Financings pursuant to Section 6.09(2)(c) and Investments made
pursuant to Section 6.04(29) that remain outstanding, not to exceed the greater
of (a) $100.0 million and (b) 1.15% of Consolidated Total Assets as of the date
any such Restricted Payment is made.

 

SECTION 6.07.                                   Transactions with Affiliates. 
Sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transaction with, any of its
Affiliates in a transaction involving aggregate consideration in excess of
$15.02.5 million, unless such transaction is (i) otherwise permitted (or
required) under this Agreement or (ii) upon terms no less favorable to the
BorrowerBorrowers and the Restricted Subsidiaries, as applicable, than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, except that this Section 6.07 will not prohibit:

 

(1)                                 transactions between or among (a)(i) the
BorrowerBorrowers and the Restricted SubsidiariesSubsidiary Loan Parties or
(bii) the BorrowerBorrowers and any Person that becomes a Restricted Subsidiary
Loan Party as a result of such transaction (including by way of a merger,
consolidation or amalgamation in which a Loan Party is the surviving
entity);(2)                                          so long as no Event of
Default is continuing, payment of management, monitoring, consulting,
transaction, oversight, advisory and similar fees and payment of all expenses
and indemnification claims, in each case, in accordance with the Management
Agreement (it being understood that any amounts that are not paid due to the
existence of an Event of Default will accrue and may be paid when the applicable
Event of Default ceases to exist or is otherwise waived); and (b) the Borrowers
and any Restricted Subsidiary that is not a Subsidiary Loan Party as of the date
of the consummation, so long as (i) such transaction is on an arms’ length basis
or (ii) involves the sharing of operating, overhead, legal, accounting and other
professional fees and expenses (including directors’ fees and expenses and
administrative, legal, accounting, filings and similar expenses) in the ordinary
course of business;

 

(2)                                 [reserved];

 

(3)                                 any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of the
BorrowerBorrowers or any Parent Entity in good faith;

 

(4)                                 loans or advances to employees or
consultants of any Parent Entity, the BorrowerBorrowers or any Restricted
Subsidiary in accordance with Section 6.04(2);

 

(5)                                 the payment of fees, reasonable
out-of-pocket costs and indemnities to directors, officers, consultants and
employees of any Parent Entity, the BorrowerBorrowers or any of the Restricted
Subsidiaries in the ordinary course of business (limited, in the case of any
Parent Entity, to the portion of such fees and expenses that are allocable to
the BorrowerBorrowers and the Restricted

 

154

--------------------------------------------------------------------------------



 

Subsidiaries (which shall be 100% for so long as such Parent Entity owns no
assets other than the Equity Interests in the Borrower and assets incidental to
the ownership of the Borrower and its Restricted Subsidiaries)and subject to
reasonable pro-ration of joint services, indemnities, costs, fees and expenses);

 

(6)                                 the Recapitalization Transactions and
transactions pursuant to the Recapitalization Transaction Documents and other
transactions, agreements and arrangements in existence on the ClosingAmendment
No. 2 Effective Date and set forth on Schedule 6.076.07, or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect as determined in good faith by a Responsible Officer of the
Borroweron arm’s-length terms;

 

(7)                                 (a) any employment agreements entered into
by the BorrowerBorrowers or any of the Restricted Subsidiaries in the ordinary
course of business, (b) any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with employees, officers or directors and (c) any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, and any reasonable employment contract
and transactions pursuant thereto;

 

(8)                                 Restricted Payments permitted under
Section 6.06, including payments to any Parent Entity;

 

(9)                                 any purchase by any Parent Entity of the
Equity Interests of the BorrowerBorrowers and the purchase by the
BorrowerBorrowers of Equity Interests in any Restricted Subsidiary;

 

(10)                          payments to the Sponsors for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions or
divestitures, which payments are approved by the majority of the Board of
Directors of the Borrower, or a majority of the Disinterested Directors of the
Borrower, in good faith;[reserved];

 

(11)                          transactions with Restricted Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business and on arm’s length terms;

 

(12)                          any transaction in respect of which the Lead
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Board of Directors of Holdings or the BorrowerBorrowers
from an accounting, appraisal or investment banking firm, in each case, of
nationally recognized standing that is (a) in the good faith determination of
the BorrowerBorrowers qualified to render such letter and (b) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to the BorrowerBorrowers or
the Restricted Subsidiaries, as applicable, than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate;

 

(13)                          transactions with joint ventures for the purchase
or sale of goods, equipment and services entered into in the ordinary course of
business;

 

(14)                          the issuance, sale or transfer of Equity Interests
of the BorrowerBorrowers to any Parent Entity and capital contributions by any
Parent Entity to the BorrowerBorrowers (and payment of reasonable out-of-pocket
expenses incurred by the Sponsors in connection therewith);

 

155

--------------------------------------------------------------------------------



 

(15)                          the issuance of Equity Interests to the management
of Holdings, the BorrowerBorrowers or any of the Restricted Subsidiaries in
connection with the Original Transactions;

 

(16)                          payments by Holdingsany Parent Entity, the
BorrowerBorrowers or any of the Restricted Subsidiaries pursuant to tax sharing
agreements among Holdingsany Parent Entity, the BorrowerBorrowers and any of the
Restricted Subsidiaries, which payments would otherwise be permitted under
clause (5) of Section 6.06 and shall be subject to the same restrictions as set
forth under clause (5) of Section 6.06; provided, that amounts paid under this
clause (16) in respect of federal, state or local Taxes taken together with any
amounts paid under clause (5) of Section 6.06 shall not exceed the Tax Amount
for any applicable year;

 

(17)                          payments or loans (or cancellation of loans) to
employees or consultants that are:

 

(a)                                 approved by a majority of the Disinterested
Directors of Holdings or the BorrowerBorrowers in good faith;

 

(b)                                 made in compliance with applicable law; and

 

(c)                                  otherwise permitted under this Agreement;

 

(18)                          transactions with customers, clients, suppliers,
or purchasers or sellers of goods or services, in each case, in the ordinary
course of business and otherwise in compliance with the terms of this Agreement,
that are fair to the BorrowerBorrowers and the Restricted Subsidiaries;

 

(19)                          transactions between or among the Borrower and the
Restricted Subsidiaries and any Person, a director of which is also a director
of the Borrower or any Parent Entity, so long as (a) such director abstains from
voting as a director of the Borrower or such Parent Entity, as the case may be,
on any matter involving such other Person and (b) such Person is not an
Affiliate of the Borrower for any reason other than such director’s acting in
such capacity;[reserved];

 

(20)                          transactions pursuant to, and complying with, the
provisions of Section 6.01, Section 6.04 or Section 6.05(1); [reserved];

 

(21)                          the existence of, or the performance by any Loan
Party of its obligations under the terms of, any customary registration rights
agreement to which a Loan Party or any Parent Entity is a party or becomes a
party in the future; and

 

(22)                          intercompany transactions undertaken in good faith
(as certified by a Responsible Officer of the Lead Borrower) for the purpose of
improving the consolidated tax efficiency of Holdings and the Restricted
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein.

 

SECTION 6.08.                                   Business of the
BorrowerBorrowers and itstheir Subsidiaries.  Notwithstanding any other
provisions hereof, engage at any time in any business or business activity other
than any business or business activity conducted by the BorrowerBorrowers and
the Restricted Subsidiaries on the ClosingAmendment No. 2 Effective Date (after
giving effect to the Recapitalization Transactions) and any similar, corollary,
related, ancillary, incidental or complementary business or business activities
or a reasonable extension, development or expansion thereof or ancillary
thereto.

 

156

--------------------------------------------------------------------------------



 

SECTION 6.09.                                   Limitation on Payments and
Modifications of Indebtedness; Modifications of Certificate of Incorporation, By
Laws and Certain Other Agreements; etc.

 

(1)                                 amend or modify in any manner materially
adverse to the Lenders the articles or certificate of incorporation (or similar
document), by-laws, limited liability company operating agreement, partnership
agreement or other organizational documents of the BorrowerBorrowers or any
Restricted Subsidiary;

 

(2)                                 make any cash payment or other distribution
in cash in respect of, or amend or modify, or permit the amendment or
modification of, any provision of, any Junior Financing, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposits, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing (subject to Section 6.09(4)); except in the case of this clause (2):

 

(a)                                 payments in respect of Junior Financings in
an amount not to exceed the Available Amount on the date the payments are made
if no Event of Default is continuing immediately prior to making such payment or
would result therefrom; (i) payments in an amount not to exceed $5.0 million in
the aggregate in respect of (a) Senior Notes pursuant to Section 5.10 of the
Senior Notes Indentures and/or (b) Third Lien Notes pursuant to the “AHYDO”
provisions of the Third Lien Notes Indentures, (ii) for the avoidance of doubt,
the redemption of Third Lien Notes in accordance with clause (4)(y) under the
MYT Waterfall with the cash or other assets received by in connection with a MYT
Secondary Sale, and (iii) the redemption or repurchase of Third Lien Notes
Obligations or Second Lien Notes Obligations in accordance with the exercise of
the Call Right;

 

(b)                                 payments in respect of Junior Financings so
long as (i) immediately after giving effect to such payment, the Borrower’s
Total Net Leverage Ratio is 4.50 to 1.00 or less and (ii) no Event of Default is
continuing immediately prior to making such Restricted Payment or would result
therefrom; transactions described in clause (4) of this Section in respect of
the Senior Notes;

 

(c)                                  additional payments in respect of Junior
Financings, when taken together with the aggregate amount of payments made with
respect to Investments pursuant to Section 6.04(29) and Restricted Payments
pursuant to Section 6.06(16), in an amount not to exceed the greater of
(i) $100.0 million and (ii) 1.15% of Consolidated Total Assets as of the date
such payment is made;

 

(c)                                  (d)  (i) the conversion or exchange of any
Junior Financing into or for Equity Interests of any Parent Entity or other
Junior Financing and (ii) any payment (other than on account of the Senior Notes
or Third Lien Notes, as to which clause (a)(i) shall apply) that is intended to
prevent any Junior Financing from being treated as an “applicable high yield
discount obligation” within the meaning of Section 163(i)(1) of the Code;

 

(d)                                 (e) the incurrence ofrefinancing or
replacement of any Junior Financing with Permitted Refinancing Indebtedness in
respect thereof;

 

(e)                                  (f) (i) payments of regularly scheduled
principal and interest; (ii) mandatory offers to repay, repurchase or redeem
(including in connection with the Net Cash Proceeds of Asset

 

157

--------------------------------------------------------------------------------



 

Sales); (iii) mandatory prepayments of principal, premium and interest; and
(iv) payments of fees, expenses and indemnification obligations, in each case,
with respect to such Junior Financing, in accordance with contractual
requirements in effect as of the Amendment No. 2 Effective Date (or with respect
to any refinancing, no less favorable in any material respect to the Lenders
than those in effect as of the Amendment No. 2 Effective Date; and

 

(f)                                   (g) payments or distributions in respect
of all or any portion of such Junior Financing with the proceeds contributed
directly or indirectly to the Borrower by any Parent Entityusing Available
Contribution Proceeds from the issuance, sale or exchange by any Parent Entity
of Equity Interests made within 18 months prior thereto; or

 

(3)                                 permit any MaterialRestricted Subsidiary to
enter into any agreement or instrument that by its terms restricts (a) with
respect to any such MaterialRestricted Subsidiary that is not a Guarantor,
Restricted Payments from such MaterialRestricted Subsidiary to the
BorrowerBorrowers or any other Loan Party that is a direct or indirect parent of
such MaterialRestricted Subsidiary or (b) with respect to any such
MaterialRestricted Subsidiary that is a Guarantor, the granting of Liens by such
MaterialRestricted Subsidiary pursuant to the Security Documents; except in the
case of this clause (3):

 

(a)                                 restrictions imposed by applicable law;

 

(b)                                 contractual encumbrances or restrictions:

 

(i)                                     under the ABL Loan Documents;

 

(ii)                                  under the Senior Notes Documents;

 

(iii)                            under the Secured Notes Documents; or

 

(iv)                             (iii) under any other agreement relating to
Ratio Debt, Indebtedness incurred pursuant to Section 6.01(1), (2), (3), (4),
(5), (7), (12), (15), (20), (21), (24) or (27), Indebtedness that is secured on
a pari passu basis with Indebtedness under the Loan Documents or Indebtedness
under the ABL Credit Agreement, or any Permitted Refinancing Indebtedness in
respect thereof, that does not materially expand the scope of any such
encumbrance or restriction;

 

(c)                                  any restriction on a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of the
Equity Interests or assets of a Restricted Subsidiary pending the closing of
such sale or disposition;

 

(d)                                 customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business;

 

(e)                                  any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

(f)                                   customary provisions contained in leases
or licenses of intellectual property and other similar agreements entered into
in the ordinary course of business;

 

158

--------------------------------------------------------------------------------



 

(g)                                  customary provisions restricting subletting
or assignment of any lease governing a leasehold interest;

 

(h)                                 customary provisions restricting assignment
of any agreement entered into in the ordinary course of business;

 

(i)                                     customary restrictions and conditions
contained in any agreement relating to the sale, transfer or other disposition
of any asset permitted under Section 6.05 pending the consummation of such sale,
transfer or other disposition;

 

(j)                                    customary restrictions and conditions
contained in the document relating to any Lien, so long as (i) such Lien is a
Permitted Lien and such restrictions or conditions relate only to the specific
asset subject to such Lien and (ii) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this
Section 6.09;

 

(k)                                 customary net worth provisions contained in
Real Property leases entered into by Restricted Subsidiaries, so long as a
Responsible Officer of the Lead Borrower has determined in good faith that such
net worth provisions would not reasonably be expected to impair the ability of
the BorrowerBorrowers and the other Restricted Subsidiaries to meet their
ongoing obligations;

 

(l)                                     any agreement in effect at the time any
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary;

 

(m)                             restrictions in agreements representing
Indebtedness permitted under Section 6.01 of a Restricted Subsidiary that is not
a Subsidiary Loan Party;

 

(n)                                 customary restrictions on leases, subleases,
licenses or Equity Interests or asset sale agreements otherwise permitted hereby
as long as such restrictions relate to the Equity Interests and assets subject
thereto;

 

(o)                                 restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; or

 

(p)                                 any encumbrances or restrictions imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (a) through (o) above, so long as such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
BorrowerBorrowers, not materially more restrictive with respect to such Lien,
dividend and other payment restrictions, taken as a whole, than those contained
in the Lien, dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing;

 

(4)                                 repurchase, redeem, retire, repay, Refinance
or exchange Remaining Senior Notes Obligations, whether at maturity or
otherwise, except in the case of this clause (4):

 

(a)                                 repurchasing, repaying, exchanging for or
refinancing any such Remaining Senior Notes Obligations using the proceeds of
Remaining Senior Notes Exchange Indebtedness (including by means of an exchange
offer, conversion or modification

 

159

--------------------------------------------------------------------------------



 

of the Remaining Senior Notes Obligations to become Remaining Senior Notes
Exchange Indebtedness);

 

(b)                                 repurchasing, repaying, exchanging for or
refinancing any such Remaining Senior Notes Obligations using  (i) the common
Equity Interests of, or the cash proceeds of common equity sales by, or common
equity contributions to, Holdings, or (ii) any non-cash assets contributed,
exchanged or sold to Holdings in respect of Holding’s common equity or any cash
proceeds received from the sale or disposition of any assets which are
contributed to Holdings (including any interests, including Equity Interests of,
MYT Holdco so contributed to or purchased by Holdings, or the cash proceeds of
which are contributed to Holdings following a sale or disposition of such
interests); or

 

(c)                                  repurchasing or repaying all or any portion
of any Remaining Senior Notes Obligations with cash proceeds from any other
source not otherwise described in clauses (a) or (b) above, in an aggregate
amount, together with any cash payments or other cash distributions made
pursuant to Section 2.07(2)(c), not to exceed $60.0 million for the term of this
Agreement; provided that the total purchase price or repayment amount of any
such Remaining Senior Notes Obligations repurchased or repaid (or any portion of
which is repurchased or repaid) pursuant to this clause (c) more than 45 days
prior to October 15, 2021 may not be greater than 40% of the aggregate face
value of any such Remaining Senior Notes.

 

ARTICLE VII

 

Holdings Covenantand PropCo Guarantors Covenants

 

SECTION 7.01.                                   Holdings Covenant.  Holdings
will not, so long as this Agreement is in effect and until all Obligations
(other than Obligations in respect of Specified Hedge Agreements, Cash
Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) have been paid in full, unless the Required Lenders otherwise consent
in writing, conduct, transact or otherwise engage in any active trade or
business or operations other than through the BorrowerBorrowers and itstheir
Subsidiaries.

 

The foregoing will not prohibit Holdings from taking actions related to the
following (and activities incidental thereto):

 

(1)                                 its ownership of the Equity Interests of the
Lead Borrower;

 

(2)                                 the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance);

 

(3)                                 the performance of its obligations with
respect to the ABL Facility, the Term Facility,Facilities, and other
Indebtedness permitted by this Agreement, the Merger Agreement and the other
agreements contemplated by the Merger Agreement;

 

(4)                                 any offering of its common stock or any
other issuance of its Equity Interests;

 

(5)                                 the making of Restricted Payments; provided
that Holdings will not be permitted to make Restricted Payments using the cash
from the BorrowerBorrowers or any Subsidiary unless such cash has been
dividended or otherwise distributed to Holdings as a permitted Restricted
Payment;

 

160

--------------------------------------------------------------------------------



 

(6)                                 the incurrence of Permitted Holdings Debt;

 

(7)                                 making contributions to the capital or
acquiring Equity Interests of its Subsidiaries;

 

(8)                                 guaranteeing the obligations of the
BorrowerBorrowers and itstheir Subsidiaries;

 

(9)                                 participating in tax, accounting and other
administrative matters as a member or parent of the consolidated group;

 

(10)                          holding any cash or property (including cash and
property received in connection with Restricted Payments made by the
BorrowerBorrowers, but excluding the Equity Interests of any Person other than
the BorrowerBorrowers);

 

(11)                          providing indemnification to officers and
directors;

 

(12)                          the making of Investments consisting of Cash
Equivalents or, to the extent not made for speculative purposes, Investment
Grade Securities; and

 

(13)                          activities incidental to the businesses or,
activities or operations described above.

 

SECTION 7.02.                                PropCo Guarantors Covenant.  No
PropCo Guarantor will, so long as this Agreement is in effect and until all
Obligations (other than Obligations in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) have been paid in full, unless the Required 2019 Extending Term
Lenders otherwise consent in writing, (i) conduct, transact or otherwise engage
in any active trade or business or operations other than own interests in, and
perform its obligations pursuant to, any Non-Mortgageable Leases (ii) issue,
incur or assume any Indebtedness or Guarantee any Indebtedness of another
Person, (iii) create, incur, assume or permit to exist any Lien securing
Indebtedness or on any property or assets at the time owned by it, (iv) sell,
lease, transfer or otherwise dispose of any of its properties or assets or
(v) own or acquire any property or assets other than Non-Mortgageable Leases and
immaterial assets incident thereto.

 

The foregoing will not prohibit either PropCo Guarantor from taking actions
related to the following (and activities incidental thereto):

 

(1)                                 the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance);

 

(2)                                 the performance of its obligations with
respect to Permitted PropCo Guaranteed Obligations;

 

(3)                                 the making of Restricted Payments permitted
under Section 6.06;

 

(4)                                 holding, as applicable, the 2019 Extended
Term Loan PropCo Assets and the Notes PropCo Assets and the performance of its
obligations with respect to any PropCo Operating License.

 

(5)                                 participating in tax, accounting and other
administrative matters as a member of the consolidated group;

 

(6)                                 providing indemnification to officers and
directors; and

 

161

--------------------------------------------------------------------------------



 

(7)                                 activities incidental to the businesses,
activities or operations described above.

 

ARTICLE VIII

 

Events of Default

 

SECTION 8.01.                                   Events of Default.  In case of
the happening of any of the following events (each, an “Event of Default”):

 

(1)                                 any representation or warranty made by
Holdings, the BorrowerBorrowers or any other Loan Party herein or in any other
Loan Document or any certificate or document required to be delivered pursuant
hereto or thereto proves to have been false or misleading in any material
respect when so made;

 

(2)                                 default is made in the payment of any
principal of any Term Loan when and as the same becomes due and payable, whether
at the due date thereof, at a date fixed for prepayment thereof, by acceleration
thereof or otherwise;

 

(3)                                 default is made in the payment of any
interest on any Term Loan or in the payment of any Fee or any other amount due
under any Loan Document (other than an amount referred to in clause (2) of this
Section 8.01), when and as the same becomes due and payable, and such default
continues unremedied for a period of five Business Days;

 

(4)                                 default is made in the due observance or
performance by Holdings, the BorrowerBorrowers or any Restricted Subsidiary of
any covenant, condition or agreement contained in Section 5.01(1), 5.05(1) or
5.08 or in Article VI or Article VII of this Agreement, or in any provision of
the 2019 Extension Amendment (in each case solely to the extent applicable to
such Person);

 

(5)                                 default is made in the due observance or
performance by Holdings, the BorrowerBorrowers or any Restricted Subsidiary of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in clauses (2), (3) and (4) of this Section 8.01), in each case
solely to the extent applicable to such Person, and such default continues
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Lead Borrower;

 

(6)                                 (a) any event or condition occurs that
(i) results in any Material Indebtedness becoming due prior to its scheduled
maturity or (ii) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or (b) the BorrowerBorrowers or any Restricted
Subsidiary fails to pay the principal of any Material Indebtedness at the stated
final maturity thereof; provided that this clause (6) will not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that such event or condition is unremedied and is not waived
or cured by the holders of such Indebtedness prior to any acceleration of the
Term Loans pursuant to this Section 8.01; provided, further, that the failure to
observe or perform a financial maintenance covenant under the ABL Credit
Agreement (a “Financial Covenant Default”) shall not in and of itself constitute
an Event of Default hereunder until the later of (1) 90 days following the date
of such Financial Covenant Default and (2) the date on which the lenders under
the ABL Credit Agreement shall have accelerated payment of the ABL Obligations
and terminated the commitments with respect thereto or foreclosed upon the
collateral securing the ABL Obligations;

 

162

--------------------------------------------------------------------------------



 

and, provided, further, that prior to the time it becomes an Event of Default
hereunder, any Financial Covenant Default may be waived, amended, terminated or
otherwise modified from time to time in accordance with the ABL Credit
Agreement;

 

(7)                                 a Change in Control occurs;

 

(8)                                 an involuntary proceeding is commenced or an
involuntary petition is filed in a court of competent jurisdiction seeking:

 

(a)                                 relief in respect of Holdings, theany
Borrower or any of the MaterialRestricted Subsidiaries, or of a substantial part
of the property or assets of Holdings, the BorrowerBorrowers or any
MaterialRestricted Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law and such proceeding or
petition continues undischarged, undismissed or unstayed for 60 calendar days,
or an order or decree approving or ordering any of the foregoing is entered;

 

(b)                                 (b) (b)               the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, theany Borrower or any of the MaterialRestricted Subsidiaries or for a
substantial part of the property or assets of Holdings, the BorrowerBorrowers or
any Restricted Subsidiary and such appointment occurs and continues
undischarged, undismissed or unstayed for 60 calendar days from the date of such
appointment; or

 

(c)                                  (c) (c)                 the winding up or
liquidation of Holdings, theany Borrower or any MaterialRestricted Subsidiary
(except, in the case of any MaterialRestricted Subsidiary, in a transaction
permitted by Section 6.05) and such proceeding or petition continues
undischarged, undismissed or unstayed for 60 calendar days, or an order or
decree approving or ordering any of the foregoing is entered;

 

(9)                                 Holdings, the BorrowerBorrowers or any
MaterialRestricted Subsidiary:

 

(a)                                 voluntarily commences any proceeding or
files any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law;

 

(b)                                 consents to the institution of, or fails to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (8) of this Section 8.01;

 

(c)                                  applies for or consents to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the BorrowerBorrowers or any of the MaterialRestricted
Subsidiaries or for a substantial part of the property or assets of Holdings,
the BorrowerBorrowers or any MaterialRestricted Subsidiary;

 

(d)                                 files an answer admitting the material
allegations of a petition filed against it in any such proceeding;

 

(e)                                  makes a general assignment for the benefit
of creditors; or

 

163

--------------------------------------------------------------------------------



 

(f)                                   becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due;

 

(10)                          the BorrowerBorrowers or any Restricted Subsidiary
fails to pay one or more final judgments aggregating in excess of $50.0 million
(to the extent not covered by insurance), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days, or any action
is legally taken by a judgment creditor to levy upon assets or properties of the
BorrowerBorrowers or any other Subsidiary Loan Party to enforce any such
judgment;

 

(11)                          (a) a trustee is appointed by a United States
district court to administer any Plan or (b) an ERISA Event or ERISA Events
occurs with respect to any Plan or Multiemployer Plan, and, in each case, with
respect to clauses (a) and (b) above, such event or condition, together with all
other such events or conditions, if any, is reasonably expected to have a
Material Adverse Effect; or

 

(12)                          (a) any material provision of any Loan Document
ceases to be, or is asserted in writing by Holdings, the BorrowerBorrowers or
any Restricted Subsidiary not to be, for any reason, a legal, valid and binding
obligation of any party thereto, (b) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, the BorrowerBorrowers and the Restricted Subsidiaries on a
consolidated basis ceases to be, or is asserted in writing by the
BorrowerBorrowers or any other Loan Party not to be, a valid and perfected
security interest in the securities, assets or properties covered thereby,
except to the extent that any such loss of validity, perfection or priority
results from the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests in Foreign Subsidiaries or the application
thereof, or from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under a
Security Document or to file Uniform Commercial Code continuation statements or
take any other action and except to the extent that such loss is covered by a
lender’s title insurance policy and the Collateral Agent is reasonably satisfied
with the credit of such insurer or (c) the Guarantees pursuant to the Security
Documents by any Loan Party of any of the Obligations cease to be in full force
and effect (other than in accordance with the terms thereof) or are asserted in
writing by Holdings, the BorrowerBorrowers or any other Subsidiary Loan Party
not to be in effect or not to be legal, valid and binding obligations, except in
the cases of clauses (a) and (b), in connection with an Asset Sale permitted by
this Agreement;

 

then, (i) upon the occurrence of any such Event of Default (other than an Event
of Default with respect to the BorrowerBorrowers described in clause (8) or
(9) of this Section 8.01), and at any time thereafter during the continuance of
such Event of Default, the Administrative Agent, at the request of the Required
Lenders, will, by notice to the Lead Borrower, take any or all of the following
actions, at the same or different times:  (A) declare the Term Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Term Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
(including the Applicable Premium, if applicable) of the BorrowerBorrowers
accrued hereunder and under any other Loan Document, will become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the BorrowerBorrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and (B) exercise all rights and remedies granted to it under
any Loan Document and all of its rights under any other applicable law or in
equity, and (ii) in any event with respect to the BorrowerBorrowers described in
clause (8) or (9) of this Section 8.01, the principal of the Term Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities (including any Applicable Premium) of the
BorrowerBorrowers accrued hereunder and under any other Loan Document, will
automatically become due and payable, without

 

164

--------------------------------------------------------------------------------



 

presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the BorrowerBorrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

ARTICLE IX

 

The Agents

 

SECTION 9.01.                                   Appointment.

 

(1)                                 Each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to Hedge
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as agent of such Lender under this Agreement and the other Loan Documents, as
applicable, including as the Collateral Agent for such Lender and the other
applicable Secured Parties under the applicable Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacities,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders hereby grants to
the Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s behalf. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.  For the
avoidance of doubt, no Borrower shall have liability for the actions of the
Administrative Agent pursuant to the immediately preceding sentence.

 

(2)                                 In furtherance of the foregoing, each Lender
(in its capacities as a Lender and on behalf of itself and its Affiliates as
potential counterparties to Hedge Agreements) hereby appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on the Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In connection
therewith, the Administrative Agent (and any Subagents appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Administrative Agent) shall be entitled to the benefits of this
Article IX (including Section 9.07) as though the Administrative Agent (and any

 

165

--------------------------------------------------------------------------------



 

such Subagents) were an “Agent” under the Loan Documents, as if set forth in
full herein with respect thereto.

 

(3)                                 Each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to Hedge
Agreements) irrevocably authorizes the Administrative Agent, at its option and
in its discretion:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document

 

(i)                                     upon termination of the Commitments and
payment in full of all Obligations (other than Obligations in respect of
Specified Hedge Agreements, Cash Management Obligations and contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted);

 

(ii)                                  that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document; or

 

(iii)                               if approved, authorized or ratified in
writing in accordance with Section 10.08 hereof;

 

(b)                                 to release any Loan Party from its
obligations under the Loan Documents if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(3).

 

Upon request by the Administrative Agent at any time, the Required Lenders or
Required 2019 Extending Term Lenders, as applicable, will confirm in writing the
Administrative Agent’s authority to release its interest in particular types or
items of property, or to release any Loan Party from its obligations under the
Loan Documents.

 

(4)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, (a) the
Administrative Agent (irrespective of whether the principal of any Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the BorrowerBorrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise (i) to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of any or all of the
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
and any Subagents allowed in such judicial proceeding and (ii) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall

 

166

--------------------------------------------------------------------------------



 

be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

(5)                                 The Lenders and each other holder of an
Obligation under a Loan Document shall act collectively through the
Administrative Agent and, withoutwith respect to the Obligations and the Loan
Documents. Without limiting the delegation of authority to the Administrative
Agent set forth herein, the Required Lenders shall direct the Administrative
Agent with respect to the exercise of rights and remedies hereunder and under
other Loan Documents (including with respect to alleging the existence or
occurrence of, and exercising rights and remedies as a result of, any Default or
Event of Default in each case that could be waived with the consent of the
Required Lenders), and the exercise of rights and remedies with respect to
(i) the Recapitalization Transactions (as defined in Section 10.22(7)), (ii) any
Released Claim (as defined herein and released pursuant to Section 10.22),
(iii) the Term Loans and any securities, notes, or other interests issued
pursuant to this Agreement or the Existing Credit Agreement, and (iv) any
Collateral with respect to the Obligations. Any such rights and remedies shall
not be exercised other than through the Administrative Agent; provided that.
None of the foregoing shall not preclude any Lender from exercising any right of
set-off in accordance with the provisions of Section 10.06 or from exercising
rights and remedies (other than the enforcement of Collateral) with respect to
any payment default after the occurrence of the Maturity Date with respect to
any Term Loans made by it.

 

SECTION 9.02.                                   Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof)) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of the agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent may also from time to time, when the Administrative Agent
deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Subagent”) with respect to all or any part of the Collateral; provided
that no such Subagent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent.  Should any instrument in writing from the
BorrowerBorrowers or any other Loan Party be required by any Subagent so
appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
BorrowerBorrowers shall, or shall cause such Loan Party to, execute, acknowledge
and deliver any and all such instruments promptly upon request by the
Administrative Agent.  If any Subagent, or successor thereto, shall die, become
incapable of acting, resign or be removed, all rights, powers, privileges and
duties of such Subagent, to the extent permitted by law, shall automatically
vest in and be exercised by the Administrative Agent until the appointment of a
new Subagent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent, attorney-in-fact or Subagent that it
selects in accordance with the foregoing provisions of this Section 9.02 in the
absence of the Administrative Agent’s gross negligence or willful misconduct.

 

SECTION 9.03.                                   Exculpatory Provisions.  None of
the Administrative Agent, its Affiliates or any of their respective officers,
directors, employees, agents or attorneys-in-fact shall be (1) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from its or such

 

167

--------------------------------------------------------------------------------



 

Person’s own gross negligence or willful misconduct) or (2) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party
party thereto to perform its obligations hereunder or thereunder.  The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
(1) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, and (2) the Administrative Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the BorrowerBorrowers or any of itstheir Affiliates that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into:

 

(1)                                 any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document;

 

(2)                                 the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith;

 

(3)                                 the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default;

 

(4)                                 the validity, enforceability, effectiveness
or genuineness of this Agreement, any other Loan Document or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Security Documents;

 

(5)                                 the value or the sufficiency of any
Collateral; or

 

(6)                                 the satisfaction of any condition set forth
in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

SECTION 9.04.                                   Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) or
conversation believed in good faith by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
in good faith by it to have been made by the proper Person, and shall not incur
any liability for relying thereon.  In determining compliance with any condition
hereunder to any Borrowing that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to such Borrowing. 
The Administrative Agent may consult with legal counsel (including counsel to
Holdings or the BorrowerBorrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all

 

168

--------------------------------------------------------------------------------



 

purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders or the Required 2019 Extending Term
Lenders, as applicable (or, if so specified by this Agreement, all or other
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
 The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or the Required 2019 Extending
Term Lenders, as applicable (or, if so specified by this Agreement, all or other
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the Term
Loans.

 

SECTION 9.05.            Notice of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender, Holdings or the Lead Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default.”  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all or other Lenders); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

SECTION 9.06.            Non-Reliance on Agents and Other Lenders.  Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Agents that it has, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Term Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

SECTION 9.07.            Indemnification.  The Lenders agree to indemnify each
Agent (to the extent not reimbursed by the BorrowerBorrowers and without
limiting the obligation of the BorrowerBorrowers to do so), in the amount of its
pro rata share (based on its aggregate outstanding Term Loans) (determined at
the time such indemnity is sought), from and against any and all liabilities,

 

169

--------------------------------------------------------------------------------



 

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Term Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Original Commitments, this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct.  The failure of
any Lender to reimburse the Administrative Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to the
Administrative Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse the Administrative Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Administrative Agent for such other Lender’s
ratable share of such amount.  The agreements in this Section 9.07 shall survive
the payment of the Term Loans and all other amounts payable hereunder.

 

SECTION 9.08.            Agent in Its Individual Capacity.  Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though the Administrative Agent were not
the Administrative Agent.  With respect to its Term Loans made or renewed by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not the Administrative Agent, and the terms “Lender” and “Lenders” shall include
each Agent in its individual capacity.

 

SECTION 9.09.            Successor Agent.  The Administrative Agent (i) may
resign as Administrative Agent upon ten days’ notice to the Lenders and the Lead
Borrower or (ii) if so directed by the Required Lenders, shall resign, upon ten
days’ prior written notice (or such shorter period as agreed to by the Required
Lenders and Lead Borrower) by the Required Lenders to the Administrative Agent
and the Lead Borrower.  If the Administrative Agent resigns as the
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless a Specified Event of Default shall
have occurred and be continuing, or unless such successor agent is Cortland
Capital Markets, Wilmington Trust, N.A. or Ankura Trust Company, LLC or any of
their respective Affiliates) be subject to approval by the Lead Borrower (which
approval shall not be unreasonably withheld or delayed, conditioned or delayed)
and following such approval, the Borrowers shall use commercially reasonable
efforts to cause such successor agent to accept such appointment (including by
paying customary agency fees to such successor agent)), whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the reference to the resigning Administrative Agent means such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Term Loans.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 10 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  If no successor agent has accepted
appointment as Administrative Agent by the date that is ten days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation will nevertheless thereupon become effective,
and the Required Lenders will thereafter perform all the duties of such
Administrative Agent hereunder and/or under any other Loan Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent,
which shall (unless a Specified Event of Default shall have occurred and be
continuing or unless

 

170

--------------------------------------------------------------------------------



 

such successor agent is Cortland Capital Markets, Wilmington Trust, N.A. or
Ankura Trust Company, LLC or any of their respective Affiliates) be subject to
approval by the BorrowerBorrowers (which approval shall not be unreasonably
withheld or delayed).  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

SECTION 9.10.            Arrangers and Co-Managers.  None of the Arrangers or
Co-Managers will have any duties, responsibilities or liabilities hereunder in
their respective capacities as such.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.         Notices; Communications.

 

(1)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(2)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or e-mail,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, in each
case, as follows:

 

(a)                                 if to any Loan Party or the Administrative
Agent, to the address, facsimile number, e-mail address or telephone number
specified for such Person on Schedule 10.01; and

 

(b)                                 if to any other Lender, to the address,
facsimile number, e-mail address or telephone number specified in its
Administrative Questionnaire.

 

(2)                                 Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Lead Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(3)                                 Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.  Notices sent by facsimile shall be deemed to have been
given when sent and confirmation of transmission received (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.01(2) shall be effective as provided in such Section
10.01(2).

 

(4)                                 Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.

 

171

--------------------------------------------------------------------------------



 

(5)                                 Documents required to be delivered pursuant
to Section 5.04 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically (including as set
forth in Section 10.17) and if so delivered, shall be deemed to have been
delivered on the date (a) on which the Lead Borrower posts such documents or
provides a link thereto on the Borrower’sBorrowers’ website on the Internet at
the website address listed on Schedule 10.01 or (b) on which such documents are
posted on the Borrower’sBorrowers’ behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Lead Borrower shall notify the Administrative Agent
(by facsimile or e-mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents; provided, further, that, upon reasonable request by the
Administrative Agent, the Lead Borrower shall also provide a hard copy to the
Administrative Agent of any such document; provided, further, that nay documents
posted for which a link is provided after normal business hours for the
recipient shall be deemed to have been given at the opening of business on the
next Business Day for such recipient.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

SECTION 10.02.         Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document will be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Term Loans and the execution and
delivery of the Loan Documents, regardless of any investigation made by such
Persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Term Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not been terminated. 
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.12, 2.14 and 10.05) shall survive the payment in full of
the principal and interest hereunder and the termination of the Commitments or
this Agreement.

 

SECTION 10.03.         Binding Effect.  This Agreement shall become effective
when itthe 2019 Extension Amendment has been executed by Holdings, Merger Subthe
Borrowers and the Administrative Agent and when the Administrative Agent has
received copies hereofthereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of Holdings, the BorrowerBorrowers, the other Loan Parties, each
Agent, each Lender and their respective permitted successors and assigns.

 

SECTION 10.04.         Successors and Assigns.

 

(1)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (a) the BorrowerBorrowers
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the BorrowerBorrowers without such consent shall be null and
void), except to the Company pursuant to the Merger, and (b) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.04.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto,

 

172

--------------------------------------------------------------------------------



 

their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (3) of this Section 10.04) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or the other Loan Documents.

 

(2)                                 (a) Subject to the conditions set forth in
paragraph (2)(b) of this Section 10.04 (and, with respect to an assignment to
Holdings, the Borrower, any Subsidiary or any of their respective Affiliatesany
Affiliated Lender, subject to the limitations set forth in Section 10.04(10) or
10.04(14), as applicable), any Lender may assign to one or more assignees (other
than a natural person or a Defaulting Lender) (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of:

 

(i)                                     the Lead Borrower; provided that no
consent of the Lead Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if a Specified Event of Default has
occurred and is continuing, any other Person; provided, further, that such
consent shall be deemed to have been given if the Lead Borrower has not
responded within ten Business Days after delivery of a written request therefor
by the Administrative Agent; and

 

(ii)                                  the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(b)                                 Assignments shall be subject to the
following additional conditions:

 

(i)                                     except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Term Loans, the amount of the
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1.0 million,
unless each of the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the BorrowerBorrowers shall be required if
a Specified Event of Default has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds (with simultaneous assignments to or by two or more Approved Funds being
treated as one assignment for purposes of meeting the minimum assignment amount
requirement), if any;

 

(ii)                                  the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

 

(iii)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any tax forms required to be delivered pursuant to Section 2.14; and

 

173

--------------------------------------------------------------------------------



 

(iv)                              the Assignorassignor shall deliver to the
Administrative Agent any Note issued to it with respect to the assigned Term
Loan.

 

For the purposes of this Section 10.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

(c)                                  Subject to acceptance and recording thereof
pursuant to paragraph (2)(e) of this Section 10.04, from and after the effective
date specified in each Assignment and Acceptance, the Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
Assignment and Acceptance).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (4) of
this Section 10.04 to the extent such participation would be permitted by such
Section 10.04(4).

 

(d)                                 The Administrative Agent, acting for this
purpose as the Administrative Agent of the BorrowerBorrowers, shall maintain at
one of its offices a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the principal amount (and stated interest with respect thereto) of the Term
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the BorrowerBorrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
BorrowerBorrowers and any Lender (solely with respect to such Lender’s Term
Loans) at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)                                  Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), all applicable tax forms, any Note outstanding
with respect to the assigned Term Loan, the processing and recordation fee
referred to in paragraph (2)(b)(ii) of this Section 10.04 and any written
consent to such assignment required by paragraph (2) of this Section 10.04, the
Administrative Agent promptly shall accept such Assignment and Acceptance and
record the information contained therein in the Register.  No assignment,
whether or not evidenced by a promissory note, shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph (2)(e).

 

(3)                                 By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:

 

174

--------------------------------------------------------------------------------



 

(a)                                 such assigning Lender warrants that it is
the legal and beneficial owner of the interest being assigned thereby free and
clear of any adverse claim;

 

(b)                                 except as set forth in clause (a) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the BorrowerBorrowers or any
Restricted Subsidiary or the performance or observance by Holdings, the
BorrowerBorrowers or any Restricted Subsidiary of any of its obligations under
this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto;

 

(c)                                  the Assignee represents and warrants that
it is legally authorized to enter into such Assignment and Acceptance;

 

(d)                                 the Assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent Required
Financial Statements delivered pursuant to Section 5.04, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance;

 

(e)                                  the Assignee will independently and without
reliance upon the Administrative Agent or the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement;

 

(f)                                   the Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms of this Agreement, together with such powers as are reasonably
incidental thereto; and

 

(g)                                  the Assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(4)                                 (a) Any Lender may, without the consent of
the Administrative Agent or, subject to Section 10.04(8), the BorrowerBorrowers,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Term Loans owing to it); provided that

 

(i)                                     such Lender’s obligations under this
Agreement shall remain unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and

 

(iii)                               the BorrowerBorrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and, to approve any amendment, modification or
waiver of any provision of this

 

175

--------------------------------------------------------------------------------



 

Agreement and the other Loan Documents, and to exercise any right or remedy with
respect to the Term Loans and any securities, notes, or other interests issued
pursuant to this Agreement or the Existing Credit Agreement, and any Collateral;
provided that (A) such agreement may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that (1) requires the consent of each Lender directly affected thereby pursuant
to Section 10.04(1)(a) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the
first proviso to Section 10.08(2) and (2) directly affects such Participant and
(B) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant.  Subject to clause (4)(b) of
this Section 10.04, the Borrower agreesBorrowers agree that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (2) of this Section 10.04.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.06 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.15(3) as though it were a Lender.  Any Participant that seeks to
receive the foregoing benefits under Sections 2.12, 2.13, 2.14 or 10.06 must act
through the Lender that sold the participation to the Participant, and such
Lender must comply with all other requirements for seeking such benefits,
including complying with Section 9.01(5) of this Agreement. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the BorrowerBorrowers, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Term Loans or other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.  Each Lender shall indemnify the Loan Parties for any
Taxes (including any additions to Tax) attributable to or resulting from such
Lender’s failure to comply with the provisions of this Section 10.04(4)(a)
relating to the maintenance of a Participant Register.

 

(b)                                 A Participant shall not be entitled to
receive any greater payment under Section 2.12, 2.13 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 2.14 to the extent
such Participant fails to comply with Section 2.14(5) as though it were a
Lender.

 

(5)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 10.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such

 

176

--------------------------------------------------------------------------------



 

pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

 

(6)                                 The BorrowerBorrowers, upon receipt of
written notice from the relevant Lender, agreesagree to issue Notes to any
Lender requiring Notes to facilitate transactions of the type described in
paragraph (5) of this Section 10.04.

 

(7)                                 If the BorrowerBorrowers wishes to replace
the Term Loans with ones having different terms, itthey shall have the option,
with the consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders, instead of prepaying the Term
Loans to be replaced, to (a) require the Lenders to assign such Term Loans to
the Administrative Agent or its designees and (b) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(4)).  Pursuant to any such
assignment, all Term Loans to be replaced shall be purchased at par (allocated
among the Lenders in the same manner as would be required if such Term Loans
were being optionally prepaid), accompanied by payment of any accrued interest
and fees thereon and any amounts owing pursuant to Section 10.05(2).  By
receiving such purchase price, the Lenders shall automatically be deemed to have
assigned the Term Loans pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
paragraph (7) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

(8)                                 Notwithstanding the foregoing, no assignment
may be made or participation sold to a Disqualified Institution without the
prior written consent of the BorrowerBorrowers; provided that, in connection
with a participation, the Lenders shall have received a list of the Disqualified
Institutions prior to the execution of such participation right.

 

(9)                                 Notwithstanding anything to the contrary
contained herein, no Non-Debt Fund Affiliate shall have any right to:

 

(a)                                 attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of Holdings or the BorrowerBorrowers are not then
present;

 

(b)                                 receive any information or material prepared
by the Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the BorrowerBorrowers or
itstheir representatives (and in any case, other than the right to receive
notices of prepayments and other administrative notices in respect of its Term
Loans required to be delivered to Lenders pursuant to this Agreement); or

 

(c)                                  make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent or any other
Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents in
the absence, with respect to any such Person, of the gross negligence, bad faith
(including a material breach of obligations under the Loan Documents) or willful
misconduct by such Person and its Related Parties (as determined by a court of
competent jurisdiction by final and non-appealable judgment).

 

177

--------------------------------------------------------------------------------



 

(10)                          Notwithstanding anything to the contrary contained
herein, any Lender may assign all or any portion of its Term Loans hereunder to
any Person who, after giving effect to such assignment, would be an Affiliated
Lender; provided that:

 

(a)                                 such assignment shall be made pursuant to
(i) an open market purchase (including, for the avoidance of doubt, any purchase
made during the initial syndication of the Term Loans) on a non-pro rata basis
or (ii) a Dutch Auction open to all Lenders of the applicable Class on a pro
rata basis;

 

(b)                                 in the case of an assignment to a Non-Debt
Fund Affiliate, the assigning Lender and such Non-Debt Fund Affiliate purchasing
such Lender’s Term Loans shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit E (a “Non-Debt Fund
Affiliate Assignment and Acceptance”) in lieu of an Assignment and Acceptance;

 

(c)                                  in the case of an assignment to a Non-Debt
Fund Affiliate, at the time of such assignment and after giving effect to such
assignment, Non-Debt Fund Affiliates shall not, in the aggregate, hold Term
Loans (and participating interests in Term Loans) with an aggregate principal
amount in excess of 30.0% of the principal amount of all Term Loans (including,
for the avoidance of doubt, any Incremental Term Loans, Other Term Loans or
Extended Term Loans, if any) then outstanding;

 

(d)                                 in the case of an assignment to a Non-Debt
Fund Affiliate, each Non-Debt Fund Affiliate shall at each of the time of its
execution of a written trade confirmation in respect of, and at the time of
consummation of, such assignment either (i) make a No MNPI Representation or
(ii) if it is not able to make the No MNPI Representation, inform the assignor
and the assignor will deliver to such Non-Debt Fund Affiliate customary written
assurance that it is a sophisticated investor and is willing to proceed with the
assignment;

 

(e)                                  no proceeds from revolving loans under the
ABL Credit Agreement shall be used to fund any such purchases; and

 

(f)                                   in the case of an assignment to a Non-Debt
Fund Affiliate, if such Non-Debt Fund Affiliate subsequently assigns the Term
Loans acquired by it in accordance with this Section 10.04(10), such Non-Debt
Fund Affiliate shall at the time of such assignment of such Term Loans held by
it either (i) affirm the No MNPI Representation or (ii) if it is not able to
affirm the No MNPI Representation, inform the assignee and the assignee will
deliver to such Non-Debt Fund Affiliate customary written assurance that it is a
sophisticated investor and is willing to proceed with the assignment.

 

(11)                          To the extent not previously disclosed to the
Administrative Agent, the BorrowerBorrowers shall, upon reasonable request of
the Administrative Agent (but not more frequently than once per calendar
quarter), report to the Administrative Agent the amount and Class of Term Loans
held by Non-Debt Fund Affiliates and the identity of such holders. 
Notwithstanding the foregoing, any Affiliated Lender shall be permitted to
contribute any Term Loan so assigned to such Affiliated Lender pursuant to this
Section 10.04(11) to Holdings or any of the Restricted Subsidiaries for purposes
of cancellation, which contribution may be made, subject to Section 6.07, in
exchange for Equity Interests (other than Disqualified Stock) of any Parent
Entity or Indebtedness of the BorrowerBorrowers to the extent such Indebtedness
is permitted to be incurred pursuant to Section 6.01 at such time; provided that
any Term Loans so contributed shall be automatically and

 

178

--------------------------------------------------------------------------------



 

permanently canceled upon the effectiveness of such contribution and will
thereafter no longer be outstanding for any purpose hereunder.

 

(12)                          Notwithstanding anything in Section 10.04 or the
definition of “Required Lenders” or “Required 2019 Extending Term Lenders” to
the contrary, for purposes of determining whether the Required Lenders, all
affected Lenders or all Lenders have:

 

(a)                                 consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom;

 

(b)                                 otherwise acted on any matter related to any
Loan Document; or

 

(c)                                  directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document (collectively, “Required Lender
Consent Items”):

 

(i)                                     a Non-Debt Fund Affiliate shall be
deemed to have voted its interest as a Lender in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not Non-Debt
Fund Affiliates, unless such Required Lender Consent Item requires the consent
of each Lender or each affected Lender or the result of such Required Lender
Consent Item would reasonably be expected to deprive such Non-Debt Fund
Affiliate of its pro rata share (compared to Lenders which are not Non-Debt Fund
Affiliates) of any payments to which such Non-Debt Fund Affiliate is entitled
under the Loan Documents without such Non-Debt Fund Affiliate providing its
consent or such Non-Debt Fund Affiliate is otherwise adversely affected thereby
compared to Term Loan Lenders which are not Non-Debt Fund Affiliates (in which
case for purposes of such vote such Non-Debt Fund Affiliate shall have the same
voting rights as other Term Loan Lenders which are not Non-Debt Fund
Affiliates); and

 

(ii)                                  Term Loans held by Debt Fund Affiliates
may not account for more than 49.9% of the Term Loans of consenting Lenders
included in determining whether the Required Lenders have consented to any
action pursuant to Section 10.04.

 

(13)                          Additionally, the Loan Parties and each Non-Debt
Fund Affiliate hereby agree that, and each Non-Debt Fund Affiliate Assignment
and Acceptance by a Non-Debt Fund Affiliate shall provide a confirmation that,
if a case under Title 11 of the United States Code is commenced against any Loan
Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations or claims held by such Non-Debt
Fund Affiliate in a manner that is less favorable to such Non-Debt Fund
Affiliate than the proposed treatment of the Term Loans or claims held by
Lenders that are not Affiliates of the Borrower.

 

(14)                          Notwithstanding anything to the contrary contained
in this Agreement, any Lender may assign all or a portion of its Term Loans to
any Purchasing Borrower Party; provided that:

 

179

--------------------------------------------------------------------------------



 

(a)                                 the assigning Lender and the Purchasing
Borrower Party purchasing such Lender’s Term Loans, as applicable, shall execute
and deliver to the Administrative Agent a Non-Debt Fund Affiliate Assignment and
Acceptance in lieu of an Assignment and Acceptance;

 

(b)                                 such assignment shall be made pursuant to
(i) an open market purchase (including, for the avoidance of doubt, any purchase
made during the initial syndication of the Term Loans) on a non-pro rata basis
or (ii) a Dutch Auction open to all Lenders of the applicable Class on a pro
rata basis;

 

(c)                                  any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder;

 

(d)                                 at the time of and immediately after giving
effect to any such purchase, no Event of Default shall exist;

 

(e)                                  the applicable Purchasing Borrower Party
shall at each of the time of its execution of a written trade confirmation in
respect of, and at the time of consummation of, such assignment either (i) make
a No MNPI Representation or (ii) if it is not able to make the No MNPI
Representation, inform the assignor and the assignor will deliver to such
Non-Debt Fund Affiliate customary written assurance that it is a sophisticated
investor and is willing to proceed with the assignment; and(f)               the
aggregate outstanding principal amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased pursuant to this Section 10.04(14) and each
principal repayment installment with respect to the Term Loans of such
Class shall be reduced pro rata by the aggregate principal amount of Term Loans
purchasedBorrowers.

 

SECTION 10.05.         Expenses; Indemnity.

 

(1)                                 If the Recapitalization Transactions are
consummated and the ClosingAmendment No. 2 Effective Date occurs, the Borrower
agreesBorrowers agree to pay all reasonable, documented and invoiced
out-of-pocket expenses incurred by the Administrative Agent and the
ArrangersTerm Loan Steering Committee (as defined in the TSA) in connection with
the preparation of this Agreement and the other Loan Documents (including as to
post-closing matters), or by the Administrative Agent (and, in the case of
enforcement of this Agreement, each Lender) in connection with the preparation,
execution and delivery, amendment, modification, waiver or enforcement of this
Agreement (including expenses incurred in connection with due diligence and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the BorrowerBorrowers or provided for in this
Agreement) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof,
including the reasonable, documented and invoiced fees, charges and
disbursements of a single counsel for the Administrative Agent and the Arrangers
(which shall be Cravath, Swaine & Moore LLP)a separate single counsel for the
Required 2019 Extending Term Lenders, one firm of local counsel for the
Administrative Agent in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and, in the

 

180

--------------------------------------------------------------------------------



 

case of any actual or perceived conflict of interest, one additional firm of
counsel for the Administrative Agent, the ArrangersRequired 2019 Extending Term
Lenders and, in the case of enforcement of this Agreement, the Lenders.

 

(2)                                 TheEach Borrower agrees to indemnify the
Administrative Agent, each Arranger, each Lender, each of their respective
Affiliates and each of their respective directors, officers, employees, agents,
advisors, controlling Persons, equityholders, partners, members and other
representatives and each of their respective successors and permitted assigns
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable, documented and invoiced out-of-pocket fees and expenses (limited to
reasonable and documented legal fees of a single firm of counsel for all
Indemnitees, taken as a whole, and, if necessary, one firm of counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees taken as a whole (and, in the case
of an actual or perceived conflict of interest, where the Indemnitee affected by
such conflict informs the Lead Borrower of such conflict and thereafter retains
its own counsel, of an additional counsel for each group of affected Indemnitees
similarly situated, taken as a whole)), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of:

 

(a)                                 the execution or delivery of this Agreement
or any other Loan Document, the performance by the parties hereto and thereto of
their respective obligations thereunder or the consummation of the
TransactionsRecapitalization Transactions, the MyTheresa Designation, the
MyTheresa Distribution, the Nancy Transaction (as defined in Section 10.22) and
the other transactions contemplated hereby and thereby;

 

(b)                                 the use of the proceeds of the Term Loans;
or

 

(c)                                  any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by Holdings, the BorrowerBorrowers or any of their Restricted
Subsidiaries or Affiliates or creditors;

 

provided that no Indemnitee will be indemnified for any loss, claim, damage,
liability, cost or expense to the extent it (i) has been determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties or (B) a material breach of the
obligations of such Indemnitee under the Loan Documents or (ii) relates to any
proceeding between or among Indemnitees other than (A) claims against
Administrative Agent or Arrangers or their respective Affiliates, in each case,
in their capacity or in fulfilling their role as the agent or arranger or any
other similar role under the Term Facility (excluding their role as a Lender) to
the extent such Persons are otherwise entitled to receive indemnification under
this paragraph (2) or (B) claims arising out of any act or omission on the part
of Holdings, the BorrowerBorrowers or their Restricted Subsidiaries.

 

(3)                                 Subject to and without limiting the
generality of the foregoing sentence, the Borrower agreesBorrowers agree to
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses claims, damages, liabilities and related expenses, including
reasonable, documented and invoiced fees, charges and disbursements of one firm
of counsel for all Indemnitees, taken as a whole, and, if necessary, one firm of
counsel in each appropriate jurisdiction (which may include a single special
counsel in multiple jurisdictions) for all Indemnitees taken as a whole (and, in
the case of an actual or perceived conflict of interest, an

 

181

--------------------------------------------------------------------------------



 

additional counsel for all Indemnitees taken as a whole) and reasonable,
documented and invoiced consultant fees, in each case, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of any claim related in any way to Environmental Laws and the BorrowerBorrowers
or any of the Restricted Subsidiaries, or any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on or from any
property for which the BorrowerBorrowers or any Restricted Subsidiaries would
reasonably be expected to be held liable under Environmental Laws; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties.

 

(4)                                 Any indemnification or payments required by
the Loan Parties under this Section 10.05 shall not apply with respect to
(a) Taxes other than (x) any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim and (y) expenses related to the enforcement of
Section 2.14 or (b) Taxes that are duplicative of any indemnification or
payments required by the Loan Parties under Section 2.14.

 

(5)                                 To the fullest extent permitted by
applicable law, Holdings and the BorrowerBorrowers shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan orand the
use of the proceeds thereof, the Recapitalization Transactions, the MyTheresa
Designation, the MyTheresa Distribution, the Nancy Transaction (as defined in
Section 10.22) and the other transactions contemplated hereby and thereby.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(6)                                 The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement. 
All amounts due under this Section 10.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

SECTION 10.06.         Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other Indebtedness at any time owing by such Lender to or
for the credit or the account of Holdings or any Subsidiary Loan Party against
any of and all the Obligations of Holdings or any Subsidiary Loan Party now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although the Obligations
may be unmatured.  The rights of each Lender under this Section 10.06 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender may be exercised only at the direction of the Administrative Agent
or the Required Lenders.

 

182

--------------------------------------------------------------------------------



 

SECTION 10.07.         Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) AND
ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK (EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

SECTION 10.08.         Waivers; Amendment.

 

(1)                                 No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
each Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings, the Borrower or any other Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (2) of this Section 10.08, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such Person to any other or further notice or
demand in similar or other circumstances.

 

(2)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except

 

(a)                                 as provided in Sections 2.18, 2.19 and 2.20;

 

(b)                                 in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders; and

 

(c)                                  in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Administrative Agent and consented to by the Required Lenders;

 

provided, however, that except as provided in SectionSections 2.18, 2.19 and
2.20, no such agreement shall:

 

(i)                                     decrease, forgive, waive or excuse the
principal amount of, or any interest on, or extend the final maturity of, or
decrease the rate of interest on, any Term Loan beyond the Maturity Date,
without the prior written consent of each Lender directly affected thereby;

 

(ii)                                  increase or extend the Commitment of any
Lender or decrease, forgive, waive or excuse the fees of any Agent without the
prior written consent of such Lender or Agent (it being understood that waivers
or modifications of conditions precedent, covenants, Defaults or Events of
Default shall not constitute an increase of the Commitments of any Lender);

 

183

--------------------------------------------------------------------------------



 

(iii)          extend or waive any Term Loan Installment Date or reduce the
amount due on any Term Loan Installment Date or extend any date on which payment
of principal or interest on any Term Loan or any Fee is due, without the prior
written consent of each Lender adversely affected thereby;

 

(iv)                              amend the provisions of Section 2.15(2) or
(3) of this Agreement, Section 5.02 of the Collateral Agreement or any analogous
provision of any other Loan Document, in a manner that would by its terms alter
the pro rata sharing of payments required thereby, without the prior written
consent of each Lender adversely affected thereby;

 

(v)                                 amend or modify the provisions of this
Section 10.08 or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Term Loans are included on the Closing Date); or

 

(vi)                              release a material portion of the Collateral,
unless pursuant to a transaction permitted by this Agreement, or release any of
Holdings, the Borrower or any of the other Subsidiary Loan Parties from their
respective Guarantees under the Collateral Agreement, unless, in the case of a
Subsidiary Loan Party (other than the Borrower), all or substantially all the
Equity Interests of such Subsidiary Loan Party is sold or otherwise disposed of
in a transaction permitted by this Agreement, without the prior written consent
of each Lender;

 

provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent acting as such at the effective date of such
agreement, as applicable.  Each Lender shall be bound by any waiver, amendment
or modification authorized by this Section 10.08 and any consent by any Lender
pursuant to this Section 10.08 shall bind any assignee of such Lender.

 

(3)                                 Without the consent of the Administrative
Agent or any Lender, the Loan Parties and the Administrative Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

 

(4)                                 This Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the accrued interest and fees
in respect thereof and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.

 

184

--------------------------------------------------------------------------------



 

(5)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Borrower may enter into
Incremental Facility Amendments in accordance with Section 2.18, Refinancing
Amendments in accordance with Section 2.19, Extension Amendments in accordance
with Section 2.20 and Refinancing Amendments, and such Incremental Facility
Amendments, Refinancing Amendments, Extension Amendments and Refinancing
Amendments shall be effective to amend the terms of this Agreement and the other
applicable Loan Documents, in each case, without any further action or consent
of any other party to any Loan Document.

 

(6)                                 Notwithstanding the foregoing, any amendment
or waiver that by its terms affects the rights or duties of Lenders holding Term
Loans or Commitments of a particular Class (but not the Lenders holdings Term
Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders.

 

(7)                                 Notwithstanding the foregoing, technical and
conforming modifications to the Loan Documents may be made with the consent of
the Borrower and the Administrative Agent to the extent necessary to integrate
any Incremental Facilities on substantially the same basis as the Term Loans, as
applicable.

 

(8)                                 Notwithstanding the foregoing, the
Administrative Agent, with the consent of the Borrower, may amend, modify or
supplement any Loan Document without the consent of any  Lender or the Required
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document, and such amendment, modification or supplement shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within
five Business Days following receipt of notice thereof.

 

SECTION 10.09.         Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by such Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation. 
In no event will the total interest received by any Lender exceed the amount
which it could lawfully have received and any such excess amount received by any
Lender will be applied to reduce the principal balance of the Term Loans or to
other amounts (other than interest) payable hereunder to such Lender, and if no
such principal or other amounts are then outstanding, such excess or part
thereof remaining will be paid to the BorrowerBorrowers.

 

SECTION 10.10.         Entire Agreement.  This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents.  Notwithstanding the foregoing, the
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

185

--------------------------------------------------------------------------------



 

SECTION 10.11.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.11.

 

SECTION 10.12.         Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 10.13.         Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 10.03.  Delivery of an executed counterpart to
this Agreement by facsimile or other electronic transmission (e.g., “PDF” or
“TIFF”) shall be as effective as delivery of a manually signed original.

 

SECTION 10.14.         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.15.         Jurisdiction; Consent to Service of Process.

 

(1)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof (collectively, “New York Courts”), in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
court or, to the extent permitted by law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction, except that each of the Loan Parties agrees that
(a) it will not bring any such action or proceeding in any court other than New
York Courts (it being acknowledged and agreed by the parties hereto that any
other forum would be inconvenient and inappropriate in view of the fact that
more of the Lenders who would be affected by any such action or proceeding have
contacts with the State of New York than any other jurisdiction), and (b) in any
such action or proceeding brought against any Loan Party in any other court, it
will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

 

186

--------------------------------------------------------------------------------



 

(2)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

SECTION 10.16.         Confidentiality.  Each of the Lenders and each of the
Agents agrees (and agrees to cause each of its Affiliates) to use all
information provided to it by or on behalf of Holdings, the BorrowerBorrowers or
its Restricted Subsidiaries under the Loan Documents or otherwise in connection
with the Merger or theOriginal Transactions and the Recapitalization
Transactions solely for the purposes of the transactions contemplated by this
Agreement and the other Loan Documents and shall not publish, disclose or
otherwise divulge such information (other than information that

 

(1)                                 has become generally available to the public
other than as a result of a disclosure by such party;

 

(2)                                 has been independently developed by such
Lender or the Administrative Agent without violating this Section 10.16; or

 

(3)                                 was available to such Lender or the
Administrative Agent from a third party having, to such Person’s knowledge, no
obligations of confidentiality to Holdings, the BorrowerBorrowers or any other
Loan Party);

 

and shall not reveal the same other than to its directors, trustees, officers,
employees and advisors with a need to know or to any Person that approves or
administers the Term Loans on behalf of such Lender or any numbering,
administration or settlement service providers (so long as each such Person
shall have been instructed to keep the same confidential in accordance with this
Section 10.16), except:

 

(a)                                 to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, in which case such Person agrees, to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure;

 

(b)                                 as part of normal reporting or review
procedures to, or examinations by, Governmental Authorities or any bank
accountants or bank regulatory authority exercising examination or regulatory
authority, in which case (except with respect to any audit or examination
conducted by any such bank accountant or bank regulatory authority) such Person
agrees, to the extent practicable and not prohibited by applicable law, to
inform you promptly thereof prior to disclosure;

 

(c)                                  to its parent companies, Affiliates or
auditors (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 10.16);

 

(d)                                 in order to enforce its rights under any
Loan Document in a legal proceeding;

 

(e)                                  to any pledgee or assignee under
Section 10.04(5) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such Person
shall have been instructed to keep the same confidential in accordance with this
Section 10.16); and

 

187

--------------------------------------------------------------------------------



 

(f)                                   to any direct or indirect contractual
counterparty in Hedge Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 10.16).

 

Notwithstanding the foregoing, no such information shall be disclosed to a
Disqualified Institution that constitutes a Disqualified Institution at the time
of such disclosure without the Lead Borrower’s prior written consent.

 

SECTION 10.17.         Platform; Borrower Materials.  TheEach Borrower hereby
acknowledges that (1) the Administrative Agent or the Arrangers will make
available to the Lenders materials or information provided by or on behalf of
the BorrowerBorrowers hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (2) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the BorrowerBorrowers or itstheir securities) (each, a “Public Lender”).  The
BorrowerBorrowers hereby agreesagree that itthey will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that

 

(a)                                 all the Borrower Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, means that the word
“PUBLIC” shall appear prominently on the first page thereof;

 

(b)                                 by marking Borrower Materials “PUBLIC,” the
BorrowerBorrowers shall be deemed to have authorized the Administrative Agent,
the Arrangers and the Lenders to treat the Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the BorrowerBorrowers or itstheir securities
for purposes of United States Federal and state securities laws;

 

(c)                                  all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and

 

(d)                                 the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Borrower notifiesBorrowers notify the
Administrative Agent that any such document contains MNPI: (1) the Loan
Documents, (2) any notification of changes in the terms of the Term Loans,
(3) any notification of the identity of Disqualified Institutions and (4) all
information delivered pursuant to clauses (1), (2) and (3) of Section 5.04.

 

SECTION 10.18.         Release of Liens and Guarantees.  In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of any of the Equity Interests or assets of any Loan Party
(other than Equity Interests of the Lead Borrower) to a Person that is not (and
is not required to become) a Loan Party in a transaction not prohibited by
Section 6.05, any Liens created by any Loan Document in respect of such Equity
Interests or assets shall be automatically released and the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Holdings or the BorrowerBorrowers and at the Borrower’sBorrowers’ expense in
connection with the release of any

 

188

--------------------------------------------------------------------------------



 

Liens created by any Loan Document in respect of such Equity Interests or
assets, and, in the case of a disposition of the Equity Interests of any
Subsidiary Loan Party (other than the Lead Borrower) in a transaction permitted
by Section 6.05 (including through merger, consolidation, amalgamation or
otherwise) and as a result of which such Subsidiary Loan Party would cease to be
a Restricted Subsidiary, such Subsidiary Loan Party’s obligations under the
Collateral Agreement shall be automatically terminated and the Administrative
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
to) take such action and execute any such documents as may be reasonably
requested by Holdings or the BorrowerBorrowers to terminate such Subsidiary Loan
Party’s obligations under the Collateral Agreement.  In addition, the
Administrative Agent agrees to take such actions as are reasonably requested by
Holdings or the BorrowerBorrowers and at the Borrower’sBorrowers’ expense to
terminate the Liens and security interests created by the Loan Documents when
all the Obligations (other than Obligations in respect of Specified Hedge
Agreements, Cash Management Obligations and contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) are paid in full and the Commitments are terminated.

 

SECTION 10.19.         USA PATRIOT Act Notice.  Each Lender that is subject to
the USA PATRIOT Act and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the BorrowerBorrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act.

 

SECTION 10.20.         Security Documents and Intercreditor Agreements.  (a) 
The parties hereto acknowledge and agree that any provision of any Loan Document
to the contrary notwithstanding, prior to the discharge in full of all ABL
Claims, the Loan Parties shall not be required to act or refrain from acting
under any Security Document with respect to the ABL Priority Collateral in any
manner that would result in a “Default” or “Event of Default” (as defined in any
ABL Loan Document) under the terms and provisions of the ABL Loan Documents. 
Each Lender hereunder:

 

(1)                                 consents to the subordination of Liens
provided for in the ABL/Term Loan/Notes Intercreditor Agreement and the Junior
Lien Intercreditor Agreement;

 

(2)                                 agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL/Term Loan/Notes
Intercreditor Agreement or the Junior Lien Intercreditor Agreement; and

 

(3)                                 authorizes and instructs the Administrative
Agent to enter into the ABL/Term Loan/Notes Intercreditor Agreement and the
Junior Lien Intercreditor Agreement as Term Loan Agent and on behalf of such
Lender.

 

The foregoing provisions are intended as an inducement to the lenders under the
ABL Credit Agreement to extend credit and such lenders are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.(b)               The parties hereto authorize the Administrative
Agent to enter into any First Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement each in the form attached hereto or in such other form
as may be satisfactory to the Administrative Agent.  The Administrative Agent
may from time to time enter into a modification of the Intercreditor Agreement,
any First LienABL/Term Loan/Notes Intercreditor Agreement or anythe Junior Lien
Intercreditor Agreement, as the case may be, so long as the Administrative Agent
reasonably determines that such modification isfor the purpose of causing

 

189

--------------------------------------------------------------------------------



 

new or additional Indebtedness Obligations to become subject thereto, consistent
with the terms of this Agreement.

 

The foregoing provisions are intended as an inducement to the lenders under the
ABL Credit Agreement to extend or continue to extend credit and such lenders are
intended third party beneficiaries of such provisions and the provisions of the
ABL/Term Loan/Notes Intercreditor Agreement or Junior Lien Intercreditor
Agreement, as applicable.

 

(b)           The parties hereto authorize the Administrative Agent to enter
into the ABL/Term Loan/Notes Intercreditor Agreement and Junior Lien
Intercreditor Agreement, each in the form attached hereto.

 

SECTION 10.21.         No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of Holdings and theeach Borrower acknowledges and
agrees that:  (1) (a) the arranging and other services regarding this Agreement
provided by the Agents and the Arrangers are arm’s-length commercial
transactions between Holdings and the BorrowerBorrowers, on the one hand, and
the Agents and the Arrangers, on the other hand; (b) the BorrowerBorrowers and
Holdings have consulted their own legal, accounting, regulatory and tax advisors
to the extent they deemed appropriate; and (c) the BorrowerBorrowers and
Holdings are capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (2) (a) each Agent and each Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the BorrowerBorrowers, Holdings or any other Person and (b) none
of the Agents or Arrangers has any obligation to the BorrowerBorrowers, Holdings
or any of their Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (3) the Agents, the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the BorrowerBorrowers, Holdings and their respective Affiliates,
and none of the Agents or any Arranger has any obligation to disclose any of
such interests to the BorrowerBorrowers, Holdings or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
Holdings hereby waives and releases any claims that it may have against the
Agents and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 10.22.        Reaffirmation and Ratification. Notwithstanding anything
to the contrary contained herein, each Agent (on behalf of itself and the
Lenders), each Lender (in its capacity as a Lender) and each Company Party, and
each Related Party of each of the foregoing, by accepting the benefits of this
Agreement: hereby ratifies and acknowledges (a) the Recapitalization
Transactions, (b) each of the below releases and (c) each of the below covenants
not to sue.

 

(1)                                 Effective as of the Amendment No. 2
Effective Date, each Company Releasing Party, on behalf of itself, and to the
extent a Company Releasing Party is not party to this Agreement, the Borrowers
or Guarantors on behalf of such Company Releasing Party, hereby conclusively,
absolutely, unconditionally, irrevocably, and forever fully release, remise, and
discharge each of the Released Parties (and each such Released Party shall be
deemed forever released, remised, and discharged by or on behalf of the Company
Releasing Parties) and their respective assets and properties from any and all
Claims and Causes of Action, including any derivative claims asserted on behalf
of any of the Company Releasing Parties, that Holdings, the Borrowers,
Subsidiary Loan Parties or any of the Company Releasing Parties

 

190

--------------------------------------------------------------------------------



 

would have been legally entitled to assert in their or its own right (whether
individually or collectively) or on behalf of the holder of any Claim against,
or Equity Security in, a Company Releasing Party or other Entity, based on or
relating to, or in any manner arising from, in whole or in part, (i) the
MyTheresa Designation, (ii) the MyTheresa Distribution, (iii) the Nancy
Transaction, (iv) the formulation, preparation, dissemination, negotiation, or
filing of the TSA, the Definitive Documents, any Recapitalization Transaction,
or any contract, instrument, release, or other agreement or document created or
entered into in connection with or pursuant to the TSA or the Definitive
Documents, or (v) the pursuit of consummation, the administration or
implementation of any of the Recapitalization Transactions, including the
issuance or distribution of securities in connection therewith.  Notwithstanding
anything to the contrary in the foregoing, the releases by the Company Releasing
Parties set forth above do not release (1) any party or Entity from any post
Amendment No. 2 Effective Date obligations of any party or Entity under this
Agreement, any other Definitive Documents, any Recapitalization Transaction, the
Commitment Letter or any document, instrument, or agreement executed to
implement the Recapitalization Transactions.  Notwithstanding anything to the
contrary in the foregoing, the releases set forth in clauses (iv) and (v) above
do not release any Claim or Cause of Action that is determined by a final non
appealable judgment of a court of competent jurisdiction to have constituted
fraud or willful misconduct. Nothing contained in the releases shall or shall be
deemed to result in the waiving or limiting by any Sponsor or any officer,
director, or employee of any Company Party of (a) any indemnification against,
or expense reimbursement or advance by, any Company Party or any Company Party’s
insurance carriers, (b) any rights as beneficiaries of any insurance policies,
(c) any management fees, monitoring fees, or like fees and expenses, (d) wages,
salaries, compensation, or benefits, or (e) any Equity Securities in any Company
Party.  Each Company Releasing Party hereby further agrees and covenants not to,
and shall not, commence or prosecute, or assist or otherwise aid any other
Entity in the commencement or prosecution of, whether directly, derivatively or
otherwise, any Released Claims.  Notwithstanding anything to the contrary in
this Section 10.22 or otherwise in this Agreement, nothing in this Agreement
shall or be deemed to (or is intended to) limit any of the Company Releasing
Parties’ rights to assert or prosecute any affirmative defenses or otherwise
raise any defense or take any action to defend itself or themselves, including
any defense available under the Bankruptcy Code in connection with any Claim or
Cause of Action (whether direct or indirect) brought by any Entity relating to
any of the above-referenced Claims and Causes of Action arising from, in whole
or in part, (x) the formulation, preparation, dissemination, negotiation, or
filing of this Agreement, the TSA, the Definitive Documents, or any
Recapitalization Transaction, or any contract, instrument, release, or other
agreement or document created or entered into in connection with the TSA or the
Definitive Documents, and (y) the pursuit of consummation, the administration
and implementation of the Recapitalization Transactions, including the issuance
or distribution of securities in connection therewith.

 

(2)                                 Effective as of the Amendment No. 2
Effective Date, by accepting the benefits of this Agreement, each Stakeholder
Releasing Party, solely in its capacity as such, severally and not jointly,
hereby conclusively, absolutely, unconditionally, irrevocably, and forever fully
release, remise, and discharge each of the Released Parties (and each such
Released Party shall be deemed forever released, remised, and discharged by or
on behalf of the Stakeholder Releasing Parties) and their respective assets and
properties from any and all Claims and Causes of Action, including any
derivative claims asserted on behalf of any of the Company Releasing Parties or
the Stakeholder Releasing Parties, that the Agents or any of the Stakeholder
Releasing Parties would have been legally entitled to assert in its or their own
right (whether individually or collectively) or on behalf of the holder of any
Claim against, or

 

191

--------------------------------------------------------------------------------



 

Equity Security in, a Company Releasing Party or other Entity, based on or
relating to, or in any manner arising from, in whole or in part, (i) the
MyTheresa Designation, (ii) the MyTheresa Distribution, (iii) the Nancy
Transaction, (iv) the formulation, preparation, dissemination, negotiation, or
filing of the TSA, the Definitive Documents, any Recapitalization Transaction,
or any contract, instrument, release, or other agreement or document created or
entered into in connection with or pursuant to the TSA or the Definitive
Documents, or (v) the pursuit of consummation, the administration or
implementation of any of the Recapitalization Transactions, including the
issuance or distribution of securities in connection therewith.  Notwithstanding
anything to the contrary in the foregoing, the releases by the Stakeholder
Releasing Parties set forth above do not release any party or entity from any
post-Amendment No. 2 Effective Date obligations of any party or Entity under
this Agreement, any other Definitive Documents, any Recapitalization
Transaction, the Commitment Letter or any document, instrument, or agreement
executed to implement the Recapitalization Transactions.  Notwithstanding
anything to the contrary in the foregoing, the releases set forth in clauses
(iv) and (v) above do not release any Claim or Cause of Action that is
determined by a final non-appealable judgment of a court of competent
jurisdiction to have constituted fraud or willful misconduct.  Nothing in this
Agreement shall or shall be deemed to result in the waiving or limiting by any
Sponsor or any officer, director, or employee of any Company Party of (a) any
indemnification against, or expense reimbursement or advance by, any Company
Party or any Company Party’s insurance carriers, (b) any rights as beneficiaries
of any insurance policies, (c) any management fees, monitoring fees, or like
fees and expenses, (d) wages, salaries, compensation, or benefits, or (e) any
Equity Securities in any Company Party.  Each Stakeholder Releasing Party hereby
further agrees and covenants not to, and shall not, commence or prosecute, or
assist or otherwise aid any other Entity in the commencement or prosecution of,
whether directly, derivatively or otherwise, any Released Claims. 
Notwithstanding anything to the contrary in this Section 10.22, nothing in the
releases or this Agreement shall or be deemed to (or is intended to) limit any
of the Stakeholder Releasing Parties’ rights to assert or prosecute any
affirmative defenses or otherwise raise any defense or take any action to defend
itself or themselves, including any defense available under the Bankruptcy Code,
in connection with any Claim or Cause of Action (whether direct or indirect)
brought by any Entity relating to any of the above-referenced Claims and Causes
of Action arising from, in whole or in part, (x) the formulation, preparation,
dissemination, negotiation, or filing of this Agreement, the TSA, Definitive
Documents, the Commitment Letter, or any Recapitalization Transaction, or any
contract, instrument, release, or other agreement or document created or entered
into in connection with the TSA or the Definitive Documents, and (y) the pursuit
of consummation, the administration and implementation of the Recapitalization
Transactions, including the issuance or distribution of securities in connection
therewith. For the avoidance of doubt, the release by the Stakeholder Releasing
Parties set forth in this Section 10.22 is hereby granted by or on behalf of
each of the Stakeholder Releasing Parties in accordance with the terms and
conditions of this Agreement in their capacities and as makers of the Term
Loans, and on behalf of their Related Parties, only to the extent that a Lender,
acting in its capacity as a Lender, has the authority to bind such Related
Party.

 

(3)                                 Each Releasing Party hereby agrees and
acknowledges that, except as expressly provided in this Agreement and the
Definitive Documents, no Released Party, in any capacity, has warranted or
otherwise made any representations concerning any Released Claim (including any
representation or warranty concerning the existence, non-existence, validity, or
invalidity of any Released Claim).  Notwithstanding the foregoing, nothing
contained in this Agreement is intended to impair or otherwise derogate from any
of the representations, warranties, or covenants expressly set forth in this
Agreement or any of the Definitive Documents.

 

192

--------------------------------------------------------------------------------



 

(4)                                 Each of the Releasing Parties hereby
expressly acknowledges that although ordinarily a general release may not extend
to any Released Claims which the Releasing Party does not know or suspect to
exist in its favor, which if known by it may have materially affected its
settlement with the party released, it has carefully considered and taken into
account in determining to enter into the releases set forth in this
Section 10.22 the possible existence of such unknown losses or claims.  Without
limiting the generality of the foregoing, on behalf of each Lender, the Agents,
and, on behalf of each Company Releasing Party, the Borrowers and Guarantors
expressly waive and relinquish any and all rights such Releasing Party may have
or conferred upon it under any federal, state, or local statute, rule,
regulation, or principle of common law or equity which provide that a release
does not extend to claims which the claimant does not know or suspect to exist
in its favor at the time of providing the releases set forth in this
Section 10.22  or which may in any way limit the effect or scope of such
releases with respect to the Released Claims, which such Releasing Party did not
know or suspect to exist in such Releasing Party’s favor at the time of
providing such releases, which in each case if known by it may have materially
affected its settlement with any Released Party, including any rights under
Section 1542 of the California Civil Code or any analogous applicable state or
federal law or regulation.  Each of the Releasing Parties hereby expressly
acknowledges that the releases and covenants not to sue contained in this
Agreement are effective regardless of whether those released matters or Released
Claims are presently known or unknown, suspected or unsuspected, or foreseen or
unforeseen.

 

To the extent that the releases set forth above include releases to which
Section 1542 of the California Civil Code or similar provisions of other
applicable law applies, it is the intention of the parties hereto that the
releases described in this Section 10.22 shall be effective as a bar to any and
all Claims and Causes of Action of whatsoever character, nature and kind, known
or unknown, suspected or unsuspected specified in this Agreement.  In
furtherance of this intention, each Lender (in its capacity as a maker of Term
Loans) and each Company Releasing Party hereto expressly waive any and all
rights and benefits conferred upon them by the provisions of Section 1542 of the
California Civil Code or similar provisions of applicable law, which are as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY  HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

Each Lender (in its capacity as a maker of Term Loans) party hereto (and its
permitted successors and assigns), each Agent on behalf of itself and each
Lender, and each Company Releasing Party acknowledges that the foregoing waiver
of the provisions of Section 1542 of the California Civil Code was bargained for
separately.  Thus, notwithstanding the provisions of Section 1542 of the
California Civil Code, and for the purpose of implementing a full and complete
release and discharge of the Released Parties, each Lender (in its capacity as a
maker of Term Loans) party hereto (and its permitted successors and assigns),
each Agent on behalf of itself and each Lender and each Company Releasing Party
hereby expressly acknowledges that this Agreement is intended to include in its
effect without limitation all of the Claims, Causes of Action and liabilities
which the Releasing Parties, each Lender (in its capacity as a maker of Term
Loans) party hereto (and its permitted successors and assigns) and each Agent on
behalf of itself the Lenders, do not know or suspect to exist in their favor

 

193

--------------------------------------------------------------------------------



 

as of the Amendment No. 2 Effective Date, and this Agreement contemplates
extinguishment of all such Claims, Causes of Action and liabilities.

 

(5)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, FROM AND AFTER THE AMENDMENT NO. 2 EFFECTIVE DATE, EACH AGENT
AND EACH OF THE RELEASING PARTIES HEREBY AGREES AND COVENANTS NOT TO, AND SHALL
NOT, AND SHALL NOT ASSIST OR OTHERWISE AID ANY OTHER ENTITY TO, (A) COMMENCE OR
CONTINUE, IN ANY MANNER OR IN ANY PLACE, ANY SUIT, ACTION, OR OTHER PROCEEDING;
(B) ENFORCE, ATTACH, COLLECT, OR RECOVER IN ANY MANNER ANY JUDGMENT, AWARD,
DECREE, OR ORDER; (C) CREATE, PERFECT, OR ENFORCE ANY LIEN OR ENCUMBRANCE;
(D) ASSERT A SETOFF, RIGHT OF SUBROGATION, OR RECOUPMENT OF ANY KIND;
(E) COMMENCE OR CONTINUE IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY
KIND, OR (F) ASSIGN, TRANSFER, OR OTHERWISE DISPOSE OF ANY CLAIM OR CAUSE OF
ACTION, IN EACH CASE, ON ACCOUNT OF OR WITH RESPECT TO ANY RELEASED CLAIM OR ANY
CLAIM OR CAUSE OF ACTION THAT WILL BE A RELEASED CLAIM ON THE EFFECTIVE DATE. 
NOTHING IN THIS AGREEMENT SHALL OR BE DEEMED TO (OR IS INTENDED TO) LIMIT ANY OF
THE STAKEHOLDER RELEASING PARTIES’ RIGHTS OR THE COMPANY RELEASING PARTIES’
RIGHTS, AS APPLICABLE, TO ASSERT OR PROSECUTE ANY AFFIRMATIVE DEFENSES OR
OTHERWISE RAISE ANY DEFENSE OR TAKE ANY ACTION TO DEFEND ITSELF OR
THEMSELVES, INCLUDING ANY DEFENSE AVAILABLE UNDER THE BANKRUPTCY CODE IN
CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION (WHETHER DIRECT OR INDIRECT)
BROUGHT BY ANY ENTITY RELATING TO ANY OF THE CLAIMS OR CAUSES OF ACTION ARISING
FROM, IN WHOLE OR IN PART, (X) THE FORMULATION, PREPARATION, DISSEMINATION,
NEGOTIATION, OR FILING OF THIS AGREEMENT, THE DEFINITIVE DOCUMENTS, OR ANY
RECAPITALIZATION TRANSACTION, CONTRACT, INSTRUMENT, RELEASE, OR OTHER AGREEMENT
OR DOCUMENT CREATED OR ENTERED INTO IN CONNECTION WITH THIS AGREEMENT OR THE
DEFINITIVE DOCUMENTS, AND (Y) THE PURSUIT OF CONSUMMATION, THE ADMINISTRATION
AND IMPLEMENTATION OF THE RECAPITALIZATION TRANSACTIONS, INCLUDING THE ISSUANCE
OR DISTRIBUTION OF SECURITIES IN CONNECTION THEREWITH.

 

(6)                                 Subject to the occurrence of the Amendment
No. 2 Effective Date, in the event that any Agent on behalf of itself and the
Lenders, any Lender (in its capacity as a maker of Term Loans) party hereto
(including any permitted successor or assignee thereof), the Borrowers, the
Guarantors or any Releasing Party (including any successor or assignee thereof)
receives any funds, property, or value on account of any Claims, Causes of
Action, or litigation against NMG or the MYT Entities (or any direct or indirect
parent company of such entities) arising from the MyTheresa Designation or the
MyTheresa Distribution (collectively, the “Specified Claims”), the Agents, the
Borrowers, the Guarantors or such Releasing Party or Lender shall promptly turn
over and assign any such funds, property, or value (including any Equity
Securities in any of the MYT Entities or proceeds of such Equity Securities, or
any increased recoveries resulting therefrom) to, at the election of NMG, NMG or
the applicable MYT Entity.  NMG or the applicable MYT Entity shall distribute
any such recoveries turned over or assigned to it in accordance with the MYT
Waterfall, to the extent applicable.  Notwithstanding anything to the contrary
in this Agreement (but subject to the immediately succeeding paragraph), NMG
shall be entitled to enforce the provisions of this paragraph on behalf of
itself or any MYT Entity.  The Releasing Parties, Lenders (in its capacity as a
maker

 

194

--------------------------------------------------------------------------------



 

of Term Loans) party hereto (including any permitted successor and assignee
thereof) and each Agent on behalf of itself and on behalf of the Lenders will be
bound by this paragraph notwithstanding the nature of any Claim, Cause of
Action, or litigation relating to the Recapitalization Transactions or any
judgment or order entered on any such Claim, Cause of Action or litigation.

 

Notwithstanding anything to the contrary in this Agreement, (i) the immediately
preceding paragraph of this Section 10.22(6) shall only apply to (x) the
Stakeholder Releasing Parties in their capacities as Lenders, or to the Agents
in their capacities as such or (y) the Company Releasing Parties in their
capacities as Borrowers or Guarantors and shall not, for the avoidance of doubt,
apply to any Releasing Party in its capacity as a provider of
debtor-in-possession or any similar financing and (ii) to the extent a Releasing
Party receives consideration on account of a Claim secured by assets or property
of any Company Party or its Subsidiaries (other than, for the avoidance of
doubt, the Specified Claims or any such assets or property contributed to or
otherwise obtained by any Company Party or its Subsidiaries on account of the
Specified Claims), such consideration will not be subject to the immediately
preceding paragraph of this Section 10.22(6).

 

(7)                                 Notwithstanding anything herein to the
contrary, capitalized terms used in this Section 10.22 shall have the meanings
assigned to such terms below or, if not defined below, as defined in
Section 1.01:

 

“Bankruptcy Code” means Title 11, United States Code, or any similar Federal or
state law for the relief of debtors.

 

“Commitment Letter” means that certain Backstop Commitment Letter, dated as of
March 25, 2019, by and among the Sponsors and that certain ad hoc committee of
certain holders of the Senior Notes outstanding immediately prior to the
Amendment No. 2 Effective Date represented by Paul, Weiss, Rifkind Wharton &
Garrison, LLP and Houlihan Lokey Capital, Inc.

 

“Company Parties” means, collectively, Neiman Marcus Group, Inc., a Delaware
corporation, and each of its Subsidiaries that has executed and delivered the
TSA.

 

“Company Releasing Party” means each of the Company Parties and, to the maximum
extent permitted by law, each of the Company Parties on behalf of its Related
Parties.

 

“Definitive Documents” means all of the definitive documents implementing the
Recapitalization Transactions, including (i) the material documents governing
the Second Lien Notes (including the Second Lien Notes Indenture), (ii) the
material documents governing the Third Lien Notes (including the Third Lien
Notes Indentures), (iii) the material documents governing the MYT Holdco
Preferred Stock (including the applicable certificates of designation and
material organizational documents related thereto), (iv) this Agreement, and
(v) all other material customary documents delivered in connection with
transactions of this type (including any and all material documents necessary to
implement the Recapitalization Transactions).

 

“Entity” means any Person, individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Body or any agency or political
subdivision of any Governmental Body, or any other entity, whether acting in an
individual, fiduciary, or other capacity.

 

195

--------------------------------------------------------------------------------



 

“Equity Securities” means, collectively, the shares (or any class of shares),
common stock, capital stock, treasury stock, preferred stock, limited liability
company interests, and any other equity, ownership, or profits interests, and
options, warrants, rights, or other securities or agreements to acquire,
purchase, or subscribe for, or which are convertible into the shares (or any
class of shares) of, common stock, capital stock, treasury stock, preferred
stock, limited liability company interests, or other equity, ownership, or
profits interests (in each case whether or not arising under or in connection
with any employment agreement or whether or not vested).

 

“Governmental Body” means any U.S. or non-U.S. federal, state, municipal, or
other government, or other department, commission, board, bureau, agency, public
authority, or instrumentality thereof, or any other U.S. or non-U.S. court or
arbitrator.

 

“Nancy Transaction” means, collectively, (a) the formation of Nancy Holdings
LLC, a Delaware limited liability company (b) all designations prior to
March 25, 2019, by any Company Party or any of its Related Parties of Nancy
Holdings LLC as an “unrestricted” Subsidiary under the Senior Notes Indentures
(as in effect immediately prior to the Amendment No. 2 Effective Date), the
Existing Credit Agreement, or the ABL Credit Agreement (as in effect immediately
prior to the Amendment No. 2 Effective Date), (c) all contributions,
investments, conveyances, or transfers of any real properties or any interests
associated with such real properties by any Company Party or any of its Related
Parties in or to Nancy Holdings LLC prior to March 25, 2019, (d) all leases of
real properties or any interests associated with such real properties between
Nancy Holdings LLC as lessor, and any Company Party as lessee, entered into
prior to March 25, 2019, and (e) all acts or omissions taken prior to March 25,
2019, by any Company Party or any of its Related Parties in structuring,
implementing, or effectuating the foregoing.

 

“Recapitalization Transactions” means the consensual recapitalization of certain
of the Company Parties’ outstanding Indebtedness and Equity Interests consisting
of the entry into this Agreement, the consummation of the offers to exchange the
Senior Notes outstanding prior to the Amendment No. 2 Effective Date for Second
Lien Notes or Third Lien Notes, the issuance of the Second Lien Notes and the
Third Lien Notes and the issuance of the MYT Holdco Preferred Stock on terms and
conditions consistent with the TSA.

 

“Related Parties” means, with respect to any Entity, such Entity’s predecessors,
successors, assigns, and present and former Affiliates (whether by operation of
law or otherwise) and Subsidiaries, and each of their respective managed
accounts or funds or investment vehicles, and each of their respective current
and former equity holders, officers, directors, managers principals,
shareholders, members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
in each case acting in such capacity. For the avoidance of doubt, the MYT
Entities are Related Parties of the Sponsors; provided however that any Related
Party of a Lender is subject to and bound by the terms of the mutual releases
set forth under this Section 10.22 only to the extent that a Lender, acting in
its capacity as a Lender, has the authority to bind such Related Party.

 

“Released Claim” means, with respect to any Releasing Party, any Claim, Cause of
Action, or any other debt, obligation, right, suit, damage, judgment, action,
remedy, or liability which is released by such Releasing Party described under
this Section 10.22.

 

196

--------------------------------------------------------------------------------



 

“Released Party” means, collectively, (a) each of the Company Parties, (b) each
of the Lenders party hereto, (c) the Sponsors, (d) the Agents and (e) the
Related Parties of each of the foregoing Persons in clauses (a), (b), (c) and
(d) of this definition.

 

“Releasing Party” means collectively, to the maximum extent permitted by law,
(a) the Stakeholder Releasing Parties and (b) the Company Releasing Parties.

 

“Stakeholder Releasing Party” means, to the maximum extent permitted by law,
(i) each Lender (in its capacity as Lender) and the Sponsors and (ii) each of
the Sponsors and each of the Lenders (in their capacities as Lenders) on behalf
of their respective Related Parties.

 

SECTION 10.23.        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(1)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(2)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(a)                                 a reduction in full or in part or
cancellation of any such liability;

 

(b)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(c)                                  the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

SECTION 10.24.        Waivers & Amendments with respect to 2019 Extended Term
Loans.

 

(1)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified to amend or modify the definition of the term “Required 2019
Extending Term Lenders” or any other provision hereof requiring consent of the
“Required 2019 Extending Term Lenders”, without the prior written consent of
each Lender holding 2019 Extended Term Loans.

 

(2)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Borrower may enter into
Incremental Facility Amendments in accordance with Section 2.18, and such
Incremental Facility Amendments shall be effective to amend the terms of this
Agreement and the other applicable Loan Documents, in each case, without any
further action or consent of any other party to any Loan Document.

 

197

--------------------------------------------------------------------------------



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

198

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[FORM OF]

 

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
the other Loan Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law and subject to Section 10.22 of the Credit Agreement, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------



 

without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

 

1.                                      Assignor[s]:

 

2.                                      Assignee[s]:

 

 

3.                                      Borrowers:            NEIMAN MARCUS
GROUP LTD LLC, a Delaware limited liability company, THE NEIMAN MARCUS GROUP
LLC, a Delaware limited liability company, and THE NMG SUBSIDIARY LLC, a
Delaware limited liability company

 

4.                                      Administrative Agent:  CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as the administrative agent under the Credit Agreement.

 

5.                                      Credit Agreement:  Term Loan Credit
Agreement, dated as of October 25, 2013 (as amended, restated, supplemented,
extended, renewed or otherwise modified and in effect from time to time), by and
among the Borrowers, MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited
liability company, the Lenders party thereto from time to time, and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment /
Loans for all
Lenders(8)

 

Amount of
Commitment /
Loans
Assigned(9)

 

Percentage
Assigned of
Commitment
/Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Fill in appropriate terminology for each applicable type of facility under
the Credit Agreement that is being assigned under this Assignment, i.e., “2019
Extended Term Loans,” “Additional 2019 Extended Term Loans, “Non-Participating
Term Loan Exchange Indebtedness”, “Extended Term Loans” or “Other Term Loans.”

 

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(9)  Subject to minimum amount requirements pursuant to Section 10.04(2) of the
Credit Agreement.

 

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------



 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment /
Loans for all
Lenders(8)

 

Amount of
Commitment /
Loans
Assigned(9)

 

Percentage
Assigned of
Commitment
/Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:         
                                                ](11)

 

Effective Date:                    , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------



 

[Consented to and](12) Accepted:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as

 

Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:](13)

 

 

 

NEIMAN MARCUS GROUP LTD LLC,

 

as Lead Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12)  To the extent required under Section 10.04(2) of the Credit Agreement.

 

(13)  To the extent required under Section 10.04(2) of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Term Loan Credit Agreement, dated as of October 25,
2013 (as amended, restated, supplemented, extended, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among MARIPOSA
INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company (“Holdings”),
NEIMAN MARCUS GROUP LTD LLC, a Delaware limited liability company, THE NEIMAN
MARCUS GROUP LLC, a Delaware limited liability company, and THE NMG SUBSIDIARY
LLC, a Delaware limited liability company, as the Borrowers, the Lenders party
thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent and Collateral Agent.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

Representations and Warranties.

 

Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

 

Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not a
Disqualified Institution, (iii) it meets all the requirements to be a Lender
under the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.04(2) of the Credit Agreement), (iv) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (v) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (vi) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vii) it has, independently and without reliance upon the Administrative Agent,
Collateral Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision

 

--------------------------------------------------------------------------------



 

to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, and (viii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, the Collateral Agent, [the][any] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

General Provisions.  This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or electronically shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and Acceptance
shall be construed in accordance with and governed by the laws of the State of
New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[FORM OF]

 

SOLVENCY CERTIFICATE

 

June   , 2019

 

This Solvency Certificate is being delivered to you pursuant to (i) the Term
Loan Credit Agreement, dated as of October 25, 2013 (as amended, amended and
restated, supplemented, extended, renewed or otherwise modified from time to
time, the “Term Loan Credit Agreement”), by and among MARIPOSA INTERMEDIATE
HOLDINGS LLC, a Delaware limited liability company, NEIMAN MARCUS GROUP LTD LLC,
a Delaware limited liability company, THE NEIMAN MARCUS GROUP LLC, a Delaware
limited liability company, THE NMG SUBSIDIARY LLC, a Delaware limited liability
company, the Lenders party thereto from time to time, and Credit Suisse AG,
Cayman Islands Branch, as Administrative Agent and Collateral Agent and (ii) the
Revolving Credit Agreement, dated as of October 25, 2013 (as amended, amended
and restated, supplemented, extended, renewed or otherwise modified from time to
time, the “ABL Credit Agreement” and, together with the Term Loan Credit
Agreement, the “Credit Agreements”), by and among  MARIPOSA INTERMEDIATE
HOLDINGS LLC, a Delaware limited liability company, NEIMAN MARCUS GROUP LTD LLC,
a Delaware limited liability company, THE NEIMAN MARCUS GROUP LLC, a Delaware
limited liability company, THE NMG SUBSIDIARY LLC, a Delaware limited liability
company, the Lenders party thereto from time to time, and Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent.  Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the applicable Credit Agreement.

 

As of the date hereof, after giving effect to the consummation of the
[Transactions], on the date hereof:

 

(1)                                 The fair value of the assets of the
Borrowers and their respective Subsidiaries, on a consolidated basis, exceeds,
on a consolidated basis, their debts and liabilities, subordinated, contingent
or otherwise;

 

(2)                                 The present fair saleable value of the
property of the Borrowers and their respective Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;

 

(3)                                 The Borrowers and their respective
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured; and

 

(4)                                 The Borrowers and their respective
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.

 

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

 

 

 

NEIMAN MARCUS GROUP LTD LLC,

 

as Lead Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

SUBLEASE

 

THIS SUBLEASE (this “Sublease”) is made and entered into as of the      day of
             , 2019, by and between [NMG NOTES PROPCO LLC](1)/[NMG TERM LOAN
PROPCO LLC](2), a Delaware limited liability company (hereinafter called
“Sublandlord”), and                       , a                       (hereinafter
called “Subtenant”);

 

W I T N E S S E T H:

 

WHEREAS, Sublandlord is a wholly-owned subsidiary of Subtenant;

 

WHEREAS, Subtenant was party as tenant to that certain [lease, sublease or
sub-sublease], dated [   ] with                   , a                as
landlord (“Landlord”), as more particularly described on Exhibit A annexed
hereto and made a part hereof  (hereinafter called the “Prime Lease”);

 

WHEREAS, Subtenant, as the prior tenant under the Prime Lease, leased the
demised premises located at                 (the “Leased Premises”);

 

WHEREAS, Subtenant, as assignor, and Sublandlord, as assignee, entered into an
Assignment and Assumption of Lease (the “Assignment”) pursuant to which
Subtenant assigned to Sublandlord all of Subtenant’s right, title and interest
in and to the leasehold interest in the Prime Lease; and

 

WHEREAS, Subtenant desires to sublease from Sublandlord, and Sublandlord desires
to sublease to Subtenant, the Leased Premises, of which Subtenant is currently
in possession and on which Subtenant is currently operating a [Neiman Marcus]
[Bergdorf Goodman] store (hereinafter, the “Store”), all upon the terms and
subject to the conditions and provisions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and promises contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, Sublandlord
and Subtenant hereby agree as follows:

 

1.             Demise; Use.  Sublandlord hereby leases to Subtenant and
Subtenant hereby leases from Sublandlord the Leased Premises for the term and
rental and upon the other terms and conditions hereinafter set forth, to be used
solely for the purposes permitted under the Prime Lease, including operating the
Store in accordance with all operating covenants and requirements (including
with respect to trade name) of the Prime Lease.

 

2.             Term.  The term (the “Term”) of this Sublease shall commence on
               , 2019 (the “Commencement Date”) and, unless sooner terminated
pursuant to the provisions hereof, shall terminate on the earlier of the
one-year anniversary of the Commencement Date (such date, and each applicable
subsequent anniversary following an

 

--------------------------------------------------------------------------------

(1)  Use for PropCo Assets

(2)  Use for New Term Loan Assets

 

--------------------------------------------------------------------------------



 

extension pursuant to the proviso to this sentence, the “Scheduled Expiry Date”)
and the prior termination of the term of the Prime Lease for any reason
whatsoever; provided, the Term shall automatically be extended by an additional
year after the Scheduled Expiry Date (subject to prior termination of the Prime
Lease) if neither party has delivered to the other written notice of its intent
to terminate this Sublease at least ten (10) business days prior to the
Scheduled Expiry Date.

 

3.             Base Rent.

 

(a)           Subtenant shall pay to Landlord directly on behalf of Sublandlord
annual fixed rental (hereinafter called “Base Rent”) for the Leased Premises
equal to the [Base Rent] (as defined in the Prime Lease) payable by Sublandlord
to Landlord under the Prime Lease.  Base Rent shall be due and payable pursuant
to the terms and provisions of the Prime Lease.

 

(b)           All Base Rent and Additional Rent (as defined below) shall be paid
directly to Landlord at the address designated under the Prime Lease or by
notice from Landlord or at such other place as Sublandlord may designate by
notice to Subtenant.

 

4.             Additional Rent; Payments; Interest.

 

(a)           In addition to Base Rent, Subtenant shall also pay to Sublandlord
all other charges, costs, expenses, fees and other amounts, including real
property taxes and assessments, sewer rents, utilities, common area charges, and
percentage or contingent rent, including late payments, interest, and costs and
fees of collection, including attorney fees (collectively “Additional Rent”)
payable by Sublandlord under the Prime Lease.  Without limiting the foregoing,
Subtenant shall maintain and provide to Landlord all reports and accountings
with respect to rent, issues and profits and percentage rent of Subtenant with
respect to the Leased Premises required under the Prime Lease.

 

(b)           Each amount due pursuant to Subsection 4(a) above and each other
amount payable by Subtenant hereunder, unless a date for payment of such amount
is provided for elsewhere in this Sublease, shall be due and payable no later
than the date on which any such amount is due and payable under the Prime Lease.

 

(c)           All amounts other than Base Rent payable to, or on behalf of,
Sublandlord under this Sublease shall be deemed to be additional rent due under
this Sublease.  All past due installments of Base Rent and additional rent shall
bear interest from the date that is the earlier of the date provided in the
Prime Lease for the applicable payment or five (5) business days following
receipt of written notice thereof from Sublandlord until paid at the rate per
annum equal to the greater of the rate provided in the Prime Lease or three
percent (3%) in excess of the Prime Rate (as hereinafter defined) (the “Default
Rate”) in effect from time to time, which rate shall change from time to time as
of the effective date of each change in the Prime Rate, unless a lesser rate
shall then be the maximum rate permissible by law with respect thereto, in which
event said lesser rate shall be charged.  For the purposes of this Sublease, the
term “Prime Rate” shall mean the base rate on corporate loans at large U.S.
money centers or commercial banks as published from time to time by the Wall
Street Journal.

 

--------------------------------------------------------------------------------



 

(d)           As and to the extent provided in the Prime Lease or as Landlord
and Subtenant may otherwise agree, Subtenant shall pay Landlord on the due dates
as provided in the Prime Lease or as otherwise agreed by the parties, for all
services requested by Subtenant which are billed by Landlord directly to
Subtenant rather than Sublandlord, all of which shall constitute Additional
Rent.

 

5.             Condition of Leased Premises.  Subtenant, as the present occupant
and operator of the Leased Premises, acknowledges and agrees that it takes the
Leased Premises “as is”, “where is” and “with all faults”, and that Sublandlord
does not make any warranties, representations or promises with respect to the
Leased Premises or the Prime Lease of any kind whatsoever, express or implied,
including without limitation with respect to state of title, physical condition
or environmental condition, or fitness for any particular use. Subtenant’s
taking possession of the Leased Premises pursuant to this Sublease shall be
conclusive evidence as against Subtenant that the Leased Premises were in good
order and satisfactory condition when Subtenant took possession.  No promise of
Sublandlord to alter, remodel or improve the Leased Premises, except as may be
expressly provided herein, and no representation respecting the condition of the
Leased Premises have been made by Sublandlord to Subtenant.  Upon the expiration
of the term hereof, or upon any earlier termination of the term hereof or of
Subtenant’s right to possession (including any rejection of this Sublease in
bankruptcy), Subtenant shall surrender the Leased Premises in the condition
required pursuant to the Prime Lease (including environmental matters).

 

6.             The Prime Lease.

 

(a)           This Sublease and all rights, privileges and interests of
Subtenant hereunder and with respect to the Leased Premises are subject to all
of the terms, conditions, covenants, warranties, representations and provisions
of the Prime Lease.  Notwithstanding any provision to the contrary in the
Assignment, as between Sublandlord and Subtenant, Subtenant hereby assumes and
agrees to perform faithfully and be bound by, with respect to the Leased
Premises, all of Sublandlord’s obligations, warranties, representations,
covenants, agreements, provisions and liabilities under the Prime Lease and all
terms, conditions, provisions and restrictions contained in the Prime Lease.
Without limitation of the foregoing:

 

(i)            Subtenant shall not make any changes, alterations or additions in
or to the Leased Premises except as otherwise expressly provided in the Prime
Lease or herein;

 

(ii)           If Subtenant desires to take any other action and the Prime Lease
would require that Sublandlord obtain the consent of Landlord before undertaking
any action of the same kind, Subtenant shall not undertake the same without the
prior written consent of Landlord and Sublandlord.  Sublandlord may condition
its consent on the consent of Landlord being obtained and may require Subtenant
to contact Landlord directly for such consent.  All such consents shall be at
the sole cost and expense of Subtenant;

 

(iii)          Sublandlord shall have the right during all normal business hours
upon reasonable prior notice to Subtenant to enter upon and inspect the Leased

 

--------------------------------------------------------------------------------



 

Premises.  Without limiting the foregoing, all rights given to Landlord and its
agents and representatives by the Prime Lease to enter and/or inspect the Leased
Premises shall inure to the benefit of Sublandlord and their respective agents
and representatives with respect to the Leased Premises;

 

(iv)          Sublandlord shall also have all other rights, and all privileges,
options, reservations and remedies, granted or allowed to, or held by, Landlord
under the Prime Lease;

 

(v)           Subtenant shall maintain insurance of the kinds and in the amounts
required to be maintained by Sublandlord under the Prime Lease; and

 

(vi)          Subtenant shall not do anything or suffer or permit anything to be
done which could result in a default or breach under the Prime Lease or permit
the Prime Lease, with the passage of time or the service of notice or both, to
be cancelled or terminated (or which could limit or prohibit Sublandlord from
exercising any option or right of renewal, first negotiation, first refusal or
right of expansion under the Prime Lease).

 

(b)           In addition to the other covenants and obligations under this
Sublease and the Prime Lease as incorporated herein, and without limitation of
the foregoing, Sublandlord agrees as follows, subject in each case to the due
and punctual performance and observance of all covenants and obligations of
Subtenant hereunder:

 

(i)            Sublandlord shall not do anything which could reasonably be
expected to result in a default under the Prime Lease; provided, however, that
Sublandlord shall not be in default of this covenant to the extent the default
under the Prime Lease is caused or attributable (in whole or in part) by
Subtenant, its shareholders, partners, members, directors, officers, employees,
agents, customers or invitees.

 

(ii)           Sublandlord shall not amend, modify or terminate the Prime Lease,
without the prior written consent of Subtenant, which may be withheld in its
sole discretion to the extent the same could increase Subtenant’s liabilities or
obligations under this Sublease.

 

(iii)          If any action to be taken by Subtenant or any other matter would
require the consent or approval of Sublandlord under this Sublease, but not
Landlord under the Prime Lease, Sublandlord’s consent or approval shall not be
unreasonably withheld, conditioned or delayed.  If any action to be taken by
Subtenant or any other matter would require the consent or approval of Landlord
under the Prime Lease, (i) Sublandlord shall be deemed to have consented to or
approved such request if Landlord consents to or approves the same, and
(ii) Sublandlord shall be deemed not to have consented to or approved such
request if Landlord does not consent to or approve the same.

 

(iv)          Sublandlord shall not assign, mortgage, pledge, hypothecate or
otherwise transfer or permit the transfer of this Sublease or any interest in
this

 

--------------------------------------------------------------------------------



 

Sublease, whether voluntarily, by operation of law or otherwise (including a
merger or transfer of voting control in Sublandlord), in each case without the
prior written consent of Subtenant, which may be withheld in its sole
discretion.

 

(c)           Notwithstanding anything contained herein or in the Prime Lease
which may appear to be to the contrary, Sublandlord and Subtenant hereby agree
as follows:

 

(i)            Subtenant shall not assign, mortgage, pledge, hypothecate, or
otherwise transfer or permit the transfer of this Sublease or any interest of
Subtenant in this Sublease, directly or indirectly, by operation of law or
otherwise, or permit the use of the Leased Premises or any part thereof by any
persons other than Subtenant and Subtenant’s employees, or sublet the Leased
Premises or any part thereof;

 

(ii)           in the event of any condemnation or casualty damage or
destruction of the Leased Premises, Sublandlord shall have no obligation to
restore the Leased Premises, all such obligations (if any) of Sublandlord as the
tenant under the Prime Lease (if any) to be performed by Subtenant; provided
that neither rental nor additional rent or other payments hereunder shall abate
or be suspended by reason of any condemnation, damage to or destruction of the
Leased Premises or any part thereof, unless, and then only to the extent that,
rental and additional rent and such other payments actually abate under the
Prime Lease with respect to the Leased Premises on account of such event;

 

(iii)          Subtenant shall not have any right to any portion of the proceeds
of any award for a condemnation or other taking, or a conveyance in lieu
thereof, of all or any portion of the Leased Premises;

 

(iv)          Subtenant shall not have any right to exercise or have Sublandlord
exercise any option under the Prime Lease, including, without limitation, any
option or right of first refusal, first negotiation or first offer to extend the
term of the Prime Lease or lease additional space; and

 

(v)           In the event of any conflict between the terms, conditions and
provisions of the Prime Lease and of this Sublease, the terms, conditions and
provisions of the Prime Lease shall, in all instances, govern and control.

 

(d)           It is expressly understood and agreed that Sublandlord does not
assume and shall not have any of the obligations or liabilities of Landlord
under the Prime Lease and that Sublandlord is not making the representations or
warranties, inducements, rent or other concessions or abatements, allowances,
tenant improvements or landlord’s work, if any, made by Landlord in the Prime
Lease.  With respect to work, services, repairs and restoration or the
performance of other obligations required of Landlord under the Prime Lease,
Sublandlord’s sole obligation with respect thereto shall be to request the same,
upon written request from Subtenant, and to use reasonable efforts to obtain the
same from Landlord.  Sublandlord shall not be liable in any respect,  in damages
or otherwise, nor

 

--------------------------------------------------------------------------------



 

shall rent abate hereunder, for or on account of any failure by Landlord to
perform the obligations and duties imposed on it under the Prime Lease.

 

(e)           Nothing contained in this Sublease shall be construed to create
privity of estate or contract between Subtenant and Landlord, unless Subtenant
attorns to Landlord by written instrument.

 

(f)            Nothing contained in this Sublease shall be construed to release
the Sublandlord of any of its obligations or liabilities owed to Landlord under
the Prime Lease.

 

7.             Default by Subtenant.

 

(a)           Upon the happening of any of the following:

 

(i)            Subtenant fails to pay any Base Rent or Additional Rent within
five (5) days after the date it is due;

 

(ii)           Subtenant fails to pay any other amount due from Subtenant
hereunder and such failure continues for five (5) business days after notice
thereof from Sublandlord to Subtenant;

 

(iii)          Subtenant fails to perform or observe any other covenant,
obligation or agreement set forth in this Sublease and such failure continues
until the earlier of (1) ten (10) business days after notice thereof from
Sublandlord to Subtenant or (2) any earlier date specified for default under the
Prime Lease, any Superior Interest or any Ancillary Document, as the case may
be; or

 

(iv)          any other event occurs which involves Subtenant or the Leased
Premises or any part thereof and which would constitute a default under the
Prime Lease if it involved Sublandlord (or any agent. representative, officer,
director, manager or shareholder of Subtenant) or the Leased Premises, subject
to any notice and cure periods thereunder;

 

Subtenant shall be deemed to be in default hereunder, and Sublandlord may
exercise, without any further demand or notice, and without limitation of any
other rights and remedies available to it  hereunder or at law or in equity, all
of which rights are hereby expressly reserved, any and all of the equivalent
rights and remedies of Landlord set forth in the Prime Lease with respect to the
Leased Premises in the event of a default by Sublandlord thereunder (including
without limitation the right to terminate this Sublease and recover possession
of the Leased Premises free of all rights and interests of Subtenant).

 

(b)           In the event Subtenant fails or refuses to make any payment or
perform any covenant, obligation or agreement to be performed hereunder by
Subtenant, Sublandlord may make such payment or undertake to perform such
covenant, obligation or agreement (but shall not have any obligation to
Subtenant to do so).  In such event, all amounts so paid and all amounts
expended in undertaking such performance, together with all costs, expenses and
reasonable attorneys’ fees incurred by Sublandlord or Landlord in connection
therewith, together with interest at the Default Rate, shall be additional rent
hereunder.

 

--------------------------------------------------------------------------------



 

8.             Nonwaiver.  Failure of Sublandlord to declare any default or
delay in taking any action, or partial exercise of any rights or remedies, in
connection therewith shall not waive such default.  No receipt of moneys or
performance of obligations by Sublandlord from Subtenant after the termination
in any way of the term or of Subtenant’s right of possession hereunder or after
the giving of any notice of termination or eviction shall reinstate, continue or
extend the term or Subtenant’s right of occupancy or possession or affect any
notice given to Subtenant or any suit commenced or judgment entered prior to
receipt of such moneys or performance of obligations.

 

9.             Cumulative Rights and Remedies.  All rights and remedies of
Sublandlord under this Sublease shall be cumulative and none shall exclude any
other rights or remedies allowed by law.

 

10.          Waiver of Claims and Indemnity.

 

(a)           Subtenant hereby releases and waives any and all claims against
Landlord and Sublandlord and each of their respective officers, directors,
partners, agents and employees for injury or damage to person, property or
business sustained in or about the Leased Premises by Subtenant other than by
reason of gross negligence or willful misconduct and except in any case which
would render this release and waiver void under applicable law.

 

(b)           Subtenant agrees to indemnify, defend and hold harmless Landlord
and its beneficiaries, Sublandlord and each of their respective officers,
directors, partners, agents and employees, from and against any and all claims,
demands, liabilities, costs and expenses of every kind and nature, including
reasonable attorneys’ fees and litigation expenses, arising out of or with
respect to or from Subtenant’s use, possession or occupancy (or rights thereto)
of the Leased Premises (including such use, possession or occupancy by Subtenant
prior to the commencement of the Term in its capacity as prior tenant under the
Prime Lease), or any events or occurrences on, under, or about the Leased
Premises, Subtenant’s construction or authorization of any work or leasehold
improvements in the Leased Premises or from any breach or default on the part of
Subtenant in the performance of any agreement, covenant, obligation, warranty or
representation of Subtenant to be performed or performed under this Sublease or
pursuant to the terms of this Sublease, or from any act or neglect of Subtenant
or its agents, officers, employees, guests, servants, invitees or customers in
or about the Leased Premises, other than by reason of gross negligence or
willful misconduct on the part of any of the foregoing indemnitees.  In case any
action or  proceeding is brought against any of said indemnified parties,
Subtenant covenants, if requested by Sublandlord, to defend such proceeding at
its sole cost and expense by legal counsel reasonably satisfactory to
Sublandlord (and, if provided in the Prime Lease, by Landlord).

 

(c)           Subtenant acknowledges that prior to the assignment to, and
assumption by, Sublandlord of the Prime Lease, Subtenant was the tenant under
the Prime Lease, and agrees that all of Subtenant’s liabilities and obligations
under this Sublease, including, without limitation, Subtenant’s indemnification
obligations under Section 10(b), shall apply to the extent such liabilities or
obligations arise from any matter first arising or accruing during Subtenant’s
tenancy and occupancy of the Leased Premises under the

 

--------------------------------------------------------------------------------



 

Prime Lease (the “Subtenant Occupancy Period”).  Sublandlord acknowledges and
agrees that such obligations of Subtenant shall not apply to any matter first
arising or accruing during the period of time (i) prior to the Subtenant
Occupancy Period, or (ii) after the expiration or earlier termination of the
Term of this Sublease, except to the extent such liabilities or obligations
expressly survive such expiration or termination.

 

11.          Waiver of Subrogation.  Anything in this Sublease to the contrary
notwithstanding, Sublandlord and Subtenant each hereby waive any and all rights
of recovery, claims, actions or causes of action against the other and the
officers, directors, partners, agents and employees of each of them, and
Subtenant hereby waives any and all rights of recovery, claims, actions or
causes of action against Landlord and its agents and employees for any loss or
damage that may occur to the Leased Premises, or any improvements thereto, or
any personal property of any person therein, by reason of fire, the elements or
any other cause insured against under valid and collectible fire and extended
coverage insurance policies, regardless of cause or origin, including
negligence, except in any case which would render this waiver void under law, to
the extent that such loss or damage is actually recovered under said insurance
policies.

 

12.          Successors and Assigns.  This Sublease shall be binding upon and
inure to the benefit of the successors and assigns of Sublandlord and shall be
binding upon and inure to the benefit of the successors of Subtenant and, to the
extent any such assignment may be approved, Subtenant’s assigns.  The provisions
of Subsection 6(e) and Sections 10 and 11 hereof shall inure to the benefit of
the successors and assigns of Landlord.

 

13.          Entire Agreement.  This Sublease contains all the terms, covenants,
conditions and agreements between Sublandlord and Subtenant relating in any
manner to the rental, use and occupancy of the Leased Premises.  No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect.  The terms, covenants and conditions of this Sublease cannot be
altered, changed, modified or added to except by a written instrument signed by
Sublandlord and Subtenant.

 

14.          Notices.

 

(a)           In the event any notice from the Landlord or otherwise relating to
the Prime Lease is delivered to the Leased Premises or is otherwise received by
Subtenant, Subtenant shall, as soon thereafter as possible deliver such notice
to Sublandlord if such notice is written or advise Sublandlord thereof by
telephone if such notice is oral.

 

(b)           Notices and demands required or permitted to be given by either
party to the other with respect hereto or to the Leased Premises shall be in
writing and shall not be effective for any purpose unless the same shall be
served either by personal delivery with a receipt requested, by overnight air
courier service or by United States certified or registered mail, return receipt
requested, postage prepaid; provided, however, that all notices of default shall
be served either by personal delivery with a receipt requested or by overnight
air courier service, addressed as follows:

 

if to Sublandlord:

[             ]

 

--------------------------------------------------------------------------------



 

 

One Marcus Square

 

1618 Main Street

 

Dallas, Texas 75201

 

Attention: Tracy M. Preston, Esq.

 

Facsimile: (214) 743-7611

 

 

if to Subtenant:

[             ]

 

One Marcus Square

 

1618 Main Street

 

Dallas, Texas 75201

 

Attention: Tracy M. Preston, Esq.

 

Facsimile: (214) 743-7611

 

Notices and demands shall be deemed to have been given two (2) days after
mailing, if mailed, or, if made by personal delivery or by overnight air courier
service, then upon such delivery.  Either party may change its address for
receipt of notices by giving notice to the other party.

 

15.          Electronic Transmission; Counterparts.  Sublandlord and Subtenant
may deliver executed signature page(s) to this Sublease by electronic
transmission to the other party, which electronic copy shall be deemed to be an
original executed signature page.  This Sublease may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties had signed the same signature page.

 

16.  Superior Interests; Ancillary Documents.  Except as expressly provided
herein to the contrary, Subtenant acknowledges and agrees that this Sublease is
expressly subject and subordinate to, and Subtenant shall observe and perform,
Sublandlord’s obligations with respect to, (a) all  superior fee, leasehold and
mortgage or security interests affecting the Leased Premises (collectively,
“Superior Interests”) existing as of the date hereof until such time as such
Superior Interests are terminated or released, (b) all future Superior Interests
to the extent expressly provided in Superior Interests existing as of the date
hereof until such time such future Superior Interests are terminated or
released, and (c) all ancillary agreements and documents (including, without
limitation, reciprocal easement and/or operating agreements affecting the Lease
Premises as of the date hereof (including any of the same identified on
Exhibit A, collectively, the “Ancillary Documents”)), as all such Superior
Interests and Ancillary Documents may hereinafter be amended or supplemented
from time to time.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the date aforesaid.

 

 

SUBLANDLORD:

SUBTENANT:

 

 

 

 

[NMG NOTES PROPCO LLC] /[NMG
TERM LOAN PROPCO LLC]

 

 

 

 

 

 

 

 

By:

By:

 

 

 

 

   Its:

   Its:

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Ancillary Documents

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

[FORM OF]
INTEREST ELECTION REQUEST

 

To:                             Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent
for the Lenders referred to below

 

[·], 20[·](1)

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Credit Agreement, dated as of October 25,
2013 (as amended, amended and restated, supplemented, extended, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company, NEIMAN
MARCUS GROUP LTD LLC, a Delaware limited liability company, THE NEIMAN MARCUS
GROUP LLC, a Delaware limited liability company, THE NMG SUBSIDIARY LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein have the meanings specified in the Credit Agreement.

 

This notice constitutes a notice of conversion or notice of continuation, as
applicable, under Section 2.04 of the Credit Agreement, and the Borrowers hereby
irrevocably notify the Administrative Agent of the following information with
respect to the conversion or continuation requested hereby:

 

a.                                      The Borrowing to which this Interest
Election Request applies(2) is [·];

 

b.                                      The effective date of the election
(which shall be a Business Day) made pursuant to this Interest Election Request
is [·], 20[·];

 

c.                                       The resulting Borrowing is to be [an
ABR Borrowing][a Eurocurrency Borrowing][; and]

 

--------------------------------------------------------------------------------

(1) Administrative Agent must be notified as indicated in Section 2.04 of the
Credit Agreement in the case of an election to convert to or continue a
Eurocurrency Borrowing election, not later than 2:00 p.m. New York City time,
three Business Days before the effective date of such election or, in the case
of an election to convert or continue an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of such election.

 

(2) If different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information specified pursuant to (d) below shall be specified
for each resulting Borrowing).

 

--------------------------------------------------------------------------------



 

[d.                                  The Interest Period applicable to the
resulting Borrowing after giving effect to such election is [·](3)].

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(3) Include this clause (d) if the resulting Borrowing is a Eurocurrency
Borrowing. In the case of a Eurocurrency Borrowing that does not specify an
Interest Period, then the Borrowers shall be deemed to have selected an Interest
Period of one month’s duration.

 

--------------------------------------------------------------------------------



 

 

NEIMAN MARCUS GROUP LTD LLC,

 

as Lead Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

[FORM OF]

 

NON-DEBT FUND AFFILIATE ASSIGNMENT AND ACCEPTANCE

 

This Non-Debt Fund Affiliate Assignment and Acceptance (this “Assignment and
Acceptance”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each](1) Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each](2) Assignee identified in item 2
below ([the][each, an] “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees](3) hereunder are
several and not joint.](4) Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
the other Loan Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable Law and subject to Section 10.22 of the Credit Agreement, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------



 

assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](5)]

 

3.                                      Borrowers: NEIMAN MARCUS GROUP LTD LLC,
a Delaware limited liability company, THE NEIMAN MARCUS GROUP LLC, a Delaware
limited liability company, and THE NMG SUBSIDIARY LLC, a Delaware limited
liability company

 

4.                                      Administrative
Agent:                         CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the
administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Term Loan Credit
Agreement, dated as of October 25, 2013 (as amended, restated, supplemented,
extended, renewed or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrowers, MARIPOSA INTERMEDIATE HOLDINGS LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and
Collateral Agent.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment /
Loans for all
Lenders(9)

 

Amount of
Commitment /
Loans
Assigned(10)

 

Percentage
Assigned of
Commitment
/Loans(11)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

(5) Select as applicable.

 

(6) List each Assignor, as appropriate.

 

(7) List each Assignee, as appropriate.

 

(8) Fill in appropriate terminology for each applicable type of facility under
the Credit Agreement that is being assigned under this Assignment, i.e., “2019
Extended Term Loans,” “Additional 2019 Extended Term Loans, “Non-Participating
Term Loan Exchange Indebtedness”, “Extended Term Loans” or “Other Term Loans.”

 

(9) Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(10) Subject to minimum amount requirements pursuant to Section 10.04(2) of the
Credit Agreement.

 

(11) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------



 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment /
Loans for all
Lenders(9)

 

Amount of
Commitment /
Loans
Assigned(10)

 

Percentage
Assigned of
Commitment
/Loans(11)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                              
                                   ](12)

 

Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(12) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------



 

[Consented to and](13) Accepted:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](14)

 

 

 

NEIMAN MARCUS GROUP LTD LLC,

 

as Lead Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13) To the extent required under Section 10.04(2) of the Credit Agreement.

 

(14) To the extent required under Section 10.04(2) of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Term Loan Credit Agreement, dated as of October 25,
2013 (as amended, restated, supplemented, extended, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among MARIPOSA
INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company (“Holdings”),
NEIMAN MARCUS GROUP LTD LLC, a Delaware limited liability company, THE NEIMAN
MARCUS GROUP LLC, a Delaware limited liability company, THE NMG SUBSIDIARY LLC,
a Delaware limited liability company, as the Borrowers, the Lenders party
thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent and Collateral Agent.

 

STANDARD TERMS AND CONDITIONS FOR

 

NON-DEBT FUND AFFILIATE ASSIGNMENT AND ACCEPTANCE

 

Representations and Warranties.

 

Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

 

Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is a Non-Debt
Fund Affiliate pursuant to Section 10.04(10) of the Credit Agreement, (iii) it
meets all the requirements to be a Lender under the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.04(2) of the Credit
Agreement), (iv) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (vi) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vii) it has, independently and without
reliance upon the Administrative Agent, Collateral Agent, or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own

 

--------------------------------------------------------------------------------



 

credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (viii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, the Collateral Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

Non-Debt Fund Affiliate.

 

(a)                                 [As of the Effective Date, the Assignee
[affirms the No MNPI Representation][that it is unable to affirm the No MNPI
Representation and affirms that it is a sophisticated investor and is willing to
proceed with the assignment set forth in this Assignment and
Acceptance](15).](16)

 

The Assignee consents to the provisions of Section 10.04 of the Credit Agreement
that apply to a Non-Debt Fund Affiliate in its capacity as a Lender with respect
to the Assigned Interest.

 

[(b)                             The Assignor [affirms the No MNPI
Representation][is unable to affirm the No MNPI Representation and affirms that
it is a sophisticated investor and is willing to proceed with the assignment set
forth in this Assignment and Acceptance.](17)](18)

 

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

General Provisions.  This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or electronically shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and

 

--------------------------------------------------------------------------------

(15) Select applicable bracketed text.

 

(16) To be included only if required pursuant to Section 10.04(10)(d) of the
Credit Agreement.

 

(17) Select applicable bracketed text.

 

(18) Clause (a) applies to Non-Debt Fund Affiliates that are Assignees.  Clause
(b) applies to Non-Debt Fund Affiliates that are Assignors.

 

--------------------------------------------------------------------------------



 

Acceptance shall be construed in accordance with and governed by the laws of the
State of New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

EXHIBIT F-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of October 25,
2013 (as amended, amended and restated, supplemented, extended, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company, NEIMAN
MARCUS GROUP LTD LLC, a Delaware limited liability company, THE NEIMAN MARCUS
GROUP LLC, a Delaware limited liability company, THE NMG SUBSIDIARY LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.14(5)(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Lead Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Lead Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Lead Borrower and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Lead Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------



 

EXHIBIT F-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of October 25,
2013 (as amended, amended and restated, supplemented, extended, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company, NEIMAN
MARCUS GROUP LTD LLC, a Delaware limited liability company, THE NEIMAN MARCUS
GROUP LLC, a Delaware limited liability company, THE NMG SUBSIDIARY LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.14(5)(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Lead Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------



 

EXHIBIT F-3

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of October 25,
2013 (as amended, amended and restated, supplemented, extended, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company, NEIMAN
MARCUS GROUP LTD LLC, a Delaware limited liability company, THE NEIMAN MARCUS
GROUP LLC, a Delaware limited liability company, THE NMG SUBSIDIARY LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.14(5)(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the Lead
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------



 

EXHIBIT F-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of October 25,
2013 (as amended, amended and restated, supplemented, extended, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among
MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company, NEIMAN
MARCUS GROUP LTD LLC, a Delaware limited liability company, THE NEIMAN MARCUS
GROUP LLC, a Delaware limited liability company, THE NMG SUBSIDIARY LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein have the meanings specified in the Credit Agreement.

 

Pursuant to the provisions of Section 2.14(5)(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Note(s) evidencing such Term Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Lead Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Lead Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Lead Borrower and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Lead Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------



 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.01

 

COMMITMENTS

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.04

 

GOVERNMENTAL APPROVALS

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.05(2)

 

POSSESSION UNDER LEASES

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.06(1)

 

SUBSIDIARIES

 

Holder

 

Issuer

 

Type of Organization

 

Jurisdiction of
Organization /
Formation

 

% of Interest Owned

Mariposa Intermediate Holdings LLC

 

Neiman Marcus Group LTD LLC

 

Limited Liability Company

 

Delaware

 

100%

Neiman Marcus Group LTD LLC

 

Mariposa Borrower, Inc.

 

Corporation

 

Delaware

 

100%

Neiman Marcus Group LTD LLC

 

The Neiman Marcus Group LLC

 

Limited Liability Company

 

Delaware

 

100%

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Financial Services, Inc.

 

Corporation

 

Delaware

 

100%

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

 

NM Nevada Trust

 

Trust

 

Massachusetts

 

90%

Bergdorf Goodman Inc.

 

 

10%

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NMGP, LLC

 

Limited liability company

 

Virginia

 

100%

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Worth Avenue Leasing Company

 

Corporation

 

Florida

 

100%

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

BG Productions, Inc.

 

Corporation

 

Delaware

 

100%

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Bermuda, LLC

 

Limited Liability Company

 

Delaware

 

100%

 

--------------------------------------------------------------------------------



 

Holder

 

Issuer

 

Type of Organization

 

Jurisdiction of
Organization /
Formation

 

% of Interest Owned

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NEMA Beverage Parent Corporation

 

Corporation

 

Texas

 

100%

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Bergdorf Goodman Inc.

 

Corporation

 

New York

 

100%

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NMG Global Mobility, Inc.

 

Corporation

 

Delaware

 

100%

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

 

Neiman Marcus Bermuda, L.P.

 

Limited Partnership

 

Bermuda

 

99%

NM Bermuda, LLC

 

 

1%

NEMA Beverage Parent Corporation

 

NEMA Beverage Holding Corporation

 

Corporation

 

Texas

 

100%

NEMA Beverage Holding Corporation

 

NEMA Beverage Corporation

 

Corporation

 

Texas

 

100%

Bergdorf Goodman Inc.

 

Bergdorf Graphics, Inc.

 

Corporation

 

New York

 

100%

The Neiman Marcus Group LLC

 

NMG Salon Holdings LLC

 

Limited Liability Company

 

Delaware

 

100%

NMG Salon Holdings LLC

 

NMG Salons LLC

 

Limited Liability Company

 

Delaware

 

100%

NMG Salon Holdings LLC

 

NMG Florida Salon LLC

 

Limited Liability Company

 

Florida

 

100%

NMG Salon Holdings LLC

 

NMG California Salon LLC

 

Limited Liability Company

 

California

 

100%

NMG Salon Holdings LLC

 

NMG Texas Salon LLC

 

Limited Liability Company

 

Texas

 

100%

The Neiman Marcus Group LLC

 

The NMG Subsidiary LLC

 

Limited Liability Company

 

Delaware

 

100%

 

--------------------------------------------------------------------------------



 

Holder

 

Issuer

 

Type of Organization

 

Jurisdiction of
Organization /
Formation

 

% of Interest Owned

The Neiman Marcus Group LLC

 

Fashionphile Group, LLC

 

Limited Liability Company

 

Delaware

 

170,000 Units (13.655% as of 5/17/19)

The Neiman Marcus Group LLC

 

NMG Term Loan PropCo LLC

 

Limited Liability Company

 

Delaware

 

100%

The Neiman Marcus Group LLC

 

NMG Notes PropCo LLC

 

Limited Liability Company

 

Delaware

 

100%

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.11

 

TAXES

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.13

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.15(1)

 

MATERIAL REAL PROPERTY OWNED IN FEE

 

Loan Party

 

Location

 

Address/City/State/Zip Code

The Neiman Marcus Group LLC
(“TNMG LLC”)

 

Beverly Hills, CA(1)

 

9700 Wilshire Boulevard
Beverly Hills, California 90212

TNMG LLC

 

San Francisco, CA

 

150 Stockton Street
San Francisco, California 94108

TNMG LLC

 

Orlando, FL

 

4170 Conroy Road
Orlando, Florida 32839

TNMG LLC

 

Natick, MA

 

310 Speen Street
Natick, Massachusetts 01760

TNMG LLC

 

Dallas, TX
(Downtown)

 

1609 Commerce Street
Dallas, Texas 75201

1618 Main Street
Dallas, Texas 75201

TNMG LLC

 

Plano, TX

 

2201 Dallas Parkway
Plano, Texas 75093

 

--------------------------------------------------------------------------------

(1)                                 This location is partially leased and owned.

 

--------------------------------------------------------------------------------



 

Loan Party

 

Location

 

Address/City/State/Zip Code

TNMG LLC

 

Irving, TX

 

5950 Colwell Blvd
Irving, Texas 75039

 

(mailing: 111 Customer Way
Irving, Texas 75039)

 

2019 Term Loan Priority Real Estate Assets

 

Loan Party

 

Location

 

Address/City/State/Zip Code

TNMG LLC (as successor in interest to Nancy Holdings LLC)

 

San Antonio, TX

 

15900 La Cantera Parkway Building 14 San Antonio, Texas 78256

TNMG LLC (as successor in interest to Nancy Holdings LLC)

 

Longview, TX

 

2301 Neiman Marcus Parkway Longview, Texas 75602

 

 

Notes Priority Real Estate Assets

 

Loan Party

 

Location

 

Address/City/State/Zip Code

TNMG LLC (as successor in interest to Nancy Holdings LLC)

 

Tysons Galleria, VA

 

2255 International Drive McLean, Virginia 22102

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.15(2)

 

MATERIAL REAL PROPERTY LEASED BY ANY LOAN PARTY

 

2019 Term Loan Priority Real Estate Assets

 

Loan Party

 

Location

 

Address/City/State/Zip
Code

TNMG LLC

 

Washington, D.C.

 

5300 Wisconsin Avenue Northwest
Washington, DC 20015

TNMG LLC

 

Tampa, FL

 

2223 North West Shore Boulevard
Tampa, Florida 33607

TNMG LLC

 

Dallas, TX
(Downtown)

 

1622 Main Street
Dallas, Texas 75201


1612 - 1616 Main Street
Dallas, Texas 75201

1607 Commerce Street
Dallas, Texas 75201

1603 - 1605 Commerce Street
Dallas, Texas 75201

1600 Commerce Street
Dallas, Texas 75201

TNMG LLC

 

Dallas, TX
(NorthPark)

 

400 NorthPark Center (a/k/a 8687 North Central Expressway)
Dallas, Texas 75225

TNMG LLC

 

Houston, TX

 

2600 Post Oak Boulevard
Houston, Texas 77056

TNMG LLC

 

Bal Harbour, FL

 

9700 Collins Avenue
Bal Harbour, Florida 33154

 

--------------------------------------------------------------------------------



 

TNMG LLC

 

Fashion Island, CA (Newport Beach)

 

601 Newport Center Drive
Newport Beach, California 92660

TNMG LLC

 

(Westchester) White
Plains, NY

 

2 East Maple Avenue
White Plains, New York 10601

TNMG LLC

 

Chicago, IL

 

737 North Michigan Avenue
Chicago, Illinois 60611

TNMG LLC

 

Boston, MA

 

5 Copley Place
Boston, Massachusetts 02116

TNMG LLC

 

Palo Alto, CA

 

400 Stanford Shopping Center
Palo Alto, California 94304

TNMG LLC

 

Short Hills, NJ

 

1200 Morris Turnpike
Short Hills, New Jersey 07078

TNMG LLC

 

Denver, CO

 

3030 East First Avenue
Denver, Colorado 80206

TNMG LLC

 

Scottsdale, AZ

 

6900 East Camelback Road
Scottsdale, Arizona 85251

TNMG LLC

 

King of Prussia, PA

 

170 North Gulph Road
King of Prussia, Pennsylvania 19406

TNMG LLC

 

Ala Moana, HI

 

1450 Ala Moana Boulevard
Honolulu, Hawaii 96814

TNMG LLC

 

Palm Beach, FL

 

151 Worth Avenue
Palm Beach, Florida 33480

 

--------------------------------------------------------------------------------



 

TNMG LLC

 

Paramus, NJ

 

503 Garden State Plaza
Paramus, New Jersey 07652

TNMG LLC

 

Boca Raton, FL

 

5860 Glades Road
Boca Raton, Florida 33431

TNMG LLC

 

New York, New York (Bergdorf Goodman Men’s)

 

745 Fifth Avenue
New York, New York 10151

TNMG LLC

 

Fort Worth, TX

 

5200 Monahans Avenue
Fort Worth, Texas 76109

TNMG LLC

 

Bellevue, WA

 

11111 Northeast 8th Street
Bellevue, Washington 98004

TNMG LLC

 

Garden City, NY

 

620 Old Country Road
Garden City, New York 11530

TNMG LLC

 

Dallas, TX

 

4121 Pinnacle Point Drive
Dallas, Texas 75211

TNMG LLC

 

Atlanta, GA

 

3393 Peachtree Road Northeast
Atlanta, Georgia 30326

TNMG LLC

 

St. Louis, MO

 

100 Plaza Frontenac Street
St. Louis, Missouri 63131

TNMG LLC

 

Northbrook, IL

 

5000 Northbrook Court
Northbrook, Illinois 60062

NM Nevada Trust

 

Las Vegas, NV

 

3200 Las Vegas Boulevard South
Las Vegas, Nevada 89109

 

--------------------------------------------------------------------------------



 

TNMG LLC

 

San Diego, CA

 

7027 Friars Road
San Diego, California 92108

TNMG LLC

 

Oakbrook, IL

 

6 Oakbrook Center
Oak Brook, Illinois 60523

TNMG LLC

 

New York, NY
(Bergdorf Goodman Women’s)

 

754 Fifth Avenue
New York, New York 10019

TNMG LLC

 

New York (Hudson Yards), NY

 

20 Hudson Yards
New York, New York 10001

TNMG LLC

 

Pittston, PA

 

450 Centerpoint Blvd.
Pittston, Pennsylvania 18640

 

Notes Priority Real Estate Assets

 

Loan Party

 

Location

 

Address/City/State/Zip Code

TNMG LLC

 

(Topanga Plaza)
Canoga Park, CA

 

6550 Topanga Canyon Boulevard
Woodland Hills, California 91303

TNMG LLC

 

Walnut Creek, CA

 

1275 Broadway Plaza
Walnut Creek, California 94596

TNMG LLC

 

Fort Lauderdale, FL

 

2442 East Sunrise Boulevard
Fort Lauderdale, Florida 33304

TNMG LLC

 

Troy, MI

 

2705 W. Big Beaver Road
Troy, Michigan 48084

TNMG LLC

 

Charlotte, NC

 

4400 Sharon Road
Charlotte, North Carolina 28211

 

--------------------------------------------------------------------------------



 

TNMG LLC

 

Austin, TX

 

3400 Palm Way
Austin, Texas 78758

TNMG LLC

 

Coral Gables, FL

 

390 San Lorenzo Avenue
Coral Gables, Florida 33146

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.18

 

INSURANCE

 

On file with the Administrative Agent.

--------------------------------------------------------------------------------



 

SCHEDULE 3.20

 

INTELLECTUAL PROPERTY MATTERS

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 5.12

 

POST-CLOSING MATTERS

 

1.              Each Borrower and each Subsidiary Loan Party shall, pursuant to
Section 5.10(4), enter into and deliver the Control Agreements with respect to
the Controlled Accounts within 90 days after the Amendment No. 2 Effective Date
(or such later date as mutually agreed by the Lead Borrower and the Required
2019 Extending Term Lenders (or the Collateral Agent acting at the direction of
the Required 2019 Extending Term Lenders)).

 

2.              Within 90 days of the Amendment No. 2 Effective Date (or such
later date as mutually agreed by the Lead Borrower and the Required 2019
Extending Term Lenders (or the Administrative Agent acting at the direction of
the Required 2019 Extending Term Lenders), cause Nancy Holdings LLC to (i) merge
or consolidate with TNMG LLC and (ii) terminate any intercompany lease
agreements or licenses between Nancy Holdings LLC and TNMG LLC; provided that
the certificate of merger filed with the Secretary of State of the State of
Delaware evidencing such merger or consolidation shall be deemed to satisfy this
subclause (ii) ((i) and (ii) collectively, the “Nancy Merger”).

 

3.              Within 90 days of the Amendment No. 2 Effective Date (or such
later date as mutually agreed by the Lead Borrower and the Required 2019
Extending Term Lenders (or the Administrative Agent acting at the direction of
the Required 2019 Extending Term Lenders), the Lead Borrower or its applicable
Subsidiaries shall (i) cause the 2019 Term Loan Priority Real Estate Assets and
the Notes Priority Real Estate Assets to be subjected to a customary mortgage or
deed of trust securing the Obligations (in each case, having the Required
Collateral Lien Priority), (ii) to the extent that any 2019 Term Loan Priority
Real Estate Assets or any Notes Priority Real Estate Assets is a 2019 Extended
Term Loan PropCo Asset or a Notes PropCo Asset, respectively, contribute,
assign, or transfer (a) such 2019 Extended Term Loan PropCo Asset to 2019
Extended Term Loan PropCo and (b) such Note PropCo Asset to Notes PropCo,
(iii) amend the mortgages granted under the Existing Credit Agreement and
existing immediately prior to the Amendment No. 2 Effective Date on Real
Property owned in fee simple by TNMG LLC, as necessary to secure the Obligations
with the Required Collateral Lien Priority and (iv) cause each Real Property
owned by Nancy Holdings LLC in fee simple immediately prior to the consummation
of the Nancy Merger and owned in fee simple by TNMG LLC immediately following
the consummation of the Nancy Merger to be subjected to a customary mortgage or
deed of trust securing the Obligations, in each case having the Required
Collateral Lien Priority and, in connection with each of the foregoing clauses
(i) through (iv), to and take all actions referred to under
Section 5.10(2)(d) (provided that the Required 2019 Extending Term Lenders (or
the Administrative Agent acting at the direction of the Required 2019 Extending
Term Lenders) shall use reasonable discretion with respect to requesting any
such actions under clause (d)), (e) (provided that, for purposes of the
foregoing clauses (i) through (iv), whether such action under clause (e) is
necessary shall be mutually agreed with the Loan Parties), (f), (g), and (h), as
applicable and to the extent such actions have not been taken prior to the
Amendment No. 2 Effective Date.

 

4.              Within 10 Business Days of the Amendment No. 2 Effective Date
(or such later date as mutually agreed by the Lead Borrower and the Required
2019 Extending Term Lenders (or the Administrative Agent acting at the direction
of the Required 2019 Extending Term Lenders), deliver to the Collateral Agent
new certificates representing the Equity Interests (which shall reflect the
current owner of such Equity Interests), together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, of the following
Subsidiaries: (a) Mariposa Borrower, Inc., (b) NM Financial Services, Inc.,
(c) NM Nevada Trust, (d) Worth Avenue Leasing Company, (e) BG Productions, Inc.,
(f) NEMA Beverage Parent Corporation, (g) Bergdorf Goodman Inc., (h) NMG Global
Mobility, Inc., and (i) Bergdorf Graphics, Inc.

 

5.              Within 10 Business Days of the Amendment No. 2 Effective Date
(or such later date as determined by the Collateral Agent), the Collateral Agent
shall file (and each Grantor (as defined in the Collateral Agreement) hereby
authorizes the Collateral Agent to file) with the United States

 

--------------------------------------------------------------------------------



 

Copyright Office (or any successor office) a copyright security agreement for
the purpose of perfecting, continuing, enforcing or protecting the Security
Interest (as defined in the Collateral Agreement) granted by each Grantor (as
defined in the Collateral Agreement) in the Intellectual Property (as defined in
the Collateral Agreement) listed as items #89-95 on Exhibit B to the Perfection
Certificate.

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.04

 

INVESTMENTS

 

1.              The Neiman Marcus Group LLC owns 170,000 Units of Fashionphile
Group, LLC, a Delaware limited liability company (13.655% as of 5/17/19)

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.07

 

TRANSACTIONS WITH AFFILIATES

 

1.              NM Nevada Trust is a Massachusetts business trust established on
December 30, 1996. The trustee is NM Financial Services, Inc. NM Nevada Trust is
owned by the Company (90%) and Bergdorf Goodman Inc. (10%) and was established
for the purpose of holding the consolidated group’s intangible assets, such as
the trademarks and trade names. Inter-company agreements and notes are in place
establishing the royalty charges and related interest to The Neiman Marcus Group
LLC and Bergdorf Goodman Inc.

 

2.              NMGP, LLC is a Virginia limited liability company established on
April 21, 2003. It is a wholly owned subsidiary of the Company, and was
established for the purpose of holding and managing the gift card liabilities of
the Company and Bergdorf Goodman Inc. Inter- company agreements are in place for
the services provided between NMGP, LLC and the Company.

 

--------------------------------------------------------------------------------



 

SCHEDULE 10.01

 

NOTICE INFORMATION

 

If to any Loan Party:

 

One Marcus Square 1618 Main Street

Dallas, Texas 75201 Attention: General Counsel Facsimile No: (214) 743-7611

Website: www.neimanmarcusgroup.com

 

If to the Administrative Agent or Collateral Agent:

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue New York, NY 10010 Attention: Agency Manager

Telephone No.: (919) 994-6369

Facsimile No.: (212) 322-2291

Email: agency.loanops@credit-suisse.com

 

--------------------------------------------------------------------------------